Exhibit 10.1


g575602g50s89.jpg [g575602g50s89.jpg]




Dated 30 August 2019
MARINA BAY SANDS PTE. LTD.
as Borrower
arranged by
THE FINANCIAL INSTITUTIONS AND OTHERS NAMED IN THIS AGREEMENT
as Mandated Lead Arrangers
coordinated by
DBS BANK LTD.
OVERSEA-CHINESE BANKING CORPORATION LIMITED
UNITED OVERSEAS BANK LIMITED
MALAYAN BANKING BERHAD, SINGAPORE BRANCH
as Global Coordinators
with
DBS BANK LTD.
acting as Agent
and
DBS BANK LTD.
acting as Security Trustee


THIRD AMENDMENT AND RESTATEMENT AGREEMENT
(relating to the S$5,100,000,000 Facility Agreement dated 25 June 2012, as
amended by an Amendment Agreement dated 20 November 2013, amended and restated
by the Amendment and Restatement Agreement dated 29 August 2014, further amended
and restated by the Second Amendment and Restatement Agreement dated 14 March
2018 and amended by an Amendment Letter dated 25 March 2019)


Allen & Gledhill LLP
One Marina Boulevard #28-00 Singapore 018989
Tel: +65 6890 7188 | Fax +65 6327 3800


allenandgledhill.com



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Contents
Page
 
 
 
1.
Definitions and Interpretation
2
 
 
 
2.
Amendment and Restatement
4
 
 
 
3.
Third Effective Date
5
 
 
 
4.
Confirmation
5
 
 
 
5.
Representations
6
 
 
 
6.
Fees
6
 
 
 
7.
Incorporation of Terms
6
 
 
 
8.
Notices
6
 
 
 
9.
Counterparts
7
 
 
 
10.
Governing Law
7
 
 
 
Schedule 1 The Original Parties
8
 
 
 
Schedule 2 Conditions Precedent
13
 
 
 
Schedule 3 Form of Amended and Restated Facility Agreement
16







WTL/1019005126/Third ARA (FA)
i

--------------------------------------------------------------------------------






This Agreement is dated     30 August      2019 and made between:
(1)
MARINA BAY SANDS PTE. LTD., registration number 200507292R, as borrower (the
“Borrower”);

(2)
THE FINANCIAL INSTITUTIONS AND OTHERS listed in Part I of Schedule 1 (The
Original Parties), as mandated lead arrangers (whether acting individually or
together, the “Mandated Lead Arranger”);

(3)
DBS BANK LTD., OVERSEA-CHINESE BANKING CORPORATION LIMITED, UNITED OVERSEAS BANK
LIMITED and MALAYAN BANKING BERHAD, SINGAPORE BRANCH, as global coordinators
(whether acting individually or together, the “Global Coordinator”, and together
with the Mandated Lead Arranger whether acting individually or together, the
“Arranger”);

(4)
THE FINANCIAL INSTITUTIONS AND OTHERS listed in Parts II, III and IV of Schedule
1 (The Original Parties), as lenders (the “Original Lenders”);

(5)
DBS BANK LTD., as agent of the other Finance Parties (the “Agent”); and

(6)
DBS BANK LTD., as security trustee for the Secured Parties (the “Security
Trustee”),

and is supplemental to a S$5,100,000,000 facility agreement dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated by an Amendment and Restatement Agreement dated 29 August 2014, further
amended and restated by a Second Amendment and Restatement Agreement dated 14
March 2018 and amended by an Amendment Letter dated 25 March 2019) (the
“Original Facility Agreement”) made between (a) the Borrower, as borrower, (b)
the Mandated Lead Arranger, as mandated lead arrangers, (c) the Global
Coordinator, as global coordinators, (d) the financial institutions and others
listed in Part II and Part III of Schedule 1 thereto, as original lenders, (e)
the Agent, as agent and (f) the Security Trustee, as security trustee.
Background
(A)
Pursuant to the Original Facility Agreement, the Lenders (as defined therein)
agreed to grant to the Borrower loan facilities of up to S$5,100,000,000, upon
the terms and subject to the conditions of the Original Facility Agreement. The
financial institutions which are Lenders as at the date of this Agreement are
listed in Parts II, III and IV of Schedule 1 (The Original Parties).

(B)
It has been agreed by the relevant parties to the Original Facility Agreement,
on the terms and subject to the conditions set out in this Agreement, to amend
and restate the Original Facility Agreement in the manner set out in this
Agreement.



WTL/1019005126/Third ARA (FA)
1

--------------------------------------------------------------------------------






It is agreed as follows:
1.
Definitions and Interpretation

1.1
Definitions

Unless otherwise defined or construed in this Agreement and except where the
context otherwise requires, all terms and references used in the Original
Facility Agreement shall have the same meaning and construction in this
Agreement and, in addition:
“2014 Intercreditor Agreement Amendment and Restatement Agreement” has the
meaning given to it in the Amended Facility Agreement.
“2018 Second Intercreditor Agreement Amendment and Restatement Agreement” has
the meaning given to it in the Amended Facility Agreement.
“2019 Supplemental Assignment of Insurances” has the meaning given to it in the
Amended Facility Agreement.
“2019 Supplemental Assignment of Proceeds” has the meaning given to it in the
Amended Facility Agreement.
“2019 Supplemental Debenture” has the meaning given to it in the Amended
Facility Agreement.
“2019 Supplemental Mortgage (Original Property)” has the meaning given to it in
the Amended Facility Agreement.
“2019 Supplemental Security Documents” has the meaning given to it in the
Amended Facility Agreement.
“2019 Third Intercreditor Agreement Amendment and Restatement Agreement” has the
meaning given to it in the Amended Facility Agreement.
“Agency and Security Trustee Fee Letter” means the letter dated on or about the
date of this Agreement between the Agent, the Security Trustee and the Borrower
setting out the fees referred to in Clause 12.3 (Agency fee) and Clause 12.4
(Security Trustee fee) of the Amended Facility Agreement.
“Amended Facility Agreement” means the Original Facility Agreement, as amended
and restated on the terms of Schedule 3 (Form of Amended and Restated Facility
Agreement).
“Amended Intercreditor Agreement” means the Original Intercreditor Agreement, as
amended and restated pursuant to the 2019 Third Intercreditor Agreement
Amendment and Restatement Agreement.
“Ancillary Facility Letter” means the letter dated on or about the date of this
Agreement between the Borrower and the Designated Facility B Lenders, setting
out the maximum rates of interest,


WTL/1019005126/Third ARA (FA)
2

--------------------------------------------------------------------------------





fees and commissions that they will respectively charge in respect of any
Ancillary Facilities provided by the Designated Facility B Lenders.
“Assignment of Development Agreement (Expansion Property)” means an assignment
of the Development Agreement (Expansion Property) security document between the
Borrower and the Security Trustee, approved by the Head Lessor.
“Assignment of Project Documents” means an assignment of the Project Documents
security document between the Borrower and the Security Trustee.
“Base Case Financial Model (Integrated Resorts)” means the economic projections
and assumptions in relation to the Borrower and the Integrated Resorts, prepared
by the Borrower, posted on Debt Domain labelled “June 2019 MBS Financing Model
Output”.
“Development Agreement (Expansion Property)” has the meaning given to it in the
Amended Facility Agreement.
“Expansion Property” has the meaning given to it in the Amended Facility
Agreement.
“Mortgage (Expansion Property)” has the meaning given to it in the Amended
Facility Agreement.
“Mortgage (Original Property)” has the meaning given to it in the Amended
Facility Agreement.
“New Finance Documents” means this Agreement, the Assignment of Development
Agreement (Expansion Property), the Assignment of Project Documents, the
Mortgage (Expansion Property), and the 2019 Supplemental Security Documents.
“New Money Fee Letter” means the letter dated on or about the date of this
Agreement between the Agent and the Borrower setting out the fees referred to in
Clause 6.2 (New Money Fees).
“Original Intercreditor Agreement” means the intercreditor agreement dated 28
June 2012 (as amended and restated by an 2014 Intercreditor Agreement Amendment
and Restatement Agreement and the 2018 Second Intercreditor Agreement Amendment
and Restatement Agreement, each made between (a) the Borrower, as borrower, (b)
the financial institutions and others listed in Schedule 1 thereto, as Original
Senior Lenders (as defined therein), (c) the Agent, as agent and (d) the
Security Trustee, as security trustee).
“Original Property” has the meaning given to it in the Amended Facility
Agreement.
“Party” means a party to this Agreement.
“Project Documents” has the meaning given to it in the Amended Facility
Agreement.




WTL/1019005126/Third ARA (FA)
3

--------------------------------------------------------------------------------





“Third Amendment Fee Letter” means the letter dated on or about the date of this
Agreement between the Agent and the Borrower setting out the fees referred to in
Clause 6.1 (Amendment Fees).
“Third Effective Date” has the meaning given to it in Clause 3 (Third Effective
Date).
1.2
Construction

(a)
Any reference in this Agreement to the “Original Facility Agreement” is a
reference to the Original Facility Agreement as amended, novated, supplemented,
extended, restated (however fundamentally and whether or not more onerously) or
replaced before the date of this Agreement.

(b)
The principles of construction set out in Clause 1.2 (Construction) of the
Original Facility Agreement shall have effect as if set out in this Agreement.

1.3
Third Party Rights

(a)
Other than the Finance Parties or unless expressly provided to the contrary in
this Agreement, a person who is not a Party has no right under the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore to enforce or to enjoy
the benefit of any term of this Agreement.

(b)
Notwithstanding any term of this Agreement, the consent of any third party is
not required for any variation (including any release or compromise of any
liability under) or termination of this Agreement.

1.4
Designation

In accordance with the Original Facility Agreement, the Borrower and the Agent
designate the New Finance Documents as Finance Documents.

2.
Amendment and Restatement

The Parties agree that, with effect on and from the Third Effective Date:
(a)
the Original Facility Agreement shall be amended and restated in its entirety in
the form of Schedule 3 (Form of Amended and Restated Facility Agreement) so that
the rights and obligations under the Original Facility Agreement of the parties
thereto shall, on and after the Third Effective Date, be governed by, and
construed in accordance with, the terms of the Amended Facility Agreement; and

(b)
each Party (other than the Borrower) which is not a party to the Original
Facility Agreement or the Second Amendment and Restatement Agreement shall
accede to the Amended Facility Agreement as the appropriate Finance Party.



WTL/1019005126/Third ARA (FA)
4

--------------------------------------------------------------------------------






3.
Third Effective Date

3.1
Conditions Precedent

Subject to Clause 3.2 (Failure to satisfy Conditions Precedent) and Clause 3.3
(Rights of the Finance Parties), the amendment and restatement of the Original
Facility Agreement in accordance with Clause 2 (Amendment and Restatement) shall
take effect on and from:
(a)
(in the case where the Agent has received all of the documents and other
evidence listed in Schedule 2 (Conditions Precedent) in form and substance
satisfactory to the Agent on or prior to 30 August 2019) 30 August 2019; and

(b)
(in the case where the Agent has received all of the documents and other
evidence listed in Schedule 2 (Conditions Precedent) in form and substance
satisfactory to the Agent after 30 August 2019) the date on which all such
documents and evidence are so received,

(the “Third Effective Date”). The Agent shall notify the Borrower and the
Lenders promptly upon being so satisfied.
3.2
Failure to satisfy Conditions Precedent

If the Agent has not received all the documents and evidence referred to in
Clause 3.1 (Conditions Precedent) before 30 September 2019 (or such later date
as the Lenders may agree in writing):
(a)
the Agent shall promptly notify the Lenders upon the occurrence of such event;
and

(b)
the amendment and restatement pursuant to Clause 2 (Amendment and Restatement)
shall not occur.

3.3
Rights of the Finance Parties

Upon termination of this Agreement under Clause 3.2 (Failure to satisfy
Conditions Precedent), the outstanding indebtedness under the Original Facility
Agreement shall remain governed by and be payable in accordance with the
provisions of the Original Facility Agreement.

4.
Confirmation

The Borrower hereby represents, warrants and confirms to the Agent (as agent of
the other Finance Parties) on the date hereof and on the Third Effective Date
that:
(a)
the Security created by the Security Documents and the New Finance Documents
(other than this Agreement) extends to the liabilities and obligations of the
Obligors under the Original Facility Agreement and the Original Intercreditor
Agreement (each as amended and restated pursuant to this Agreement and the 2019
Third Intercreditor Amendment and Restatement Agreement) and the New Finance
Documents, and that the obligations of the Obligors arising under or in
connection with the New Finance Documents, the Amended Facility Agreement, the
Amended Intercreditor Agreement and the Security



WTL/1019005126/Third ARA (FA)
5

--------------------------------------------------------------------------------





Documents constitute obligations secured under the Security Documents and the
New Finance Documents (other than this Agreement); and
(b)
the Security created or conferred under the Security Documents to which it is a
party continue in full force and effect on the terms of the respective Security
Documents as amended by the relevant 2019 Supplemental Security Documents.


5.
Representations

On the date of this Agreement, the Borrower makes the Repeating Representations
of the Original Facility Agreement, by reference to the facts and circumstances
then existing, but as if references in the Repeating Representations of the
Original Facility Agreement to “the Transaction Documents” includes the New
Finance Documents, the Amended Facility Agreement and the Amended Intercreditor
Agreement.

6.
Fees

6.1
Amendment Fees

The Borrower shall pay to the Agent (for the account of each Lender) an
amendment fee in the amount and at the times agreed in the Third Amendment Fee
Letter.
6.2
New Money Fees

The Borrower shall pay to the Agent (for the account of each relevant Lender) a
new money fee in the amount and at the times agreed in the New Money Fee Letter.

7.
Incorporation of Terms

The provisions of Clause 32 (Notices), Clause 34 (Partial Invalidity), Clause 35
(Remedies and Waivers) and Clause 39 (Enforcement) of the Original Facility
Agreement shall be incorporated into this Agreement as if set out in full in
this Agreement and as if references in those clauses to “this Agreement” are
references to this Agreement.

8.
Notices

For the purpose of Clause 32 (Notices) of the Amended Facility Agreement, the
address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of the Borrower, the Agent and the
Security Trustee for any communication or document to be made or delivered under
or in connection with the Amended Facility Agreement are that identified with
its name below.


WTL/1019005126/Third ARA (FA)
6

--------------------------------------------------------------------------------






9.
Counterparts

(a)
This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

(b)
Each counterpart of this Agreement shall constitute an original of this
Agreement and may be signed and executed by the Parties and transmitted by
facsimile transmission or other electronic transmission (including Portable
Document Format) and shall be as valid and effectual as if executed as an
original, but all counterparts shall constitute one and the same instrument. The
Borrower shall deliver its original counterpart to the Agent as soon as
practicable.


10.
Governing Law

This Agreement is governed by Singapore law.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


WTL/1019005126/Third ARA (FA)
7

--------------------------------------------------------------------------------






Schedule 1
The Original Parties


Part I
The Mandated Lead Arrangers
1.
DBS Bank Ltd.
2.
United Overseas Bank Limited
3.
Malayan Banking Berhad, Singapore Branch
4.
Oversea-Chinese Banking Corporation Limited
5.
Bank of China Limited, Singapore Branch
6.
Mizuho Bank, Ltd.
7.
Sumitomo Mitsui Banking Corporation, Singapore Branch
8.
Bank of America, N.A.
9.
BNP Paribas
10.
Deutsche Bank AG, Singapore Branch
11.
Standard Chartered Bank (Singapore) Limited
12.
MUFG Bank, Ltd.
13.
Industrial and Commercial Bank of China Limited, Singapore Branch
14.
BNS Asia Limited



WTL/1019005126/Third ARA (FA)
8

--------------------------------------------------------------------------------





Part II
The Facility A Lenders
Name of Original Facility A Lender
Facility A Commitment
1.       DBS Bank Ltd.
S$660,171,576.95
2.       United Overseas Bank Limited
S$822,510,301.75
3.       Malayan Banking Berhad, Singapore Branch
S$496,934,595.38
4.       Oversea-Chinese Banking Corporation Limited
S$709,166,551.75
5.       Standard Chartered Bank (Singapore) Limited
S$294,851,120.07
6.       Sumitomo Mitsui Banking Corporation, Singapore Branch
S$197,776,413.69
7.       CIMB Bank Berhad, Singapore Branch
S$168,041,009.15
8.       Hong Leong Finance Limited
S$171,406,224.88
9.       Bank of China Limited, Singapore Branch
S$122,463,706.38
10.     Mizuho Bank, Ltd.
S$122,411,250.00
11.     The Bank of East Asia, Limited, Singapore Branch
S$87,048,000.00
12.     Bank of America, N.A.
S$87,048,000.00
13.     RHB Bank Berhad
S$78,887,250.00
14.     Chang Hwa Commercial Bank, Ltd., Singapore Branch
S$21,762,000.00
15.     Land Bank of Taiwan, Singapore Branch
S$21,762,000.00
16.     BNP Paribas, acting through its Singapore branch
S$18,135,000.00
17.     KEB Hana Bank Singapore Branch
S$18,135,000.00
18.     Bank of Taiwan, Singapore Branch
S$18,135,000.00
19.     First Commercial Bank, Ltd., Singapore Branch
S$18,135,000.00
20.     Hua Nan Commercial Bank, Ltd., Singapore Branch
S$18,135,000.00
21.     Mega International Commercial Bank Co., Ltd., Singapore Branch
S$18,135,000.00



WTL/1019005126/Third ARA (FA)
9

--------------------------------------------------------------------------------





Part III
The Facility B Lenders
Name of Original Facility B Lender
Facility B Commitment
1.       DBS Bank Ltd.
S$152,652,893.00
2.       United Overseas Bank Limited
S$152,652,893.00
3.       Malayan Banking Berhad, Singapore Branch
S$137,710,744.00
4.       Oversea-Chinese Banking Corporation Limited
S$152,652,893.00
5.       Standard Chartered Bank (Singapore) Limited
S$44,826,446.00
6.       Sumitomo Mitsui Banking Corporation, Singapore Branch
S$29,884,297.00
7.       CIMB Bank Berhad, Singapore Branch
S$18,677,685.00
8.       Bank of China Limited, Singapore Branch
S$14,942,149.00
9.       Chang Hwa Commercial Bank, Ltd., Singapore Branch
S$12,000,000.00
10.     Barclays Bank PLC, Singapore Branch
S$34,000,000.00





WTL/1019005126/Third ARA (FA)
10

--------------------------------------------------------------------------------





Part IV
The Facility D Lenders


Name of Original Facility D Lender
Facility D Commitment
1.       DBS Bank Ltd.
S$537,000,000.00
2.       United Overseas Bank Limited
S$520,000,000.00
3.       Malayan Banking Berhad, Singapore Branch
S$500,000,000.00
4.       Oversea-Chinese Banking Corporation Limited
S$500,000,000.00
5.       Bank of China Limited, Singapore Branch
S$200,000,000.00
6.       Mizuho Bank, Ltd.
S$180,000,000.00
7.       Sumitomo Mitsui Banking Corporation, Singapore Branch
S$180,000,000.00
8.       Bank of America, N.A.
S$125,000,000.00
9.       BNP Paribas, acting through its Singapore branch
S$125,000,000.00
10.     Deutsche Bank AG, Singapore Branch
S$125,000,000.00
11.     Standard Chartered Bank (Singapore) Limited
S$125,000,000.00
12.     MUFG Bank, Ltd.
S$120,000,000.00
13.     Industrial and Commercial Bank of China Limited, Singapore Branch
S$115,000,000.00
14.     BNS Asia Limited
S$100,000,000.00
15.     Hong Leong Finance Limited
S$60,000,000.00
16.     CIMB Bank Berhad, Singapore Branch
S$50,000,000.00
17.     RHB Bank Berhad
S$35,000,000.00
18.     The Bank of East Asia, Limited, Singapore Branch
S$35,000,000.00
19.     CTBC Bank Co., Ltd.
S$15,000,000.00
20.     Shanghai Pudong Development Bank Co., Ltd. Singapore Branch
S$15,000,000.00
21.     Bangkok Bank Public Company Limited, Singapore Branch
S$12,000,000.00



WTL/1019005126/Third ARA (FA)
11

--------------------------------------------------------------------------------





22.     Crédit Industriel et Commercial, Singapore Branch
S$12,000,000.00
23.     Bank of Communications Co., Ltd Singapore Branch
S$11,000,000.00
24.     Chang Hwa Commercial Bank, Ltd., Singapore Branch
S$8,000,000.00
25.     E. Sun Commercial Bank, Ltd., Singapore Branch
S$8,000,000.00
26.     The Korea Development Bank, Singapore Branch
S$7,000,000.00
27.     Bank of Taiwan, Singapore Branch
S$5,000,000.00
28.     Hua Nan Commercial Bank, Ltd., Singapore Branch
S$5,000,000.00
29.     KEB Hana Bank Singapore Branch
S$5,000,000.00
30.     Land Bank of Taiwan, Singapore Branch
S$5,000,000.00
31.     Mega International Commercial Bank Co., Ltd., Singapore Branch
S$5,000,000.00
32.     The Shanghai Commercial & Savings Bank, Ltd. Singapore Branch
S$5,000,000.00





WTL/1019005126/Third ARA (FA)
12

--------------------------------------------------------------------------------






Schedule 2
Conditions Precedent
1.
The Borrower

(a)
A certificate of an authorised signatory of the Borrower, certifying that the
constitutional documents delivered to the Agent have not been amended and remain
in full force and effect.

(b)
An extract of the resolutions of the board of directors or equivalent body of
the Borrower:

(i)
approving the terms of, and the transactions contemplated by the New Finance
Documents to which it is a party and resolving that it executes the New Finance
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the New Finance Documents
to which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the New Finance Documents to which it is a party.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(d)
A certificate from the Borrower (signed by a director or a chief financial
officer) confirming that borrowing the Total Commitments (as defined in the
Amended Facility Agreement) would not cause any borrowing or similar limit
binding on it to be exceeded.

(e)
A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

2.
New Finance Documents

(a)
A copy of this Agreement, duly executed by the parties to it.

(b)
A copy of each of the following documents, duly executed by the parties to it:

(i)
the 2019 Supplemental Assignment of Insurances;

(ii)
the 2019 Supplemental Assignment of Proceeds;

(iii)
the 2019 Supplemental Debenture;

(iv)
the 2019 Supplemental Mortgage (Original Property);

(v)
the 2019 Third Intercreditor Agreement Amendment and Restatement Agreement;



WTL/1019005126/Third ARA (FA)
13

--------------------------------------------------------------------------------





(vi)
the Assignment of Development Agreement (Expansion Property);

(vii)
the Assignment of Project Documents; and

(viii)
the Mortgage (Expansion Property).

(c)
Evidence that the relevant caveats have been lodged against the Properties in
favour of the Security Trustee.

3.
Legal Opinion

A legal opinion of Allen & Gledhill LLP, legal advisers to the Arranger and the
Agent in Singapore, substantially in the form distributed to the Lenders prior
to signing this Agreement.
4.
Base Case Financial Model (Expansion Property)

A copy of the Base Case Financial Model (Expansion Property).
5.
Integrated Resorts and Properties information

(a)
Evidence that the Borrower has delivered to the Casino Regulatory Authority all
documents required under law to be delivered in connection with the execution of
the New Finance Documents.

(b)
A copy of the approval of the Head Lessor to:

(i)
the execution of, and the creation of the Security under, the Assignment of
Development Agreement (Expansion Property), the Mortgage (Expansion Property)
and the 2019 Supplemental Mortgage (Original Property) by the Borrower; and

(ii)
the creation of such Security in favour of the Secured Parties.

(c)
The original Development Agreement (Expansion Property) duly executed by the
parties to it, together with the Certificate of Stamp Duty in respect of the
Development Agreement (Expansion Property).

(d)
Evidence (i) of the alienation of a lease of the Expansion Property by the
Singapore Land Authority, as agent for and on behalf of President of the
Republic of Singapore, to the Head Lessor and (ii) that full payment of the
alienation premium has been received by the Singapore Land Authority.

(e)
A satisfactory report on the titles to the Properties.

(f)
Satisfactory legal requisitions replies (including the Road Line Plan, the
Drainage Interpretation Plan and the Railway Protection Plan) in respect of the
Properties.



WTL/1019005126/Third ARA (FA)
14

--------------------------------------------------------------------------------





(g)
A copy of the valuation report dated 19 March 2019 in respect of the Original
Property by an Approved Valuer addressed to the Agent (for the benefit of the
Secured Parties) in the form delivered to the Agent prior to the date of this
Agreement.

(h)
The original or a copy of each of the insurance policies effected by the
Borrower in respect of the Properties and evidence (or a confirmation from the
relevant insurer or insurance broker) of payment of the most recent premiums.

6.
Other documents and evidence

Evidence that the following have been duly executed by the parties to it:
(a)
the Ancillary Facility Letter;

(b)
the Agency and Security Trustee Fee Letter;

(c)
the New Money Fee Letter; and

(d)
the Third Amendment Fee Letter.





WTL/1019005126/Third ARA (FA)
15

--------------------------------------------------------------------------------






Schedule 3
Form of Amended and Restated Facility Agreement




WTL/1019005126/Third ARA (FA)
16

--------------------------------------------------------------------------------


g575602g50s89.jpg [g575602g50s89.jpg]


Originally dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated by an Amendment and Restatement Agreement dated 29 August 2014, further
amended and restated by a Second Amendment and Restatement Agreement dated 14
March 2018, amended by an Amendment Letter dated 25 March 2019 and as further
amended and restated as of the Third Effective Date)
MARINA BAY SANDS PTE. LTD.
as Borrower
arranged by
THE FINANCIAL INSTITUTIONS AND OTHERS NAMED IN THIS AGREEMENT
as Mandated Lead Arrangers
coordinated by
DBS BANK LTD.
OVERSEA-CHINESE BANKING CORPORATION LIMITED
UNITED OVERSEAS BANK LIMITED
MALAYAN BANKING BERHAD, SINGAPORE BRANCH
as Global Coordinators
with
DBS BANK LTD.
acting as Agent
and
DBS BANK LTD.
acting as Security Trustee


S$8,671,050,000
THIRD AMENDED AND RESTATED FACILITY AGREEMENT


Allen & Gledhill LLP
One Marina Boulevard #28-00 Singapore 018989
Tel: +65 6890 7188 | Fax +65 6327 3800


allenandgledhill.com



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Contents
Page
 
 
 
1.
Definitions and Interpretation
1
2.
The Facilities
67
3.
Purpose
73
4.
Conditions of Utilisation
74
5.
Utilisation - Loans
76
6.
Ancillary Facilities
78
7.
Repayment
81
8.
Prepayment and cancellation
85
9.
Interest
95
10.
Interest Periods
96
11.
Changes to the calculation of interest
98
12.
Fees
100
13.
Tax gross-up and indemnities
102
14.
Increased costs
106
15.
Mitigation by the Lenders
107
16.
Other indemnities
108
17.
Costs and expenses
110
18.
Guarantee and indemnity
111
19.
Representations
114
20.
Information undertakings
121
21.
Financial covenants
128
22.
General undertakings
132
23.
Events of Default
160
24.
Changes to the Lenders
167



WTL/1019005126/Third Amended and Restated FA
i

--------------------------------------------------------------------------------





25.
Debt Purchase Transactions
170
26.
Changes to the Obligors
173
27.
Disclosure of information
174
27A.
Personal Data Protection Act
175
28.
Role of the Administrative Parties
176
29.
Sharing among the Finance Parties
184
30.
Payment mechanics
186
31.
Set-off
188
32.
Notices
189
33.
Calculations and certificates
192
34.
Partial invalidity
192
35.
Remedies and waivers
192
36.
Amendments and waivers
192
37.
Counterparts
195
38.
Governing law
195
39.
Enforcement
196
40.
Certain Matters Affecting Lenders
196
41.
Gaming Authorities
197
Schedule 1 The Original Parties
198
Schedule 2 Conditions
203
Schedule 3 Requests
206
Schedule 4 Form of Transfer Certificate
211
Schedule 5 Form of Compliance Certificate
215
Schedule 6 Form of Guarantor Accession Letter
216
Schedule 7 Form of Lender Increase Confirmation
218
Schedule 8 Properties
221



WTL/1019005126/Third Amended and Restated FA
ii

--------------------------------------------------------------------------------





Schedule 9 Repayment Schedule
222
Schedule 10 Timetables
225
Schedule 11 Form of Subordination Agreement
227
Schedule 12 Existing Indebtedness
249







WTL/1019005126/Third Amended and Restated FA
iii

--------------------------------------------------------------------------------






THIS AGREEMENT is originally dated 25 June 2012, is amended by an Amendment
Agreement dated 20 November 2013, is amended and restated by the Amendment and
Restatement Agreement dated 29 August 2014, is further amended and restated by
the Second Amendment and Restatement Agreement dated 14 March 2018, is amended
by an Amendment Letter dated 25 March 2019 and is further amended and restated
as of the Third Effective Date and made between:
(1)
MARINA BAY SANDS PTE. LTD., registration number 200507292R (the “Borrower”);

(2)
THE FINANCIAL INSTITUTIONS AND OTHERS listed in Part I of Schedule 1 (The
Original Parties) as mandated lead arrangers (whether acting individually or
together, the “Mandated Lead Arranger”);

(3)
DBS BANK LTD., OVERSEA-CHINESE BANKING CORPORATION LIMITED, UNITED OVERSEAS BANK
LIMITED and MALAYAN BANKING BERHAD, SINGAPORE BRANCH, as global coordinators
(whether acting individually or together, the “Global Coordinator”, and together
with the Mandated Lead Arranger whether acting individually or together, the
“Arranger”);

(4)
THE FINANCIAL INSTITUTIONS AND OTHERS listed in Parts II, III and IV of Schedule
1 (The Original Parties) as lenders (the “Original Lenders”);

(5)
DBS BANK LTD., as agent of the other Finance Parties (the “Agent”); and

(6)
DBS BANK LTD., as security trustee for the Secured Parties (the “Security
Trustee”).

IT IS AGREED as follows:

1.
Definitions and Interpretation

1.1
Definitions

In this Agreement:
“2014 Intercreditor Agreement Amendment and Restatement Agreement” means the
amendment and restatement agreement dated 29 August 2014 and made between the
Security Trustee, the Borrower and the Agent, in relation to the Intercreditor
Agreement.
“2014 Supplemental Assignment of Insurances” means a supplemental assignment of
insurances security document dated 29 August 2014 and made between the Borrower
and the Security Trustee, in relation to the Assignment of Insurances.
“2014 Supplemental Assignment of Proceeds” means a supplemental assignment of
proceeds security document dated 29 August 2014 and made between the Borrower
and the Security Trustee, in relation to the Assignment of Proceeds.
“2014 Supplemental Debenture” means a supplemental fixed and floating charge
security document dated 29 August 2014 and made between the Borrower and the
Security Trustee, in relation to the Debenture.


WTL/1019005126/Third Amended and Restated FA
1

--------------------------------------------------------------------------------





“2014 Supplemental Security Documents” means the 2014 Supplemental Assignment of
Insurances, the 2014 Supplemental Assignment of Proceeds, the 2014 Supplemental
Debenture and the 2014 Intercreditor Agreement Amendment and Restatement
Agreement.
“2018 Second Intercreditor Agreement Amendment and Restatement Agreement” means
the second intercreditor agreement amendment and restatement agreement dated 14
March 2018 and made between the Borrower, the Agent and the Security Trustee, in
relation to the Intercreditor Agreement.
“2019 Supplemental Assignment of Insurances” means a supplemental assignment of
insurances security document between the Borrower and the Security Trustee, in
relation to the Assignment of Insurances.
“2019 Supplemental Assignment of Proceeds” means a supplemental assignment of
proceeds security document between the Borrower and the Security Trustee, in
relation to the Assignment of Proceeds.
“2019 Supplemental Debenture” means a supplemental fixed and floating charge
security document between the Borrower and the Security Trustee, in relation to
the Debenture.
“2019 Supplemental Mortgage (Original Property)” means a supplemental mortgage
of the Original Property between the Borrower and the Security Trustee, in
relation to the Mortgage (Original Property).
“2019 Supplemental Security Documents” means the 2019 Supplemental Assignment of
Insurances, the 2019 Supplemental Assignment of Proceeds, the 2019 Supplemental
Debenture, the 2019 Supplemental Mortgage (Original Property) and the 2019 Third
Intercreditor Agreement Amendment and Restatement Agreement.
“2019 Third Intercreditor Agreement Amendment and Restatement Agreement” means
the third intercreditor agreement amendment and restatement agreement dated
___30 August_____ 2019 and made between the Borrower, the Lenders, the Agent and
the Security Trustee, in relation to the Intercreditor Agreement.
“Acceleration Date” means the date (if any) on which the Agent gives a notice
under paragraph (a) of Clause 23.17 (Acceleration).
“Accordion Period” means the period from and including the original date of this
Agreement to and including the date which is six Months before the Facility A
Termination Date.
“Account” has the meaning given to it in Clause 22.10 (Accounts).
“Accounting Month” means each period of approximately 30 days ending on the last
day of each calendar month adopted by the Borrower for the purpose of its
financial reporting in any financial year of the Borrower.


WTL/1019005126/Third Amended and Restated FA
2

--------------------------------------------------------------------------------





“Accounting Quarter” means each period of three Accounting Months ending on or
about 31 March, 30 June, 30 September and 31 December.
“Adjusted Cumulative Consolidated Net Income” means, in relation to any Relevant
Date, the Consolidated Net Income of the Borrower Group from the original date
of this Agreement to that Relevant Date, less (without double counting) all
distributions made by the Borrower to its shareholders or members over the same
period pursuant to paragraph (d)(ii) of Clause 22.13 (Restricted payments).
“Administrative Party” means each of the Agent, the Arranger and the Security
Trustee.
“Administrator” means ABS Benchmarks Administration Co Pte. Ltd. (or its
successor as administrator or sponsor of the relevant rate).
“Affiliate” as applied to any person, means any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that person and, for this purpose, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that person, whether through the ownership of voting securities or
by contract or otherwise; provided that so long as no other person or group or
persons beneficially owns a majority of voting securities of such person, the
beneficial owner of 20 per cent. or more of the voting securities of a person
shall be deemed to have control.
“Agreed Form” means, in relation to a document, that:
(a)
it is in a form initialled by or on behalf of the Borrower and the Agent on or
before the signing of this Agreement for the purposes of identification; or

(b)
if not falling within sub-paragraph (a) above, it is in form and substance
satisfactory to the Agent (acting reasonably) and initialled by or on behalf of
the Borrower and the Agent for the purposes of identification.

“Agreement for Lease” means an agreement to grant an Occupational Lease.
“Aircraft/Watercraft” means aircraft and/or watercraft acquired by an Affiliate
of the Borrower and to be utilised in connection with the operation of the
Integrated Resorts.
“Amendment Agreement” means the amendment agreement dated 20 November 2013 and
made between the Borrower and the Agent, in relation to this Agreement.
“Amendment and Restatement Agreement” means the amendment and restatement
agreement dated 29 August 2014 and made between the Borrower and the Agent, in
relation to this Agreement.
“Amendment Letter” means the amendment letter dated 25 March 2019 and made
between the Borrower and the Agent, in relation to this Agreement.


WTL/1019005126/Third Amended and Restated FA
3

--------------------------------------------------------------------------------





“Ancillary Commitment” means, in relation to an Ancillary Lender, the maximum
amount (expressed in Singapore Dollars) from time to time agreed (whether or not
subject to satisfaction of conditions precedent and whether or not utilised) to
be made available by that Ancillary Lender under an Ancillary Facility and
authorised under Clause 6 (Ancillary Facilities), to the extent not cancelled or
reduced under this Agreement or the Ancillary Facility Documents relating to
that Ancillary Facility.
“Ancillary Facility” means an ancillary facility made available by an Ancillary
Lender in accordance with Clause 6 (Ancillary Facilities).
“Ancillary Facility Document” means:
(a)
a document setting out the terms of an Ancillary Facility; and

(b)
the Ancillary Facility Letter.

“Ancillary Facility Letter” means a letter or letters dated on or about the
Third Effective Date between the Borrower and the Designated Facility B Lenders,
setting out the maximum rates of interest, fees and commissions that they will
respectively charge in respect of any Ancillary Facilities provided by them.
“Ancillary Facility Request” means a notice substantially in the form set out in
Part III of Schedule 3 (Requests).
“Ancillary Lender” means a Designated Facility B Lender which makes available an
Ancillary Facility in accordance with Clause 6 (Ancillary Facilities).
“Ancillary Outstandings” means, at any time and in relation to an Ancillary
Facility, the aggregate (calculated in the Base Currency) of the following
amounts outstanding at that time under that Ancillary Facility:
(a)
the principal amount under each overdraft facility under that Ancillary
Facility;

(b)
the face amount of each guarantee, bond, trust receipt and letter of credit
issued under that Ancillary Facility; and

(c)
in relation to any other Ancillary Facility, such other amount as fairly
represents the aggregate exposure of the Ancillary Lender under that Ancillary
Facility,

in each case determined by the relevant Ancillary Lender in accordance with its
usual practice at that time for calculating its exposure under similar
facilities or transactions (acting reasonably and after consultation with the
Agent).
For the purposes of this definition:
(i)
in relation to any utilisation denominated in the Base Currency, the amount of
that utilisation (determined as described in paragraphs (a) and (b) above) shall
be used; and



WTL/1019005126/Third Amended and Restated FA
4

--------------------------------------------------------------------------------





(ii)
in relation to any utilisation not denominated in the Base Currency, the
equivalent (calculated as specified in the relevant Ancillary Facility Document
or, if not so specified, as the relevant Ancillary Lender may specify, in each
case in accordance with its usual practice at that time for calculating that
equivalent (acting reasonably and after consultation with the Agent)) in the
Base Currency of the amount of that utilisation (determined as described in
paragraphs (a) and (b) above) shall be used.

“Anti-Corruption Laws” means the Bribery Act 2010 of the United Kingdom, the
United States Foreign Corrupt Practices Act of 1977 and any similar laws, rules
or regulations issued, administered or enforced by Singapore, the United States
of America or any other jurisdiction.
“Anti-Money Laundering Laws” means the applicable financial record keeping and
reporting requirements and the money laundering statutes in Singapore and each
jurisdiction in which the Borrower and any of its Subsidiaries conducts business
or operations, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Agency or proceeding by or before any court or Governmental Agency.
“Approved Insurance Consultant” means Willis (Singapore) Pte. Ltd. and such
other persons as are selected by the Borrower from time to time after the
original date of this Agreement, so long as such other persons are, in the
reasonable judgment of the Agent, capable of performing any insurance assessment
function in relation to the Properties.
“Approved Valuers” means CBRE Pte. Ltd. and such other reputable persons as are
selected by the Borrower from time to time after the original date of this
Agreement, so long as such other persons are, in the reasonable judgment of the
Agent, capable of performing any valuation required under this Agreement.
“Assignment of Development Agreement (Expansion Property)” means an assignment
of the Development Agreement (Expansion Property) security document between the
Borrower and the Security Trustee, approved by the Head Lessor.
“Assignment of Insurances” means an assignment of Insurances security document
dated 28 June 2012 between the Borrower and the Security Trustee, as amended and
supplemented by the 2014 Supplemental Assignment of Insurances and further
amended and supplemented by the 2019 Supplemental Assignment of Insurances.
“Assignment of Proceeds” means an assignment of, inter alia, the Integrated
Resorts Revenues security document dated 28 June 2012 between the Borrower and
the Security Trustee, as amended and supplemented by the 2014 Supplemental
Assignment of Proceeds and further amended and supplemented by the 2019
Supplemental Assignment of Proceeds.
“Assignment of Project Documents” means an assignment of the Material Project
Documents security document between the Borrower and the Security Trustee.


WTL/1019005126/Third Amended and Restated FA
5

--------------------------------------------------------------------------------





“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation, lodgement or registration.
“Availability Period” means:
(a)
in relation to Facility A, the period from and including the original date of
this Agreement to and including the date which is 30 days after the original
date of this Agreement;

(b)
in relation to Facility B, the period from and including the original date of
this Agreement to and including the date which is one Month before the Facility
B Termination Date;

(c)
in relation to any increase in Facility C after the original date of this
Agreement in accordance with Clause 2.3 (Accordion Feature – Increase in
Facility C), the period from and including its Establishment Date to and
including the date which is 60 days after that date; and

(d)
in relation to Facility D, the period from and including the Third Effective
Date to and including 30 December 2024.

“Available Ancillary Commitment” means, in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment under that Ancillary Facility minus the
amount of Ancillary Outstandings under that Ancillary Facility.
“Available Ancillary Facilities” means the aggregate for the time being of each
Ancillary Lender’s Available Ancillary Commitments.
“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:
(a)the amount of its participation in any outstanding Loans under that Facility;
and
(b)
in relation to any proposed Loan, the amount of its participation in any Loans
that are due to be made under that Facility on or before the proposed
Utilisation Date,

other than, in relation to any proposed Facility B Loan only, that Lender’s
participation in any Facility B Loans that are due to be repaid or prepaid on or
before the proposed Utilisation Date.
“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.
“Bank SBLC” has the meaning given to it in Clause 21.5 (Financial definitions).
“Base Currency” means Singapore Dollars.


WTL/1019005126/Third Amended and Restated FA
6

--------------------------------------------------------------------------------





“Borrower Group” means the Borrower and its Restricted Subsidiaries for the time
being (but excluding, for the avoidance of doubt, any Excluded Subsidiary).
“Borrower Group Subordinated Guarantee” means a Guarantee issued by a member of
the Borrower Group:
(a)
in respect of any HoldCo Subordinated Debt; and

(b)
which is subordinated to all amounts which may be or become payable to the
Finance Parties under the Finance Documents by way of a Subordination Agreement.

“Borrower Offshore Collection Account Security Document” means the Borrower
Offshore Collection Account Security Document (Hong Kong), the Borrower Offshore
Collection Account Security Document (Macau) and each other security document
(other than the Debenture) executed by the Borrower as Security over an Offshore
Collection Account required to be charged in favour of the Security Trustee in
accordance with Clause 22.10 (Accounts).
“Borrower Offshore Collection Account Security Document (Hong Kong)” means the
charge over the Borrower’s Offshore Collection Account opened and maintained in
Hong Kong dated 3 January 2013 between the Borrower and the Security Trustee.
“Borrower Offshore Collection Account Security Document (Macau)” means the
pledge over the Borrower’s Offshore Collection Account opened and maintained in
Macau dated 3 January 2013 between the Borrower and the Security Trustee.
“Borrower’s Costs” means all costs, expenses and fees (without double counting)
properly incurred by the Borrower, any Restricted Subsidiary or any Affiliate in
connection with the implementation and operation of the Expansion Project,
including, without limitation:
(a)
all costs, expenses and fees of the legal, technical, accounting, financial and
other advisers and consultants to the Borrower or any Restricted Subsidiary in
connection with the Expansion Project;

(b)
all insurance premiums in respect of the Insurances;

(c)
Financing Costs in connection with Facility D;

(d)
all Taxes; and

(e)
all costs and expenses incurred in connection with the acquisition and/or
installation of FF&E (other than costs and expenses funded with Permitted FF&E
Indebtedness) not included in Construction Costs,

but excluding any Construction Costs and any amounts financed with Permitted
FF&E Indebtedness.


WTL/1019005126/Third Amended and Restated FA
7

--------------------------------------------------------------------------------





“Borrowings” has the meaning given to it in Clause 8.7 (Mandatory prepayment
from Borrowings).
“Break Costs” means the amount (if any) by which:
(a)
the interest (excluding the Margin) which a Lender should have received pursuant
to the terms of this Agreement for the period from the date of receipt of all or
any part of the principal amount of a Loan or Unpaid Sum to the last day of the
current Interest Period in respect of that Loan or Unpaid Sum, had the principal
amount or Unpaid Sum received been paid on the last day of that Interest Period;

exceeds:
(b)
the amount of interest which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Singapore interbank market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday or gazetted public
holiday) on which banks are open for general business in Singapore and (in
relation to the determination of any interest rate under this Agreement) London.
“Car Park” means the vehicle parking areas located in the basement levels of
Integrated Resort 1.
“Cash Equivalent Investments” means:
(a)
securities, mortgage-backed securities, collateralised mortgaged obligations or
direct obligations with a maturity of less than 12 months from the date of
acquisition issued or fully guaranteed or fully insured by:

(i)
the Government of the United States or any member state of the European Union
which is rated at least AA by Standard & Poor’s Rating Group, Aa2 by Moody’s
Investors Service, Inc. or AA by Fitch Ratings;

(ii)
any county or Governmental Agency of the United States which is rated at least
AA by Standard & Poor’s Rating Group, Aa2 by Moody’s Investors Service, Inc. or
AA by Fitch Ratings; or

(iii)
any of the 50 states of the United States which is rated at least AA by Standard
& Poor’s Rating Group, Aa2 by Moody’s Investors Service, Inc. or AA by Fitch
Ratings;

(b)
commercial paper or other debt securities issued by an issuer rated at least A-1
by Standard & Poor’s Ratings Group, P-1 by Moody’s Investors Service, Inc. or F1
by Fitch Ratings, and with a maturity of less than 12 months;



WTL/1019005126/Third Amended and Restated FA
8

--------------------------------------------------------------------------------





(c)
certificates of deposit, bankers’ acceptance or demand or time deposits
(including overnight deposits) of:

(i)
any commercial bank (which has outstanding debt securities rated as referred to
in paragraph (b) above); or

(ii)
any bank or financial institution (which has outstanding debt securities rated
at least BBB+ by Standard & Poor’s Ratings Group, Baa1 by Moody’s Investors
Service, Inc. or BBB+ by Fitch Ratings),

and, in each case, with a maturity of less than 12 months;
(d)
securities with a maturity of less than 12 months from the date of acquisition
issued or fully guaranteed by the Government of (i) Singapore or (ii) any state
that is a member or partner in the Organization of Economic Cooperation and
Development with a sovereign debt rating of at least AA+ by Standard & Poor’s
Rating Group, Aa1 by Moody’s Investors Service, Inc. or AA+ by Fitch Ratings, or
(iii) any other state approved by the Agent (acting on the instructions of the
Majority Lenders);

(e)
repurchase obligations for underlying securities of the types described in
paragraphs (a) and (b) above, entered into with any commercial bank or any other
financial institution having long-term unsecured debt securities rated (on the
date of acquisition thereof) at least AA by Standard & Poor’s Rating Group, Aa2
by Moody’s Investors Service, Inc. or AA by Fitch Ratings issued by any person;

(f)
investment contracts of any financial institution, the principal and return on
which are guaranteed by that financial institution, having long-term debt rated
(on the date of acquisition thereof) at least at least AA by Standard & Poor’s
Rating Group, Aa2 by Moody’s Investors Service, Inc. or AA by Fitch Ratings;

(g)
Singapore Dollars, Hong Kong Dollars, United States Dollars, Euros or Sterling;

(h)
loans to, deposits with, or investments in Sands FinCo:

(i)
where the aggregate principal amount of such loans, deposits and/or investments
shall not at any time exceed S$200,000,000; and

(ii)
where, not later than ten Business Days after the date that such loans, deposits
and/or investments are made, the Borrower delivers to the Agent details of such
loans, deposits and/or investments;

(i)
investments in mutual funds sponsored by any securities broker-dealer of
recognised national standing having an investment policy that requires
substantially all the invested assets of such fund to be invested in investments
described in any one or more of the foregoing paragraphs and rated at least at
least AA by Standard & Poor’s Rating Group, Aa2 by Moody’s Investors Service,
Inc. or AA by Fitch Ratings; or



WTL/1019005126/Third Amended and Restated FA
9

--------------------------------------------------------------------------------





(j)
investments in any money market fund:

(i)
where all or substantially all of its assets fall within the description of
paragraphs (a) to (i) above;

(ii)
which have net assets of not less than S$500,000,000 (or the equivalent in
another currency); and

(iii)
which has either (A) an investment grade rating by Standard & Poor’s Rating
Group, Moody’s Investors Service, Inc. or Fitch Ratings or (B) is registered
with the Investment Company Act of 1940, as amended,

in each case not subject to any Security (other than pursuant to any Security
Document or any Permitted Security), denominated and payable in Singapore
Dollars, Hong Kong Dollars, United States Dollars, Euros or Sterling, and the
proceeds of which are capable of being remitted to the Borrower in Singapore.
“Cash Investment Limit” means, in relation to the date (the “Cash Investment
Date”) of any Investments contemplated by paragraph (b)(xiii) of Clause 22.15
(Acquisitions and investments), the aggregate of (without double counting):
(a)
S$500,000,000;

(b)
the amount which is 50 per cent. of the Adjusted Cumulative Consolidated Net
Income as of the last Relevant Date falling on or before the Cash Investment
Date;

(c)
all cash proceeds received by the Borrower by way of equity contribution to the
Borrower and any issuance or sale by the Borrower of its shares (including any
issuance or sale of shares by the Borrower arising from the conversion or
exchange of its debt securities) or debt contribution by way of Internal
Subordinated Debt, in each case, except to the extent received by the Borrower
pursuant to Clause 21.2 (Rectification), from the original date of this
Agreement to that Cash Investment Date, less, all fees, discounts, commissions,
charges, expense, withholdings and transactions costs properly incurred in
connection with that contribution, issuance or sale, and all Taxes paid by the
Borrower or reasonably estimated by the Borrower to be payable (as certified by
it to the Agent) as a result of that contribution, issuance or sale; and

(d)
in relation to each joint venture, partnership, consortium or Excluded
Subsidiary in which the Borrower has made an Investment (including any loan
constituting an Investment) (each such Investment, an “Original Investment”) as
permitted by paragraph (b) of Clause 22.7 (Loans and guarantees) or paragraph
(b) of Clause 22.15 (Acquisitions and investments):

(i)
the amount of all cash dividends, cash distributions and cash payments in the
nature of principal and interest (each, a “Cash Return”) received by the
Borrower from the original date of this Agreement to that Cash Investment Date,
to the extent such Cash Return (when aggregated with the amount of all other
Cash



WTL/1019005126/Third Amended and Restated FA
10

--------------------------------------------------------------------------------





Returns in respect of that Original Investment, whether received before on or
after the original date of this Agreement) represent less than or equal to 100
per cent. of the amount contributed by the Borrower in respect of the Original
Investment; and
(ii)
50 per cent. of the amount of all Cash Returns received by the Borrower from the
original date of this Agreement to that Cash Investment Date, to the extent such
Cash Return (when aggregated with the amount of all other Cash Returns in
respect of that Original Investment, whether received before on or after the
original date of this Agreement) represent more than 100 per cent. of the amount
contributed by the Borrower in respect of the Original Investment,

as evidenced by a Compliance Certificate delivered to the Agent on or before the
Cash Investment Date, setting out (in reasonable detail) computations as to the
Cash Investment Limit.
“Casino”, in relation to the Integrated Resorts, has the meaning given to it in
the Casino Licence.
“Casino Legislation” means the Casino Control Act, Chapter 33A of Singapore and
includes all subsidiary legislation, notifications, ordinances, orders,
directives, guidelines, rules and regulations and all amendments, supplements,
modification or re-enactment thereof from time to time.
“Casino Licence” has the meaning given to the term “casino licence” in the
Casino Legislation.
“Casino Regulatory Authority” means the Casino Regulatory Authority of
Singapore, established under the Casino Control Act, Chapter 33A of Singapore.
“Charged Assets” means the assets over which Security is expressed to be created
pursuant to any Security Document, to the extent not discharged in accordance
with this Agreement.
“Commercial Documents” means the Head Lease (Original Property), the Development
Agreement (Expansion Property), the Head Lease (Expansion Property) and any
other document designated as such by the Agent and the Borrower.
“Commitment” means a Facility A Commitment, a Facility B Commitment, a Facility
C Commitment or a Facility D Commitment.
“Compliance Certificate” means a certificate delivered:
(a)
in connection with the utilisation of Facility C contemplated by Clause 4.2
(Further conditions precedent), setting out (in reasonable detail) computations
as to compliance with the ratio set out in paragraph (d) of the Clause 4.2
(Further conditions precedent);



WTL/1019005126/Third Amended and Restated FA
11

--------------------------------------------------------------------------------





(b)
pursuant to Clause 20.3 (Compliance Certificate);

(c)
in connection with any Investments contemplated by paragraph (b)(xiii) of Clause
22.15 (Acquisitions and investments), setting out (in reasonable detail)
computations as to the Cash Investment Limit and the ratio set out in paragraph
(b)(xiii)(C) of Clause 22.15 (Acquisitions and investments);

(d)
in connection with any issuance of a Designated RPS permitted under paragraph
(b)(iv) Clause 22.6 (Financial Indebtedness), setting out (in reasonable detail)
computations as to compliance with the ratio set out in paragraph (d) of the
definition of “Designated RPS”;

(e)
in connection with any incurrence of Incremental Indebtedness permitted under
paragraph (b)(v) Clause 22.6 (Financial Indebtedness), setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (g) of the definition of “Incremental Indebtedness”;

(f)
in connection with any incurrence of Mezzanine Indebtedness permitted under
paragraph (b)(vi) Clause 22.6 (Financial Indebtedness), setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (f) of the definition of “Mezzanine Indebtedness”;

(g)
in connection with a sale by a member of the Borrower Group of any asset,
setting out (in reasonable detail) computations as to compliance with the ratio
set out in paragraph (ii) of the definition of “Exempt Disposal” in Clause 8.5
(Mandatory prepayment from Net Sale Proceeds);

(h)
in connection with a declaration, making or payment of a Controlled Transaction
permitted under the definition of “Permitted Transaction (Designated Sale)”,
setting out (in reasonable detail) computations as to compliance with the ratio
set out in paragraph (d) of that definition;

(i)
in connection with a declaration, making or payment of a Controlled Transaction
permitted under the definition of “Permitted Transaction (Leverage Ratio)”,
setting out (in reasonable detail) computations as to compliance with the ratio
set out in paragraph (c) of that definition;

(j)
in connection with the prepayment of Facility C Loans in accordance with Clause
8.10 (Voluntary prepayment of Facility C Loans), setting out (in reasonable
detail) computations as to compliance with the ratio set out in paragraph
(b)(ii) of Clause 8.10 (Voluntary prepayment of Facility C Loans);

(k)
in connection with any voluntary payment, repayment or prepayment in the nature
of principal on all or any part of any Incremental Indebtedness, setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (b)(ii) of Clause 22.22 (Incremental Indebtedness);



WTL/1019005126/Third Amended and Restated FA
12

--------------------------------------------------------------------------------





(l)
in connection with any voluntary payment, repayment or prepayment in the nature
of principal on all or any part of any Permitted Refinancing Indebtedness,
setting out (in reasonable detail) computations as to compliance with the ratio
set out in paragraph (b)(ii) of Clause 22.23 (Permitted Refinancing
Indebtedness); or

(m)
in connection with any voluntary payment, repayment or prepayment in the nature
of principal on all or any part of any Mezzanine Indebtedness, setting out (in
reasonable detail) computations as to compliance with the ratio set out in
paragraph (b)(ii) of Clause 22.24 (Mezzanine Indebtedness),

in each case signed by an authorised officer or authorised signatory of the
Borrower, substantially in the form set out in Schedule 5 (Form of Compliance
Certificate).
“Consents” means:
(a)
(in relation to the Original Property) the consent of the Head Lessor to:

(i)
the execution of, and the creation of the Security under, the 2019 Supplemental
Mortgage (Original Property) by the Borrower; and

(ii)
the creation of such Security in favour of the Secured Parties; and

(b)
(in relation to the Expansion Property) the consent of the Head Lessor to:

(i)
the execution of, and the creation of the Security under, the Assignment of
Development Agreement (Expansion Property) and the Mortgage (Expansion Property)
by the Borrower; and

(ii)
the creation of such Security in favour of the Secured Parties.

“Consolidated Adjusted EBITDA” means, in relation to the Borrower Group, for any
period, the sum of the amounts (without duplication) for such period of:
(a)
Consolidated Net Income;

(b)
Consolidated Total Interest Expense;

(c)
total interest expense (including non-cash interest and interest on Subordinated
Debt) to the extent deducted in calculating Consolidated Net Income;

(d)
provision for taxes based on income and similar taxes imposed in lieu of income
taxes to the extent deducted in calculating Consolidated Net Income;

(e)
total depreciation expense;



WTL/1019005126/Third Amended and Restated FA
13

--------------------------------------------------------------------------------





(f)
total amortisation expense;

(g)
total pre-opening and development expenses (if any);

(h)
total amortisation of rent expense incurred and paid as a result of the actual
payment of:

(i)
land premium under the Development Agreement (Expansion Property);

(ii)
land premium under the Development Agreement (Original Property) (if any); and

(iii)
land premium under any other development agreement;

(i)
other non-cash items (including non-cash corporate expenses) reducing
Consolidated Net Income;

(j)
costs and expenses relating to the negotiation of, entry into and performance of
this Agreement or any amendment or waiver hereto or any transactions
contemplated thereby to the extent deducted in calculating Consolidated Net
Income, provided that the aggregate amount of costs and expenses included in
this paragraph (j) shall not exceed S$10,000,000 in any financial year of the
Borrower;

(k)
costs and expenses of any actual or contemplated investment or incurrence of
Debt or asset sale that is or if completed would be permitted hereunder to the
extent deducted in Consolidated Net Income provided that the aggregate amount of
costs and expenses included in this paragraph (k) shall not exceed S$30,000,000
in any financial year of the Borrower;

(l)
corporate expenses incurred to the extent deducted in calculating Consolidated
Net Income, provided that the aggregate amount of costs and expenses included in
this paragraph (l) shall not exceed S$60,000,000 in any financial year of the
Borrower; and

(m)
non-recurring charges and expenses to the extent deducted in calculating
Consolidated Net Income, provided that the aggregate amount of costs and
expenses included in this paragraph (m) shall not exceed S$50,000,000 in any
financial year of the Borrower,

less
(A)
other non-cash items increasing Consolidated Net Income (but excluding (I) any
such non‑cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period and (II) the amounts
received from any IR Project Vehicles funded through Permitted Investments
falling within the description of paragraph (a) of the definition of Permitted
Investments); and



WTL/1019005126/Third Amended and Restated FA
14

--------------------------------------------------------------------------------





(B)
any cash expenditure to the extent it reduces any accrual or reserve established
in a prior period which was added to determine Consolidated Adjusted EBITDA in
such prior period pursuant to paragraph (i) above,

all of the foregoing as determined on a consolidated basis for the Borrower
Group in conformity with GAAP. Any cash equity contributions or Internal
Subordinated Debt made by a member of the Sponsor Group to the Borrower and/or
the face amount of any Bank SBLC delivered to Agent for the benefit of the
Lenders in accordance with Clause 21.2 (Rectification) may at the written
election of Borrower be included in the Consolidated Adjusted EBITDA. To the
extent an Excluded Subsidiary is converted to a Restricted Subsidiary during any
reference period, Consolidated Adjusted EBITDA shall include the Consolidated
Adjusted EBITDA of such Restricted Subsidiary on a pro forma basis since the
beginning of such reference period. For the avoidance of doubt, any dividends
made by the Borrower to any HoldCo to permit that HoldCo to make any licence
payments shall not be taken into account in the calculation of, without double
counting, Consolidated Adjusted EBITDA and/or Consolidated Net Income.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
members of the Borrower Group on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP and before any
reduction in respect of preferred stock dividends; provided that there shall be
excluded, without duplication:
(a)
the income (or loss) of any person (other than a member of the Borrower Group or
any IR Project Vehicles funded through Permitted Investments falling within the
description of paragraph (a) of the definition of Permitted Investments), except
to the extent of the amount of dividends or other distributions actually paid to
the members of the Borrower Group by such person during such period;

(b)
the income (or loss) of any person accrued prior to the date it is merged into
or consolidated with the Borrower or any other member of the Borrower Group or
that person’s assets are acquired by the Borrower or any other member of the
Borrower Group;

(c)
any after-tax gains or losses attributable to:

(i)
asset sales consummated pursuant to paragraph (c)(iii), (c)(xiv), (c)(xv) or
(c)(xvi) of Clause 22.5 (Disposals); or

(ii)
the disposition of any securities or the extinguishment of any Financial
Indebtedness of any member of the Borrower Group;

(d)
dividends or distributions from any Excluded Subsidiary to the Borrower or any
other member of the Borrower Group which are used to fund their share of any
applicable tax payments to be made under a tax sharing arrangement;

(e)
the effect of non‑cash accounting adjustments resulting from a change in the tax
status of a flow‑through or disregarded tax entity to a taxed entity, or vice
versa;



WTL/1019005126/Third Amended and Restated FA
15

--------------------------------------------------------------------------------





(f)
any net extraordinary gains or net extraordinary losses; and

(g)
any refinancing costs and/or costs and expenses relating to any amendment or
waiver of, in each case, this Agreement or any other Debt permitted to be
incurred pursuant to this Agreement (provided that the aggregate amount of all
refinancing costs and/or costs and expenses relating to any amendment or waiver
of such other Debt excluded from the calculation of Consolidated Net Income
pursuant to this paragraph (g) shall not exceed S$15,000,000 in any financial
year of the Borrower), amortisation or charges (including premiums, costs,
amortisation and charges associated with the refinancing of the Existing
Facilities), provided further, that there shall be included, without
duplication, the cash flows from IR Project Vehicles funded through Permitted
Investments falling within the description of paragraph (a) of the definition of
Permitted Investments whose net income has been included as set forth above.

“Consolidated Total Interest Expense” means, for any period, total interest
expense (including that portion attributable to capital leases in accordance
with GAAP and capitalized interest), net of interest income, of the Borrower
Group on a consolidated basis with respect to all outstanding Financial
Indebtedness of the members of the Borrower Group that constitutes Relevant Debt
(other than non-cash interest on Internal Subordinated Debt), including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under hedging
arrangements, excluding, however:
(a)
amortisation of debt issuance costs and deferred financing fees including any
amounts referred to in Clause 12 (Fees) payable to the Finance Parties;

(b)
any fees and expenses payable to the Finance Parties in connection with this
Agreement on or prior to the first Utilisation Date;

(c)
non-cash payment-in-kind interest; and

(d)
any additional amounts payable by the Borrower under Clause 14.1 (Increased
costs).

“Construction Contracts” means all construction contracts from time to time
entered into by the Borrower or any Restricted Subsidiary with any firm of
contractors for the designing, development, construction, equipping, fitting out
and completion of the Expansion Project (or any part of it) on the Expansion
Property.
“Construction Costs” means all costs, expenses and fees (without double
counting) properly incurred by the Borrower or any Restricted Subsidiary in
connection with the design, development, construction, equipping, fitting out
and opening of the Expansion Project in accordance with and pursuant to the
Development Agreement (Expansion Property), the Head Lease (Expansion Property)
and Project Documents, but excluding any Borrower’s Costs and costs and expenses
funded with Permitted FF&E Indebtedness.


WTL/1019005126/Third Amended and Restated FA
16

--------------------------------------------------------------------------------





“Construction Guarantees” means all Guarantees from time to time issued in
favour of the Borrower, or under which the Borrower has an interest, in
connection with the Expansion Project, pursuant to the Construction Contracts.
“Construction Schedule” means the schedule for the construction of the Expansion
Project prepared by an external scheduling consultant or project management firm
approved by the Agent, in a form to be agreed between the Borrower and the
Agent.
“Controlled Transaction” means:
(a)
a declaration or payment of any dividend or other payment or distribution of any
kind by the Borrower to its shareholders on or in respect of any of its shares;

(b)
a reduction, return, purchase, repayment, cancellation or redemption of the
shares of any member of the Borrower Group;

(c)
a payment, repayment, prepayment of any principal, interest or other amount on
or in respect of, or a redemption, purchase or defeasance of any Subordinated
Debt; or

(d)
an Investment by any member of the Borrower Group:

(i)
where any such Investment is in the form of debt, there shall be no further
obligation by the relevant member of the Borrower Group to make any loan or to
provide any form of credit or financial accommodation thereafter; and

(ii)
where any such Investment is in the form of equity, there shall be no further
obligation by the relevant member of the Borrower Group to provide funds
(whether by way of debt or equity contributions or otherwise) or otherwise
provide any credit support thereafter.

“Debenture” means a fixed and floating charge security document dated 28 June
2012 between the Borrower and the Security Trustee, as amended and supplemented
by the 2014 Supplemental Debenture and further amended and supplemented by the
2019 Supplemental Debenture.
“Debt” means, as at any particular time, without double counting, the aggregate
outstanding principal, capital or nominal amount of the Financial Indebtedness
of the Borrower Group:
(a)
including:

(i)
all External Subordinated Debt;

(ii)
any Borrower Group Subordinated Guarantees;

(iii)
any Guarantee of any Permitted Aircraft/Watercraft Indebtedness; and

(iv)
all Permitted FF&E Indebtedness,



WTL/1019005126/Third Amended and Restated FA
17

--------------------------------------------------------------------------------





provided that, for the avoidance of doubt, any payment, repayment, prepayment,
redemption, purchase, defeasance, satisfaction or discharge of any indebtedness
referred to in paragraphs (i) to (iv) above at any time shall have the effect of
reducing the amount of Debt at that time,
(b)
but excluding:

(i)
any indebtedness referred to in paragraph (e) and (g) of the definition of
Financial Indebtedness;

(ii)
any indebtedness referred to in paragraph (j) of the definition of Financial
Indebtedness (to the extent relating to any indebtedness referred to in
paragraph (i) above);

(iii)
any Guarantee that constitutes Permitted Security described in paragraph (i) of
the definition of Permitted Security or any Financial Indebtedness described in
paragraphs (b)(xi), (b)(xii)(B) and (b)(xiv) of Clause 22.6 (Financial
Indebtedness); and

(iv)
any Internal Subordinated Debt (other than any Borrower Group Subordinated
Guarantees).

For this purpose, any amount outstanding or repayable in a currency other than
Singapore Dollars shall on that day be taken into account:
(A)
if an audited balance sheet of the Borrower has been prepared as at that day, in
their Singapore Dollars equivalent at the rate of exchange used for the purpose
of preparing that balance sheet; and

(B)
in any other case, in their Singapore Dollars equivalent at the rate of exchange
that would have been used had an audited balance sheet of the Borrower been
prepared as at that day in accordance with GAAP.

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person purchases by way of assignment or transfer any Commitment or amount
outstanding under this Agreement.
“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
“Designated Facility B Lender” means a Facility B Lender listed in paragraphs 1
to 10 of Part III of Schedule 1 (The Original Parties).
“Designated RPS” means shares in a member of the Borrower Group which are
expressed to be redeemable and:


WTL/1019005126/Third Amended and Restated FA
18

--------------------------------------------------------------------------------





(a)
(in the case of a redemption by the holder) which may only be made (whether on
its specified maturity or as a result of an event of default (however
described)) after the Facility A Termination Date;

(b)
(in the case of a redemption by the issuer) which may only be made to the extent
it constitutes a Redemption that is a Permitted Transaction (Designated Sale), a
Permitted Transaction (Leverage Ratio) or a Permitted Transaction
(Miscellaneous) provided that the amount of any redemption under this paragraph
(b) may not exceed such amount prescribed by any applicable law, had it been a
Dividend;

(c)
which when aggregated with all Designated RPS described in this definition then
outstanding, does not exceed S$1,000,000,000 (or its equivalent in another
currency or currencies) in principal amount; and

(d)
where on the date of issuance of such shares, the ratio of:

(i)
the Debt as of the last Relevant Date falling on or before the date of such
issuance,

to:
(ii)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (d)(i) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such issuance, setting out (in
reasonable detail) computations as to compliance with the above ratio.
“Designated Sale” has the meaning given to it in paragraph (b) of the definition
of “Permitted Transaction (Designated Sale)”.
“Development Agreement (Expansion Property)” means the development agreement
dated 3 April 2019 and made between the Head Lessor and the Borrower relating to
the acquisition, ownership and development of the Expansion Property (including
all annexures and schedules to such development agreement).
“Development Agreement (Expansion Property) Event of Default” means any “Event
of Default” defined in Clause 1.1 (Definitions) of the Development Agreement
(Expansion Property).
“Development Agreement (Original Property)” means the development agreement
originally dated 23 August 2006 (and as amended, modified and supplemented by
the Supplemental Agreement) and made between the Head Lessor and the Borrower
relating to the acquisition, ownership and development of the Original Property
(including all annexures and schedules to such development agreement).
“Dividend” has the meaning given to it in Clause 22.13 (Restricted payments).


WTL/1019005126/Third Amended and Restated FA
19

--------------------------------------------------------------------------------





“Eligible Lender” means:
(a)
a bank or merchant bank that:

(i)
is a financial institution acting through a Facility Office in Singapore;

(ii)
is in possession of (A) a valid licence granted under the Banking Act, Chapter
19 of Singapore, authorising it to conduct banking business in Singapore or (B)
a valid licence granted by the Monetary Authority of Singapore, authorising it
to conduct merchant banking business in Singapore;

(iii)
in respect of which, the Borrower would not be obliged to make a payment under
paragraph (a) of Clause 13.2 (Tax gross-up) or paragraph (a) of Clause 13.3 (Tax
indemnity) to or for the account of such financial institution; and

(iv)
(for so long as no Event of Default shall have occurred and is continuing) is
not a Restricted Person;

(b)
any other financial institution or a trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets that:

(i)
is acting through a Facility Office in Singapore;

(ii)
in respect of which, the Borrower would not be obliged to make a payment under
paragraph (a) of Clause 13.2 (Tax gross-up) or paragraph (a) of Clause 13.3 (Tax
indemnity) to or for the account of such person; and

(iii)
(for so long as no Event of Default shall have occurred and is continuing) is
not a Restricted Person;

(c)
any other entity approved by the Borrower (such approval not to be unreasonably
withheld or delayed and the Borrower is deemed to have approved of each Original
Lender listed in paragraphs 1 to 21 of Part II of Schedule 1 (The Original
Parties), paragraphs 1 to 10 of Part III of Schedule 1 (The Original Parties)
and paragraphs 1 to 32 of Part IV of Schedule 1 (The Original Parties)) that:

(i)
is acting through a Facility Office in Singapore;

(ii)
is holding a valid Exemption issued by the Registrar of Moneylenders under
Section 36 of the Moneylenders Act, Chapter 188 of Singapore, in connection with
the Facilities;

(iii)
in respect of which, the Borrower would not be obliged to make a payment under
paragraph (a) of Clause 13.2 (Tax gross-up) or paragraph (a) of Clause 13.3 (Tax
indemnity) to or for the account of such person; and



WTL/1019005126/Third Amended and Restated FA
20

--------------------------------------------------------------------------------





(iv)
(for so long as no Event of Default shall have occurred and is continuing) is
not a Restricted Person; or

(d)
any Permitted Sands Lender.

Notwithstanding the foregoing, the Borrower may in its sole and absolute
discretion waive the restrictions set out in paragraphs (a)(iv), (b)(iii) or
(c)(iv) of this definition as to any person that would otherwise be an Eligible
Lender by notifying the Agent in writing of such waiver.
“Environment” means living organisms including the ecological systems of which
they form part and the following media:
(a)
air (including air within natural or man-made structures, whether above or below
ground);

(b)
water (including territorial, coastal and inland waters, water under or within
land and water in drains and sewers); and

(c)
land (including land under water).

“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Borrower Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health (as
it relates to exposure to Hazardous Substances) or the health of animals or
plants.
“Environmental Permits” means any Authorisation required under any Environmental
Law for the operation of the business of any member of the Borrower Group
conducted on or from the properties owned or used by the relevant member of the
Borrower Group.
“Establishment Date” has the meaning given to it in Clause 2.3 (Accordion
Feature – Increase in Facility C).
“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).
“Excluded Subsidiary” means any Subsidiary of the Borrower that the Borrower
designates as an Excluded Subsidiary as provided for in the next sentence and
any Subsidiary of an Excluded Subsidiary that satisfies the criteria set out in
the next sentence. The Borrower may designate any Subsidiary (other than the
Borrower or any Subsidiary which:
(a)
does (or will) own, develop, design, construct, operate, manage or otherwise
implement any part of the Integrated Resorts; or

(b)
holds (or will hold) or has (or will have) any rights in any Authorisation
(including the Casino Licence) in relation to the Integrated Resorts,



WTL/1019005126/Third Amended and Restated FA
21

--------------------------------------------------------------------------------





in each case, as determined by the Borrower) to be an Excluded Subsidiary by
providing written notice of such designation to the Agent and certifying that,
after giving effect to such designation, no Default or Event of Default shall
have occurred and be continuing. Nothing in the foregoing shall prevent the
Borrower from designating any of its Subsidiaries as an Excluded Subsidiary by
reason that that Subsidiary:
(i)     owns or operates, or will own or operate, Aircraft/Watercraft;
(ii)
will acquire FF&E;

(iii)
owns, operates, manages or implements or will own, operate, manage or implement
any business or service that is funded as a Permitted Investment under this
Agreement;

(iv)
owns, operates, manages or implements the Retail Properties and/or the Car Park
pursuant to a disposal of the Retail Properties and/or the Car Park to it under
paragraphs (c)(iv) and/or (c)(xviii) of Clause 22.5 (Disposals); or

(v)
owns, operates, manages or implements the ArtScience Museum (but does not own
any part of the Properties comprising the ArtScience Museum) pursuant to
paragraph (c)(xx) of Clause 22.5 (Disposals),

but which, in each case, does not hold (and will not hold) the Casino Licence.
“Exempt Disposal” has the meaning given to it in Clause 8.5 (Mandatory
prepayment from Net Sale Proceeds).
“Existing Facilities” means the S$5,442,604,530 facilities made available to the
Borrower by various banks and financial institutions pursuant to a Facility
Agreement dated 28 December 2007 and made between (a) the Borrower, as borrower,
(b) Goldman Sachs Foreign Exchange (Singapore) Pte, DBS Bank Ltd., UOB Asia
Limited and Oversea-Chinese Banking Corporation Limited, as coordinators and (c)
the Existing Facilities Agent, as agent and security trustee.
“Existing Facilities Agent” means DBS Bank Ltd..
“Existing Facilities Security” means the Security created to secure the Existing
Facilities, as more particularly described in the Facility Agreement for the
Existing Facilities.
“Expansion Project” means the project of the Borrower for Integrated Resort 2.
“Expansion Property” means the properties set out in Part II of Schedule 8
(Properties).
“External Subordinated Creditor” means any person (other than an Internal
Subordinated Creditor or an Obligor).


WTL/1019005126/Third Amended and Restated FA
22

--------------------------------------------------------------------------------





“External Subordinated Debt” means:
(a)
an unsecured subordinated bond or an unsecured senior subordinated bond issued
or to be issued by a member of the Borrower Group; or

(b)
any other unsecured subordinated Financial Indebtedness incurred or to be
incurred by a member of the Borrower Group,

in each case:
(i)
which is subordinated to all amounts which may be or become payable to the
Finance Parties under the Finance Documents by way of:

(A)
an External Subordination Agreement; or

(B)
(where the Borrower (acting reasonably and in good faith) determines that
subordination pursuant to an External Subordination Agreement could reasonably
be expected to materially and adversely affect the feasibility of establishing,
or the marketability of, such bonds or Financial Indebtedness) the incorporation
of terms within the documentation relating to such bonds or Financial
Indebtedness which:

(I)
expressly provide that all payments in the nature of principal and interest
thereunder are subordinated, on customary terms for such bonds or Financial
Indebtedness, in all respects to the Facilities and that such subordination
obligations cannot be amended without the consent of the Agent; and

(II)
provide that the Agent shall have enforceable third party rights in respect of
such subordination obligations;

(ii)
which provides for a rate of interest (or a lower rate of interest) consistent
with the market rate of interest for a transaction of a similar nature at the
time of its incurrence;

(iii)
where any scheduled repayment or redemption of such bonds or Financial
Indebtedness only occurs after the Facility A Termination Date; and

(iv)
where each of the creditors in respect of such bonds or Financial Indebtedness
is an External Subordinated Creditor,

and the Borrower shall:
(A)
provide to the Agent certified copies of the documents evidencing such bonds or
Financial Indebtedness; and

(B)
in the case where the subordination contemplated by paragraph (i) is achieved
(or is intended to be achieved) pursuant to paragraph (i)(B), provide to the
Agent certifications of the Borrower (signed by a director and a senior officer
of the Borrower) as the Agent



WTL/1019005126/Third Amended and Restated FA
23

--------------------------------------------------------------------------------





may reasonably request in connection with such bonds or Financial Indebtedness
and, at the Borrower’s costs, authorise and instruct the Borrower’s counsel to
consult with the Agent on such subordination.
“External Subordination Agreement” means a subordination agreement between an
External Subordinated Creditor, the Borrower (or the relevant Obligor) and the
Security Trustee, substantially in the form set out in Part II of Schedule 11
(Form of Subordination Agreement) or otherwise in form and substance reasonably
satisfactory to the Security Trustee, and the Borrower shall provide (or procure
the provision) to the Agent all such legal opinions, consents, assurances,
resolutions and other documents as the Agent may reasonably request in
connection with that subordination agreement.
“Euros” or “€” means the lawful currency of the Participating Member States.
“Facility” means Facility A, Facility B, Facility C or Facility D.
“Facility A” means the term loan facility made available under this Agreement as
described in paragraph (a) of Clause 2.1 (The Facilities).
“Facility A Commitment” means:
(a)
in relation to an Original Lender, the amount in Singapore Dollars set opposite
its name under the heading “Facility A Commitment” in Part II of Schedule 1 (The
Original Parties) and the amount of any other Facility A Commitment transferred
to it under this Agreement; and

(b)
in relation to any other Lender, the amount in Singapore Dollars of any Facility
A Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced, extinguished or transferred by it under
this Agreement.
“Facility A Lender” means:
(a)
any Original Facility A Lender; and

(b)
any Eligible Lender which has become a Party in accordance with Clause 24
(Changes to the Lenders) and which is transferred an interest in Facility A,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.
“Facility A Repayment Dates” means each date specified in Part I of Schedule 9
(Repayment Schedule) including, for the avoidance of doubt, the Facility A
Termination Date.


WTL/1019005126/Third Amended and Restated FA
24

--------------------------------------------------------------------------------





“Facility A Repayment Instalment” means each instalment for repayment of the
Facility A Loans specified in Part I of Schedule 9 (Repayment Schedule).
“Facility A Termination Date” means, subject to Clause 7.6 (Extension Option),
31 August 2026.
“Facility B” means the revolving credit facility made available under this
Agreement as described in paragraph (b) of Clause 2.1 (The Facilities), part of
which may be designated as an Ancillary Facility in accordance with Clause 6
(Ancillary Facilities).
“Facility B Commitment” means:
(a)
in relation to an Original Lender, the amount in Singapore Dollars set opposite
its name under the heading “Facility B Commitment” in Part III of Schedule 1
(The Original Parties) and the amount of any other Facility B Commitment
transferred to it under this Agreement; and

(b)
in relation to any other Lender, the amount of any Facility B Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Facility B Lender” means:
(a)
any Original Facility B Lender; and

(b)
any Eligible Lender which has become a Party in accordance with Clause 24
(Changes to the Lenders) and which is transferred an interest in Facility B,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.
“Facility B Rollover Loan” means one or more Facility B Loans:
(a)
made or to be made on the same day that one or more maturing Facility B Loans is
or are due to be repaid;

(b)
the aggregate amount of which is equal to or less than the maturing Facility B
Loan(s); and

(c)
made or to be made to the Borrower for the purpose of refinancing the maturing
Facility B Loan(s).

“Facility B Termination Date” means, subject to Clause 7.6 (Extension Option),
27 February 2026.


WTL/1019005126/Third Amended and Restated FA
25

--------------------------------------------------------------------------------





“Facility C” means the term loan facility made available or (as the case may be)
to be made available under this Agreement as described in paragraph (c) of
Clause 2.1 (The Facilities).
“Facility C Commitment” means in relation to any Facility C Lender, the amount
in Singapore Dollars of any Facility C Commitment assumed by it in accordance
with Clause 2.3 (Accordion Feature – Increase in Facility C) or transferred to
it under this Agreement, to the extent not cancelled, reduced, extinguished or
transferred by it under this Agreement.
“Facility C Lender” means any Eligible Lender which is or has become a Party in
accordance with Clause 2.3 (Accordion Feature – Increase in Facility C) or
Clause 24 (Changes to the Lenders) and which is transferred an interest in
Facility C, which in each case has not ceased to be a Party in accordance with
the terms of this Agreement.
“Facility C Loan” means a loan made or to be made under Facility C or the
principal amount outstanding for the time being of that loan.
“Facility C Longstop Termination Date” means 29 March 2034.
“Facility D” means the term loan facility made available under this Agreement as
described in paragraph (d) of Clause 2.1 (The Facilities).
“Facility D Commitment” means:
(a)
in relation to an Original Lender, the amount in Singapore Dollars set opposite
its name under the heading “Facility D Commitment” in Part IV of Schedule 1 (The
Original Parties) and the amount of any other Facility D Commitment transferred
to it under this Agreement; and

(b)
in relation to any other Lender, the amount in Singapore Dollars of any Facility
D Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced, extinguished or transferred by it under
this Agreement.
“Facility D Lender” means:
(a)
any Original Facility D Lender; and

(b)
any Eligible Lender which has become a Party in accordance with Clause 24
(Changes to the Lenders) and which is transferred an interest in Facility D,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
“Facility D Loan” means a loan made or to be made under Facility D or the
principal amount outstanding for the time being of that loan.
“Facility D Repayment Dates” means each date specified in Part II of Schedule 9
(Repayment Schedule) including, for the avoidance of doubt, the Facility D
Termination Date.


WTL/1019005126/Third Amended and Restated FA
26

--------------------------------------------------------------------------------





“Facility D Repayment Instalment” means each instalment for repayment of the
Facility D Loans specified in Part II of Schedule 9 (Repayment Schedule).
“Facility D Termination Date” means, subject to Clause 7.6 (Extension Option),
31 August 2026.
“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following a change of
office or offices after that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement.
“FATCA” means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraph (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

“FATCA Application Date” means:
(a)
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

(b)
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.
“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Fee Letter” means any letter or letters between one or more Administrative
Parties and the Borrower setting out any of the fees referred to in Clause 12
(Fees), Clause 6 (Amendment Fee) of the Amendment and Restatement Agreement,
Clause 6 (Amendment Fee) of the Second Amendment and Restatement Agreement or
Clause 6 (Fees) of the Third Amendment and Restatement Agreement.


WTL/1019005126/Third Amended and Restated FA
27

--------------------------------------------------------------------------------





“FF&E” means fixtures, furniture, fittings and/or equipment acquired, built,
affixed and/or installed by or for the Borrower on or in the Integrated Resorts
for the purpose of implementing or carrying on the business of the Integrated
Resorts, and shall include each and every item or unit of such property acquired
by substitution or replacement thereof, all parts, components and other items
pertaining to such property, all documents (including warehouse receipts, dock
receipts, bills of lading and the like) relating to such property, all licenses,
warranties, guarantees, service contracts and related rights and interests
covering all or any portion of such property, and to the extent not otherwise
included, all proceeds (including insurance proceeds) of any of the foregoing
and all accessions to, substitutions and replacements for, and the rents,
profits and products of, each of the foregoing (including collateral accounts)
and such other collateral reasonably determined by the Agent in its reasonable
discretion.
“Finance Document” means this Agreement, the Amendment Agreement, the Amendment
and Restatement Agreement, the Amendment Letter, the Second Amendment and
Restatement Agreement, the Third Amendment and Restatement Agreement, each
Ancillary Facility Document, each Guarantor Accession Letter, each Increase
Confirmation, each Security Document, each Bank SBLC and any other document
(other than a Security Document) that may at any time be given as guarantee or
assurance for any of the Senior Liabilities pursuant to or in connection with
any Finance Document and any other document designated as such by the Agent and
the Borrower.
“Finance Party” means the Agent, an Ancillary Lender, the Arranger, a Lender or
the Security Trustee.
“Financial Indebtedness” means any indebtedness for or in respect of:
(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds
(for the avoidance of doubt, other than a payment or advance payment bond),
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a balance sheet liability
(other than any liability in respect of a lease or hire purchase contract which
would, in accordance with GAAP in force prior to 1 January 2019, have been
treated as an operating lease);

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold or discounted on a non-recourse basis);

(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing and would, in
accordance with GAAP, be treated as a borrowing;



WTL/1019005126/Third Amended and Restated FA
28

--------------------------------------------------------------------------------





(g)
solely for the purpose of Clause 23.5 (Cross default), any derivative
transaction entered into in connection with protection against or benefit from
fluctuation in any rate or price (and, when calculating the value of any
derivative transaction, only the marked to market value shall be taken into
account, and such value shall be calculated without double-counting with other
indebtedness);

(h)
shares which are expressed to be redeemable, other than Designated RPS;

(i)
any counter-indemnity obligation in respect of:

(i)
a guarantee, indemnity, bond (including any payment or advance payment bond),
standby or documentary letter of credit or any other similar instrument issued
by a bank or financial institution; and

(ii)
any other instrument issued by a bank or financial institution, where such other
instrument is in a form that, on its face, gives rise to a payment obligation on
the part of that bank or financial institution; and

(j)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (i) above,

in each case without double-counting and excluding:
(A)
any indebtedness comprising trade payables or payments under leases and hire
purchase contracts (in the case of leases and hire purchase contracts, to the
extent only that they do not fall within paragraph (d) above) incurred in the
ordinary course of business;

(B)
any surety bonds for claims underlying repairer liens over equipment or
machinery; and

(C)
any Financial Indebtedness comprising bonds, notes, debentures, loan stock or
any other similar instrument described in paragraph (c) above, that have either
been satisfied, discharged or defeased prior to their stated maturity (provided
that cash or securities are being held by the trustee of such instruments
pending application on maturity or redemption) in accordance with the terms of
such bonds, notes, debentures, loan stock or any other similar instrument or by
operation of law.

“Financing Costs” means, in respect of any period, the aggregate of:
(a)
amounts in the nature of interest paid or payable by the Borrower under this
Agreement (including default interest and sums payable under Clauses 9
(Interest), 10 (Interest Periods) and 11 (Changes to the calculation of
interest)); and

(b)
all standby, agency and other fees, commissions, costs and expenses and other
payments not in the nature of principal paid or payable by the Borrower under
this Agreement, the Fee Letters or any other Finance Document, including all
underwriting and arranger fees and legal costs and expenses incurred in
connection therewith.



WTL/1019005126/Third Amended and Restated FA
29

--------------------------------------------------------------------------------





“GAAP” means:
(a)
in relation to the financial statements (consolidated if applicable) of the
Borrower, generally accepted accounting principles, standards and practices
applied in Singapore; and

(b)
in relation to any other Obligor, generally accepted accounting principles,
standards and practices applied in its jurisdiction of incorporation,

in each case, in effect at the relevant time.
“Governmental Agency” means any government or any governmental agency,
semi-governmental or judicial entity or authority (including, without
limitation, any stock exchange or any self-regulatory organisation established
under any law or regulation).
“Gross Revenue (Integrated Resort 1)” has the meaning given to the term “Gross
Revenue” in the Development Agreement (Original Property).
“Gross Revenue (Integrated Resort 2)” has the meaning given to the term “Gross
Revenue” in the Development Agreement (Expansion Property) or (once issued) the
Head Lease (Expansion Property).
“Gross Revenues” means Gross Revenue (Integrated Resort 1) and Gross Revenue
(Integrated Resort 2) together.
“Guarantee” means any guarantee, bond, indemnity, counter-indemnity or similar
instrument howsoever described issued by any person in respect of any obligation
of any other person.
“Guarantor” means a Restricted Subsidiary which becomes a Guarantor in
accordance with Clause 26 (Changes to the Obligors).
“Guarantor Accession Letter” means a document substantially in the form set out
in Schedule 6 (Form of Guarantor Accession Letter).
“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that is
harmful to human health or other life or the Environment or a nuisance to any
person or the presence of which in the Environment may make the use or ownership
of any affected land or property more costly.
“Head Lease (Expansion Property)” means the instrument of lease in the format
annexed to and marked as “Annexure C” to the Development Agreement (Expansion
Property) (with such modifications (if any) thereto as may be agreed upon
between the parties to the Development Agreement (Expansion Property)) as may be
granted by the Head Lessor to the Borrower for the lease of the Expansion
Property for the Head Lease Term (Expansion Property) and for the development of
Integrated Resort 2.


WTL/1019005126/Third Amended and Restated FA
30

--------------------------------------------------------------------------------





“Head Lease (Original Property)” means collectively, (a) the lease dated 21
December 2018 and made between the Head Lessor (as lessor) and the Borrower (as
lessee) and registered as IE/259455V for a lease term commencing on 23 August
2006 and ending on 21 August 2066 and (b) the lease dated 21 December 2018 and
made between the Head Lessor (as lessor) and the Borrower (as lessee) and
registered as IE/259470L for a lease term commencing on 19 August 2008 and
ending on 21 August 2066, and the expression “Head Lease (Original Property)”
includes any documents varying, amending or supplementing the same.
“Head Leases” means the Head Lease (Expansion Property) and the Head Lease
(Original Property).
“Head Lease Event of Default” means any “Event of Default” defined in:
(a)
the Head Lease (Expansion Property); and

(b)
the Head Lease (Original Property).

“Head Lease Term (Expansion Property)” means the period commencing on 8 April
2019 and ending on 21 August 2066.
“Head Lessor” means the Singapore Tourism Board.
“Hedging Bank” means a person which:
(a)
provides the Borrower with any hedging in connection with interest payable in
respect of the Senior Liabilities, the Secured Incremental Liabilities and/or
the Secured Permitted Refinancing Liabilities; and

(b)
at the Borrower’s request, accedes as a Hedging Bank to the Intercreditor
Agreement in accordance with the terms thereof (provided that such accession may
only take place if that person is, at that time, a Lender (or an Affiliate of a
Lender)),

and a Hedging Bank (and in such capacity only) shall have no voting rights for
the purposes of this Agreement unless a contrary indication appears.
“Hedging Documents” means the documents entered into between the Borrower and a
Hedging Bank for the purpose of implementing any hedging in connection with
interest payable in respect of the Senior Liabilities, the Secured Incremental
Liabilities and/or the Secured Permitted Refinancing Liabilities.
“HoldCo” means any company, corporation or other entity that directly owns
shares in the share capital of the Borrower.
“HoldCo Subordinated Debt” means unsecured Financial Indebtedness of a HoldCo to
an External Subordinated Creditor (or an Internal Subordinated Creditor not
being a direct Holding Company of the Borrower):


WTL/1019005126/Third Amended and Restated FA
31

--------------------------------------------------------------------------------





(a)
the proceeds of which are made available by that HoldCo to the Borrower as
Internal Subordinated Debt or equity; and

(b)
which, in the case where the creditor of such Financial Indebtedness is an
Internal Subordinated Creditor not being a Holding Company of the Borrower,
provides for a rate of interest that does not exceed prevailing market rates for
comparable subordinated debt at the time the Financial Indebtedness is incurred.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Hong Kong Dollars” or “HK$” means the lawful currency of the Hong Kong Special
Administrative Region.
“Increase Confirmation” means a document substantially in the form set out in
Schedule 7 (Form of Lender Increase Confirmation).
“Increase Lender” has the meaning given to it in paragraph (a)(i) of Clause 2.3
(Accordion Feature – Increase in Facility C).
“Incremental Indebtedness” means Financial Indebtedness incurred or to be
incurred by the Borrower:
(a)
which is designated by the Borrower as “Incremental Indebtedness”;

(b)
which when aggregated with (i) all Financial Indebtedness described in this
definition then outstanding and (ii) the amount of Facility C Loans then
outstanding, does not exceed S$1,000,000,000 (or its equivalent in another
currency or currencies) in outstanding principal;

(c)
where, not later than ten Business Days after the date that the Financial
Indebtedness is incurred, the Borrower delivers to the Agent details of such
Financial Indebtedness;

(d)
where, on the date the Financial Indebtedness is incurred, no Event of Default
is continuing or would reasonably be expected to result from the incurring of
such Financial Indebtedness;

(e)
where the terms of such Financial Indebtedness in relation to:

(i)
principal amortisation;

(ii)
Security; and

(iii)
covenants (taken as a whole),



WTL/1019005126/Third Amended and Restated FA
32

--------------------------------------------------------------------------------





are not more favourable to the creditors of such Financial Indebtedness than
those for the benefit of the Finance Parties as contained in the Finance
Documents;
(f)
where:

(i)
at all times, the then remaining average weighted life (taking into account the
effect of any prepayment) of such Financial Indebtedness is longer than the then
remaining average weighted life (taking into account the effect of any
prepayment) of Facility A, Facility B and Facility D taken as a whole (but
without taking into account any extension of the Facility A Termination Date,
the Facility B Termination Date or the Facility D Termination Date); and

(ii)
the final scheduled repayment date of such Financial Indebtedness extends beyond
the Facility A Termination Date (without taking into account any extension of
the Facility A Termination Date) (and where such Financial Indebtedness
constitutes bonds, notes or other debt securities, any scheduled repayment or
redemption of such Financial Indebtedness only occurs after the Facility A
Termination Date (without taking into account any extension of the Facility A
Termination Date)); and

(g)
where on the date (the “Incremental Indebtedness Incurrence Date”) such
Financial Indebtedness is incurred, the ratio of:

(i)
the aggregate of:

(A)
the Debt as of the last Relevant Date falling on or before the date of such
incurrence; and

(B)
the amount of such Financial Indebtedness actually incurred,

to:
(ii)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (g)(i)(A) above,

is:
(I)
(in the case where the Incremental Indebtedness Incurrence Date falls on or
before 30 September 2019) less than or equal to 3.50 to 1; and

(II)
(in the case where the Incremental Indebtedness Incurrence Date falls after 30
September 2019) less than or equal to 3.00 to 1,

as evidenced by a Compliance Certificate delivered to the Agent on or before the
date of such incurrence, setting out (in reasonable detail) computations as to
compliance with the above ratio,


WTL/1019005126/Third Amended and Restated FA
33

--------------------------------------------------------------------------------





provided that the Borrower may, but shall not be obliged to, request that such
Financial Indebtedness be secured by the Transaction Security with the same
ranking and priority as the Senior Liabilities and the Secured Permitted
Refinancing Liabilities in accordance with the Intercreditor Agreement, and
where the Borrower makes such a request, each relevant Incremental Indebtedness
Creditor of such Financial Indebtedness shall be entitled to accede to the
Intercreditor Agreement as a Secured Incremental Indebtedness Creditor in
accordance with the terms thereof.
“Incremental Indebtedness Creditor” means a creditor (including any agent or
trustee on its behalf) of the Borrower or any other Obligor in respect of any
Incremental Indebtedness.
“Incremental Indebtedness Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Incremental Indebtedness.
“Incremental Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower or any other Obligor to any
Incremental Indebtedness Creditor which constitute Incremental Indebtedness (in
each case, whether alone or jointly, or jointly and severally, with any other
person, whether actually or contingently and whether as principal, surety or
otherwise).
“Information Memorandum” means the confidential information memorandum
concerning the Borrower which, at the Borrower’s request and on its behalf, was
prepared in relation to this transaction and distributed by the Global
Coordinator to selected financial institutions on or about 5 April 2012, as
supplemented from time to time.
“Insurance Report” means in relation to the Properties, a report substantially
in the form of the Original Insurance Report carried at the cost and expense of
the Borrower, specifying the maximum foreseeable loss and estimated maximum loss
for the Properties, carried out by an Approved Insurance Consultant, such report
to be addressed to the Agent.
“Insurances” means all contracts and policies of insurance of any kind relating
to the Integrated Resorts taken out or, as the context requires, to be taken out
from time to time and maintained, in each case, in accordance with Clause 22.17
(Insurance) by or on behalf of the Borrower, and such other policy or contract
of insurance as the Agent and the Borrower agree shall be an Insurance.
“Integrated Resort 1” has the meaning given to the term “Integrated Resort” in
the Head Lease (Original Property).
“Integrated Resorts Revenues” means, in respect of any period, the aggregate of
all actual sums of a revenue or income nature actually received (or, as the case
may be, to be received) by or on behalf of the Borrower or any Restricted
Subsidiary during that period including:
(a)
all amounts payable to or for the benefit or account of the Borrower or any
Restricted Subsidiary arising from or in connection with the Integrated Resorts
and the letting, use



WTL/1019005126/Third Amended and Restated FA
34

--------------------------------------------------------------------------------





or occupation of the Properties (or any part of the Properties), including
(without limitation and without double counting):
(i)
Gross Revenues;

(ii)
without limiting sub-paragraph (i) above, rents, hotel room revenues, Casino
revenues, conference, meeting, convention and exhibition facilities’ revenues,
licence fees and equivalent sums reserved or made payable;

(iii)
any premium paid on the amount of any Occupational Lease;

(iv)
any other monies payable in respect of use and/or occupation of the Integrated
Resorts;

(v)
proceeds of insurance in respect of loss of rent;

(vi)
receipts from or the value of consideration given for the surrender or variation
of any letting;

(vii)
proceeds paid by way of reimbursement of expenses incurred, or on account of
expenses to be incurred, in the management, maintenance and repair of, and the
payment of insurance premiums for, the Properties;

(viii)
proceeds paid for a breach of covenant under any Occupational Lease and for
expenses incurred in relation to any such breach;

(ix)
payments from a guarantor in respect of any of the items listed in this
paragraph (a); and

(x)
interest, damages or compensation in respect of any of the items in this
paragraph (a),

but excluding (A) any amounts of security deposits received under Occupational
Leases (unless and until the Borrower or any Restricted Subsidiary has the right
to retain such amounts for its own account and benefit), and (B) any service
charge collected by the Borrower or a Restricted Subsidiary for which the same
is distributed to employees of the Borrower or that Restricted Subsidiary;
(b)
interest and other income in respect of funds standing to the credit of the
Accounts;

(c)
any income, receipts or realised gains (including those of a non-recurring or
extraordinary nature) from any Permitted Investments; and

(d)
any other income, receipts or realised gains (including those of a non-recurring
or extraordinary nature) from whatever source and whether or not attributable to
the Integrated Resorts,



WTL/1019005126/Third Amended and Restated FA
35

--------------------------------------------------------------------------------





“Integrated Resort 2” has the meaning given to the term “Integrated Resort 2” in
the Development Agreement (Expansion Property) or (once issued) the Head Lease
(Expansion Property).
“Integrated Resorts” means Integrated Resort 1 and Integrated Resort 2.
“Intellectual Property Rights” means all patents, designs, copyrights, trade
marks, service marks, trade names, domain names, rights in know-how, any other
intellectual property and any associated or similar rights anywhere in the
world, and any interest in any of the foregoing (in each case, whether
registered or unregistered and including any applications and rights to apply
for the same).
“Intercreditor Agreement” means the intercreditor agreement between, among
others, the Obligors, the Finance Parties (other than the Arranger) and, when
they accede, the Increase Lenders, the Hedging Banks, the Secured Incremental
Indebtedness Creditors, the Secured Mezzanine Indebtedness Creditors and the
Secured Permitted Refinancing Indebtedness Creditors (as applicable), as amended
and restated pursuant to the 2014 Intercreditor Agreement Amendment and
Restatement Agreement, as further amended and restated pursuant to the 2018
Second Intercreditor Agreement Amendment and Restatement Agreement and as
further amended and restated pursuant to the 2019 Third Intercreditor Agreement
Amendment and Restatement Agreement.
“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).
“Internal Subordinated Creditor” means, in respect of any Internal Subordinated
Debt, any member of the Sponsor Group (other than an Obligor).
“Internal Subordinated Debt” means unsecured Financial Indebtedness of any
member of the Borrower Group to an Internal Subordinated Creditor:
(a)
which is subordinated to all amounts which may be or become payable to the
Finance Parties under the Finance Documents by way of an Internal Subordination
Agreement;

(b)
where any scheduled repayment of such Financial Indebtedness only occurs after
the Facility A Termination Date; and

(c)
the terms of which:

(i)
except where permitted by the provisions of the Finance Documents, expressly
prohibit any member of the Borrower Group from making any payment in the nature
of interest (but interest may (A) accrue or be capitalised and (B) be evidenced
by any instrument which constitutes such Internal Subordinated Debt or equity
and such instrument may be issued to the Internal Subordinated Creditor);



WTL/1019005126/Third Amended and Restated FA
36

--------------------------------------------------------------------------------





(ii)
do not comprise any cross default (however described) provisions; and

(iii)
do not comprise any onerous covenants, undertakings or other provisions other
than customary affirmative covenants.

“Internal Subordination Agreement” means a subordination agreement between an
Internal Subordinated Creditor, the Borrower (or the relevant Obligor) and the
Security Trustee, substantially in the form set out in Part I of Schedule 11
(Form of Subordination Agreement) or otherwise in form and substance reasonably
satisfactory to the Security Trustee, and the Borrower shall provide (or procure
the provision) to the Agent all such legal opinions, consents, assurances,
resolutions and other documents as the Agent may reasonably request in
connection with that subordination agreement.
“Investment” means any investment, acquisition, capital contribution, joint
venture, consortium, partnership or similar arrangement, whether as debt or
equity, entered into or made (or to be entered into or made) by the Borrower or
any Obligor in relation to any asset or business (other than any
Aircraft/Watercraft or FF&E). The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment, less all returns of principal or
equity thereon.
“IR Project Vehicle” means any retail, restaurant, clubs, theatres,
entertainment or other similar offerings that form a part of (or are located in)
the Integrated Resorts operated by an Excluded Subsidiary funded as a Permitted
Investment under paragraph (a) of the definition of Permitted Investment, which
the Borrower either directly or indirectly owns 100 per cent. (or less) of the
equity interests thereof.
“Lease Document” means:
(a)
an Agreement for Lease; or

(b)
an Occupational Lease.

“Lender” means an Ancillary Lender, a Facility A Lender, a Facility B Lender, a
Facility C Lender, a Facility D Lender or a Permitted Sands Lender provided that
(except as provided in paragraphs (g) and (h) of Clause 36.2 (Exceptions)) a
Permitted Sands Lender which is a Lender shall not be entitled to vote as a
Lender, a Finance Party or a Secured Party for the purposes of the Finance
Documents and shall not be polled (or its interests taken into consideration) by
the Agent or the Security Trustee, and its vote shall instead be exercised by,
subject to any contrary indication in the Intercreditor Agreement, the other
Lenders on a pro rata basis.
“Loan” means a Facility A Loan, a Facility B Loan, a Facility C Loan or a
Facility D Loan.
“Majority Facility A Lenders” means, at any time, the Majority Lenders
calculated, for the purpose of this definition, by excluding the Facility B
Loans, the Facility C Loans, the Facility D Loans, utilisations under the
Ancillary Facilities, the Facility B Commitments, the Facility C Commitments,
the Facility D Commitments and the Ancillary Commitments.


WTL/1019005126/Third Amended and Restated FA
37

--------------------------------------------------------------------------------





“Majority Facility B Lenders” means, at any time, the Majority Lenders
calculated, for the purpose of this definition, by excluding the Facility A
Loans, the Facility C Loans, the Facility D Loans, the Facility A Commitments,
the Facility C Commitments and the Facility D Commitments.
“Majority Facility C Lenders” means, at any time, the Majority Lenders
calculated, for the purpose of this definition, by excluding the Facility A
Loans, the Facility B Loans, the Facility D Loans, utilisations under the
Ancillary Facilities, the Facility A Commitments, the Facility B Commitments,
the Facility D Commitments and the Ancillary Commitments.
“Majority Facility D Lenders” means, at any time, the Majority Lenders
calculated, for the purpose of this definition, by excluding the Facility A
Loans, the Facility B Loans, the Facility C Loans, utilisations under the
Ancillary Facilities, the Facility A Commitments, the Facility B Commitments,
the Facility C Commitments and the Ancillary Commitments.
“Majority Lenders” means at any time, a Lender or Lenders whose Available
Commitments, Available Ancillary Commitments and participations in the
Utilisations then outstanding aggregate more than 50 per cent. of the Available
Facilities, Available Ancillary Facilities and all the utilisations then
outstanding, and for the purposes of this definition:
(a)
(except as provided in paragraphs (g) and (h) of Clause 36.2 (Exceptions)) any
Permitted Sands Lender which is a Lender shall not be entitled to vote and shall
not be polled (or its interests taken into consideration) by the Agent or the
Security Trustee for the purposes of this definition, and its vote shall instead
be exercised, subject to any contrary indication in the Intercreditor Agreement,
by the other Lenders on a pro rata basis; and

(b)
to the extent set out in (and in accordance with) Clause 2.4 (Non-Funding
Lender), any Non-Funding Lender shall not be entitled to vote and shall not be
polled (or its interests taken into consideration) by the Agent or the Security
Trustee for the purposes of this definition, and its vote shall instead be
exercised, subject to any contrary indication in the Intercreditor Agreement, by
the other Lenders on a pro rata basis.

“Margin” means:
(a)
in relation to any Loan under Facility A, Facility B and/or Facility D:

(i)
(from the Third Effective Date to and including 30 September 2020) 1.65 per
cent. per annum; and

(ii)
(from 1 October 2020 and thereafter) the rate per annum specified opposite the
relevant range set out in the following table in which the ratio of Debt as at
the most recent Relevant Date to Consolidated Adjusted EBITDA for the Relevant
Period ending on that Relevant Date:



WTL/1019005126/Third Amended and Restated FA
38

--------------------------------------------------------------------------------





Ratio of Debt to
Consolidated Adjusted EBITDA
Margin
(per cent. per annum)
Higher than 3.50 to 1
1.85
Higher than 2.50 to 1, but lower than or equal to 3.50 to 1
1.65
Higher than 1.90 to 1, but lower than or equal to 2.50 to 1
1.45
Higher than 1.00 to 1, but lower than or equal to 1.90 to 1
1.20
Lower than or equal to 1.00 to 1
1.15



However:
(A)
any increase or decrease in the Margin for a Loan under Facility A, Facility B
and/or Facility D shall take effect immediately following the receipt by the
Agent of the Compliance Certificate for that Relevant Period pursuant to
Clause 20.3 (Compliance Certificate);

(B)
while an Event of Default is continuing, the Margin for each Loan under Facility
A, Facility B and/or Facility D shall be the highest percentage per annum set
out above for a Loan under that Facility; and

(C)
for the purpose of determining the Margin, Debt, Consolidated Adjusted EBITDA
and Relevant Period shall be determined in accordance with Clause 21.4
(Financial covenant calculations); and

(b)
in relation to any Loan under Facility C, the applicable percentage(s) per annum
as agreed between the Borrower and the relevant Increase Lenders to which that
Loan relates, as set out in the relevant Increase Confirmation.

“Material Adverse Effect” means a material adverse effect or a material adverse
change in:
(a)
the consolidated financial condition, assets or business of the Borrower Group
taken as a whole;

(b)
the Integrated Resorts, taken as a whole;



WTL/1019005126/Third Amended and Restated FA
39

--------------------------------------------------------------------------------





(c)
the ability of the Borrower to perform and comply with its payment or other
material obligations under the Finance Documents to which it is a party, the
Development Agreement (Expansion Property) or a Head Lease;

(d)
the ability of the Obligors (other than the Borrower) to perform and comply with
their payment or other material obligations under the Finance Documents to which
they are a party; or

(e)
the ability of any Finance Party to enforce the payment or other material
obligations of each Obligor under the Finance Documents to which that Obligor is
a party or the ability of any Finance Party to enforce any of their respective
rights or remedies under the Finance Documents.

“Material Construction Contracts” means each of the following Construction
Contracts entered into by the Borrower or any Restricted Subsidiary:
(a)
each construction contract for a contract value of at least S$75,000,000;

(b)
each contract (not being a construction contract) for a contract value of at
least S$50,000,000; and

(c)
each other contract designated as such by the Agent and the Borrower.

“Material Construction Guarantees” means all Guarantees from time to time issued
in favour of the Borrower, or under which the Borrower has an interest, in
connection with the Expansion Project, pursuant to the Material Construction
Contracts.
“Material Project Document” means:
(a)
a Material Construction Contract; or

(b)
a Material Construction Guarantee.

“Mezzanine Indebtedness” means Financial Indebtedness incurred or to be incurred
by the Borrower:
(a)
which is designated by the Borrower as “Mezzanine Indebtedness”;

(b)
which when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$1,000,000,000 (or its equivalent
in another currency or currencies) in outstanding principal;

(c)
where, not later than ten Business Days after the date that the Financial
Indebtedness is incurred, the Borrower delivers to the Agent details of such
Financial Indebtedness;

(d)
where, on the date the Financial Indebtedness is incurred, no Event of Default
is continuing or would reasonably be expected to result from the incurring of
such Financial Indebtedness;



WTL/1019005126/Third Amended and Restated FA
40

--------------------------------------------------------------------------------





(e)
where any scheduled repayment or redemption of such Financial Indebtedness only
occurs after the Facility A Termination Date; and

(f)
where on the date such Financial Indebtedness is incurred, the ratio of:

(i)
the aggregate of:

(A)
the Debt as of the last Relevant Date falling on or before the date of such
incurrence; and

(B)
the amount of such Financial Indebtedness actually incurred,

to:
(ii)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (f)(i)(A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio,
provided that the Borrower may, but shall not be obliged to, request that such
Financial Indebtedness be secured by the Transaction Security ranking after the
Senior Liabilities, the Secured Incremental Liabilities and the Secured
Permitted Refinancing Liabilities in accordance with the Intercreditor
Agreement, and where the Borrower makes such a request, each relevant Mezzanine
Indebtedness Creditor of such Financial Indebtedness shall be entitled to accede
to the Intercreditor Agreement as a Secured Mezzanine Indebtedness Creditor in
accordance with the terms thereof.
“Mezzanine Indebtedness Creditor” means a creditor (including any agent or
trustee on its behalf) of the Borrower or any other Obligor in respect of any
Mezzanine Indebtedness.
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
subject to paragraph (c) below, if the numerically corresponding day is not a
Business Day, that period shall end on the next succeeding Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and



WTL/1019005126/Third Amended and Restated FA
41

--------------------------------------------------------------------------------





(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will apply only to the last Month of any period.
“Mortgage (Expansion Property)” means a mortgage over the Expansion Property
security document between the Borrower and the Security Trustee initially
executed in escrow.
“Mortgage (Original Property)” means a mortgage over the Original Property
security document between the Borrower and the Security Trustee dated 3 April
2019, as supplemented by the 2019 Supplemental Mortgage (Original Property).
“Mortgages” means the Mortgage (Expansion Property) and the Mortgage (Original
Property).
“Net Sale Proceeds” means the cash or cash equivalent proceeds (including, when
received, the cash or cash equivalent proceeds of any deferred consideration,
whether by way of adjustment to the purchase price or otherwise) received by the
Borrower Group in connection with any sale by a member of the Borrower Group of
any asset after deducting:
(a)
fees, discounts, commissions, charges, expenses, withholdings and transaction
costs properly incurred in connection with that sale, transfer or disposal;

(b)
Taxes paid by such member or reasonably estimated by such member to be payable
(as certified by it to the Agent) as a result of that sale, transfer or
disposal;

(c)
any amounts required to be applied to the repayment of indebtedness secured by a
Security permitted under paragraph (d) of Clause 22.4 (Negative pledge) (or
amounts permitted by the terms of such indebtedness to be otherwise reinvested
in other assets of such member to the extent so reinvested); and

(d)
any reserve for adjustment in respect of the sale price of such asset or assets
or any liabilities associated with the asset disposed of in such sale or
transfer and the deduction of appropriate amounts provided by the seller as a
reserve in accordance with GAAP against any liabilities associated with the
assets disposed of in the sale and retained by the Borrower, provided that where
any such reserve (or the relevant part thereof) is no longer required or has not
been applied within the period for which the reserve was set aside, the Borrower
shall apply an amount equal to such reserve (or the relevant part thereof) in
accordance with Clause 8.5 (Mandatory prepayment from Net Sale Proceeds) as if
such amount were “Net Sale Proceeds”.

“Non-Consenting Lender” has the meaning given to it in paragraph (i) of Clause
36.2 (Exceptions).
“Non-Funding Lender” means any Lender under a Facility which has failed to make
or participate in a Utilisation as required by this Agreement provided that it
shall cease to be a Non-Funding


WTL/1019005126/Third Amended and Restated FA
42

--------------------------------------------------------------------------------





Lender immediately upon its having made available its Non-Funding Lender Amount
to the Borrower (which shall be promptly accepted by the Borrower).
“Non-Funding Lender Amount” means in relation to a Non-Funding Lender, the
amount of any Utilisation or any participation in any Utilisation that such
Non-Funding Lender has not made available.
“Notifiable Debt Purchase Transaction” has the meaning given to it Clause 25.2
(Notification).
“Obligors” means the Borrower and the Guarantors and “Obligor” means each one of
them.
“Occupational Lease” means any occupational lease or licence or other right of
occupation to which the Retail Properties (or any part of the Retail Properties)
and/or the ArtScience Museum (or any part of the ArtScience Museum) may be
subject from time to time.
“Offshore Collection Account” has the meaning given to it in Clause 22.10
(Accounts).
“Offshore Collection Account Security Document” means each Restricted Subsidiary
Offshore Collection Account Security Document and each Borrower Offshore
Collection Account Security Document.
“Original Facility A Lender” means a Lender listed in Part II of Schedule 1 (The
Original Parties) as having a Facility A Commitment.
“Original Facility B Lender” means a Lender listed in Part III of Schedule 1
(The Original Parties) as having a Facility B Commitment.
“Original Facility D Lender” means a Lender listed in Part IV of Schedule 1 (The
Original Parties) as having a Facility D Commitment.
“Original Financial Statements” means in relation to the Borrower, its audited
financial statements (consolidated, if applicable) for the financial year ended
31 December 2018.
“Original Insurance Report” means the “2019 Loss Estimate Report” prepared for
the Borrower dated 19 March 2019 prepared by Willis Towers Watson.
“Original Property” means the properties set out in Part I of Schedule 8
(Properties).
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
“Party” means a party to this Agreement.


WTL/1019005126/Third Amended and Restated FA
43

--------------------------------------------------------------------------------





“Perfection Requirements” means:
(a)
in relation to each of the 2019 Supplemental Debenture, the Assignment of
Development Agreement (Expansion Property), the Mortgages, the Intercreditor
Agreement and the 2019 Supplemental Mortgage (Original Property), in each case,
when executed and delivered, the payment of stamp tax in Singapore;

(b)
in relation to each of the Mortgages and the 2019 Supplemental Mortgage
(Original Property), when executed, delivered and dated, its registration with
the Singapore Land Authority;

(c)
in relation to each Security Document (other than the Intercreditor Agreement),
in each case, when executed and delivered, its registration as a charge against
the Borrower at the Accounting and Corporate Regulatory Authority in Singapore,
and any notification or other requirements as may be required by the terms of
that document; and

(d)
in relation to each Offshore Collection Account Security Document, when executed
and delivered, any registration, notification or other requirements as may be
required by the terms of that document.

“Permitted Aircraft/Watercraft Indebtedness” means any Financial Indebtedness
incurred or to be incurred by any Affiliate of the Borrower:
(a)
for the purpose of:

(i)
financing the acquisition, lease, equipping or charter of Aircraft/Watercraft by
that Affiliate;

(ii)
refinancing any Financial Indebtedness referred to in sub-paragraph (i) above;
and/or

(iii)
financing the working capital requirements of that Affiliate with respect to
such Aircraft/Watercraft;

(b)
which, when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$300,000,000 (or its equivalent in
any other currency or currencies);

(c)
which, on the date it is incurred, no Event of Default is continuing or would
reasonably be expected to result from the incurring of such Financial
Indebtedness; and

(d)
a reasonable summary of which will be supplied to the Agent within ten Business
Days of a member of the Borrower Group issuing a Guarantee in respect of such
Financial Indebtedness.

“Permitted Aircraft/Watercraft Security” means any Security created or to be
created by an Affiliate of the Borrower over or affecting any
Aircraft/Watercraft where:


WTL/1019005126/Third Amended and Restated FA
44

--------------------------------------------------------------------------------





(a)
the purpose of such Security is to secure the Permitted Aircraft/Watercraft
Indebtedness incurred by that Affiliate to acquire such Aircraft/Watercraft;

(b)
the beneficiary of such Security has no right of recovery for any such Permitted
Aircraft/Watercraft Indebtedness against any Transaction Security; and

(c)
a reasonable summary of which will be supplied to the Agent within ten Business
Days of that Affiliate incurring that Permitted Aircraft/Watercraft
Indebtedness.

“Permitted Corporate Restructuring” means any solvent corporate restructuring or
reorganisation of the Borrower (that complies with paragraph (b) of Clause 22.12
(Merger)).
“Permitted FF&E Indebtedness” means Financial Indebtedness incurred or to be
incurred by the Borrower or any Obligor:
(a)
for the purpose of:

(i)
financing its acquisition and/or installation of FF&E;

(ii)
refinancing its acquisition and/or installation of FF&E (including any costs and
expenses incurred in connection with such acquisition) originally financed by
the Facilities or Ancillary Facilities; or

(iii)
refinancing any Financial Indebtedness referred to in paragraphs (a)(i) and (ii)
above;

(b)
which when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$500,000,000 (or its equivalent in
another currency or currencies) in outstanding principal;

(c)
which, on the date it is incurred, no Event of Default is continuing or would
reasonably be expected to result from the incurring of such Financial
Indebtedness; and

(d)
a reasonable summary of which (and any applicable Permitted FF&E Security) will
be supplied to the Agent within ten Business Days of the Borrower or that
Obligor incurring (or being contractually entitled to incur) such Financial
Indebtedness.

“Permitted FF&E Security” means any Security created or to be created by the
Borrower or any Obligor over or affecting any FF&E, where:
(a)
the purpose of such Security is to secure the Permitted FF&E Indebtedness
incurred by the Borrower or that Obligor to acquire (or refinance the
acquisition of) such FF&E;



WTL/1019005126/Third Amended and Restated FA
45

--------------------------------------------------------------------------------





(b)
the beneficiary of such Security has no right of recovery for any such Permitted
FF&E Indebtedness against any Transaction Security (other than such FF&E);

(c)
a reasonable summary of which will be supplied to the Agent not later than ten
Business Days after the date of the Borrower or that Obligor incurring that
Permitted FF&E Indebtedness; and

(d)
where that Permitted FF&E Indebtedness is described in paragraph (a)(ii) of the
definition of Permitted FF&E Indebtedness, the Security Trustee shall (and is
hereby instructed by the Lenders to) release (or reduce to second ranking), as
requested by the Borrower, any Security Document over such FF&E at the cost and
expense of the Borrower.

“Permitted Investment” means any Investment by any Obligor:
(a)
made through joint ventures, consortiums, partnerships or similar arrangements
in businesses such as restaurants, clubs, theatre, retail and entertainment
offerings that will form part of (or be located in) the Integrated Resorts; or

(b)
in projects that are ancillary (and of benefit) to the Integrated Resorts where:

(i)
the aggregate amount of cash (or cash equivalents) used to make all Investments
described in this sub-paragraph (b), does not exceed S$450,000,000 (or its
equivalent in any other currency or currencies at the date the relevant
Investment is made);

(ii)
the ratio of Debt as of the last Relevant Date falling on or before the date of
such Investments to Consolidated Adjusted EBITDA for the Relevant Period ending
on that Relevant Date is less than 3.50 to 1, as evidenced by a Compliance
Certificate delivered to the Agent on or before the date of such Investments,
setting out (in reasonable detail) computations as to compliance with the above
ratio; and

(iii)
on the date of such Investments, no Event of Default is continuing.

“Permitted Refinancing Indebtedness” means Financial Indebtedness incurred or to
be incurred by the Borrower (other than RP/CP Hivedown Refinancing
Indebtedness):
(a)
which is designated by the Borrower as “Permitted Refinancing Indebtedness”;

(b)
for the purpose of:

(i)
refinancing the Senior Liabilities (other than Facility B), the Secured
Incremental Liabilities and/or the Secured Permitted Refinancing Liabilities (in
each case, whether in whole or in part); and/or

(ii)
refinancing any Financial Indebtedness referred to in sub-paragraph (i) above;



WTL/1019005126/Third Amended and Restated FA
46

--------------------------------------------------------------------------------





(c)
where, not later than ten Business Days before the date that the Financial
Indebtedness is to be incurred, the Borrower delivers to the Agent:

(i)
details of such Financial Indebtedness; and

(ii)
the estimated amount of the Senior Liabilities (other than Facility B), the
Secured Incremental Liabilities and/or the Secured Permitted Refinancing
Liabilities (and the date on which they are expected) to be refinanced;

(d)
where, on the date the Financial Indebtedness is incurred, no Event of Default
is continuing or would reasonably be expected to result from the incurring of
such Financial Indebtedness; and

(e)
where the relevant portion of the proceeds from such Financial Indebtedness will
be paid directly to the Agent and applied in accordance with Clause 2 (Mandatory
Prepayment) of the Intercreditor Agreement,

provided that the Borrower may, but shall not be obliged to, request that such
Financial Indebtedness be secured by the Transaction Security with the same
ranking and priority as the Senior Liabilities and the Secured Incremental
Liabilities in accordance with the Intercreditor Agreement, and where the
Borrower makes such a request, each relevant Permitted Refinancing Indebtedness
Creditor of such Financial Indebtedness shall be entitled to accede to the
Intercreditor Agreement as a Secured Permitted Refinancing Indebtedness Creditor
in accordance with the terms thereof.
“Permitted Refinancing Indebtedness Creditor” means a creditor (including any
agent or trustee on its behalf) of the Borrower or any other Obligor in respect
of any Permitted Refinancing Indebtedness.
“Permitted Reorganisation” means:
(a)
an amalgamation, merger, liquidation, dissolution or corporate reconstruction
(each a “Reorganisation”) on a solvent basis of a member of the Borrower Group
(other than the Borrower) where:

(i)
all of the business and assets of that member of the Borrower Group remain
within the Borrower Group (and if that member of the Borrower Group was an
Obligor immediately prior to such reorganisation being implemented, all of the
business and assets of that member are retained by one or more other Obligors);

(ii)
if it or its assets were subject to the Security Documents immediately prior to
such reorganisation, the Security Trustee will enjoy the same or equivalent
Security over the same assets, or as the case may be, over it or, where an
Obligor is being dissolved or liquidated, its assets are passed up to its
Holding Company (being a member of the Borrower Group); and



WTL/1019005126/Third Amended and Restated FA
47

--------------------------------------------------------------------------------





(iii)
in the case of an amalgamation or merger, if such member of the Borrower Group
is an Obligor, the surviving entity is an Obligor to at least the same extent as
such first mentioned Obligor immediately prior to the said amalgamation, merger
or corporate reconstruction;

(b)
any incorporation of a Subsidiary, intra-Borrower Group transfer (other than one
involving the Borrower, except to the extent permitted by paragraph (e) of
Clause 22.4 (Negative pledge)) or other step taken in connection with a proposed
securitisation of the business of the Borrower Group, (other than one involving
the Borrower, except to the extent permitted by paragraph (e) of Clause 22.4
(Negative pledge)) (or any part thereof), and/or any other refinancing where it
is intended that the proceeds thereof be used to prepay the Facilities in full,
provided that, in each case, any such action would not reasonably be expected to
materially and adversely affect the interests of the Finance Parties under the
Finance Documents; or

(c)
any other Reorganisation of one or more members of the Borrower Group (other
than the Borrower) approved by the Majority Lenders (acting reasonably).

“Permitted Sands Lender” means any Affiliate of the Borrower that is permitted
to make, purchase or invest in loans and has obtained all necessary
Authorisations to do so.
“Permitted Security” means, in relation to all assets of an Obligor:
(a)
any lien arising by operation of law and in the ordinary course of business
securing amounts not more than 30 days overdue (or contested in good faith by
appropriate means prior to an order being made against the person contesting
such amounts, so long as reserves or other appropriate provisions, if any,
required by the applicable GAAP, shall have been made for any such contested
amounts);

(b)
any conditional sale arrangement or retention of title arrangements and rights
of set-off arising in the ordinary course of business with suppliers of goods to
any Obligor;

(c)
any Security created pursuant to any Finance Document;

(d)
any Security created with the consent of the Agent (acting on the instructions
of the Majority Lenders);

(e)
any attachment or judgment lien not constituting an Event of Default;

(f)
easements, rights-of-way, navigational servitudes, restrictions, encroachments,
and other defects or irregularities in title and other similar charges or
encumbrances, in each case, which either exist on the original date of this
Agreement or which do not and will not interfere in any material respect with
the ordinary conduct of the business of the Borrower or any Obligor or result in
a material diminution in the value the Charged Assets as security for the Senior
Liabilities;



WTL/1019005126/Third Amended and Restated FA
48

--------------------------------------------------------------------------------





(g)
liens arising from filing Uniform Commercial Code financing statements or the
Singapore equivalent relating solely to leases permitted by this Agreement;

(h)
licenses of patents, trademarks and other intellectual property rights granted
by that Obligor in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of any Obligor;

(i)
(other than in respect of the Properties) liens to secure a stay of process in
proceedings to enforce a contested liability, or required in connection with the
institution of legal proceedings or in connection with any other order or decree
in any such proceeding or in connection with any contest of any tax or other
governmental charge, or deposits with a governmental agency entitling the
Borrower or any Obligor to maintain self-insurance or to participate in other
specified insurance arrangements;

(j)
leases or subleases, licenses or sublicenses or other types of occupancy
agreements granted to third parties in accordance with any applicable terms of
this Agreement and the Security Documents and not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any
Obligor;

(k)
any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(l)
statutory liens of landlords, liens of banks and rights of set-off, statutory
liens of carriers, warehousemen, mechanics, repairmen, workmen and materialmen,
and other liens imposed by law, in each case incurred in the ordinary course of
business (i) for amounts not yet overdue, (ii) for amounts that are overdue and
that (in the case of any such amounts overdue for a period in excess of 30 days)
are being contested in good faith by appropriate proceedings prior to an order
being made against the person contesting such amounts so long as such reserves
or other appropriate provisions, if any, as shall be required by the applicable
GAAP, shall have been made for any such contested amounts or (iii) with respect
to liens of mechanics, repairmen, workmen and materialmen, if such lien arises
in the ordinary course of business, that Obligor has bonded such lien within a
reasonable time after becoming aware of the existence thereof;

(m)
liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of Financial Indebtedness), incurred in the
ordinary course of business (i) for the amounts not yet overdue, (ii) for the
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings or (iii) with respect to liens of mechanics, repairmen, workmen and
materialmen, if such lien arises in the ordinary course of business, and the
Borrower has bonded such lien within a reasonable time after becoming aware of
the existence thereof and which may be prior to the liens granted in favour of
the Finance Parties;



WTL/1019005126/Third Amended and Restated FA
49

--------------------------------------------------------------------------------





(n)
liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods and
which may be prior to the liens granted in favour of the Secured Parties;

(o)
liens on:

(i)
property acquired by any member of the Borrower Group; or

(ii)
property of a person existing at the time such person became a Restricted
Subsidiary, is merged into or consolidated with or into, or wound up into, any
member of the Borrower Group,

provided that such liens were in existence prior to the consummation of, and
were not entered into in contemplation of, such acquisition, merger or
consolidation or winding up and do not extend to any other assets other than
that acquired property or (as the case may be) those of the person acquired by,
merged into or consolidated with such member of the Borrower Group or such
Restricted Subsidiary;
(p)
liens for taxes, assessments or governmental claims if the obligations with
respect thereto are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and statutory liens for taxes not
yet due and payable;

(q)
any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder;

(r)
liens solely on any cash earnest money deposits made by any member of the
Borrower Group in connection with any letter of intent or purchase agreement
permitted under this Agreement;

(s)
licenses of patents, copyrights, trademarks and other intellectual property
rights granted by the members of the Borrower Group in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of or materially detracting from the value of the business of such member of the
Borrower Group;

(t)
liens in favour of an Obligor, provided that where such liens are over assets
subject to any Security created by the Security Documents, such liens are made
subject to such Security;

(u)
any liens over any asset (other than the Development Agreement (Original
Property), the Development Agreement (Expansion Property), the Head Leases, the
Properties and the Casino Licence), provided the aggregate value of assets
permitted to be secured under this paragraph (u) does not exceed S$50,000,000;

(v)
in connection with any redemption or defeasance of Debt (to the extent such
redemption or defeasance is permitted under the Finance Documents), liens in
favour of the trustee on any amounts held in a redemption or defeasance account
pursuant to a trust or similar agreement and any proceeds held in such account
for the benefit of the holders of such



WTL/1019005126/Third Amended and Restated FA
50

--------------------------------------------------------------------------------





Debt (provided that in the case of a redemption, any such liens shall be
furnished temporarily only and for the purpose of facilitating the completion of
that redemption); and
(w)
any netting or set-off arrangement entered into by any member of the Borrower
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances.

“Permitted Transaction (Designated Sale)” means any Controlled Transaction:
(a)
which is designated by the Borrower as a “Permitted Transaction (Designated
Sale)”;

(b)
where such Controlled Transaction is wholly funded from such part of the
consideration arising from a sale (the “Designated Sale”) by a member of the
Borrower Group of any asset the proceeds of which are not required to be paid
into the Prepayment Account under Clause 8.5 (Mandatory prepayment from Net Sale
Proceeds) for application in accordance with the Intercreditor Agreement (the
“Excess Net Sale Proceeds”);

(c)
where no Default is continuing or would reasonably be expected to result from
such Controlled Transaction; and

(d)
the amount of which (when aggregated with the amounts of all other Controlled
Transactions falling within the description of this definition in respect of
that Designated Sale) does not exceed:

(i)
(in the case where the ratio of Debt as of the last Relevant Date falling on or
before the completion date of that Designated Sale to Proforma Consolidated
Adjusted EBITDA for the Relevant Period ending on that Relevant Date is greater
than 3.50 to 1 but less than or equal to 4.00 to 1, as evidenced by a Compliance
Certificate delivered to the Agent on or before the completion date of that
Designated Sale, setting out (in reasonable detail) computations as to
compliance with the above ratio) 50 per cent. of the Excess Net Sale Proceeds in
respect of that Designated Sale; and

(ii)
(in the case where the ratio of Debt as of the last Relevant Date falling on or
before the completion date of that Designated Sale to Proforma Consolidated
Adjusted EBITDA for the Relevant Period ending on that Relevant Date is less
than or equal to 3.50 to 1, as evidenced by a Compliance Certificate delivered
to the Agent on or before the completion date of that Designated Sale, setting
out (in reasonable detail) computations as to compliance with the above ratio)
100 per cent. of the Excess Net Sale Proceeds in respect of that Designated
Sale.



WTL/1019005126/Third Amended and Restated FA
51

--------------------------------------------------------------------------------





“Permitted Transaction (Leverage Ratio)” means any Controlled Transaction:
(a)
which is designated by the Borrower as a “Permitted Transaction (Leverage
Ratio)”;

(b)
where no Default is continuing or would reasonably be expected to result from
such Controlled Transaction; and

(c)
the amount of which, when aggregated with the amounts of all other Controlled
Transactions falling within the description of this definition declared, paid or
made in the same financial year of the Borrower, does not exceed the amount
specified opposite the relevant ratio set out in the following table in which
the ratio of Debt as of the end of each Relevant Period to Consolidated Adjusted
EBITDA for such Relevant Period falls (as evidenced by a Compliance Certificate
delivered to the Agent on or before the declaration, payment or making of a
Controlled Transaction falling within the description of this definition,
setting out (in reasonable detail) computations as to compliance with the below
ratio):

Date of Controlled Transaction
Ratio of Debt to Consolidated Adjusted EBITDA
Amount
From the Third Effective Date to the date falling 12 Months after the TOP Date
Lower than or equal to 4.25 to 1
Unlimited
Higher than 4.25 to 1
but lower than or equal to 4.50 to 1
S$500,000,000
Higher than 4.50 to 1
Nil
Thereafter
Lower than or equal to 3.75 to 1
Unlimited
Higher than 3.75 to 1 but lower than or equal to 4.00 to 1
S$500,000,000
Higher than 4.00 to 1
Nil



“Permitted Transaction (Miscellaneous)” means any Controlled Transaction:
(a)
which is designated by the Borrower as a “Permitted Transaction
(Miscellaneous)”;



WTL/1019005126/Third Amended and Restated FA
52

--------------------------------------------------------------------------------





(b)
where no Default is continuing or would reasonably be expected to result from
such Controlled Transaction; and

(c)
where the amount of such Controlled Transaction, when aggregated with the
amounts of all other Controlled Transactions falling within the description of
this definition does not exceed S$5,000,000 (or its equivalent in another
currency or currencies) in any financial year of the Borrower.

“Prepayment Account” means a Singapore Dollar denominated account of the
Borrower with the principal Singapore offices of the Security Trustee which is,
or will be, the subject of the Debenture and designated as a “Prepayment
Account” by the Borrower and the Agent.
“Proforma Consolidated Adjusted EBITDA” means:
(a)
for the purpose of Clause 8.5 (Mandatory prepayment from Net Sale Proceeds) in
relation to any Exempt Disposal, the Consolidated Adjusted EBITDA for the
Relevant Period ending on the last Relevant Date falling on or before the
completion date of such Exempt Disposal, less (or, if negative, plus) such part
of the Consolidated Adjusted EBITDA for that Relevant Period attributable to the
asset which is the subject matter of that Exempt Disposal; and

(b)
for the purpose of the definition of “Permitted Transaction (Designated Sale)”,
in relation to any Designated Sale, the Consolidated Adjusted EBITDA for the
Relevant Period ending on the last Relevant Date falling on or before the
completion date of such Designated Sale, less (or, if negative, plus) such part
of the Consolidated Adjusted EBITDA for that Relevant Period attributable to the
asset which is the subject matter of that Designated Sale.

“Project Costs” means, for any period, the following costs, expenses and fees
(without double counting) from time to time properly incurred and payable by the
Borrower, any Restricted Subsidiary or, as the case may be, any Affiliate during
such period in connection with the implementation of the Expansion Project:
(a)
Construction Costs;

(b)
Borrower’s Costs; and

(c)
any other capital expenditure costs (excluding costs and expenses funded with
Permitted FF&E Indebtedness), expenses or fees specifically approved as Project
Costs (and whether payable prior to, on or after the TOP Date) by the Agent
after consultation with the Borrower (subject to the approval of the Majority
Lenders).

“Project Document” means:
(a)
a Construction Contract; or

(b)
a Construction Guarantee.



WTL/1019005126/Third Amended and Restated FA
53

--------------------------------------------------------------------------------





“Properties” means the properties set out in Schedule 8 (Properties), being the
Original Property and the Expansion Property.
“Purchase Money Indebtedness” means any Financial Indebtedness (including any
indebtedness for or in respect of any lease or hire purchase contract which
would fall within paragraph (d) of the definition of “Financial Indebtedness”
subject to any exclusion in that paragraph) incurred or to be incurred by the
Borrower or any Obligor:
(a)
for the purpose of:

(i)
financing its acquisition or lease of any asset including without limitation,
any automobile, equipment or machinery; and/or

(ii)
refinancing any Financial Indebtedness referred to in sub-paragraph (i) above;

(b)
which, when aggregated with all Financial Indebtedness described in this
definition then outstanding, does not exceed S$30,000,000 (or its equivalent in
any other currency or currencies);

(c)
which, on the date it is incurred, no Event of Default is continuing or would
reasonably be expected to result from the incurring of such Financial
Indebtedness; and

(d)
a reasonable summary of which (and any applicable Purchase Money Security) will
be supplied to the Agent within ten Business Days of the Borrower or that
Obligor incurring (or being contractually entitled to incur) such Financial
Indebtedness.

“Purchase Money Security” means any Security created or to be created by the
Borrower or any Obligor over or affecting any asset described in paragraph
(a)(i) of the definition of “Purchase Money Indebtedness” where:
(a)
the purpose of such Security is to secure the Purchase Money Indebtedness
incurred by the Borrower or that Obligor to acquire (or refinance the
acquisition of) such asset;

(b)
the beneficiary of such Security has no right of recovery for any such Purchase
Money Indebtedness against any Transaction Security; and

(c)
a reasonable summary of which will be supplied to the Agent within ten Business
Days of the Borrower or that Obligor incurring that Purchase Money Indebtedness.

“Quantity Surveyor” means any reputable firm of quantity surveyors which is a
full member or fellow (but excluding honorary fellow) of the Singapore Institute
of Surveyors and Valuers appointed by the Borrower and notified to the Agent in
connection with the Expansion Project.
“Quantity Surveyor’s Construction Costs Estimate” means the report by the
Quantity Surveyor setting out (in reasonable detail) the total Construction
Costs (whether incurred or to be incurred) in order to ensure that the Temporary
Occupation Permit is obtained for the Expansion Project (whether payable prior
to, on or after the TOP Date).


WTL/1019005126/Third Amended and Restated FA
54

--------------------------------------------------------------------------------





“Quantum Notice” means a Proceeds Quantum Notice or a Borrowings (Permitted
Refinancing Indebtedness) Quantum Notice, each as defined in the Intercreditor
Agreement.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period.
“Redemption” has the meaning given to it in Clause 22.13 (Restricted payments).
“Reference Banks” means the principal Singapore offices of DBS Bank Ltd.,
Malayan Banking Berhad, Oversea-Chinese Banking Corporation Limited and United
Overseas Bank Limited, or such other banks as may be appointed by the Agent in
consultation with the Borrower.
“Relevant Date” means the last day of each Accounting Quarter.
“Relevant Debt” means Debt, excluding any Guarantee of any Permitted
Aircraft/Watercraft Indebtedness (other than the amount of any claim or demand
made on such Guarantee).
“Relevant Net Sale Proceeds” has the meaning given to it in Clause 8.5
(Mandatory prepayment from Net Sale Proceeds).
“Relevant Period” means in the case of Consolidated Adjusted EBITDA,
Consolidated Total Interest Expense and Proforma Consolidated Adjusted EBITDA,
each period of four rolling Accounting Quarters ending on the applicable
Relevant Date.
“Repeating Representations” means:
(a)
each of the representations set out in Clauses 19.1 (Status) to 19.4 (Power and
authority), 19.6 (Governing law and enforcement), paragraph (a) of 19.8 (No
default), paragraph (a) of 19.9 (No misleading information), 19.10 (Financial
statements) (other than paragraph (c) thereof) to 19.18 (Environmental releases)
and 19.20 (Governmental Regulation) to 19.22 (Sanctions); and

(b)
each of the representations expressed to be a repeating representation under the
terms of any other Finance Document.

“Restricted Person” means:
(a)
any person that owns or operates a casino located in Singapore, Macau, the
United Kingdom, the States of Nevada or New Jersey or Michigan, or the
Commonwealths of Massachusetts or Pennsylvania, or any other jurisdiction in
which the Sponsor or any of its Subsidiaries has obtained or applied for a
gaming licence (or is an Affiliate of such a person); provided that a passive
investment constituting less than ten per cent. of the common stock of any such
casino shall not constitute ownership thereof for the purposes of this
definition;



WTL/1019005126/Third Amended and Restated FA
55

--------------------------------------------------------------------------------





(b)
any person that owns or operates a convention, trade show, conference center or
exhibition facility in Singapore, Macau, the United Kingdom, Las Vegas, Nevada
or Clark County, Nevada, the State of New Jersey or Michigan or the
Commonwealths of Massachusetts or Pennsylvania, or any other jurisdiction in
which the Sponsor or any of its Subsidiaries owns, operates or is developing a
convention, trade show, conference center or exhibition facility (or an
Affiliate of such a person); provided that a passive investment constituting
less than ten per cent. of the common stock of any such convention or trade show
facility shall not constitute ownership for the purpose of this definition;

(c)
any union pension fund or Affiliate thereof; provided that any intermingled fund
or managed account which has as part of its assets under management the assets
of a union pension fund shall not be disqualified from being an Eligible Lender
hereunder so long as the manager of such fund is not controlled by a union or a
union does not own ten per cent. or more of the assets of such fund; or

(d)
any person denied approval or licence, or found unsuitable to be given such
approval or licence, under the gaming laws and the rules and regulations of the
gaming authorities in Singapore, Macau, the United Kingdom, the States of Nevada
or New Jersey or the Commonwealths of Massachusetts or Pennsylvania or any other
applicable jurisdiction.

“Restricted Subsidiary” means a Subsidiary of the Borrower that is not an
Excluded Subsidiary, whether existing on the original date of this Agreement or
subsequently formed or acquired.
“Restricted Subsidiary Debenture” means a fixed and floating charge security
document between a Restricted Subsidiary and the Security Trustee in respect of
the assets of that Restricted Subsidiary (but excluding any assets comprising
capital stock or other equity interests owned by such Restricted Subsidiary and
other assets that the Majority Lenders may agree (acting reasonably) to
exclude), in form and substance reasonably satisfactory to the Agent.
“Restricted Subsidiary Offshore Collection Account Security Document” means each
security document (other than a Restricted Subsidiary Debenture) executed by a
Restricted Subsidiary as Security over an Offshore Collection Account required
to be charged in favour of the Security Trustee in accordance with Clause 22.10
(Accounts).
“Retail Properties” means the Marina Bay Sands Shoppes, an enclosed air
conditioned area located within Integrated Resort 1 low rise buildings occupying
Basement 2, Basement 1, B2 Mezzanine and Level 1 consisting of several hundred
retail outlets with accompanying food precinct, ticketed attractions and public
thoroughfares, together with any other retail areas, restaurant areas, ticketed
attractions and related facilities located within the Integrated Resorts.


WTL/1019005126/Third Amended and Restated FA
56

--------------------------------------------------------------------------------





“Rollover Termination Event” means an Acceleration Date occurs.
“RP/CP Hivedown Refinancing Indebtedness” means Financial Indebtedness incurred
or to be incurred by the Borrower or any Restricted Subsidiary (other than
Permitted Refinancing Indebtedness):
(a)
which is designated by the Borrower as “RP/CP Hivedown Refinancing
Indebtedness”;

(b)
for the purpose of:

(i)
refinancing the Senior Liabilities (other than Facility B), the Secured
Incremental Liabilities and/or the Secured Permitted Refinancing Liabilities (in
each case, in whole or in part); and/or

(ii)
refinancing any Financial Indebtedness referred to in sub-paragraph (i) above;

(c)
where, not later than five Business Days before the date that the Financial
Indebtedness is to be incurred, the Borrower delivers to the Agent:

(i)
details of such Financial Indebtedness; and

(ii)
the estimated amount of the Senior Liabilities (other than Facility B), the
Secured Incremental Liabilities and/or the Secured Permitted Refinancing
Liabilities (and the date on which they are expected) to be refinanced;

(d)
where, on the date the Financial Indebtedness is incurred, no Event of Default
is continuing or would reasonably be expected to result from the incurring of
such Financial Indebtedness;

(e)
where the Head Lessor and the relevant Governmental Agencies have approved such
refinancing and the issue of separate title (whether strata or otherwise) for
the Retail Properties (or the relevant portion thereof) and/or Car Park (or the
relevant portion thereof), as applicable, in a manner that the Agent is
reasonably satisfied will not materially and adversely affect the interests of
the Lenders (taken as a whole); and

(f)
where the relevant portion of the proceeds from such Financial Indebtedness will
be paid directly to the Security Trustee and applied in accordance with Clause 2
(Mandatory Prepayment) of the Intercreditor Agreement.

“RP/CP Hivedown Security” means any Security created or to be created by the
Borrower or any Restricted Subsidiary over or affecting the Retail Properties
(or the relevant portion thereof) and/or the Car Park (or the relevant portion
thereof) which are or will be the subject of a RP/CP Hivedown Refinancing
Indebtedness, where:


WTL/1019005126/Third Amended and Restated FA
57

--------------------------------------------------------------------------------





(a)
the purpose of such Security is to secure the RP/CP Hivedown Refinancing
Indebtedness incurred by the Borrower or any other Obligor in relation to the
Retail Properties (or the relevant portion thereof) and/or the Car Park (or the
relevant portion thereof);

(b)
the Agent is reasonably satisfied that the part of the Retail Properties and/or
the Car Park, if any, that continues to be financed by the Facilities, shall
remain subject to the Security created by the relevant Security Documents;

(c)
the Agent is reasonably satisfied that all the other Properties (other than the
Retail Properties (or the relevant portion thereof) and/or Car Park (or the
relevant portion thereof) subject to the RP/CP Hivedown Refinancing Indebtedness
shall remain subject to the Security created by the relevant Security Documents;
and

(d)
details (reasonably satisfactory to the Agent) of which have been supplied to
the Agent.

“Sanctions” means any trade, economic or financial sanctions, embargoes or
restrictive measures or related laws or regulations enacted, imposed,
administered or enforced from time to time by:
(a)
Singapore and any Governmental Agency thereof (including the Monetary Authority
of Singapore);

(b)
the United Nations Security Council;

(c)
the United States of America and any Governmental Agency thereof (including the
Office Of Foreign Assets Control of the US Department of Treasury, the US
Department of State and the US Department of Treasury);

(d)
the European Union;

(e)
the United Kingdom and any Governmental Agency thereof (including Her Majesty’s
Treasury); or

(f)
any other applicable jurisdiction and any Governmental Agency thereof.

“Sands FinCo” means the Subsidiary of the Sponsor which the Borrower has
designated to the Agent as the “Sands FinCo”.
“Screen Rate” means the rate per annum (expressed as a percentage) for the
relevant period appearing under the caption “ASSOCIATION OF BANKS IN SINGAPORE
TRADE-BASED BENCHMARKS” and the column headed “SGD SOR RATES AS OF 11:00 HRS
LONDON TIME” on the page “ABSFIX01” of the Reuters Monitor Money Rates Services
(or such other page as may replace that page for the purpose of displaying the
swap offer rates of leading reference banks). If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower and the
Lenders.


WTL/1019005126/Third Amended and Restated FA
58

--------------------------------------------------------------------------------





“Second Amendment and Restatement Agreement” means the second amendment and
restatement agreement dated 14 March 2018 and made between the Borrower, the
Lenders, the Agent and the Security Trustee, in relation to this Agreement.
“Secured Documents” means the Finance Documents, the Hedging Documents, the
Secured Incremental Indebtedness Documents, the Secured Mezzanine Indebtedness
Documents and the Secured Permitted Refinancing Indebtedness Documents.
“Secured Incremental Indebtedness” means any Incremental Indebtedness which is
secured by the Transaction Security in accordance with the provisions of the
definition of “Incremental Indebtedness”.
“Secured Incremental Indebtedness Creditor” means an Incremental Indebtedness
Creditor which accedes as a Secured Incremental Indebtedness Creditor to the
Intercreditor Agreement in accordance with the terms thereof.
“Secured Incremental Indebtedness Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Secured Incremental Indebtedness.
“Secured Incremental Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower or any Obligor to any Secured
Incremental Indebtedness Creditor which constitute Secured Incremental
Indebtedness (in each case, whether alone or jointly, or jointly and severally,
with any other person, whether actually or contingently and whether as
principal, surety or otherwise).
“Secured Mezzanine Indebtedness” means any Mezzanine Indebtedness which is
secured by the Transaction Security in accordance with the provisions of the
definition of “Mezzanine Indebtedness”.
“Secured Mezzanine Indebtedness Creditor” means a Mezzanine Indebtedness
Creditor which accedes as a Secured Mezzanine Indebtedness Creditor to the
Intercreditor Agreement in accordance with the terms thereof.
“Secured Mezzanine Indebtedness Document” means any facility agreement, credit
agreement, indenture, note purchase agreement or other document relating to,
constituting or otherwise evidencing any Secured Mezzanine Indebtedness.
“Secured Mezzanine Liabilities” means all present and future moneys, debts and
liabilities due, owing or incurred by the Borrower or any other Obligor to any
Secured Mezzanine Indebtedness Creditor which constitute Secured Mezzanine
Indebtedness (in each case, whether alone or jointly, or jointly and severally,
with any other person, whether actually or contingently and whether as
principal, surety or otherwise).
“Secured Party” means a Finance Party, a Hedging Bank, a Secured Incremental
Indebtedness Creditor, a Secured Mezzanine Indebtedness Creditor or a Secured
Permitted Refinancing Indebtedness Creditor.


WTL/1019005126/Third Amended and Restated FA
59

--------------------------------------------------------------------------------





“Secured Permitted Refinancing Indebtedness” means any Permitted Refinancing
Indebtedness which is secured by the Transaction Security in accordance with the
provisions of the definition of “Permitted Refinancing Indebtedness”.
“Secured Permitted Refinancing Indebtedness Creditor” means a Permitted
Refinancing Indebtedness Creditor which accedes as a Secured Permitted
Refinancing Indebtedness Creditor to the Intercreditor Agreement in accordance
with the terms thereof.
“Secured Permitted Refinancing Indebtedness Document” means any facility
agreement, credit agreement, indenture, note purchase agreement or other
document relating to, constituting or otherwise evidencing any Secured Permitted
Refinancing Indebtedness.
“Secured Permitted Refinancing Liabilities” means all present and future moneys,
debts and liabilities due, owing or incurred by the Borrower or any other
Obligor to any Secured Permitted Refinancing Indebtedness Creditor which
constitute Secured Permitted Refinancing Indebtedness (in each case, whether
alone or jointly, or jointly and severally, with any other person, whether
actually or contingently and whether as principal, surety or otherwise).
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Security Documents” means the Assignment of Development Agreement (Expansion
Property), the Assignment of Insurances, the Assignment of Proceeds, the
Assignment of Project Documents, the Debenture, the Intercreditor Agreement, the
Mortgages, each Borrower Offshore Collection Account Security Document, each
Restricted Subsidiary Debenture, each Restricted Subsidiary Offshore Collection
Account Security Document, the 2018 Second Intercreditor Agreement Amendment and
Restatement Agreement, each Subordination Agreement, each 2014 Supplemental
Security Document, each 2019 Supplemental Security Document and any other
Security or other document that may at any time be given as Security for any of
the Senior Liabilities pursuant to or in connection with any Finance Document.
“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 10 (Interest Periods)
in relation to Facility A, Facility C or Facility D.
“Senior Liabilities” means all present and future moneys, debts and liabilities
due, owing or incurred by the Obligors to any Finance Party under or in
connection with any Finance Document (in each case, whether alone or jointly, or
jointly and severally, with any other person, whether actually or contingently
and whether as principal, surety or otherwise).
“Singapore Dollars” or “S$” means the lawful currency of Singapore.
“Specified Time” means a time determined in accordance with Schedule 10
(Timetables).


WTL/1019005126/Third Amended and Restated FA
60

--------------------------------------------------------------------------------





“Sponsor” means Las Vegas Sands Corp., corporate identification number
C21244-2004, a corporation incorporated under the laws of the State of Nevada,
United States of America.
“Sponsor Group” means the Sponsor and its Subsidiaries for the time being.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Subordinated Debt” means Internal Subordinated Debt or External Subordinated
Debt.
“Subordinated Payment” has the meaning given to it in Clause 22.13 (Restricted
payments).
“Subordination Agreement” means an External Subordination Agreement or an
Internal Subordination Agreement.
“Subsidiary” means, in relation to any company or corporation (a “holding
company”), a company or corporation:
(a)
which is controlled, directly or indirectly, by the holding company;

(b)
more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the holding company; or

(c)
which is a Subsidiary of another Subsidiary of the holding company,

and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to determine
the composition of the majority of its board of directors or equivalent body.
“Supplemental Agreement” means the supplemental agreement dated 11 December 2009
and made between the Head Lessor and the Borrower which amends, modifies and
supplements the Development Agreement (Original Property).
“SWAP Rate” means, in relation to any Loan or Unpaid Sum:
(a)
the applicable Screen Rate as of the Specified Time (or such other time as may
be market practice in the Singapore interbank market) on the Quotation Day for
the displaying of the swap offer rate for a period comparable to the Interest
Period for that Loan or Unpaid Sum (or, in respect of any Interest Period of a
two-Month duration, the rate determined through the use of linear interpolation
by reference to two rates, one of which shall be the Screen Rate as of the
Specified Time on the Quotation Day for the displaying of the swap offer rate
for a one-Month period and the other of which shall be the Screen Rate as of the
Specified Time on the Quotation Day for the displaying of the swap offer rate
for a three-Months period);

(b)
(if no Screen Rate is available for the Interest Period for that Loan or Unpaid
Sum) any substitute rate announced by the Administrator by the Specified Time on
the Quotation Day as the swap offer rate for a period comparable to the Interest
Period for that Loan (or, in respect of any Interest Period of a two-Month
duration, the rate determined through



WTL/1019005126/Third Amended and Restated FA
61

--------------------------------------------------------------------------------





the use of linear interpolation by reference to two rates, one of which shall be
the substitute rate announced by the Administrator as of the Specified Time on
the Quotation Day for the displaying of the swap offer rate for a one-Month
period and the other of which shall be the substitute rate announced by the
Administrator as of the Specified Time on the Quotation Day for the displaying
of the swap offer rate for a three-Months period); or
(c)
(if no such substitute rate for the Interest Period for that Loan or Unpaid Sum
is announced or the Screen Rate for the Interest Period for that Loan or Unpaid
Sum is zero or negative) the arithmetic mean of the rates (rounded upwards to
four decimal places), as supplied to the Agent at its request, quoted by the
Reference Bank(s) to leading banks in the Singapore interbank market to be the
swap offer rate for that Interest Period relating to that Loan or Unpaid Sum at
or as soon as reasonably practicable after the Specified Time on the Quotation
Day.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Tax Deduction” has the meaning given to such term in Clause 13.1 (Tax
definitions).
“Temporary Occupation Permit” means any temporary occupation permit issued under
Section 12(3) of the Building Control Act, Chapter 29 of Singapore permitting
the temporary occupation of the buildings on the Expansion Property subject to
the written directions to be issued thereafter.
“Term Facility” means Facility A, Facility C or Facility D.
“Term Facility Lender” means a Facility A Lender, a Facility C Lender or a
Facility D Lender.
“Term Loan” means a Facility A Loan, a Facility C Loan or a Facility D Loan.
“Termination Date” means:
(a)
(in relation to Facility A) the Facility A Termination Date;

(b)
(in relation to Facility B) the Facility B Termination Date;

(c)
(in relation to Facility C) the earlier of the final maturity date set out in
the applicable Increase Confirmation and the Facility C Longstop Termination
Date; or

(d)
(in relation to Facility D) the Facility D Termination Date.

“Third Amendment and Restatement Agreement” means the third amendment and
restatement agreement dated _____30 August_____ 2019 and made between the
Borrower, the Lenders, the Agent and the Security Trustee, in relation to this
Agreement.


WTL/1019005126/Third Amended and Restated FA
62

--------------------------------------------------------------------------------





“Third Effective Date” has the meaning given to it in Clause 3 (Third Effective
Date) of the Third Amendment and Restatement Agreement.
“TOP Date” means the date on which those parts of Integrated Resort 2 which are
required under the Building Control Act, Chapter 29 of Singapore to be issued
with Temporary Occupation Permits, are issued Temporary Occupation Permits.
“Total Ancillary Commitments” means the aggregate of the Ancillary Commitments.
“Total Ancillary Limit” means the Total Ancillary Commitments for the time being
or, if less, the Total Facility B Commitments.
“Total Commitments” means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments, the Total Facility C Commitments, the Total
Facility D Commitments and the Total Ancillary Commitments, being
S$8,671,050,000 at the Third Effective Date.
“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being S$4,171,050,000 at the Third Effective Date.
“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being S$750,000,000 at the Third Effective Date.
“Total Facility C Commitments” means, subject to any increase in Facility C
under Clause 2.3 (Accordion Feature – Increase in Facility C), the aggregate of
the Facility C Commitments, being nought at the Third Effective Date.
“Total Facility D Commitments” means the aggregate of the Facility D
Commitments, being S$3,750,000,000 at the Third Effective Date.
“Transaction Documents” means the Finance Documents and the Commercial
Documents.
“Transaction Security” means the Security created or evidenced or expressed to
be created or evidenced under or pursuant to the Security Documents.
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
“Transfer Date” means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Transfer Certificate.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.


WTL/1019005126/Third Amended and Restated FA
63

--------------------------------------------------------------------------------





“US Dollars” or “US$” means the lawful currency of the United States of America.
“Utilisation” means a Loan or a utilisation under an Ancillary Facility.
“Utilisation Date” means the date on which a Loan is, or is to be, made.
“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).
“Valuation Report” means, in relation to the Properties (or any part of the
Properties), a valuation report substantially in the form of the valuation
report dated 19 March 2018 delivered to the Agent, carried out at the cost and
expense of the Borrower, specifying “as is” value of the Properties (or that
part of the Properties), carried out by an Approved Valuer in accordance with
standards and practices for the time being accepted in the professional valuer’s
profession in Singapore, such valuation to be addressed to the Agent (as Agent
for the Lenders).
1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(i)
any “Administrative Party”, any “Ancillary Lender”, the “Agent”, the “Arranger”,
the “Borrower”, any “Finance Party”, any “Hedging Bank”, any “HoldCo”, any
“Lender”, any “Obligor”, any “Party”, any “Secured Party”, the “Security
Trustee” or the “Sponsor” shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;

(ii)
“assets” includes present and future properties, revenues and rights of every
description;

(iii)
the Borrower providing “cash cover” for a contingent liability under a Secured
Document, means the Borrower paying an amount in the currency of the contingent
liability (as the case may be) to an interest-bearing deposit account in the
name of the Borrower (with interest accruing to the benefit of the Borrower) and
the following conditions are met:

(A)
the account is with the Security Trustee or, in relation to a Secured Document,
the relevant Secured Party;

(B)
where the amount is being provided pursuant to paragraph (a) of Clause 21.2
(Rectification), withdrawals from the account may only be made pursuant to
paragraph (b) of Clause 21.2 (Rectification) and in every other case,
withdrawals from the account may only be made to pay the relevant Secured
Parties amounts due and payable to them under that Secured Document in respect
of the relevant contingent liability until no amount is or may become
outstanding under that Secured Document; and



WTL/1019005126/Third Amended and Restated FA
64

--------------------------------------------------------------------------------





(C)
if the Security Trustee or the relevant Secured Parties requires, the Borrower
has executed a security document over that account, in form and substance
reasonably satisfactory to the Security Trustee or (as the case may be) the
relevant Secured Party with which that account is held, creating a first ranking
security interest over that account;

(iv)
any document being “certified” by the Borrower or to any “certificate” of the
Borrower, means certification by a director, authorised officer, authorised
signatory or (to the extent that he or she is authorised by the Borrower to give
such certification) the company secretary of the Borrower;

(v)
“documented” in relation to costs and expenses, means the reasonable itemisation
of such costs and expenses;

(vi)
the “equivalent” in any currency (the “first currency”) of any amount in another
currency (the “second currency”) shall be construed as a reference to the amount
in the first currency which could be purchased with that amount in the second
currency at the Agent’s spot rate of exchange for the purchase of the first
currency with the second currency in the Singapore foreign exchange market at or
about 11:00 a.m. on the applicable day (or at or about such time and on such
date as the Agent may from time to time reasonably determine to be appropriate
in the circumstances);

(vii)
“including” shall be construed as “including without limitation” (and cognate
expressions shall be construed similarly);

(viii)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(ix)
a Lender’s “participation” in a Loan or Unpaid Sum includes an amount (in the
currency of such Loan or Unpaid Sum) representing the fraction or portion
(attributable to such Lender by virtue of the provisions of this Agreement) of
the total amount of such Loan or Unpaid Sum and the Lender’s rights under this
Agreement in respect thereof;

(x)
a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality), or two or
more of the foregoing;

(xi)
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(xii)
the Borrower “repaying” or “prepaying” any guarantee, documentary credit
facility or hedging facility means:



WTL/1019005126/Third Amended and Restated FA
65

--------------------------------------------------------------------------------





(A)
the Borrower providing cash cover for that facility;

(B)
the maximum amount payable under that facility being reduced or cancelled in
accordance with its terms; or

(C)
the provider of that facility being reasonably satisfied that such facility has
been released, cancelled, terminated or otherwise secured to its satisfaction
and such provider has no further liability under that facility,

and the amount by which that facility is repaid or prepaid under sub-paragraphs
(xii)(A) and (xii)(B) above is the amount of the relevant cash cover or
reduction;
(xiii)
“shares” or “share capital” includes equivalent ownership interests (and
“shareholder” and similar expressions shall be construed accordingly);

(xiv)
a “Transaction Document” or any other agreement or instrument is a reference to
that Transaction Document or other agreement or instrument as amended, novated,
supplemented, extended, restated (however fundamentally and whether or not more
onerous, and in the case of the Development Agreement (Expansion Property) or a
Head Lease, shall include any written approval or understanding received by the
Borrower from the Head Lessor that has the practical effect of amending or
varying the terms of the Development Agreement (Expansion Property) or a Head
Lease) or replaced and includes any change in the purpose of, any extension of
or any increase in any facility or the addition of any new facility under any
Transaction Document or other agreement or instrument;

(xv)
a utilisation made or to be made by the Borrower or borrowed by the Borrower
under an Ancillary Facility includes any guarantee, bond or letter of credit
issued on its behalf under that Ancillary Facility;

(xvi)
an Ancillary Lender funding a utilisation under an Ancillary Facility includes
an Ancillary Lender issuing a guarantee, bond or letter of credit under an
Ancillary Facility;

(xvii)
amounts outstanding under this Agreement include amounts outstanding under any
Ancillary Facility;

(xviii)
an outstanding amount of an Ancillary Facility at any time is the maximum amount
that is or may be payable by the Borrower in respect of that Ancillary Facility
at that time;

(xix)
a provision of law is a reference to that provision as amended or re-enacted;
and

(xx)
a time of day is a reference to Singapore time.

(b)
Section, Clause and Schedule headings are for ease of reference only.



WTL/1019005126/Third Amended and Restated FA
66

--------------------------------------------------------------------------------





(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Default (including an Event of Default) is “continuing” if it has not been
remedied or waived.

1.3
Third party rights

(a)
Unless expressly provided to the contrary in this Agreement, a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act, Chapter
53B of Singapore to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Notwithstanding any term of this Agreement, the consent of any person who is not
a Party is not required for any variation (including any release or compromise
of any liability under) or termination of this Agreement at any time.

1.4
Eligible Lender

Each Original Lender confirms to the Borrower that, on the original date of this
Agreement, it is an Eligible Lender.

2.
The Facilities

2.1
The Facilities

Subject to the terms of this Agreement:
(a)
the Facility A Lenders make available to the Borrower a term loan facility in
Singapore Dollars in an aggregate amount equal to the Total Facility A
Commitments;

(b)
the Facility B Lenders make available to the Borrower a revolving credit
facility in Singapore Dollars in an aggregate amount equal to the Total Facility
B Commitments (parts of which may, from time to time and in an aggregate amount
at any time up to the Total Ancillary Limit, be designated as Ancillary
Facilities);

(c)
(subject to Clause 2.3 (Accordion Feature – Increase in Facility C)) the
Facility C Lenders make available to the Borrower a term loan facility in
Singapore Dollars in an aggregate amount equal to the Total Facility C
Commitments; and

(d)
the Facility D Lenders make available to the Borrower a term loan facility in
Singapore Dollars in an aggregate amount equal to the Total Facility D
Commitments.

2.2
Finance Parties’ rights and obligations



WTL/1019005126/Third Amended and Restated FA
67

--------------------------------------------------------------------------------





(a)
The obligations of the Finance Parties under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party’s participation in a
Facility or its role under a Finance Document (including any such amount payable
to the Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.

(c)
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

2.3
Accordion Feature – Increase in Facility C

(a)
Subject to this Clause 2.3, during the Accordion Period, the Borrower may by
written notice to the Agent request that the Total Facility C Commitments be
increased (and the Total Facility C Commitments shall be so increased) as
follows:

(i)
the increased Facility C Commitments will be assumed by:

(A)
one or more Lenders; or

(B)
any other person which is an Eligible Lender,

(each an “Increase Lender”) selected by the Borrower and each of which has
confirmed its willingness to assume and does assume such part of the increased
Facility C Commitments which it is to assume;
(ii)
that Increase Lender shall become a Party as a “Facility C Lender” and:

(A)
each of the Obligors and that Increase Lender shall assume obligations towards
one another and/or acquire rights against one another; and

(B)
each of the other Finance Parties and that Increase Lender shall assume
obligations towards one another and acquire rights against one another,

in each case, in accordance with the provisions of the Finance Documents;
(iii)
the Commitments of the other Lenders then subsisting shall continue in full
force and effect;



WTL/1019005126/Third Amended and Restated FA
68

--------------------------------------------------------------------------------





(iv)
any increase in the Total Facility C Commitments shall take effect on the date
specified by the Borrower in the Increase Confirmation or any later date on
which the conditions set out in paragraph (b) below are satisfied (the
“Establishment Date”);

(v)
any such increase constituting Available Facility in respect of Facility C shall
be available for drawing by the Borrower for the period from and including its
Establishment Date to and including the date which is 60 days after that date in
accordance with this Agreement, and any part of that Available Facility which is
undrawn at the close of business in Singapore on the last day of that period
shall be automatically cancelled;

(vi)
(A) the Margin applicable to any Facility C Loan borrowed (or to be borrowed)
under any such increase shall be the applicable percentage(s) per annum and (B)
the fees applicable to any Facility C Loan borrowed (or to be borrowed) under
any such increase shall be the applicable amount(s) or percentage(s), in each
case as agreed between the Borrower and the relevant Increase Lenders to which
that Loan relates, as set out in the relevant Increase Confirmation;

(vii)
the repayment schedule applicable to any Facility C Loan borrowed (or to be
borrowed) under any such increase shall be as agreed between the Borrower and
the relevant Increase Lenders to which that Loan relates, as set out in the
relevant Increase Confirmation, provided that such repayment schedule shall
comply with Clause 7.3 (Repayment of Facility C Loans);

(viii)
(to the extent different from those contained in the Finance Documents) the
terms relating to mandatory prepayment applicable to any Facility C Loan
borrowed (or to be borrowed) under any such increase shall be as agreed between
the Borrower and the relevant Increase Lenders to which that Loan relates, as
set out in the relevant Increase Confirmation, provided that those terms shall
not be more favourable to the relevant Increase Lenders than those for the
benefit of the Facility A Lenders as contained in the Finance Documents; and

(ix)
each Increase Confirmation may, without the consent of any Lender (other than
the Increase Lenders to which that Increase Confirmation relates), effect such
amendments to this Agreement and the other Finance Documents:

(A)
which are of a technical nature; or

(B)
which do not directly affect any Lender (other than the Increase Lenders to
which that Increase Confirmation relates),

as, in the reasonable opinion of the Agent, may be necessary or appropriate for
giving full effect to the provisions of this Clause 2.3.
(b)
An increase in the Total Facility C Commitments will only be effective on:



WTL/1019005126/Third Amended and Restated FA
69

--------------------------------------------------------------------------------





(i)
the receipt by the Agent of a certificate signed by a director or chief
financial officer of the Borrower and each Guarantor, certifying that such
increase shall not cause any borrowing, guaranteeing or similar limit binding on
it to be exceeded;

(ii)
the execution by the Agent and the Borrower of an Increase Confirmation from the
relevant Increase Lender in compliance with the provisions of this Agreement
(including, without limitation, Clause 7.3 (Repayment of Facility C Loans)); and

(iii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase:

(A)
the Increase Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and

(B)
the performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
assumption of the increased Facility C Commitments by that Increase Lender, the
completion of which the Agent shall promptly notify to the Borrower and the
Increase Lender,

provided that no Default is continuing or would reasonably be expected to result
from such increase.
(c)
The Total Facility C Commitments shall not, at any time, exceed S$1,000,000,000
(or its equivalent in another currency or currencies).

(d)
An increase in the Total Facility C Commitments under this Clause 2.3 may only
take place when the Available Facility in respect of Facility C is, at that
time, zero.

(e)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

(f)
Clause 24.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.3 in relation to an Increase Lender as if
references in that Clause to:

(i)
an “Existing Lender” were references to all the Lenders immediately prior to the
relevant increase;

(ii)
the “New Lender” were references to that “Increase Lender”; and

(iii)
a “re-transfer” were references to respectively a “transfer”.

(g)
For the avoidance of doubt, the Existing Lenders may (but shall not be obliged
to) participate in any increase in the Total Facility C Commitments under this
Clause 2.3.

2.4
Non-Funding Lender



WTL/1019005126/Third Amended and Restated FA
70

--------------------------------------------------------------------------------





(a)
A Non-Funding Lender (for as long it is a Non-Funding Lender) shall not be
entitled to:

(i)
receive any commitment fee under Clause 12.1 (Commitment fee) in respect of its
Available Commitment under Facility B and/or Facility D for any day on which it
is a Non-Funding Lender; or

(ii)
vote as a Lender, a Finance Party or a Secured Party for the purposes of the
Finance Documents and shall not be polled (or its interests taken into
consideration) by the Agent or the Security Trustee, and its vote shall instead
be exercised by the other Lenders on a pro rata basis (except, in relation to
its participation in any outstanding Loans, an amendment or waiver described in
paragraphs (a)(iii), (a)(iv), (a)(v) or (a)(vii) of Clause 36.2 (Exceptions))
until:

(A)
that Non-Funding Lender makes available its Non-Funding Lender Amount to the
Borrower (which shall be promptly accepted by the Borrower); or

(B)
another Lender or Lenders agree to accept a transfer of the Non-Funding Lender
Amount pursuant to Clause 8.12 (Right of replacement of a single Lender).

(b)
Subject to the provisions of the Intercreditor Agreement, any payment of
principal, interest, fees or other amounts received by the Agent for the account
of a Non-Funding Lender (for as long as it is a Non-Funding Lender) other than
pursuant to Clause 23.17 (Acceleration), shall be applied at such time or times
as may be reasonably determined by the Agent in the following order:

(i)
first, in or towards payment of any unpaid fees, costs and expenses of any
Administrative Party under the Finance Documents;

(ii)
second, where no Event of Default is continuing, if requested by the Borrower,
to make available any Loan or any participation in any Utilisation in respect of
which that Non-Funding Lender has failed to make available its portion thereof
as required by this Agreement;

(iii)
third, if so agreed by the Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Non-Funding Lender to make available any future Loans or participation in any
Utilisation under this Agreement;

(iv)
fourth, to the payment of any amounts owing to the Lenders (other than a
Non-Funding Lender);

(v)
fifth, where no Event of Default is continuing, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Non-Funding Lender as a
result of that Non-Funding Lender’s breach of its obligations under this
Agreement; and



WTL/1019005126/Third Amended and Restated FA
71

--------------------------------------------------------------------------------





(vi)
sixth, to that Non-Funding Lender or as otherwise directed by a court of
competent jurisdiction,

provided that if:
(A)
such payment is a repayment of the principal amount of any Loan in respect of
which that Non-Funding Lender has not funded all or any part of its appropriate
participation; and

(B)
such Loan was made when the conditions set out in Clause 4 (Conditions of
Utilisation) have been satisfied or waived,

such payment shall be applied solely to repay the participations of all Lenders
(other than that Non-Funding Lender) which participated in that Loan on a pro
rata basis prior to being applied to the repayment of that Non-Funding Lender’s
participation (if any) in that Loan. Any payments, prepayments or other amounts
paid or payable to a Non-Funding Lender that are applied (or held) to pay
amounts owed by a Non-Funding Lender in accordance with this paragraph (b) shall
be deemed paid to and redirected by that Non-Funding Lender, and each Lender
irrevocably consents hereto.
(c)
Nothing in this Clause 2.4 shall affect any other obligations of the Borrower to
the Finance Parties (or any of them) under the Finance Documents.

(d)
The rights and remedies of the Borrower against a Non-Funding Lender under this
Clause 2.4 are in addition to any other rights or remedies that the Borrower may
have against that Non-Funding Lender with respect to its Non-Funding Lender
Amount.

2.5
Borrower as Obligors’ agent

Each Obligor (other than the Borrower):
(a)
irrevocably authorises the Borrower to act on its behalf as its agent in
relation to the Finance Documents, including:

(i)
to give and receive as agent on its behalf all notices, consents and
instructions;

(ii)
to sign on its behalf all documents in connection with the Finance Documents
(including amendments and variations of and consents under any Finance
Documents, and to execute any new Finance Documents); and

(iii)
to take such other action as may be necessary or desirable under or in
connection with the Finance Documents; and

(b)
confirms that it will be bound by any action taken by the Borrower under or in
connection with the Finance Documents.



WTL/1019005126/Third Amended and Restated FA
72

--------------------------------------------------------------------------------





2.6
Acts of Borrower

(a)
The respective liabilities of each of the Obligors under the Finance Documents
shall not be in any way affected by:

(i)
any actual or purported irregularity in any act done, or failure to act, by the
Borrower;

(ii)
the Borrower acting (or purporting to act) in any respect outside any authority
conferred upon it by any Obligor; or

(iii)
any actual or purported failure by or inability of the Borrower to inform any
Obligor of receipt by it of any notification under the Finance Documents.

(b)
In the event of any conflict between any notices or other communications of the
Borrower and any other Obligor, those of the Borrower shall prevail.


3.
Purpose

3.1
Purpose

(a)
The Borrower shall apply all amounts borrowed by it under:

(i)
Facility A, Facility B and/or Facility C towards:

(A)
refinancing the Existing Facilities (including payment of fees and expenses in
connection therewith);

(B)
financing costs, fees and expenses (and Taxes on them) and stamp duty,
registration and other similar Taxes incurred by the Borrower in connection with
the provision of the Facilities;

(C)
financing the general corporate and working capital purposes of the Borrower
Group, including the financing of investments and loans to the extent permitted
under Clause 22.7 (Loans and guarantees) or Clause 22.15 (Acquisitions and
investments);

(D)
financing the payment of dividends, distributions and other payments permitted
under Clause 22.13 (Restricted payments); and/or

(E)
(in the case of Facility B) refinancing any then maturing Facility B Loan as
contemplated by the definition of “Facility B Rollover Loan”; and

(ii)
Facility D towards partially financing and/or reimbursing the Project Costs.

(b)
The Borrower may not apply amounts borrowed by it under the Facilities towards
financing any of the purposes set out in paragraph (a) above (other than
paragraph (a)(i)(A) thereof) unless the Agent has received evidence in form and
substance reasonably satisfactory to it that all present and future moneys,
debts and liabilities due, owing or incurred by the Borrower under or in
connection with the Existing Facilities have been fully paid or discharged.



WTL/1019005126/Third Amended and Restated FA
73

--------------------------------------------------------------------------------





(c)
No amount borrowed under the Facilities or the Ancillary Facilities shall be
applied:

(i)
towards refinancing any Permitted FF&E Indebtedness;

(ii)
towards refinancing any Permitted Aircraft/Watercraft Indebtedness; or

(iii)
in any manner that may be illegal or contravene any applicable law or regulation
in any relevant jurisdiction concerning financial assistance by a company for
the acquisition of or subscription for shares.

3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

4.
Conditions of Utilisation

4.1
Initial conditions precedent

The Borrower may not make the first Utilisation occurring on and after the Third
Effective Date unless the Agent has received all of the documents and other
evidence listed in and appearing to comply with the requirements of Schedule 2
(Conditions Precedent) of the Third Amendment and Restatement Agreement. The
Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.
4.2
Further conditions precedent

The Lenders will be obliged to comply with Clause 5.4 (Lenders’ participations)
only if:
(a)
on the date of the Utilisation Request and on the proposed Utilisation Date:

(i)
in the case of a Facility B Rollover Loan, no Rollover Termination Event has
occurred; and

(ii)
in the case of any other Loan, no Default is continuing or would reasonably be
expected to result from the proposed Loan;

(b)
on the date of the Utilisation Request and on the proposed Utilisation Date of a
Loan other than a Facility B Rollover Loan, the Repeating Representations are
true in all material respects;

(c)
on the proposed Utilisation Date of a Facility C Loan, the aggregate of:

(i)
the principal amount of that proposed Facility C Loan;



WTL/1019005126/Third Amended and Restated FA
74

--------------------------------------------------------------------------------





(ii)
all other Facility C Loans then outstanding; and

(iii)
all Incremental Indebtedness then outstanding,

does not exceed S$1,000,000,000 (or its equivalent in another currency or
currencies);
(d)
on the proposed Utilisation Date of a Facility C Loan, the ratio of:

(i)    the aggregate of:
(A)
the Debt as of the last Relevant Date falling on or before that proposed
Utilisation Date; and

(B)
the principal amount of that proposed Facility C Loan,

to:
(ii)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (d)(i)(A) above,

is less than or equal to 4.00 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio; and
(e)
(in the case of a Facility D Loan) on the date of the Utilisation Request, the
Agent has received a certificate from the Borrower (signed by an authorised
officer or authorised signatory of the Borrower) certifying the full amount of
the Project Costs to which the proceeds of that Facility D Loan will be applied,
and enclosing copies of the relevant order forms, invoices or receipts in
respect of the Construction Costs to which the proceeds of that Facility D Loan
will be applied.

4.2A
Conditions subsequent for Facility D

(a)
The Borrower may not make a Utilisation under Facility D where the proposed
Utilisation Date falls after the date which is 12 Months after the Third
Effective Date unless the Agent has received all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions) in form and substance
reasonably satisfactory to the Agent. The Agent shall notify the Borrower and
the Lenders promptly upon being so satisfied.

(b)
For the avoidance of doubt, paragraph (a) above does not apply to any Facility D
Loan made or to be made on a Utilisation Date falling on or before the date
which is 12 Months after the Third Effective Date.

4.3
Maximum number of Loans

(a)
The Borrower may not deliver a Utilisation Request if as a result of the
proposed Loan:



WTL/1019005126/Third Amended and Restated FA
75

--------------------------------------------------------------------------------





(i)
more than five Facility A Loans would be outstanding;

(ii)
more than 15 Facility B Loans would be outstanding;

(iii)
more than five Facility C Loans would be outstanding; and

(iv)
more than 20 Facility D Loans would be outstanding.

(b)
The Borrower may not request that a Facility A Loan be divided if, as a result
of the proposed division, more than five Facility A Loans would be outstanding.

(c)
The Borrower may not request that a Facility C Loan be divided if, as a result
of the proposed division, more than five Facility C Loans would be outstanding.

(d)
The Borrower may not request that a Facility D Loan be divided if, as a result
of the proposed division, more than 20 Facility D Loans would be outstanding.


5.
Utilisation – Loans

5.1
Delivery of a Utilisation Request

The Borrower may utilise Facility A, Facility B, Facility C or Facility D by way
of a Loan by delivery to the Agent of:
(a)
an original duly completed Utilisation Request not later than the Specified Time
(or such later time as the Agent (acting on the instructions of all Lenders
participating in the relevant Loan) may agree); or

(b)
(i) a scanned copy of a duly completed Utilisation Request by email and followed
by (ii) the original duly completed Utilisation Request (or a fax copy of the
duly completed Utilisation Request), in each case, not later than the respective
Specified Times (or such later time as the Agent (acting on the instructions of
all Lenders participating in the relevant Loan) may agree).

5.2
Completion of a Utilisation Request

(a)
Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

(i)
it specifies that it is for a Loan;

(ii)    it identifies the Facility to be utilised;
(iii)    it identifies the purpose of the Loan;
(iv)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;



WTL/1019005126/Third Amended and Restated FA
76

--------------------------------------------------------------------------------





(v)
the currency and amount of the Loan comply with Clause 5.3 (Currency and
amount);

(vi)
the proposed Interest Period complies with Clause 10 (Interest Periods); and

(vii)
it specifies the manner in which the proceeds of the Loan are to be credited.

(b)
Only one Loan may be requested in each Utilisation Request.

5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be Singapore Dollars.

(b)
The amount of the proposed Loan must be:

(i)
a minimum of S$500,000,000 for Facility A, a minimum of S$10,000,000 for
Facility B, a minimum of S$200,000,000 for Facility C, a minimum of S$50,000,000
for Facility D or, in each case, if less, the Available Facility; and

(ii)
in any event such that it is less than or equal to the Available Facility.

5.4
Lenders’ participations

(a)
If the conditions set out in this Agreement have been met, each Lender
participating in a Facility shall make its participation in each Loan under that
Facility available to the Agent by the Utilisation Date through its Facility
Office.

(b)
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(c)
The Agent shall by the Specified Time notify:

(i)
each Facility A Lender of the amount of each Facility A Loan and the amount of
its participation in that Loan;

(ii)
each Facility B Lender of the amount of each Facility B Loan and the amount of
its participation in that Loan;

(iii)
each Facility C Lender of the amount of each Facility C Loan and the amount of
its participation in that Loan; and

(iv)
each Facility D Lender of the amount of each Facility D Loan and the amount of
its participation in that Loan.



WTL/1019005126/Third Amended and Restated FA
77

--------------------------------------------------------------------------------






6.
Ancillary Facilities

6.1
Establishment of Ancillary Facilities

One or more Ancillary Facilities may from time to time be established in favour
of the Borrower in accordance with this Clause 6 by designating all or part of
the Facility B Commitment of a Designated Facility B Lender as an Ancillary
Commitment.
6.2
Types of Ancillary Facility

Each Ancillary Facility may comprise any of the following (or any combination of
the following):
(a)
an overdraft facility;

(b)
guarantee, documentary letter of credit (including standby and commercial
letters of credit) or trust receipt facilities; and

(c)
such other documentary credit facilities as may be required and as the Agent and
the relevant Ancillary Lender may agree.

6.3
Request for Ancillary Facilities

(a)
The Borrower may request the establishment of an Ancillary Facility by delivery
to the Agent of a duly completed Ancillary Facility Request at any time.

(b)
An Ancillary Facility Request relating to a proposed Ancillary Facility will not
be regarded as duly completed unless it identifies:

(i)
the Ancillary Lender (which must be a Designated Facility B Lender) which is to
make available that Ancillary Facility;

(ii)
the type or types of facility to comprise that Ancillary Facility (which must
comply with Clause 6.2 (Types of Ancillary Facility));

(iii)
the date (the “Commencement Date”) on which that Ancillary Facility is to become
available (which must be a date on which the Facility B is available to be drawn
and must not be less than five Business Days after the date on which the Agent
receives the Ancillary Facility Request);

(iv)
the expiry date of that Ancillary Facility (which must fall on or before the
Facility B Termination Date);

(v)
the amount of the Ancillary Commitment (which must be denominated in the Base
Currency) which is to apply to that Ancillary Facility;

(vi)
the currency or currencies (which must comply with paragraph (c) of this Clause
6.3) in which utilisations under that Ancillary Facility may be requested;



WTL/1019005126/Third Amended and Restated FA
78

--------------------------------------------------------------------------------





(vii)
the margin, commitment fee and other fees payable in respect of that Ancillary
Facility; and

(viii)
such other details in relation to that Ancillary Facility as the Agent may
reasonably require.

(c)
An Ancillary Facility shall only be available for utilisation in the Base
Currency or a currency which:

(i)
is readily available in the amount required and freely convertible into the Base
Currency in the Singapore interbank market on the date for utilisation of that
Ancillary Facility; and

(ii)
is US Dollars, Hong Kong Dollars or has been approved by the relevant Designated
Facility B Lender on or prior to receipt by the Agent of the Ancillary Facility
Request for that Ancillary Facility.

(d)
The Agent shall, promptly after receipt by it of an Ancillary Facility Request,
notify each Designated Facility B Lender of that Ancillary Facility Request.

6.4
Grant of Ancillary Facility

The Designated Facility B Lender identified in a duly completed Ancillary
Facility Request shall become an Ancillary Lender authorised and required to
make the proposed Ancillary Facility available with effect from the proposed
Commencement Date, if the following conditions are met:
(a)
the proposed Ancillary Commitment under that Ancillary Facility is equal to or
less than the Available Commitment of that Designated Facility B Lender under
Facility B on that Commencement Date;

(b)
the proposed Ancillary Commitment under that Ancillary Facility will not, when
aggregated with the Ancillary Commitments under all other Ancillary Facilities
in effect on that Commencement Date, exceed the Total Ancillary Limit; and

(c)
that Ancillary Facility complies with the internal credit policies and
guidelines of the proposed Ancillary Lender, in which case the proposed
Ancillary Lender shall notify the Borrower and the Agent promptly upon such
internal credit policies and guidelines being satisfied.

6.5
Adjustments to Facility B Commitment

(a)
The Facility B Commitment of a Designated Facility B Lender which is an
Ancillary Lender shall be reduced by the amount of its Ancillary Commitments
upon the Agent being satisfied that the conditions in Clause 6.4 (Grant of
Ancillary Facility) have been met.

(b)
If and to the extent:



WTL/1019005126/Third Amended and Restated FA
79

--------------------------------------------------------------------------------





(i)
any Ancillary Facility expires, or is cancelled (in whole or in part) in
accordance with Clause 6.8 (Voluntary cancellation of Ancillary Facilities); and

(ii)
no amount is or may be payable to or by the Ancillary Lender in respect of that
Ancillary Facility (or the relevant part or it),

the Facility B Commitment of the relevant Designated Facility B Lender will
immediately be increased by an amount equal to the amount of the Ancillary
Commitment of that Ancillary Facility (or, if less, that part of it which has
expired or been cancelled).
6.6
Terms of Ancillary Facilities

(a)
The terms applicable to each Ancillary Facility shall be as agreed between the
relevant Ancillary Lender and the Borrower (as set out in the applicable
Ancillary Facility Document), provided that:

(i)
those terms shall be consistent with this Clause 6 and the details set out in
the Ancillary Facility Request;

(ii)
utilisations under an Ancillary Facility shall be used only for the purposes set
out in paragraph (a)(i) of Clause 3.1 (Purpose);

(iii)
the rate of interest, fees and other remuneration in respect of the Ancillary
Facility shall be based upon the normal market rates and terms from time to time
of that Ancillary Lender, provided that:

(A)
the rates of any commitment fees shall not exceed the rates set out in Clause
12.1 (Commitment fee); and

(B)
the rates of interest, other fees and other remuneration shall not exceed the
rates set out in the Ancillary Facility Letter; and

(iv)
cancellation, termination or enforcement of the Ancillary Facility shall only
occur as described in Clause 6.8 (Voluntary cancellation of Ancillary
Facilities), Clause 7.5 (Repayment of Ancillary Facilities), Clause 8.2 (Change
of control) or Clause 23.17 (Acceleration).

(b)
Any material variation to any Ancillary Facility (including any proposed
increase or reduction in the Ancillary Commitment) shall be in accordance with
and subject to this Clause 6.

(c)
In the case of any inconsistency between any term of an Ancillary Facility and
of this Agreement, this Agreement shall prevail.

6.7
Limits on Ancillary Facilities

The Borrower shall ensure that:


WTL/1019005126/Third Amended and Restated FA
80

--------------------------------------------------------------------------------





(a)
the aggregate of all Ancillary Commitments does not at any time exceed the Total
Ancillary Limit; and

(b)
the Ancillary Outstandings under any Ancillary Facility do not at any time
exceed the Ancillary Commitment under that Ancillary Facility.

6.8
Voluntary cancellation of Ancillary Facilities

The Borrower may, if it gives the Agent and the relevant Ancillary Lender not
less than five Business Days’ prior notice, cancel the whole or any part of the
Ancillary Commitment under an Ancillary Facility.
6.9
Notice in respect of Ancillary Facilities

(a)
Each Ancillary Lender shall promptly notify the Agent of:

(i)
the establishment by it of any Ancillary Facility and the applicable
Commencement Date;

(ii)
the amount of any Ancillary Facility which is cancelled or expires and the date
of any such cancellation or expiry; and

(iii)
any other information relating to any Ancillary Facility provided by it as the
Agent may reasonably request, including the Ancillary Outstandings from time to
time.

(b)
The Agent may assume, unless it has received notice to the contrary in its
capacity as agent for the Lenders, that no Ancillary Facility has expired or
been cancelled in whole or part.

(c)
The Borrower consents to all information described in paragraph (a) above being
disclosed to the Finance Parties.

6.10
Ancillary Outstandings

The Borrower shall repay or pay on the due date each amount payable under each
Ancillary Facility.

7.
Repayment

7.1
Repayment of Facility A Loans

(a)
The Borrower shall repay the aggregate Facility A Loans in instalments by
repaying on each Facility A Repayment Date an amount which reduces the
outstanding aggregate Facility A Loans by an amount equal to the relevant
percentage of the outstanding amount of all the Facility A Loans borrowed by the
Borrower as at 30 June 2019 (and for the avoidance of doubt, after taking into
account the repayment instalment made by the Borrower in respect of that date)
as set out in Part I of Schedule 9 (Repayment Schedule).



WTL/1019005126/Third Amended and Restated FA
81

--------------------------------------------------------------------------------





(b)
If, in relation to a Facility A Repayment Date, the aggregate amount of the
Facility A Loans made to the Borrower exceeds the Facility A Repayment
Instalment to be repaid by the Borrower, the Borrower may, if it gives the Agent
not less than five Business Days’ prior notice, select which of those Facility A
Loans will be wholly or partially repaid so that the Facility A Repayment
Instalment is repaid on the relevant Facility A Repayment Date in full. The
Borrower may not make a selection if as a result more than one Facility A Loan
will be partially repaid.

(c)
If the amount of the Facility A Loans outstanding on any Facility A Repayment
Date is less than the Facility A Repayment Instalment due on that date, the
Borrower shall repay the remaining outstanding Facility A Loans on that date. If
on the Facility A Termination Date, any Facility A Loan remains outstanding, the
Borrower shall repay it on that date.

(d)
The Borrower may not reborrow any part of Facility A which is repaid.

7.2
Repayment of Facility B Loans

(a)
The Borrower shall repay each Facility B Loan on the last day of its Interest
Period.

(b)
Any Facility B Loan remaining outstanding on the Facility B Termination Date
shall be repaid on that date.

7.3
Repayment of Facility C Loans

(a)
Subject to paragraph (b) below, the Borrower shall repay each Facility C Loan in
accordance with the repayment schedule, and as may be amended or extended from
time to time, applicable to that Facility C Loan, in each case, as agreed
between the Borrower and the relevant Increase Lenders to which that Loan
relates (and without the consent of any other Lender), as set out in the
relevant Increase Confirmation.

(b)
The repayment schedule applicable to each Facility C Loan shall be such that:

(i)
the principal amortisation of the Facility C Loan shall not be as favourable or
more favourable to the applicable Facility C Lenders than that of the Facility A
Loans in respect of the Facility A Lenders (without taking into account any
extension of the Facility A Termination Date);

(ii)
at all times, the then remaining average weighted life (taking into account the
effect of any prepayment) of that Facility C Loan is longer than the then
remaining average weighted life (taking into account the effect of any
prepayment) of Facility A, Facility B and Facility D taken as a whole (but
without taking into account any extension of the Facility A Termination Date,
the Facility B Termination Date or the Facility D Termination Date); and

(iii)
the final scheduled repayment date of that Facility C Loan extends beyond the
Facility A Termination Date (without taking into account any extension of the
Facility A Termination Date).



WTL/1019005126/Third Amended and Restated FA
82

--------------------------------------------------------------------------------





(c)
Any Facility C Loan remaining outstanding on the Facility C Longstop Termination
Date shall be repaid on that date.

(d)
The Borrower may not reborrow any part of Facility C which is repaid.

(e)
In connection with any extension of a Facility C Loan under this Clause 7.3, the
Borrower and the relevant Increase Lenders to which that Loan relates may
(without the consent of any other Lender) agree to a revised Margin for that
Loan.

(f)
In connection with any extension of a Facility C Loan under this Clause 7.3, the
Borrower and the relevant Increase Lenders to which that Loan relates may
(without the consent of any other Lender) agree to any extension fees and other
amounts payable to those Increase Lenders in connection with such extension.

7.4
Repayment of Facility D Loans

(a)
The Borrower shall repay the aggregate Facility D Loans in instalments by
repaying on each Facility D Repayment Date an amount which reduces the
outstanding aggregate Facility D Loans by an amount equal to the relevant
percentage of all the Facility D Loans borrowed by the Borrower as at the close
of business in Singapore on the last day of the Availability Period in relation
to Facility D as set out in Part II of Schedule 9 (Repayment Schedule).

(b)
If, in relation to a Facility D Repayment Date, the aggregate amount of the
Facility D Loans made to the Borrower exceeds the Facility D Repayment
Instalment to be repaid by the Borrower, the Borrower may, if it gives the Agent
not less than five Business Days’ prior notice, select which of those Facility D
Loans will be wholly or partially repaid so that the Facility D Repayment
Instalment is repaid on the relevant Facility D Repayment Date in full. The
Borrower may not make a selection if as a result more than one Facility D Loan
will be partially repaid.

(c)
If the amount of the Facility D Loans outstanding on any Facility D Repayment
Date is less than the Facility D Repayment Instalment due on that date, the
Borrower shall repay the remaining outstanding Facility D Loans on that date. If
on the Facility D Termination Date, any Facility D Loan remains outstanding, the
Borrower shall repay it on that date.

(d)
The Borrower may not reborrow any part of Facility D which is repaid.

7.5
Repayment of Ancillary Facilities

On the Facility B Termination Date, the Borrower shall repay all amounts (if
any) owing or outstanding under each Ancillary Facility.
7.6
Extension Option

(a)
In this Clause 7.6, “Extending Lenders” means, in relation to a Facility (other
than Facility C), the Lenders participating in that Facility which have agreed
to extend the Termination Date of that Facility in accordance with this Clause
7.6.



WTL/1019005126/Third Amended and Restated FA
83

--------------------------------------------------------------------------------





(b)
If:

(i)
the Borrower requests that the Termination Date of a Facility (other than
Facility C) be extended by notice received by the Agent not more than 12 Months
(nor less than one Month) before the Termination Date of that Facility, such
notice to include:

(A)
the proposed extension period for that Facility (the “Extension Period”); and

(B)
such other information as the Agent may reasonably require; and

(ii)
the Agent notifies the Borrower that the Extending Lenders for that Facility
have agreed to that request,

the Termination Date of that Facility shall be extended by the Extension Period
in relation to the participations of the Extending Lenders for that Facility.
(c)
The Agent shall promptly notify each Lender of any such request.

(d)
Each Lender participating in the relevant Facility (other than Facility C) shall
notify the Agent of its decision (which shall be in its sole discretion) whether
or not to agree to the request for extension, within 20 Business Days from the
date on which the Agent first notified that Lender of that request.

(e)
The Agent shall promptly notify the Borrower of each Extending Lender that has
agreed to the request.

(f)
There may only be up to two extensions of each Termination Date (other than the
Facility C Longstop Termination Date).

(g)
The Facility A Termination Date may not be extended beyond 30 August 2030.

(h)
The Facility B Termination Date may not be extended beyond 28 February 2030.

(i)
The Facility D Termination Date may not be extended beyond 30 August 2030.

(j)
In connection with any extension of a Facility (other than Facility C) under
this Clause 7.6, the Borrower and the relevant Extending Lenders may (without
the consent of any other Lender) agree to a revised Margin for that Facility
provided that the revised Margin for that Facility shall be applicable to those
Extending Lenders only such that:

(i)
the rate of interest on each Extending Lender’s participation in the Loans under
that Facility shall be the percentage rate per annum which is the sum of:

(A)    the revised Margin; and
(B)    the applicable SWAP Rate; and


WTL/1019005126/Third Amended and Restated FA
84

--------------------------------------------------------------------------------





(ii)
the rate of interest on each other Lender’s participation in the Loans under
that Facility shall not be affected and shall be computed in accordance with the
terms of this Agreement without giving effect to such revision.

(k)
Any revision in the applicable Margin pursuant to paragraph (i) above shall take
effect and be binding on all Parties in accordance with their terms and, for the
avoidance of doubt, may take effect before the Termination Date of the relevant
Facility (but for the extension).

(l)
In relation to any Lender which did not agree to an extension of the Termination
Date of a Facility (other than Facility C) under this Clause 7.6, the Borrower
shall repay that Lender’s participation in the Loans under that Facility,
together with accrued interest and all other amounts accrued to that Lender
under the Finance Documents on the date(s) which, but for such extension, would
be the date(s) on which that repayment is due.

(m)
In connection with any extension of a Facility under this Clause 7.6, the
Borrower and the relevant Extending Lenders may (without the consent of any
other Lender) agree to extension fees and other amounts payable to the Extending
Lenders in connection with such extension.

(n)
For the avoidance of doubt, neither the Facility C Longstop Termination Date nor
(without prejudice to anything in paragraph (a) of Clause 7.3 (Repayment of
Facility C Loans)) the life of Facility C may be extended by this Clause 7.6.


8.
Prepayment and cancellation

8.1
Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or, in the case of an
Ancillary Lender, any Ancillary Facility Document, or to fund its participation
in any Loan or, in the case of an Ancillary Lender, any utilisation under any
Ancillary Facility:
(a)
that Lender or, as the case may be, Ancillary Lender shall promptly notify the
Agent upon becoming aware of that event; and

(b)
upon the Agent notifying the Borrower that it has become unlawful for that
Lender or, as the case may be, that Ancillary Lender to perform any of its
obligations as contemplated by this Agreement or to fund its participation in
any Loan or, in the case of an Ancillary Lender, any utilisation under any
Ancillary Facility, the Commitment of that Lender or, as the case may be, the
commitment of that Ancillary Lender under that Ancillary Facility will be
immediately cancelled and:

(i)
the Borrower shall repay that Lender’s participation in the Loans on the last
day of the Interest Period for each Loan occurring after the Agent has notified
the Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law); and



WTL/1019005126/Third Amended and Restated FA
85

--------------------------------------------------------------------------------





(ii)
the Borrower shall repay each amount payable or, as the case may be, provide
full cash cover in respect of each contingent liability under each Ancillary
Facility of that Ancillary Lender on the next due date occurring after the Agent
has notified the Borrower or, if earlier, the date specified by the Ancillary
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

8.2
Change of control

(a)
In this Clause 8.2, a “Change of Control” will occur if:

(i)
the Sponsor does not or ceases to beneficially own, directly or indirectly, at
least 51 per cent. of the share capital of the Borrower;

(ii)
the Sponsor does not or ceases to have the right to, directly or indirectly,
determine the composition of the majority of the board of directors or
equivalent body of the Borrower;

(iii)
the Sponsor does not or ceases to have power to, directly or indirectly, manage
or direct the Borrower through ownership of share capital, by contract or
otherwise; or

(iv)
any Security (except pursuant to paragraph (p) of the definition of “Permitted
Security” or where created in favour of the Finance Parties or the Secured
Parties) has been created or subsists or is created or is permitted to subsist
over any shares in the issued share capital of the Borrower or any other member
of the Borrower Group in each case, where such shares are beneficially owned,
directly or indirectly by the Sponsor, and such Security is not fully released
or discharged within five Business Days of the earlier of (i) any Obligor
becoming aware of such Security and (ii) the Agent or any Lender giving notice
to the Borrower of such Security.

(b)
If a Change of Control occurs:

(i)
the Borrower shall promptly notify the Agent immediately upon becoming aware of
that event;

(ii)
the Borrower may not utilise a Loan or utilise an Ancillary Facility; and

(iii)
the Facilities shall immediately be cancelled and all outstanding Loans and
Ancillary Outstandings, together with accrued interest, and all other amounts
accrued under the Finance Documents shall become immediately due and payable,
and full cash cover in respect of each contingent liability under each Ancillary
Facility shall become immediately due and payable.

8.3
Automatic cancellation

Any part of an Available Facility which is undrawn by the Borrower at the close
of business in Singapore on the last day of the applicable Availability Period
shall be automatically cancelled.


WTL/1019005126/Third Amended and Restated FA
86

--------------------------------------------------------------------------------





8.4
Voluntary cancellation

The Borrower may, if it gives the Agent not less than five Business Days’ (or
such shorter period as the Majority Facility A Lenders, the Majority Facility B
Lenders, the Majority Facility C Lenders or, as the case may be, the Majority
Facility D Lenders may agree) prior notice, reduce the Available Facility for a
Facility to zero or by such amount (being a minimum amount of S$5,000,000) as
the Borrower may specify in such notice. The Borrower may, in relation to a
notice given under this Clause 8.4, impose any conditions in respect of the
reduction of the Available Facility to which that notice relates. Any such
reduction under this Clause 8.4 shall reduce the Commitments of the Lenders
rateably under that Facility.
8.5
Mandatory prepayment from Net Sale Proceeds

(a)
In this Clause 8.5:

“Exempt Disposal” means any sale by a member of the Borrower Group of any asset
where:
(i)
no Default is continuing on the date of, nor has resulted from, the completion
of such sale; and

(ii)
the ratio of Debt as of the last Relevant Date falling on or before the
completion date of such sale to Proforma Consolidated Adjusted EBITDA for the
Relevant Period ending on that Relevant Date is:

(A)
(in the case where the completion date of such sale occurred on or before 30
September 2019) less than or equal to 3.50 to 1; and

(B)
(in the case where the completion date of such sale occurred after 30 September
2019) less than or equal to 3.00 to 1,

as evidenced by a Compliance Certificate delivered to the Agent on or before the
completion date of such sale, setting out (in reasonable detail) computations as
to compliance with the above ratio.
“Relevant Net Sale Proceeds” means the Net Sale Proceeds required to be paid
into the Prepayment Account for application in accordance with the Intercreditor
Agreement under paragraph (b) below.
(b)
Subject to this Clause 8.5 (including for the avoidance of doubt paragraph (c)
below), the Borrower shall ensure that at least 25 per cent. of the Net Sale
Proceeds are paid directly into (or as soon as reasonably practicable after
receipt are transferred into) the Prepayment Account for application in
accordance with the Intercreditor Agreement.

(c)
Paragraph (b) above does not apply to any Net Sale Proceeds to the extent that:

(i)
the Net Sale Proceeds relate to the sale of any asset falling within the
description of paragraphs (b)(i) to (b)(vii) (other than (b)(v)) or (c)(i) to
(c)(xxi) (other than (c)(iii), (c)(iv), (c)(xiii) and (c)(xix)) of Clause 22.5
(Disposals);



WTL/1019005126/Third Amended and Restated FA
87

--------------------------------------------------------------------------------





(ii)
the Net Sale Proceeds relate to the sale of any asset, and within five Business
Days of the receipt of the relevant Net Sale Proceeds by the relevant member of
the Borrower Group, the Borrower certifies to the Agent that it intends to use
those proceeds (and such proceeds are so utilised) within 12 Months of receipt
to purchase additional assets to be used by the Borrower or any of its
Restricted Subsidiaries for the purposes of its business (it being understood
that such Net Sale Proceeds shall remain deposited in the Prepayment Account
pending such purchase);

(iii)
the Net Sale Proceeds relate to the sale of any asset which is an Exempt
Disposal provided that where the sale of any asset would have been an Exempt
Disposal but for any non-compliance with the applicable ratio set out in
paragraph (ii) of the definition of “Exempt Disposal”, the Borrower shall only
be required to pay such part of the Net Sale Proceeds into the Prepayment
Account in accordance with paragraph (b) above in an amount sufficient to ensure
compliance with the relevant ratio (on the basis that any such payment shall be
deemed, for the purpose of this paragraph (c)(iii), to have been applied towards
the repayment or prepayment of the Senior Liabilities and the other liabilities
in accordance with the Intercreditor Agreement on the last Relevant Date falling
on or before the completion date of such sale). For the avoidance of doubt, any
part of the Net Sale Proceeds required to be paid into the Prepayment Account to
ensure compliance with the relevant ratio pursuant to this paragraph (c)(iii)
may be more than 25 per cent. of those Net Sale Proceeds as specified in
paragraph (b) above; or

(iv)
such Net Sale Proceeds do not, when aggregated with any other Net Sale Proceeds
not falling within paragraphs (i) to (iii) above received in any financial year
of the Borrower, exceed S$20,000,000 (or its equivalent in another currency or
currencies).

(d)
On the date that any asset is sold, transferred or otherwise disposed of by a
member of the Borrower Group in accordance with this Agreement, the Security
Trustee shall (and is hereby instructed by the Lenders to), as soon as
practicable, release any Security created by the Security Documents over that
asset, at the cost and expense of the Borrower.

8.6
Mandatory prepayment from Net Recovery Proceeds

(a)
In this Clause 8.6, “Net Recovery Proceeds” means any cash compensation or
consideration received or recovered by a member of the Borrower Group from a
Governmental Agency pursuant to or in respect of the cancellation, non-issue,
suspension, variation or revocation of the Casino Licence (net of related fees,
discounts, commissions, charges, expenses, withholdings and transaction costs
properly incurred in achieving any such recoveries).

(b)
The Borrower shall ensure that any Net Recovery Proceeds are paid directly into
(or as soon as reasonably practicable after receipt are transferred into) the
Prepayment Account for application in accordance with the Intercreditor
Agreement.



WTL/1019005126/Third Amended and Restated FA
88

--------------------------------------------------------------------------------





8.7
Mandatory prepayment from Borrowings

(a)
In this Clause 8.7:

“Borrowings” means any proceeds from any loan, credit or debt facility, or debt
issuance received or utilised by any member of the Borrower Group after the
original date of this Agreement (excluding any Excluded Borrowings but including
any Permitted Refinancing Indebtedness and any RP/CP Hivedown Refinancing
Indebtedness), after deducting fees (but not interest), commissions and
transaction costs properly incurred in connection with that facility or debt
issuance.
“Excluded Borrowings” means any Financial Indebtedness (other than any Permitted
Refinancing Indebtedness and any RP/CP Hivedown Refinancing) permitted by
paragraph (b) of Clause 22.6 (Financial Indebtedness).
(b)
The Borrower shall ensure that the proceeds of any Borrowings are paid directly
into (or as soon as reasonably practicable after receipt are transferred into)
the Prepayment Account for application in accordance with the Intercreditor
Agreement.

8.8
Intercreditor Agreement

(a)
No amount may be withdrawn or transferred from the Prepayment Account except:

(i)
to make the payments required under the Intercreditor Agreement;

(ii)
in relation to Net Sale Proceeds deposited in the Prepayment Account, for the
purposes and within the period provided by paragraph (c)(ii) of Clause 8.5
(Mandatory prepayment from Net Sale Proceeds); or

(iii)
(notwithstanding anything in paragraph (c) of Clause 2.3 (Prepayment Account) of
the Intercreditor Agreement) with the prior consent of all Facility A Lenders,
the Majority Facility C Lenders and all Facility D Lenders, and in accordance
with paragraph (c) of Clause 2.3 (Prepayment Account) of the Intercreditor
Agreement.

(b)
Any prepayment of the Senior Liabilities in respect of Facility A made under
Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, Borrowings (Others)
and the Relevant Net Sale Proceeds) or Clause 2.2 (Prepayment from Borrowings
(Permitted Refinancing Indebtedness)) of the Intercreditor Agreement:

(i)
shall occur on the expiry of their current Interest Periods when the Security
Trustee receives the applicable Quantum Notice until Facility A Loans equal to
the amount required to be applied towards their prepayment under paragraph
(d)(A) of Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, the
Borrowings (Others) and the Relevant Net Sale Proceeds) and/or (as the case may
be), paragraph (c)(A) of Clause 2.2 (Prepayment from Borrowings (Permitted
Refinancing Indebtedness)) of the Intercreditor Agreement have been prepaid; and



WTL/1019005126/Third Amended and Restated FA
89

--------------------------------------------------------------------------------





(ii)
shall satisfy the obligations under Clause 7.1 (Repayment of Facility A Loans)
rateably.

(c)
Any prepayment of the Senior Liabilities in respect of Facility C made under
Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, the Borrowings
(Others) and the Relevant Net Sale Proceeds) or Clause 2.2 (Prepayment from
Borrowings (Permitted Refinancing Indebtedness)) of the Intercreditor Agreement:

(i)
shall occur on the expiry of their current Interest Periods when the Security
Trustee receives the applicable Quantum Notice until Facility C Loans equal to
the amount required to be applied towards their prepayment under paragraph
(d)(B) of Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, the
Borrowings (Others) and the Relevant Net Sale Proceeds) and/or (as the case may
be), paragraph (c)(B) of Clause 2.2 (Prepayment from Borrowings (Permitted
Refinancing Indebtedness)) of the Intercreditor Agreement have been prepaid; and

(ii)
shall, without prejudice to anything in paragraph (b) of Clause 7.3 (Repayment
of Facility C Loans), satisfy the obligations under Clause 7.3 (Repayment of
Facility C Loans) in such manner as the Facility C Lenders may agree.

(d)
Any prepayment of the Senior Liabilities in respect of Facility D made under
Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, the Borrowings
(Others) and the Relevant Net Sale Proceeds) or Clause 2.2 (Prepayment from
Borrowings (Permitted Refinancing Indebtedness)) of the Intercreditor Agreement:

(i)
shall occur on the expiry of their current Interest Periods when the Security
Trustee receives the applicable Quantum Notice until Facility D Loans equal to
the amount required to be applied towards their prepayment under paragraph
(d)(C) of Clause 2.1 (Mandatory prepayment from Net Recovery Proceeds, the
Borrowings (Others) and the Relevant Net Sale Proceeds) and/or (as the case may
be), paragraph (c)(C) of Clause 2.2 (Prepayment from Borrowings (Permitted
Refinancing Indebtedness)) of the Intercreditor Agreement have been prepaid; and

(ii)
shall, without prejudice to anything in paragraph (b) of Clause 7.4 (Repayment
of Facility D Loans), satisfy the obligations under Clause 7.4 (Repayment of
Facility D Loans) in such manner as the Facility D Lenders may agree.

8.9
Voluntary prepayment of Facility A Loans

(a)
The Borrower may, if it gives the Agent not less than five Business Days’ (or
such shorter period as the Majority Facility A Lenders may agree) prior notice,
prepay the whole or any part of a Facility A Loan, in an aggregate amount that
reduces the amount of that Facility A Loan by a minimum amount of S$25,000,000.

(b)
Any prepayment under this Clause 8.9 shall satisfy the obligations under Clause
7.1 (Repayment of Facility A Loans) rateably.



WTL/1019005126/Third Amended and Restated FA
90

--------------------------------------------------------------------------------





(c)
No Lender may refuse or waive any prepayment under this Clause 8.9.

(d)
The Borrower may, in relation to a notice given under paragraph (a) above:

(i)
revoke that notice; or

(ii)
impose any conditions in respect of the prepayment to which that notice relates
(it being understood that the prepayment will occur, without any requirement to
deliver a further prepayment notice under paragraph (a), on the date the
relevant conditions are satisfied),

provided that any such revocation or imposing of conditions by the Borrower
shall not limit its obligations under this Agreement.
8.10
Voluntary prepayment of Facility C Loans

(a)
The Borrower may, if it gives the Agent not less than five Business Days’ (or
such shorter period as the Majority Facility C Lenders may agree) prior notice,
prepay the whole or any part of a Facility C Loan, in an aggregate amount that
reduces the amount of that Facility C Loan by a minimum amount of S$25,000,000
provided that on the same date, the Borrower prepays the Facility A Loans in
accordance with Clause 8.9 (Voluntary prepayment of Facility A Loans) by an
amount representing a fraction of all Facility A Loans where:

(i)
the numerator of such fraction is the amount by which the Facility C Loans is to
be prepaid under this Clause 8.10; and

(ii)
the denominator of such fraction is the amount of all Facility C Loans
immediately prior to such prepayment.

(b)
The requirement to prepay the Facility A Loans concurrently with any prepayment
of the Facility C Loans (a “Facility C Prepayment”) under paragraph (a) above
shall not apply if:

(i)
no Event of Default has occurred and is continuing; and

(ii)
on the date of the Facility C Prepayment:

(A)
the Debt (but without taking into account the effect of that Facility C
Prepayment) as of the last Relevant Date falling on or before the date of that
Facility C Prepayment;

to:
(B)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.


WTL/1019005126/Third Amended and Restated FA
91

--------------------------------------------------------------------------------





(c)
Any prepayment under this Clause 8.10 shall, without prejudice to anything in
paragraph (b) of Clause 7.3 (Repayment of Facility C Loans), satisfy the
obligations under Clause 7.3 (Repayment of Facility C Loans) in such manner as
the Facility C Lenders may agree.

(d)
No Lender may refuse or waive any prepayment under this Clause 8.10.

(e)
The Borrower may, in relation to a notice given under paragraph (a) above:

(i)
revoke that notice; or

(ii)
impose any conditions in respect of the prepayment to which that notice relates
(it being understood that the prepayment will occur, without any requirement to
deliver a further prepayment notice under paragraph (a), on the date the
relevant conditions are satisfied),

provided that any such revocation or imposing of conditions by the Borrower
shall not limit its obligations under this Agreement.
8.11
Voluntary prepayment of Facility D Loans

(a)
The Borrower may, if it gives the Agent not less than five Business Days’ (or
such shorter period as the Majority Facility D Lenders may agree) prior notice,
prepay the whole or any part of a Facility D Loan, in an aggregate amount that
reduces the amount of that Facility D Loan by a minimum amount of S$25,000,000.

(b)
Any prepayment under this Clause 8.11 shall satisfy the obligations under Clause
7.4 (Repayment of Facility D Loans) rateably.

(c)
No Lender may refuse or waive any prepayment under this Clause 8.11.

(d)
The Borrower may, in relation to a notice given under paragraph (a) above:

(i)
revoke that notice; or

(ii)
impose any conditions in respect of the prepayment to which that notice relates
(it being understood that the prepayment will occur, without any requirement to
deliver a further prepayment notice under paragraph (a), on the date the
relevant conditions are satisfied),

provided that any such revocation or imposing of conditions by the Borrower
shall not limit its obligations under this Agreement.
8.12
Right of replacement of a single Lender

If:
(a)
any Lender becomes entitled to receive any additional amounts pursuant to
paragraph (a) of Clause 13.2 (Tax gross-up);



WTL/1019005126/Third Amended and Restated FA
92

--------------------------------------------------------------------------------





(b)
any Lender claims indemnification from the Borrower under paragraph (a) of
Clause 13.3 (Tax indemnity) or Clause 14.1 (Increased costs);

(c)
the rate notified by a Lender in relation to a particular Interest Period under
paragraph (a)(ii) of Clause 11.2 (Market disruption) is higher than the lowest
rate notified by a Lender under that paragraph;

(d)
any Lender ceases to be an Eligible Lender;

(e)
any Lender becomes a Non-Funding Lender;

(f)
it becomes illegal for any Lender to participate in the Facilities due to the
operation of Clause 8.1 (Illegality); or

(g)
a Lender becomes a Non-Consenting Lender,

then, without limiting its obligations under that Clause or, as the case may be,
to such Lender, the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to transfer, without recourse,
all its interests, rights and obligations under this Agreement (in relation to a
Non-Funding Lender, at the option of the Borrower, to the extent of its
Non-Funding Lender Amount) to a transferee that is willing to assume such
interests, rights and obligations (which transferee must be a bank or financial
institution that is an Eligible Lender and not a Restricted Person, a Permitted
Sands Lender or another Lender, if a Lender accepts such transfer), provided
that such Lender shall have received from the transferee irrevocable payment in
full in cash of an amount equal to the outstanding principal of its
participation in the Loans, accrued interest thereon, and accrued fees and all
other Senior Liabilities and other amounts payable to it under this Agreement
(or such other lower amount as such Lender may agree) or (in relation to a
partial transfer in respect of the Non-Funding Lender Amount of a Non-Funding
Lender) to the extent of such transfer.
8.13
Right of prepayment and cancellation in relation to a single Lender

(a)
If:

(i)
any sum payable to any Lender by the Borrower is required to be increased under
paragraph (a) of Clause 13.2 (Tax gross-up);

(ii)
any Lender claims indemnification from the Borrower under Clause 13.3 (Tax
indemnity) or Clause 14.1 (Increased costs);

(iii)
the rate notified by a Lender in relation to a particular Interest Period under
paragraph (a)(ii) of Clause 11.2 (Market disruption) is higher than the lowest
rate notified by a Lender under that paragraph;

(iv)
any Lender ceases to be an Eligible Lender;

(v)
any Lender becomes a Non-Funding Lender;



WTL/1019005126/Third Amended and Restated FA
93

--------------------------------------------------------------------------------





(vi)
it becomes illegal for any Lender to participate in the Facilities due to the
operation of Clause 8.1 (Illegality); or

(vii)
any Lender becomes a Non-Consenting Lender,

the Borrower may, whilst such circumstance, indemnification or cessation
continues, give the Agent notice of cancellation of the Commitments of that
Lender and its intention to procure the prepayment of that Lender’s
participation in the Loans and the utilisations of any Ancillary Facility
granted by that Lender or (in relation to a Non-Funding Lender) its Non-Funding
Lender Amount.
(b)
On receipt of a notice referred to in paragraph (a) above, the Commitments and
the Ancillary Commitments (if any) of that Lender shall be reduced to zero
concurrently with the prepayment under paragraph (c) below.

(c)
In relation to a Loan, on the last day of each Interest Period which ends after
the Borrower has given notice under paragraph (a) above and, in relation to a
utilisation under an Ancillary Facility, on the next due date occurring after
such notice (or, in each case, if earlier, the date specified by the Borrower in
that notice), the Borrower shall repay that Lender’s participation in the Loans
or utilisation of an Ancillary Facility granted by that Lender.

8.14
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 8
shall be irrevocable (except as otherwise provided in this Clause 8) and, unless
a contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid to, but not including, the date of prepayment and, subject
to any Break Costs, without premium or penalty.

(c)
The Borrower may not reborrow any part of Facility A, Facility C or Facility D
which is prepaid.

(d)
Unless a contrary indication appears in this Agreement, any part of Facility B
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

(e)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(f)
Any prepayment of Facility A Loans under this Clause 8 shall satisfy the
obligations under Clause 7.1 (Repayment of Facility A Loans) rateably.



WTL/1019005126/Third Amended and Restated FA
94

--------------------------------------------------------------------------------





(g)
Any prepayment of Facility C Loans under this Clause 8 shall satisfy the
obligations under Clause 7.3 (Repayment of Facility C Loans) in such manner as
the Facility C Lenders may agree.

(h)
Any prepayment of Facility D Loans under this Clause 8 shall satisfy the
obligations under Clause 7.4 (Repayment of Facility D Loans) rateably.

(i)
Unless a contrary indication appears in this Agreement, no amount of the Total
Commitments cancelled under this Agreement may be subsequently reinstated.

(j)
If the Agent receives a notice under this Clause 8 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lender, as
appropriate.

(k)
If all or part of a Loan is repaid or prepaid and is not available for redrawing
(other than by operation of Clause 4.2 (Further conditions precedent)), an
amount of the Commitments (equal to the amount of the Loan which is repaid or
prepaid) will be deemed to be cancelled on the date of repayment or prepayment.
Any cancellation under this paragraph (k) (save in connection with any repayment
or, as the case may be, prepayment under paragraph (b) of Clause 8.1
(Illegality), Clause 8.12 (Right of replacement of a single Lender) or paragraph
(c) of Clause 8.13 (Right of prepayment and cancellation in relation to a single
Lender)) shall reduce the Commitments of the Lenders rateably.


9.
Interest

9.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)
Margin; and

(b)
SWAP Rate.

9.2
Payment of interest

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than three Months, on the
dates falling at three monthly intervals after the first day of the Interest
Period).
9.3
Default interest

(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the Unpaid Sum from the due date to the
date of actual payment (both before and after judgment) at a rate which is,
subject to paragraph (b) below, two per cent. higher than the rate which would
have been payable if the Unpaid Sum had, during the period of non-payment,
constituted a Loan in the currency of the Unpaid Sum for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 9.3 shall be immediately payable by the
Obligor on demand by the Agent.



WTL/1019005126/Third Amended and Restated FA
95

--------------------------------------------------------------------------------





(b)
If any Unpaid Sum consists of all or part of a Loan which became due on a day
which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that Unpaid Sum shall have a duration equal to the
unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the Unpaid Sum during that first Interest
Period shall be two per cent. higher than the rate which would have applied if
the Unpaid Sum had not become due.

(c)
Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Interest Period applicable to that Unpaid Sum
but will remain immediately due and payable.

9.4
Notification of rates of interest

The Agent shall promptly notify the relevant Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

10.
Interest Periods

10.1
Selection of Interest Periods

(a)
The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan or (if the Loan has already been borrowed) in a Selection Notice.

(b)
Each Selection Notice for a Term Loan is irrevocable and must be delivered to
the Agent by the Borrower not later than the Specified Time.

(c)
If the Borrower fails to deliver a Selection Notice to the Agent in accordance
with paragraph (b) above, the relevant Interest Period will, subject to Clause
10.2 (Changes to Interest Periods), be one Month.

(d)
Subject to this Clause 10, the Borrower may select an Interest Period of one,
two, three or six Months or any other period agreed between the Borrower and the
Agent (acting on the instructions of all the Lenders participating in the
relevant Loan). In addition, the Borrower may:

(i)
select an Interest Period of less than two Months for any Facility A Loan,
Facility B Loan, Facility C Loan and/or Facility D Loan in connection with any
refinancing thereof provided that that Loan shall be wholly repaid and any
related Commitment wholly cancelled on the last day of that Interest Period;

(ii)
(in relation to Facility A) select an Interest Period of less than one Month, if
necessary to ensure that there are sufficient Facility A Loans (with an
aggregate amount equal to or greater than the Facility A Repayment Instalment)
which have an Interest Period ending on a Facility A Repayment Date for the
Borrower to make the Facility A Repayment Instalment due on that date;



WTL/1019005126/Third Amended and Restated FA
96

--------------------------------------------------------------------------------





(iii)
(in relation to Facility B) select an Interest Period of less than one Month, if
necessary to ensure that the Interest Periods of two or more Facility B Loans
will end on the same date;

(iv)
(in relation to Facility C) select an Interest Period of less than one Month, if
necessary to ensure that there are sufficient Facility C Loans (with an
aggregate amount equal to or greater than the relevant repayment instalment in
respect of Facility C) which have an Interest Period ending on a scheduled
repayment date applicable to Facility C for the Borrower to make that repayment
instalment due on that date; or

(v)
(in relation to Facility D) select an Interest Period of less than one Month, if
necessary to ensure that there are sufficient Facility D Loans (with an
aggregate amount equal to or greater than the Facility D Repayment Instalment)
which have an Interest Period ending on a Facility D Repayment Date for the
Borrower to make the Facility D Repayment Instalment due on that date.

(e)
An Interest Period for a Facility A Loan shall not extend beyond the Facility A
Termination Date. An Interest Period for a Facility B Loan shall not extend
beyond the Facility B Termination Date. An Interest Period for a Facility C Loan
shall not extend beyond its scheduled final maturity date and/or the Facility C
Longstop Termination Date. An Interest Period for a Facility D Loan shall not
extend beyond the Facility D Termination Date.

(f)
Each Interest Period for a Term Loan shall start on the Utilisation Date or (if
a Term Loan has already been made) on the last day of the preceding Interest
Period of such Loan.

(g)
A Facility B Loan has one Interest Period only.

10.2
Changes to Interest Periods

(a)
Prior to determining the interest rate for a Facility A Loan, the Agent may, in
consultation with the Borrower, shorten an Interest Period for any Facility A
Loan to ensure there are sufficient Facility A Loans (with an aggregate amount
equal to or greater than the Facility A Repayment Instalment) which have an
Interest Period ending on a Facility A Repayment Date for the Borrower to make
the Facility A Repayment Instalment due on that date.

(b)
Prior to determining the interest rate for a Facility D Loan, the Agent may, in
consultation with the Borrower, shorten an Interest Period for any Facility D
Loan to ensure there are sufficient Facility D Loans (with an aggregate amount
equal to or greater than the Facility D Repayment Instalment) which have an
Interest Period ending on a Facility D Repayment Date for the Borrower to make
the Facility D Repayment Instalment due on that date.



WTL/1019005126/Third Amended and Restated FA
97

--------------------------------------------------------------------------------





(c)
If the Agent makes any of the changes to an Interest Period referred to in this
Clause 10.2, it shall promptly notify the Borrower and the Facility A Lenders
or, as the case may be, the Facility D Lenders.

10.3
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
10.4
Consolidation and division of Term Loans

(a)
Subject to paragraph (b) below and to the extent applicable, if two or more
Interest Periods:

(i)
relate to Term Loans made to the Borrower under the same Facility; and

(ii)
end on the same date,

those Term Loans will, unless the Borrower specifies to the contrary in the
Selection Notice for the next Interest Period, be consolidated into, and treated
as, a single Term Loan on the last day of the Interest Period.
(b)
Subject to Clause 4.3 (Maximum number of Loans) and Clause 5.3 (Currency and
amount), if the Borrower requests in a Selection Notice that a Facility A Loan a
Facility C Loan, or a Facility D Loan be divided into two or more Facility A
Loans, Facility C Loans or Facility D Loans, that Term Loan will, on the last
day of its Interest Period, be so divided into the amounts specified in that
Selection Notice, being an aggregate amount equal to the amount of that Term
Loan immediately before its division.


11.
Changes to the calculation of interest

11.1
Absence of quotations

Subject to Clause 11.2 (Market disruption), if the SWAP Rate is to be determined
by reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable SWAP Rate
shall be determined on the basis of the quotations of the remaining Reference
Bank(s).
11.2
Market disruption

(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s participation in that Loan
for that Interest Period shall be the percentage rate per annum which is the sum
of:

(i)
the Margin; and

(ii)
the percentage rate per annum notified to the Agent by that Lender, as soon as
practicable and in any event not later than five Business Days before interest
is due to be paid in



WTL/1019005126/Third Amended and Restated FA
98

--------------------------------------------------------------------------------





respect of that Interest Period (or such later date as may be agreed by the
Agent and the Borrower), as the cost to that Lender of funding its participation
in that Loan from whatever source(s) it may reasonably select.
The Agent shall notify the Borrower of the determination of a rate of interest
under this paragraph (a), which shall be subject to any alternative rate agreed
pursuant to Clause 11.3 (Alternative basis of interest or funding).
(b)
In relation to a Market Disruption Event under paragraph (c)(ii) below, if the
percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
above shall be less than the SWAP Rate or if a Lender shall fail to notify the
Agent of any such percentage rate per annum, the cost to that Lender of funding
its participation in the relevant Loan for the relevant Interest Period shall be
deemed, for the purposes of paragraph (a) above, to be the SWAP Rate.

(c)
In this Agreement “Market Disruption Event” means:

(i)
at or about 11.00 a.m. (London time) on the Quotation Day for the relevant
Interest Period:

(A)
the Screen Rate is not available and the Administrator does not announce a
substitute rate; or

(B)
the Screen Rate is zero or negative; and

none or only one of the Reference Banks supplies a rate to the Agent to
determine the SWAP Rate for the relevant Interest Period; or
(ii)
before 2.00 p.m. on the Business Day immediately after the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders whose participations in a Loan exceed 50 per cent. of that Loan that the
cost to it or them of obtaining matching deposits in the Singapore interbank
market would be in excess of the SWAP Rate.

(d)
If a Market Disruption Event shall occur, the Agent shall promptly notify the
Lenders and the Borrower thereof (including the identities of the Lenders
affected by the Market Disruption Event).

(e)
Each Lender shall, as soon as practicable after a notice is given to the
Borrower pursuant to paragraph (d) above, provide a certificate to the Agent and
the Borrower, confirming the amount and the basis of calculation (in reasonable
detail) of the rate notified by that Lender under paragraph (a)(ii) above,
provided that such Lender shall not be required to disclose any confidential
information relating to the organisation of its affairs.



WTL/1019005126/Third Amended and Restated FA
99

--------------------------------------------------------------------------------





11.3
Alternative basis of interest or funding

(a)
If a Market Disruption Event occurs and the Agent or the Borrower so requires,
the Agent and the Borrower shall enter into negotiations (for a period of not
more than 30 days) with a view to agreeing a substitute basis for determining
the rate of interest.

(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders under the affected Facility and the Borrower,
be binding on all Parties.

(c)
For the avoidance of doubt, in the event that no substitute basis is agreed at
the end of the 30 day period, the rate of interest shall continue to be
determined in accordance with the terms of this Agreement.

11.4
Break Costs

(a)
The Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

(b)
Each Lender shall, as soon as reasonably practicable after a demand by the Agent
or the Borrower (through the Agent), provide to the Agent and the Borrower a
certificate confirming the amount and the basis of calculation (in reasonable
detail) of its Break Costs for any Interest Period in which they accrue,
provided that such Lender shall not be required to disclose any confidential
information relating to the organisation of its affairs.


12.
Fees

12.1
Commitment fee

(a)
(i)    The Borrower shall pay to the Agent (for the account of each Facility B
Lender) a commitment fee in Singapore Dollars computed at the Relevant
Commitment Fee Rate (Facility B) of that Lender’s Available Commitment under
Facility B for the Availability Period applicable to Facility B.

(ii)
The Borrower shall pay to the Agent (for the account of each Ancillary Lender) a
commitment fee in Singapore Dollars computed at the Relevant Commitment Fee Rate
(Facility B) of that Ancillary Lender’s Available Ancillary Commitment under
each Ancillary Facility for the Availability Period applicable to Facility B.

(iii)
The accrued commitment fees are payable on the last day of each successive
period of three Months which ends during the Availability Period applicable to
Facility B, on the last day of that Availability Period and, if cancelled in
full, on the cancelled amount of the relevant Facility B Lender’s Commitment or,
as the case may be, the relevant Ancillary Lender’s Ancillary Commitment at the
time the cancellation is effective.



WTL/1019005126/Third Amended and Restated FA
100

--------------------------------------------------------------------------------





(b)
(i)    The Borrower shall pay to the Agent (for the account of each Facility D
Lender) a commitment fee in Singapore Dollars computed at the Relevant
Commitment Fee Rate (Facility D) of that Lender’s Available Commitment under
Facility D for the Availability Period applicable to Facility D.

(ii)
The accrued commitment fees are payable on the last day of each successive
period of three Months which ends during the Availability Period applicable to
Facility D, on the last day of that Availability Period and, if cancelled in
full, on the cancelled amount of the relevant Facility D Lender’s Commitment at
the time the cancellation is effective.

(c)
In this Clause 12.1:

(i)
“Relevant Commitment Fee Rate (Facility B)” means in respect of any day on which
a Lender’s Available Commitment under Facility B (when aggregated with that
Lender’s Available Ancillary Commitments, if applicable), at the close of
business in Singapore that day is:

(A)
equal to or less than 50 per cent. of that Lender’s Facility B Commitment (when
aggregated with that Lender’s Ancillary Commitments, if applicable), 35 per
cent. of the applicable Margin on that day; and

(B)
more than 50 per cent. of that Lender’s Facility B Commitment (when aggregated
with that Lender’s Ancillary Commitments, if applicable), 40 per cent. of the
applicable Margin on that day; and

(ii)
“Relevant Commitment Fee Rate (Facility D)” means in respect of any day on which
a Lender’s Available Commitment under Facility D, at the close of business in
Singapore that day is:

(A)
equal to or less than 50 per cent. of that Lender’s Facility D Commitment, 35
per cent. of the applicable Margin on that day; and

(B)
more than 50 per cent. of that Lender’s Facility D Commitment, 40 per cent. of
the applicable Margin on that day.

12.2
Coordinators’ fee

The Borrower shall pay to the Global Coordinator a coordinators’ fee in the
amount and at the times agreed in a Fee Letter.
12.3
Agency fee

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.


WTL/1019005126/Third Amended and Restated FA
101

--------------------------------------------------------------------------------





12.4
Security Trustee fee

The Borrower shall pay to the Security Trustee (for its own account) a security
trustee fee in the amount and at the times agreed in a Fee Letter.

13.
Tax gross-up and indemnities

13.1
Tax definitions

(a)
In this Agreement:

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3
(Tax indemnity).
(b)
Unless a contrary indication appears, in this Clause 13 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

13.2
Tax gross-up

(a)
Each Obligor shall make all payments to be made by it without any Tax Deduction
unless a Tax Deduction is required by law, in which case, to the extent that
such Tax Deduction is or was a direct result of a change in law or the
interpretation, administration or application of any law after the original date
of this Agreement (or with respect to a Lender that becomes a Party after the
original date of this Agreement, after the relevant Transfer Date), the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required to be made.

(b)
The Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower
and that Obligor.

(c)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.



WTL/1019005126/Third Amended and Restated FA
102

--------------------------------------------------------------------------------





(d)
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

(e)
This Clause 13.2 shall not apply with respect to any Tax assessed on a Finance
Party:

(i)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(ii)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party.
13.3
Tax indemnity

(a)
Each Obligor shall (within five Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party has suffered for or on account of any Tax (that is a direct
result of a change in law or the interpretation, administration or application
of any law after the original date of this Agreement) in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which such Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but, for the avoidance of doubt, not including any sum deemed for
purposes of Tax to be received or receivable);
(ii)
to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 13.2 (Tax gross-up); or

(iii)
to the extent a loss, liability or cost relates to a FATCA Deduction required to
be made by a Party.



WTL/1019005126/Third Amended and Restated FA
103

--------------------------------------------------------------------------------





(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give or has given rise
to the claim, whereupon the Agent shall notify the Borrower thereof.

(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 13.3, notify the Agent.

13.4
Tax credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

(b)
that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
13.5
Stamp taxes

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to any stamp duty, registration or other similar Tax paid or payable in
respect of any Finance Document (provided that the Borrower shall not bear any
such stamp duty, registration or other similar Tax paid or payable in respect of
any Transfer Certificate).
13.6
Goods and services tax

The Borrower shall also pay to each Finance Party within five Business Days of
demand, in addition to any amount payable by the Borrower to the relevant
Finance Party under a Finance Document (if applicable), any goods and services,
value added or similar Tax payable in respect of that amount (and references in
that Finance Document to that amount shall be deemed to include any such Taxes
payable in addition to it).
13.7
Forms

Any Finance Party that is entitled to an exemption from or reduction of any
withholding tax with respect to payments under this Agreement, shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law (if any) as will permit such payments to be made without
withholding or at a reduced rate provided that such Finance Party is legally
entitled to complete, execute and deliver such documentation and is not
prevented by any law, regulation, stock exchange requirement, duty of
confidentiality, or its internal policies and guidelines from making such
delivery.


WTL/1019005126/Third Amended and Restated FA
104

--------------------------------------------------------------------------------





13.8
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within 10 Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

13.9
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.



WTL/1019005126/Third Amended and Restated FA
105

--------------------------------------------------------------------------------





(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.


14.
Increased costs

14.1
Increased costs

(a)
Subject to Clause 14.3 (Exceptions) the Borrower shall, within five Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party as a result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation; or

(ii)
compliance with any law or regulation,

in each case, made after the Third Effective Date.
(b)
In this Agreement “Increased Costs” means:

(i)
a reduction in the rate of return from a Facility or on a Finance Party’s
overall capital;

(ii)
an additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party to the extent that it is
attributable to that Finance Party having entered into its Commitments or
funding or performing any of its obligations under any Finance Document.
14.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 14.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall within seven Business Days notify the Borrower.

(b)
Each Finance Party shall, together with its notice under paragraph (a) above,
provide a certificate to the Agent and the Borrower, confirming the amount and
the basis of calculation (in reasonable detail) of its Increased Costs, provided
that such Finance Party shall not be required to disclose any confidential
information relating to the organisation of its affairs.

14.3
Exceptions

Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:


WTL/1019005126/Third Amended and Restated FA
106

--------------------------------------------------------------------------------





(a)
attributable to a Tax Deduction required by law to be made by an Obligor;

(b)
attributable to a FATCA Deduction required to be made by a Party;

(c)
compensated for by Clause 13.3 (Tax indemnity) (or would have been compensated
for under Clause 13.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 13.3 (Tax indemnity) applied);

(d)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

(e)
attributable to any day more than six Months before the first date on which the
relevant Finance Party became (or, if earlier, could reasonably be expected to
have become) aware of the Increased Cost.

In this Clause 14.3, a reference to a “Tax Deduction” has the same meaning given
to the term in Clause 13.1 (Tax definitions).

15.
Mitigation by the Lenders

15.1
Mitigation

(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 8.1 (Illegality), Clause 11.2 (Market disruption), Clause 13 (Tax
gross-up and indemnities) or Clause 14 (Increased costs), including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

15.2
Limitation of liability

(a)
The Borrower shall, within five Business Days of demand, indemnify each Finance
Party for all documented costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause 15.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

15.3
Conduct of business by the Finance Parties

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;



WTL/1019005126/Third Amended and Restated FA
107

--------------------------------------------------------------------------------





(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.


16.
Other indemnities

16.1
Currency indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

(i)
making or filing a claim or proof against that Obligor; or

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

(c)
Each Finance Party shall, as soon as practicable after a demand by the Agent or
the Borrower (where that Finance Party is not the Agent, through the Agent),
provide a certificate to the Agent and the Borrower, confirming the amount and
the basis of calculation (in reasonable detail) of its indemnified amount,
provided that such Finance Party shall not be required to disclose any
confidential information relating to the organisation of its affairs.

16.2
Other indemnities

The Borrower shall (or shall procure that an Obligor will), within five Business
Days of demand, indemnify each Finance Party (including any of its affiliates,
employees, directors, officers, partners and agents) against any cost, loss or
liability incurred by that Finance Party in connection with or as a result of:
(a)
the occurrence of any Event of Default;



WTL/1019005126/Third Amended and Restated FA
108

--------------------------------------------------------------------------------





(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date or in the relevant currency, including without limitation, any cost,
loss or liability arising as a result of Clause 29 (Sharing among the Finance
Parties);

(c)
funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement;

(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower (except where this Agreement provides that such
notice can be revoked or made subject to conditions and the Borrower revokes
such notice or, as the case may be, notifies the Agent that such conditions have
not been satisfied, not later than 11:00 a.m. two Business Days before the
scheduled date for such prepayment) or as required by this Agreement (other than
by reason of default or negligence by that Finance Party); or

(e)
any investigative, administrative or judicial proceedings or hearing commenced
or threatened by any person, whether or not such Finance Party shall be
designated as a party or a potential party thereto, (including any fees or
expenses incurred by such Finance Party in enforcing its indemnity under this
Clause 16.2), arising out of or in connection with:

(i)
the Finance Documents or the transactions contemplated thereby;

(ii)
any enforcement of any of the Finance Documents (including any sale of,
collection from or other realisation upon any Security or Guarantee); or

(iii)
any breach of Environmental Law,

provided that:
(A)
no Obligor shall have any obligation under this Clause 16.2 to indemnify any
Finance Party for any cost, loss or liability to the extent arising from the
wilful default, gross negligence or wilful misconduct of such Finance Party
alone, as determined in a final non-appealable judgment of a court of competent
jurisdiction; and

(B)
this Clause 16.2 does not apply to the extent any cost, loss or liability is
compensated for by Clause 13 (Tax gross-up and indemnities) or Clause 14
(Increased costs).

16.3
Indemnity to the Agent and the Security Trustee

The Borrower shall promptly indemnify the Agent and the Security Trustee against
any cost, loss or liability incurred by the Agent or the Security Trustee (in
each case, acting reasonably) as a result of:
(a)
investigating any event which it reasonably believes is a Default; or



WTL/1019005126/Third Amended and Restated FA
109

--------------------------------------------------------------------------------





(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised,

provided that the Borrower shall have no obligations under this Clause 16.3 to
indemnify the Agent or the Security Trustee for any cost, loss or liability to
the extent arising from the wilful default, gross negligence or wilful
misconduct of the Agent alone or, as the case may be, the Security Trustee
alone.

17.
Costs and expenses

17.1
Transaction expenses

The Borrower shall promptly pay, within 10 Business Days of demand, the amount
of all documented costs and expenses reasonably incurred by any of the
Administrative Parties or their respective affiliates (excluding, for the
avoidance of doubt, any internal overhead fees and expenses of that
Administrative Party or affiliate) in connection with:
(a)
the negotiation, preparation, printing, execution, syndication and
administration of:

(i)
this Agreement and any other documents referred to in this Agreement; and

(ii)
any other Finance Document executed after the original date of this Agreement;
and

(b)
the appointment of any legal advisers (being Allen & Gledhill LLP or such legal
advisers which are approved by or are reasonably acceptable to, the Borrower) in
connection with any of the foregoing.

17.2
Amendment costs

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within 10 Business Days of demand, reimburse the Agent and the Security Trustee
for the amount of all actual documented costs and all documented expenses
(including reasonable fees of its legal advisers) reasonably incurred by the
Agent or the Security Trustee in responding to, evaluating, negotiating or
complying with that request or in connection with that required amendment.
17.3
Enforcement costs

The Borrower shall, within 10 Business Days of demand, pay to each Finance Party
(including any of its affiliates, employees, officers, directors, partners and
agents) the amount of all documented costs and expenses (including documented
legal fees of one counsel for each applicable jurisdiction for all Finance
Parties unless such Finance Party has been advised by legal counsel that there
are actual or potential conflicts of interest between it and another party such
that another counsel is required to effectively act for such Finance Party)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.


WTL/1019005126/Third Amended and Restated FA
110

--------------------------------------------------------------------------------





17.4
Security Trustee expenses

The Borrower shall, within 10 Business Days of demand, pay the Security Trustee
the amount of all actual documented costs and all reasonable expenses (including
reasonable legal fees) incurred by it in connection with the administration or
release of any Security created pursuant to any Security Document.

18.
Guarantee and indemnity

18.1
Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:
(a)
guarantees to each Finance Party punctual performance by the Borrower of all the
Borrower’s obligations under the Finance Documents;

(b)
undertakes with each Finance Party that whenever the Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

(c)
undertakes with each Finance Party that, if any amount which would otherwise be
claimed by such Finance Party under paragraph(s) (a) and/or (b) above is for any
reason not recoverable thereunder on the basis of a guarantee, that Guarantor
shall as a principal debtor and primary obligor indemnify such Finance Party
immediately on demand against any cost, loss or liability which such Finance
Party may incur or suffer as a result of the Borrower not paying any amount when
(if such amount were recoverable from the Borrower) it would have been due under
or in connection with any Finance Document; and the amount payable by a
Guarantor under this indemnity shall not exceed the amount it would have had to
pay under paragraph(s) (a) and/or (b) above if the amount claimed had been
recoverable on the basis of a guarantee.

18.2
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
18.3
Reinstatement

If for any reason (including, without limitation, as a result of insolvency,
breach of fiduciary or statutory duties or any similar event):
(a)
any payment to a Finance Party (whether in respect of the obligations of any
Obligor or any security for those obligations or otherwise) is avoided, reduced
or required to be restored; or



WTL/1019005126/Third Amended and Restated FA
111

--------------------------------------------------------------------------------





(b)
any discharge, compromise or arrangement (whether in respect of the obligations
of any Obligor or any security for any such obligation or otherwise) given or
made wholly or partly on the basis of any payment, security or other matter
which is avoided, reduced or required to be restored,

then:
(i)
the liability of each Obligor shall continue (or be deemed to continue) as if
the payment, discharge, compromise or arrangement had not occurred; and

(ii)
each Finance Party shall be entitled to recover the value or amount of that
payment or security from each Obligor, as if the payment, discharge, compromise
or arrangement had not occurred.

18.4
Waiver of defences

The obligations of each Guarantor under this Clause 18 will not be affected by
an act, omission, matter or thing which, but for this Clause 18, would reduce,
release or prejudice any of its obligations under this Clause 18 (without
limitation and whether or not known to it or any Finance Party) including:
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Borrower Group
or any other person;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, execute, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e)
any amendment (however fundamental) or replacement of a Transaction Document or
any other document or security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Transaction Document or any other document or security;

(g)
any insolvency or similar proceedings; or

(h)
this Agreement or any other Finance Document not being executed by or binding
upon any other party.



WTL/1019005126/Third Amended and Restated FA
112

--------------------------------------------------------------------------------





18.5
Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
18.6
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in the manner and order
contemplated by the Finance Documents (whether against those amounts or
otherwise) and no Guarantor shall be entitled to the benefit of the same; and

(b)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 18.

The foregoing provisions relate solely to moneys received by a Finance Party
pursuant to an enforcement action.
18.7
Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent (or, as the case may be, the Security Trustee) otherwise
directs, no Guarantor will exercise or otherwise enjoy the benefit of any right
which it may have by reason of performance by it of its obligations under the
Finance Documents:
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of or provider of security
for any Obligor’s obligations under the Finance Documents;

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

(d)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 18.1 (Guarantee and
indemnity);



WTL/1019005126/Third Amended and Restated FA
113

--------------------------------------------------------------------------------





(e)
to exercise any right of set-off against any Obligor; and/or

(f)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

If any Guarantor shall receive any benefit, payment or distribution in relation
to any such right it shall hold that benefit, payment or distribution (or so
much of it as may be necessary to enable all amounts which may be or become
payable to the Finance Parties by the Obligors under or in connection with the
Finance Documents to be paid in full) on trust for the Finance Parties, and
shall promptly pay or transfer the same to the Agent or as the Agent may direct
for application in accordance with Clause 30 (Payment mechanics).
18.8
Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
(a)
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

(b)
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

18.9
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

19.
Representations

Each Obligor makes the representations and warranties set out in this Clause 19
to each Finance Party on the original date of this Agreement (in the case of any
Obligor other than the Borrower, only in relation to itself, provided that where
any representation or warranty of an Obligor is expressed to be given from a
specific date, the representation and warranty of that Obligor under this Clause
19 shall be made on that date).
19.1
Status

(a)
It is a limited liability company, corporation or other entity duly incorporated
or organised and validly existing under the laws of its jurisdiction of
incorporation or organisation.



WTL/1019005126/Third Amended and Restated FA
114

--------------------------------------------------------------------------------





(b)
It and each of its Restricted Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.

19.2
Binding obligations

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations,
subject to:
(a)
any general principles of law limiting its obligations in respect of equitable
remedies, insolvency, liquidation or creditors’ rights generally;

(b)
any other general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered in accordance with
Clause 4 (Conditions of Utilisation) or Clause 26 (Changes to the Obligors); or

(c)
in the case of any Security Document, the terms of the Development Agreement
(Expansion Property), the Head Lease (Original Property) and (once issued) the
Head Lease (Expansion Property) and the applicable Perfection Requirements.

19.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is a party do not and will not:
(a)
conflict with:

(i)
any material law or regulation applicable to it or any of its Restricted
Subsidiaries in any material respect;

(ii)
its or any of its Restricted Subsidiaries’ constitutional documents; or

(iii)
in any material respect, any material agreement or instrument binding upon it or
any of its Restricted Subsidiaries or any of its or any of its Restricted
Subsidiaries’ assets; or

(b)
(except as provided in any Security Document) result in the existence of, or
oblige it or any of its Restricted Subsidiaries to create, any Security over any
of its assets.

19.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
corporate and other action to authorise its entry into, performance and delivery
of, the Transaction Documents to which it is a party and the transactions
contemplated by those Transaction Documents.
19.5
Validity and admissibility in evidence

All Authorisations required or desirable:


WTL/1019005126/Third Amended and Restated FA
115

--------------------------------------------------------------------------------





(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party and the
transactions contemplated by the Transaction Documents;

(b)
to make the Transaction Documents to which it is a party admissible in evidence
in its jurisdiction of incorporation; and

(c)
to enable it to create the Security to be created by it pursuant to any Security
Document and to ensure that such Security has the priority and ranking it is
expressed to have,

have been obtained or effected and are in full force and effect (or, in each
case, will be when required) save for complying with any applicable Perfection
Requirements.
19.6
Governing law and enforcement

(a)
The choice of Singapore law as the governing law of the Finance Documents will
be recognised and enforced in its jurisdiction of incorporation.

(b)
Any judgment obtained in Singapore in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

19.7
No filing or stamp taxes

Under the law of its jurisdiction of incorporation or organisation, it is not
necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents (save, in each case, for
complying with any applicable Perfection Requirements).
19.8
No default

(a)
No Event of Default is continuing or would reasonably be expected to result from
the making of any Loan.

(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Restricted Subsidiaries (subject to any applicable grace period) or to which its
(or any of its Restricted Subsidiaries’) assets are subject which would
reasonably be expected to have a Material Adverse Effect.

19.9
No misleading information

(a)
Any written factual information relating to the Obligors (other than projections
and other forward looking information) contained in or provided by or on behalf
of the Borrower to any Finance Party in connection with any Finance Document,
including the Information Memorandum (other than projections and other forward
looking information), was, when taken as a whole, true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated.



WTL/1019005126/Third Amended and Restated FA
116

--------------------------------------------------------------------------------





(b)
The financial projections contained in the Information Memorandum have been
prepared on the basis of recent historical information and on the basis of
assumptions that the Borrower believed were reasonable at the time the
projections were prepared.

19.10
Financial statements

(a)
Its financial statements most recently supplied to the Agent (which, at the
Third Effective Date, are the Original Financial Statements) were prepared in
accordance with GAAP consistently applied save to the extent expressly disclosed
in such financial statements.

(b)
Its financial statements most recently supplied to the Agent (which, at the
Third Effective Date, are the Original Financial Statements) fairly represent
its financial condition and operations (consolidated in the case of the
Borrower) in all material respects as at the end of and for the relevant
financial year save to the extent expressly disclosed in such financial
statements.

(c)
There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Borrower Group, in
the case of the Borrower) since 31 December 2018.

19.11
Pari passu ranking

Its payment obligations under the Finance Documents to which it is a party rank
at least pari passu with the claims of all of its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally and, to the extent applicable, obligations under
the Commercial Documents.
19.12
Immunity

Neither it nor any of its assets is entitled to immunity from suit, execution,
attachment or other legal process and in any proceedings taken in its
jurisdiction of incorporation or organisation in relation to the Finance
Documents to which it is a party, it will not be entitled to claim immunity for
itself or any of its assets arising from suit, execution or other legal process.
19.13
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency (including arising from or relating to Environmental
Law) which would reasonably be expected to have a Material Adverse Effect (to
the best of its knowledge and belief) have been started or threatened in writing
against it or any of its Restricted Subsidiaries.
19.14
Authorised Signatures

Any person specified as its authorised signatory under Schedule 2 (Conditions
Precedent) of the Third Amendment and Restatement Agreement or paragraph (h) of
Clause 20.6 (Information: miscellaneous) is authorised to sign Utilisation
Requests (in the case of the Borrower only) and other notices on its behalf.


WTL/1019005126/Third Amended and Restated FA
117

--------------------------------------------------------------------------------





19.15
Security

Subject to any applicable Perfection Requirements and, to the extent applicable,
the terms of the Commercial Documents, each Security Document to which it is a
party creates (or, once entered into, will create) in favour of the Security
Trustee for the benefit of the Secured Parties the Security which it is
expressed to create fully perfected and with the ranking and priority it is
expressed to have.
19.16
Title

Subject to the terms of the Development Agreement (Expansion Property), the Head
Lease (Original Property) and (once issued) the Head Lease (Expansion Property),
it has good and marketable title to the assets which are expressed to be (or are
required by this Agreement to be or become) subject to any Security under any
Security Document to which it is a party, free from any Security not permitted
by the Finance Documents.
19.17
Environmental Laws and Licences

It has:
(a)
complied with all Environmental Laws to which it may be subject;

(b)
all Environmental Permits required or desirable in connection with its business;
and

(c)
complied with the terms of those Environmental Permits,

except for, in each case where failure to do so would not reasonably be expected
to have a Material Adverse Effect.
19.18
Environmental releases

No:
(a)
property currently or previously owned, leased, occupied or controlled by it
(including any offsite waste management or disposal location utilised by it) is
contaminated with any Hazardous Substance; and

(b)
discharge, release, leaching, migration or escape of any Hazardous Substance
into the Environment has occurred or is occurring on, under or from that
property,

in each case in circumstances where this would reasonably be expected to have a
Material Adverse Effect.


WTL/1019005126/Third Amended and Restated FA
118

--------------------------------------------------------------------------------





19.19
Commercial Documents

(a)
The Commercial Documents:

(i)
contain all the terms of the agreement and arrangements between the Head Lessor
(and/or any of its Affiliates) and the Borrower (and/or any of its Affiliates)
in relation to the acquisition, ownership and development of the Properties by
the Borrower;

(ii)
are (or, in relation to the Head Lease (Expansion Property) only, on the date of
its execution, will be) in full force and effect; and

(iii)
have not been amended or waived (in whole or in part) and no consent has been
given thereunder, save for any which are minor or technical or have been amended
or waived in accordance with this Agreement.

(b)
It is not in, or aware of any, breach of or default under any Commercial
Document.

19.20
Governmental Regulation

(a)
No Obligor is subject to regulation under the Public Utility Holding Company Act
of 2005, the Federal Power Act, or the Interstate Commerce Act or registration
under the Investment Company Act of 1940 or under any other U.S. federal or
state, or Singapore statute or regulation which would limit its ability to incur
indebtedness, or which would otherwise render all or any portion of its
obligations under the Finance Documents to which it is a party unenforceable.

(b)
To the extent applicable, each Obligor is in compliance, in all material
respects, with:

(i)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto; and

(ii)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

(c)
The Borrower shall ensure and procure that no part of the proceeds of the Loans
will be used, directly or indirectly, by the Borrower or any of its Affiliates,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended from time to time.

19.21
Material Adverse Effect

No Material Adverse Effect exists or has occurred and is continuing.


WTL/1019005126/Third Amended and Restated FA
119

--------------------------------------------------------------------------------





19.22
Sanctions

Neither it nor any of its directors, officers or employees nor any persons
acting on any of its behalf:
(a)
is in violation of (or has violated) any Sanctions;

(b)
is conducting or engaged in (or has conducted or been engaged in), directly or
indirectly, any transaction, conduct, trade, business or other activity that
could result in its violation of any Sanctions;

(c)
is an entity or individual subject of any Sanctions;

(d)
is incorporated, domiciled, resident or situated in a jurisdiction subject of
any Sanctions, or is owned or controlled by, or acting on behalf of, a person
who is subject of any Sanctions or incorporated, domiciled, resident or situated
in a jurisdiction subject of any Sanctions; or

(e)
has received notice of, or is otherwise aware of, any claim, action, suit,
proceeding or investigation against it (or any of its Subsidiaries) or any of
its (or their) respective directors, officers or employees with respect to any
Sanctions.

19.23
Time when representations are made

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing:
(a)
on the date of each Utilisation Request and the proposed Utilisation Date for a
Utilisation (other than a Facility B Rollover Loan);

(b)
(if no Repeating Representations are deemed to be made pursuant to paragraph (a)
above in any of the Borrower’s financial years) on the last day of that
financial year; and

(c)
in the case of a Guarantor, on the day on which the company becomes (or it is
proposed that the company becomes) a Guarantor,

provided that:
(i)
where any representation or warranty of an Obligor is expressed to be given as
of a specific date, such representation and warranty under this Clause 19 shall
be made on and as of that date; and

(ii)
the Repeating Representations deemed to be made pursuant to paragraph (b) above
shall exclude each of the representations set out in Clause 19.13 (No
proceedings pending or threatened) and Clause 19.17 (Environmental Laws and
Licences).



WTL/1019005126/Third Amended and Restated FA
120

--------------------------------------------------------------------------------






20.
Information undertakings

The undertakings in this Clause 20 remain in force from the original date of
this Agreement for so long as any amount is outstanding under the Finance
Documents or any Commitment is in force.
20.1
Annual financial statements

(a)
The Borrower shall supply to the Agent as soon as the same become available, but
in any event within 120 days after the end of each of its financial years, a
copy of its audited financial statements (consolidated if applicable) for that
financial year.

(b)
Each set of financial statements delivered pursuant to paragraph (a) above:

(i)
shall include:

(A)
a cash flow statement and profit and loss account (consolidated if applicable)
for the relevant fiscal period; and

(B)
a balance sheet (consolidated if applicable) as at the end of the relevant
fiscal period; and

(ii)
where such financial statements are consolidated, shall be supplied with
proforma financial statements for the Borrower Group (if different from the
financial statements delivered pursuant to paragraph (a) above).

20.2
Quarterly financial statements

(a)
The Borrower shall supply to the Agent as soon as the same become available, but
in any event within 60 days after the end of its first, second and third
Accounting Quarters, a copy of its financial statements (consolidated if
applicable) for that Accounting Quarter.

(b)
Each set of quarterly financial statements delivered pursuant to paragraph (a)
above:

(i)
shall include:

(A)
a cash flow statement and profit and loss account (consolidated if applicable)
for the relevant Accounting Quarter and for the financial year to date; and

(B)
a balance sheet (consolidated if applicable) as at the end of the relevant
Accounting Quarter; and

(ii)
where such financial statements are consolidated, shall be supplied with
proforma financial statements for the Borrower Group (if different from the
financial statements delivered pursuant to paragraph (a) above).



WTL/1019005126/Third Amended and Restated FA
121

--------------------------------------------------------------------------------





20.3
Compliance Certificate

(a)
The Borrower shall supply to the Agent, with each set of financial statements
delivered pursuant to Clause 20.1 (Annual financial statements) or Clause 20.2
(Quarterly financial statements), a Compliance Certificate:

(i)
setting out (in reasonable detail) computations as to compliance with Clause 21
(Financial covenants) in respect of the Relevant Period ending on the date as at
which those financial statements were drawn up (if such compliance is required
pursuant to the terms of Clause 21 (Financial covenants)); and

(ii)
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

(b)
Each Compliance Certificate shall be signed by one authorised officer or
authorised signatory of the Borrower.

20.4
Requirements as to financial statements

(a)
Each set of financial statements delivered by the Borrower pursuant to Clause
20.1 (Annual financial statements) or Clause 20.2 (Quarterly financial
statements) shall be certified by an authorised officer or authorised signatory
of the relevant company as fairly representing its (or, as the case may be, its
consolidated) financial condition and operations as at the end of and for the
period in relation to which those financial statements were drawn up.

(b)
The Borrower shall procure that each set of its financial statements delivered
pursuant to Clause 20.1 (Annual financial statements) or Clause 20.2 (Quarterly
financial statements) is prepared using GAAP. The Borrower shall promptly notify
the Agent of any material change in GAAP, the accounting practices or reference
periods in relation to its financial statements or the manner in which its
financial statements are prepared. If the Borrower notifies the Agent of a
change or prospective change in accordance with the foregoing, the Borrower and
the Agent (acting on the instructions of the Majority Lenders) shall, at the
request of the Borrower, enter into negotiations (for a period of not more than
60 days) with a view to agreeing any amendments to Clause 1.1 (Definitions) and
Clause 21 (Financial covenants) which are desirable to ensure that such change
does not result in any material variation in the commercial effect and intent of
the calculations and ratios in Clause 21 (Financial covenants) or any ratio
contemplated by a Compliance Certificate, provided that prior to the expiry of
the above period, each of the calculations and ratios in Clause 21 (Financial
covenants) and the ratios contemplated by any Compliance Certificate shall be
computed in accordance with GAAP as in effect and applied immediately before
such change.

(c)
If any amendments are agreed pursuant to paragraph (b) above, they shall take
effect and be binding on all Parties in accordance with their terms.

(d)
For the avoidance of doubt, in the event that no amendments are agreed at the
end of the period referred to in paragraph (b) above, the ratios in Clause 21
(Financial covenants) shall continue to be determined in accordance with the
terms of this Agreement.



WTL/1019005126/Third Amended and Restated FA
122

--------------------------------------------------------------------------------





20.5
Financial budget

(a)
The Borrower shall supply to the Agent, as soon as the same becomes available,
but in any event not later than 45 Business Days after the start of each of its
financial years (beginning with the financial year following the original date
of this Agreement), a copy of the financial budget in respect of that financial
year.

(b)
Each financial budget shall include:

(i)
a projected cash flow statement and profit and loss account (consolidated if
applicable) of the Borrower for that financial year and for each Accounting
Quarter of that financial year;

(ii)
a projected balance sheet (consolidated if applicable) of the Borrower as at the
end of each Accounting Quarter of that financial year;

(iii)
projected levels of the financial ratios in Clause 21.1 (Financial covenants) as
at each Relevant Date of that financial year, or, as the case may be, in respect
of the Relevant Period ending on each Relevant Date of that financial year; and

(iv)
projected Consolidated Adjusted EBITDA of the Borrower and the projected
revenues and net profit after tax of the Borrower and of each of its principal
operating divisions, for that financial year and for each Accounting Quarter of
that financial year.

20.6
Information: miscellaneous

The Borrower shall supply to the Agent:
(a)
all documents dispatched by the Borrower to:

(i)
the Head Lessor under the Development Agreement (Expansion Property) that are
material to the Facilities or the Finance Documents; or

(ii)
its creditors generally and which are material in the context of the Finance
Documents and/or the Facilities,

in each case promptly as they are despatched;
(b)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any Obligor, and which would reasonably be expected to have a Material Adverse
Effect;

(c)
promptly upon becoming aware of them, the details of any claim, notice or other
communication received by it in respect of any actual or alleged breach of or
liability under Environmental Law which would reasonably be expected to have a
Material Adverse Effect;



WTL/1019005126/Third Amended and Restated FA
123

--------------------------------------------------------------------------------





(d)
promptly upon becoming aware of them, the details of any actual or proposed
amendment to or waiver or consent under, or any notice given or received under,
any Commercial Document;

(e)
promptly, the details of any claim(s) made by or on behalf of any Obligor in
respect of any cancellation, non-issue, suspension, variation or revocation of
the Casino Licence;

(f)
promptly, such further material information regarding the financial condition,
business and operations of any Obligor as any Finance Party (through the Agent)
may reasonably request;

(g)
promptly, the occurrence of the TOP Date; and

(h)
notice of any change in authorised signatories of any Obligor signed by a
director or company secretary of such Obligor accompanied by specimen signatures
of any new authorised signatories, promptly before any such new authorised
signatory executes any Finance Document on that Obligor’s behalf or signs and/or
despatches any document and notice to be signed and/or despatched by that
Obligor under or in connection with the Finance Documents,

in each case, except to the extent that disclosure of the information would
breach any law, regulation, securities or stock exchange requirement or duty of
confidentiality, provided that such information shall be promptly supplied to
the Agent if the Borrower subsequently determines in good faith that such
information does not fall under this proviso.
20.7
Notification of default

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).
20.8
Inspection of books and records

Each Obligor shall (and the Borrower shall ensure that each member of the
Borrower Group will):
(a)
keep books and records which accurately reflect in all material respects all of
its business, affairs and transactions;

(b)
permit the Agent or any of its representatives (which shall number not more than
three at one time), at reasonable times and intervals, and upon prior reasonable
notice, to visit any of its offices, to inspect any of its books and records and
to discuss its financial matters with its officers The cost and expense of up to
two such visits under this paragraph (b) in each successive period of 12 Months
from the original date of this Agreement shall be borne by the Borrower; and



WTL/1019005126/Third Amended and Restated FA
124

--------------------------------------------------------------------------------





(c)
after the occurrence of an Event of Default which is continuing, permit the
Agent or any of its representatives (which shall number not more than three at
one time), at reasonable times and intervals, and upon prior reasonable notice,
to visit any of its offices, to inspect any of its books and records and to
discuss its financial matters with its auditors (in the presence of that
Obligor’s officers). The cost and expense of such visits under this paragraph
(c) shall be borne by the Borrower.

20.9
Auditors

(a)
The Borrower shall ensure that PricewaterhouseCoopers or another reputable firm
of accountants is appointed as its auditors and the auditors of each other
member of the Borrower Group.

(b)
The Borrower shall promptly notify the Agent of any change in its auditors or
the auditors of any other member of the Borrower Group.

(c)
The Borrower shall ensure that its audited consolidated financial statements are
not adversely qualified by its auditors other than:

(i)
a qualification that is of a minor or technical nature;

(ii)
a going concern qualification due solely to a projected failure to meet a
financial covenant in Clause 21 (Financial covenants) or to the Loans reaching
maturity within the next financial year of the Borrower following the date of
those financial statements; or

(iii)
a qualification in terms or as to issues which could not reasonably be expected
to be materially adverse to the interests of the Finance Parties under the
Finance Documents.

20.10
Properties information

The Borrower shall supply to the Agent, within 60 days after the end of each
Accounting Quarter, a report setting out:
(a)
the average occupancy rate, the average rental rate and the weighted average
lease maturity profile of the Retail Properties as at the end of that quarterly
period;

(b)
details of the top 20 tenants of the Retail Properties for that period,
including:

(i)
the rental for each such unit for that Accounting Quarter;

(ii)
the aggregate net lettable area of such units; and

(iii)
the lease expiry of each relevant Occupational Lease; and

(c)
the aggregate amount of tenancy proceeds and service charges received for all
tenanted units in the Retail Properties for that period.



WTL/1019005126/Third Amended and Restated FA
125

--------------------------------------------------------------------------------





20.11
Valuation Reports

The Borrower shall, in relation to each calendar year (including, for the
avoidance of doubt, any calendar year ending before the Third Effective Date),
within 90 days after the end of that calendar year, supply to the Agent a
Valuation Report, with such Valuation Report specifying:
(a)
the value (on an “as is” basis) of the Properties;

(b)
the value (on an “as is” basis) of the Retail Properties;

(c)
(in any Valuation Report delivered prior to the TOP Date) the gross development
value of the Expansion Project on a completed basis;

(d)
the fire reinstatement value of the Properties; and

(e)
the fire reinstatement value of the Retail Properties,

in each case, dated not earlier than 10 Business Days prior to the date of
delivery.
20.12
Insurance Reports

The Borrower shall, in relation to each calendar year, within 90 days after the
end of that calendar year, supply to the Agent an Insurance Report (dated not
earlier than 10 Business Days prior to the date of delivery) specifying the
maximum foreseeable loss and estimated maximum loss of the Properties as at the
date of that report.
20.13
Construction progress reports

(a)
The Borrower shall supply to the Agent within 30 days of the end of each
Construction Quarter:

(i)
a report by the Quantity Surveyor setting out:

(A)
the progress of the Expansion Project in relation to that Construction Quarter;
and

(B)
the total Construction Costs incurred for or in connection with the Expansion
Project as at the end of, and in respect of, that Construction Quarter; and

(ii)
a report from the Borrower (signed by an authorised officer or authorised
signatory of the Borrower) setting out the total Borrower’s Costs incurred for
or in connection with the Expansion Project as at the end of that quarter.

In addition, each of the reports delivered pursuant to paragraphs (i) and (ii)
above for each Construction Quarter (beginning with the Construction Quarter
immediately after the calendar quarter during which the Quantity Surveyor’s
Construction Costs Estimate is delivered to the Agent pursuant to Clause 4.2A
(Conditions subsequent for Facility D)) shall also contain:


WTL/1019005126/Third Amended and Restated FA
126

--------------------------------------------------------------------------------





(I)
(in the case of the Quantity Surveyor’s report) the total Construction Costs
which is required to be incurred after that Construction Quarter in order to
ensure that the Temporary Occupation Permit is obtained for the Expansion
Project (whether payable prior to, on or after the TOP Date); and

(II)
(in the case of the Borrower’s report) the total Borrower’s Costs which is
required to be incurred after that Construction Quarter in order to ensure that
the Temporary Occupation Permit is obtained for the Expansion Project (whether
payable prior to, on or after the TOP Date).

(b)
For the purpose of this Clause 20.13, “Construction Quarter” means each
successive calendar quarter beginning with the calendar quarter immediately
after the calendar quarter during which the first Utilisation of Facility D
occurs.

20.14
“Know your customer” checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the original date of this
Agreement;

(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the original date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent (for itself or on behalf of any Lender or, in the case of the event
described in paragraph (iii) above, on behalf of any prospective new Lender) use
its best endeavours to supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender or, in the case of the event described in paragraph (iii) above,
on behalf of any prospective new Lender) in order for the Agent, such Lender or,
in the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to conduct any “know your
customer” or other similar procedures under applicable laws and regulations.



WTL/1019005126/Third Amended and Restated FA
127

--------------------------------------------------------------------------------





(c)
The Borrower shall, by not less than 10 Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Restricted Subsidiaries becomes a Guarantor
pursuant to Clause 26 (Changes to the Obligors).

(d)
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Guarantor obliges the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall
promptly upon the request of the Agent (for itself or on behalf of any Lender)
use its best endeavours to supply, or procure the supply of, such documentation
and other evidence as is reasonably requested by the Agent (for itself or on
behalf of any Lender) in order for the Agent or such Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Restricted Subsidiary to this Agreement as a Guarantor.


21.
Financial covenants

21.1
Financial covenants

The Borrower shall ensure that:
(a)
the ratio of Debt as of each Relevant Date to Consolidated Adjusted EBITDA for
each Relevant Period ending on that Relevant Date will not exceed:

(i)
(in respect of each Relevant Date falling on or before the date which is 12
Months after the TOP Date) 4.50 to 1; and

(ii)
(in respect of all subsequent Relevant Dates) 4.00 to 1;

(b)
the ratio of Consolidated Adjusted EBITDA to Consolidated Total Interest Expense
for each Relevant Period will not be less than 3.50 to 1; and

(c)
Consolidated Net Worth will, at all times, be positive (and for the avoidance of
doubt, the Borrower shall only be obliged to provide the computations as to
compliance with this paragraph (c) in the Compliance Certificates supplied to
the Agent pursuant to Clause 20.3 (Compliance Certificate)).

21.2
Rectification

(a)
If any of the financial covenants set out in paragraphs (a) to (c) of Clause
21.1 (Financial covenants) is not satisfied (an “Unsatisfied Financial
Covenant”) for any Relevant Period ending on a Relevant Date (the “Affected
Relevant Date”), within 20 Business Days after the earlier of the date on which
the financial statements for the period ending on the Affected Relevant Date are
due under Clause 20.1 (Annual financial statements) and/or Clause 20.2
(Quarterly financial statements), and the date on which the financial statements
for the period ending on the Affected Relevant Date are actually received by the
Agent, the Borrower may:



WTL/1019005126/Third Amended and Restated FA
128

--------------------------------------------------------------------------------





(i)
obtain an equity contribution or Internal Subordinated Debt (each, a “Sponsor
Group Contribution”) from a member of the Sponsor Group;

(ii)
repay or prepay outstanding Debt (including outstanding Loans);

(iii)
provide cash cover in respect of the Loans; and/or

(iv)
procure the issue of Bank SBLCs in favour of the Agent,

(each a “Rectification Amount”) so that immediately after such contribution,
prepayment, repayment, provision of cash cover and/or issue of Bank SBLCs, the
Unsatisfied Financial Covenant will be satisfied, it being understood that in
relation to an Unsatisfied Financial Covenant in respect of paragraph (c) of
Clause 21.1 (Financial covenants), the Borrower may only satisfy such
Unsatisfied Financial Covenant pursuant to paragraph (a)(i) above.
(b)
If a Rectification Amount has been provided to satisfy an Unsatisfied Financial
Covenant and that financial covenant is satisfied for the Relevant Periods
ending on any two consecutive Relevant Dates after the Affected Relevant Date,
in each case, without taking into consideration such Rectification Amount,
provided that no Default is continuing:

(i)
where the Rectification Amount comprises a Sponsor Group Contribution, the
Borrower may repay that Sponsor Group Contribution (or the relevant part
thereof);

(ii)
where the Rectification Amount comprises a repayment or prepayment of Debt, the
Borrower may redraw that Debt in accordance with its terms (provided that where
that Debt comprised outstanding Loans, such Loans may only be redrawn in
accordance with this Agreement); and

(iii)
where the Rectification Amount comprises cash cover or a Bank SBLC, the Security
Trustee shall (and is irrevocably authorised and instructed by all the Secured
Parties to), upon the written request of the Borrower, release such cash cover
(or the relevant part thereof) or, as the case may be, Bank SBLC, at the cost
and expense of the Borrower.

(c)
The cash proceeds received by the Borrower from any Sponsor Group Contribution
or the face value of any Bank SBLC shall be included in the calculation of
Consolidated Adjusted EBITDA and any repayment of Debt or any provision of cash
cover in respect of the Loans shall reduce the Debt as of the applicable
Relevant Date (in each case, without double counting), following which the
relevant financial covenants shall be calculated or recalculated (as the case
may be) including, without double counting, such Sponsor Group Contribution, the
face value of any Bank SBLC and/or such repayment or cash cover (solely for the
purpose of ascertaining compliance with the requirements and not for any other
purpose).



WTL/1019005126/Third Amended and Restated FA
129

--------------------------------------------------------------------------------





(d)
If, after giving effect to the calculation or recalculation referred to in
paragraph (c) above, the relevant financial covenants are met, then for all
purposes under the Finance Documents:

(i)
(in the case of prevention of a breach of financial covenants) the Event of
Default which otherwise would have arisen will not arise; and

(ii)
(in the case of cure of a breach of financial covenants) the Event of Default
which arose as a result shall be deemed not to have arisen.

(e)
Rectification Amounts:

(i)
may not exceed S$50,000,000 in aggregate in respect of each Accounting Quarter;

(ii)
(without prejudice to anything in paragraph (e)(i) above) may exceed the minimum
amount required to cure or prevent any breach of financial covenant; and

(iii)
made in respect of an Accounting Quarter shall be included in the relevant
financial covenant calculations until such time as that Accounting Quarter falls
outside a Relevant Period or until they have been repaid, redrawn or (as the
case may be) released in accordance with paragraph (b) above.

21.3
Limitation on rectification

(a)
The Borrower may not exercise its right (the “Right of Cure”) under Clause 21.2
(Rectification) to satisfy any Unsatisfied Financial Covenant in respect of any
Relevant Period if:

(i)
it has exercised the Right of Cure in respect of two earlier Relevant Periods;
and

(ii)
those two Relevant Periods end on any two consecutive Relevant Dates (the later
of the two consecutive Relevant Dates being the “Reference Date”).

(b)
The limitation in paragraph (a) shall cease to apply if the Borrower has
complied with the financial covenants set out in paragraphs (a) and (b) of
Clause 21.1 (Financial covenants) for any Relevant Period ending on a Relevant
Date falling after the Reference Date, without taking into consideration the
Rectification Amounts (if any) made in respect of any Accounting Quarter falling
within that Relevant Period.

21.4
Financial covenant calculations

(a)
Debt, Consolidated Adjusted EBITDA, Consolidated Total Interest Expense and
Relevant Debt shall:

(i)
be calculated and interpreted:



WTL/1019005126/Third Amended and Restated FA
130

--------------------------------------------------------------------------------





(A)
on a consolidated Borrower Group basis;

(B)
in the case of Consolidated Adjusted EBITDA and Consolidated Total Interest
Expense, on a four rolling Accounting Quarters basis; and

(C)
(subject to Clause 20.4 (Requirements as to financial statements)) in accordance
with GAAP; and

(ii)
be expressed in Singapore Dollars.

(b)
Consolidated Net Worth shall be calculated and interpreted on a consolidated
Borrower Group basis in accordance with GAAP and shall be expressed in Singapore
Dollars. For the avoidance of doubt, Consolidated Net Worth shall be calculated
giving effect to the principal amount of Internal Subordinated Debt or loans
provided by the Sponsor Group even if such calculation is inconsistent with
GAAP.

(c)
Consolidated Adjusted EBITDA, Consolidated Net Worth and Consolidated Total
Interest Expense shall be determined (except as needed to reflect the terms of
this Clause 21) from the financial statements of the Borrower delivered under
Clause 20.1 (Annual financial statements) and Clause 20.2 (Quarterly financial
statements), and Compliance Certificates delivered under Clause 20.3 (Compliance
Certificate).

(d)
For the purpose of this Clause 21, no item shall be included or excluded more
than once in any calculation.

21.5
Financial definitions

In this Clause 21:
“Acceptable Bank” means a bank that has the power to issue Bank SBLCs and which,
on the date it issues a Bank SBLC in connection with Clause 21.2 (Rectification)
(and at all times during the continuance of that Bank SBLC), is rated at least
“A-” by Standard & Poor’s Ratings Group or “A3” by Moody’s Investors Service,
Inc., as notified by the Borrower to the Agent.
“Bank SBLC” means a standby letter of credit (or any similar instrument
reasonably acceptable to the Agent) issued by an Acceptable Bank in favour of
the Agent:
(a)
which is in Agreed Form;

(b)
which will be for a minimum tenor of at least six Months;

(c)
(where the Bank SBLC is a standby letter of credit) which is governed by UCP500
(or any successor thereto) or similar accepted international standards for
letters of credit; and

(d)
under which:



WTL/1019005126/Third Amended and Restated FA
131

--------------------------------------------------------------------------------





(i)
following the Acceleration Date, the Agent will be entitled to make
unconditional demands on such Bank SBLC to reduce the outstanding Loans; and

(ii)
following receipt of such a demand on such Bank SBLC from the Agent, the
Acceptable Bank irrevocably and unconditionally agrees to make payment of such a
demand.

“Consolidated Net Worth” means, as of any date of determination, without double
counting (a) the sum of the following items, as shown on the consolidated
balance sheet of the Borrower and its Subsidiaries as of such date (i) the
common equity of the Borrower and its Subsidiaries, including the principal
amount of any Internal Subordinated Debt or loan by the Sponsor Group, (ii)(A)
the aggregate of non-redeemable preferred stock or preferred membership
interests of the Borrower and its Subsidiaries, if any, and (B) any increase in
depreciation and amortisation resulting from any purchase accounting treatment
from an acquisition or related financing and (iii) to the extent treated as
equity in accordance with GAAP, the aggregate of Designated RPS of the Borrower
and its Subsidiaries, if any; (b) less any goodwill incurred subsequent to 1
July 2012 and (c) less any write up of assets (in excess of fair market value)
after 1 July 2012 and, in each case on a consolidated basis for Borrower and its
Subsidiaries, determined in accordance with GAAP; provided, that in calculating
Consolidated Net Worth, (i) any gain or loss from any sale of assets pursuant to
paragraphs (c)(viii), (c)(xii), (c)(xvi), (c)(xvii) or (c)(xxii) of Clause 22.5
(Disposals) or the disposition of any securities or the extinguishment of any
Financial Indebtedness of any person or any of its Subsidiaries (including all
extraordinary gains and losses and all expenses, amortisation and charges
associated with the refinancing of the Existing Facilities) shall be excluded,
(ii) any change or reduction of net worth related to a conversion from
flow-through tax entities to taxable entities shall be excluded and (iii) any
change or reduction of net worth related to currency fluctuations or any
conversion of currencies shall be included.

22.
General undertakings

The undertakings in this Clause 22 remain in force from the original date of
this Agreement for so long as any amount is outstanding under the Finance
Documents or any Commitment is in force.
22.1
Authorisations

(a)
Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will) promptly obtain, comply with and do all that is necessary
to maintain in full force and effect (and supply one copy to the Agent of) any
Authorisation required under any applicable law or regulation:

(i)
to enable it to perform its obligations under the Transaction Documents;

(ii)
to ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of any Transaction Document; and



WTL/1019005126/Third Amended and Restated FA
132

--------------------------------------------------------------------------------





(iii)
to enable it to carry on its business as it is being conducted from time to time
if failure to obtain, comply with or maintain any such Authorisation under this
sub-paragraph (iii) would reasonably be expected to have a Material Adverse
Effect.

(b)
The Borrower shall ensure that the Perfection Requirements are promptly complied
with after the first Utilisation Date.

22.2
Compliance with laws

Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will) comply in all respects with all laws to which it may be
subject, if failure so to comply would reasonably be expected to have a Material
Adverse Effect.
22.3
Pari passu ranking

Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will) ensure that its obligations under the Finance Documents
rank at all times at least pari passu in right of priority and payment with the
claims of all of its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by applicable law and, to the extent
applicable, obligations under the Commercial Documents.
22.4
Negative pledge

(a)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) create or permit to subsist any Security over any of its
assets.

(b)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any Affiliate of an
Obligor;

(ii)
enter into or permit to subsist any arrangement under which money or the benefit
of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

(iii)
enter into or permit to subsist any other preferential arrangement having a
similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) sell, transfer or otherwise dispose of any of its
receivables, except as permitted by the Finance Documents.

(d)
Paragraphs (a) and (b) above do not apply to:



WTL/1019005126/Third Amended and Restated FA
133

--------------------------------------------------------------------------------





(i)
any Permitted Security;

(ii)
up to first Utilisation Date, the Existing Facilities Security;

(iii)
any Permitted FF&E Security;

(iv)
any Permitted Aircraft/Watercraft Security;

(v)
any Purchase Money Security; or

(vi)
any RP/CP Hivedown Security.

(e)
Paragraphs (a) and (b) above do not apply to sale-lease back transactions:

(i)
entered into by any member of the Borrower Group;

(ii)
with respect to FF&E; and

(iii)
in an aggregate principal amount with respect to any such lease at any one time
outstanding, taken together with all Permitted FF&E Indebtedness (without
duplication), does not exceed S$600,000,000.

(f)
Paragraph (c) above does not apply to:

(i)
any sale of receivables by a member of the Borrower Group for cash for fair
market value; or

(ii)
any cash monetization of rental payments by a member of the Borrower Group,

in each case, where the cash proceeds are treated as Integrated Resorts
Revenues.
(g)
The Security Trustee shall (and is hereby instructed by the Lenders to) release
any Security created by the Security Documents over the separate title (whether
strata or otherwise) issued for the Retail Properties and/or Car Park (or
relevant parts thereof), which is to be made subject to any RP/CP Hivedown
Security, at the cost and expense of the Borrower.

22.5
Disposals

(a)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will), enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of:

(i)
any part of the Properties comprising the hotel, conference, meeting,
convention, exhibition and/or Casino facilities; and/or

(ii)
any other asset.

(b)
Paragraph (a)(i) above does not apply to:



WTL/1019005126/Third Amended and Restated FA
134

--------------------------------------------------------------------------------





(i)
any lease or licence of any part of the Properties comprising the hotel,
conference, meeting, convention, exhibition and/or Casino facilities:

(A)
which are made in the ordinary course of business of the Borrower; and

(B)
where the duration of any such lease or licence is for a period other than short
term, the relevant lessee or licensee is subject to the same restrictions as a
tenant of the Retail Properties, as described in items (A) and (B) of paragraph
(c)(i) below;

(ii)
any sale, transfer or disposal permitted under paragraphs (d), (e) or (f) of
Clause 22.4 (Negative pledge);

(iii)
with respect to any property (whether a tangible or intangible asset, or real or
personal property), any of the following: (A) any loss, destruction or damage of
such property or asset; (B) any actual condemnation, seizure or taking by
exercise of the power of eminent domain or otherwise of such property or asset,
or confiscation of such property or asset or the requisition of the use of such
property or asset; (C) any settlement in lieu of item (B) above, or (D) any
transfer of any personal property or personal asset to the insurer in connection
with an insured claim, provided that nothing in this sub-paragraph (iii) shall
limit or prevent the occurrence of any Event of Default or limit or restrict the
rights of the Finance Parties under Clause 23 (Events of Default);

(iv)
any sale, lease, transfer or other disposal between or among any members of the
Borrower Group (provided that the Borrower may not dispose of any Charged Assets
except as otherwise permitted by this Agreement) and if the disposing member had
given Security over the relevant asset, the acquiring member must give
equivalent Security over that asset;

(v)
any transfer, on terms reasonably satisfactory to the Agent, of immaterial
portions of the Properties comprising the hotel, conference, meeting,
convention, exhibition and/or Casino facilities to the Government of Singapore
upon the written request of the Government of Singapore and its stated intent to
use such portions in connection with infrastructure, roadway, utility easement,
or other “public works” purposes (so long as such transfer does not impair in
any material way the ability of the Borrower to open, manage and/or operate the
hotel, conference, meeting, convention, exhibition and/or Casino facilities);

(vi)
any Permitted Reorganisation of a Restricted Subsidiary or a Permitted Corporate
Restructuring; or

(vii)
any sale, lease, transfer or other disposal agreed by the Agent (acting on the
instructions of all Lenders).

(c)
Paragraph (a)(ii) above does not apply to:



WTL/1019005126/Third Amended and Restated FA
135

--------------------------------------------------------------------------------





(i)
in relation to any Retail Properties and/or the ArtScience Museum, any grant or
agreement to grant any Lease Document in respect of the Retail Properties (or
any part of the Retail Properties) and/or the ArtScience Museum (or any part of
the Art/Science Museum) made on normal commercial terms and in the ordinary
course of business of the Borrower, so long as the tenant party to that Lease
Document:

(A)
is not permitted to register the Lease Document nor permitted to lodge a caveat
in respect of the Lease Document or in respect of any option to renew pursuant
to the Lease Document at the Singapore Land Authority (or other relevant
Governmental Agency), whether before or during the continuance of the term of
the Lease Document; and

(B)
is not entitled to require that the Borrower subdivide those Retail Properties
(or any part thereof) or the ArtScience Museum (or any part thereof) or to do
any act or thing which could result in the Borrower being required to subdivide
Retail Properties and/or the ArtScience Museum,

and the Borrower shall not agree to any waiver of any of the restrictions set
out in sub-paragraphs (i)(A) or (i)(B) above;
(ii)
any lease or licence of any part of the Properties comprising the hotel,
conference, meeting, convention, exhibition and car park facilities:

(A)
which are made in the ordinary course of business of the Borrower; and

(B)
where the duration of any such lease or licence is for a period other than short
term, the relevant lessee or licensee is subject to the same restrictions as a
tenant of the Retail Properties, as described in items (A) and (B) of
sub-paragraph (i) above;

(iii)
any sale of the whole (or any part) of the Properties (other than any part of
the Properties comprising the hotel, conference, meeting, convention, exhibition
and/or Casino facilities) by the Borrower:

(A)
for cash consideration, where:

(I)
an amount of such consideration (the “Cash Consideration”) sufficient to repay
or prepay the total outstanding Utilisations in full in accordance with the
provisions of the definition of “Net Sale Proceeds” and “Relevant Net Sale
Proceeds”, Clause 8.5 (Mandatory prepayment from Net Sale Proceeds), Clause 8.8
(Intercreditor Agreement) and Clause 2 (Mandatory Prepayment) of the
Intercreditor Agreement is receivable by the Borrower no later than the date of
completion of the sale, after taking into account:

(1)
any permitted deduction;



WTL/1019005126/Third Amended and Restated FA
136

--------------------------------------------------------------------------------





(2)
any requirement to repay or prepay the liabilities (other than the Senior
Liabilities) as contemplated by Clause 8.5 (Mandatory prepayment from Net Sale
Proceeds) and the provisions of the Intercreditor Agreement on a pro rata basis;
and

(3)
the operation of any condition exempting such repayment or prepayment or
reducing the amount required to be applied towards such repayment or prepayment;
or

(II)
where the Cash Consideration is insufficient to repay or prepay the total
outstanding Utilisations in full as described in paragraph (I) above, the
Borrower certifies to the Agent that it currently holds sufficient cash in an
Account to make up such shortfall (and such cash shall be promptly transferred
to the Prepayment Account and shall be considered “Relevant Net Sale Proceeds”
for the purposes of this Agreement);

(B)
where the Relevant Net Sale Proceeds from such sale will be paid directly into
the Prepayment Account (and be applied) in accordance with the Intercreditor
Agreement; and

(C)
where no Default has occurred and is continuing;

(iv)
any sale, lease, license, transfer or other disposal (a “CP/RP Disposal”) of the
whole (or any part) of the Retail Properties and/or Car Park by the Borrower to
any person (including, for the avoidance of doubt, to an Excluded Subsidiary):

(A)
at arm’s length and on normal commercial terms;

(B)
(in the case where that CP/RP Disposal does not constitute an Exempt Disposal by
reason of the non-compliance with the applicable ratio set out in paragraph (ii)
of the definition of “Exempt Disposal”) that CP/RP Disposal shall be for a
consideration:

(I)
all or a part of which shall be in cash in an amount being not less than that
which if paid into the Prepayment Account in accordance Clause 8.5 (Mandatory
prepayment from Net Sale Proceeds) and applied towards the prepayment of the
Senior Liabilities and the other liabilities as contemplated by paragraph
(c)(iii) of Clause 8.5 (Mandatory prepayment from Net Sale Proceeds), would
result in compliance with that ratio (the “Minimum CP/RP Disposal Cash
Proceeds”); and

(II)
where the Minimum CP/RP Disposal Cash Proceeds shall be receivable no later than
the completion date of that CP/RP Disposal and upon such receipt shall be paid
directly into the Prepayment Account (and be applied) in accordance with the
Intercreditor Agreement;



WTL/1019005126/Third Amended and Restated FA
137

--------------------------------------------------------------------------------





(C)
where no Event of Default has occurred and is continuing;

(D)
where the Head Lessor and the relevant Governmental Agencies have approved that
CP/RP Disposal and the issue of separate title (whether strata or otherwise) for
the Retail Properties (or the relevant portion thereof) and/or Car Park (or the
relevant portion thereof) (as applicable), in a manner that will not materially
and adversely affect the interests of the Lenders (taken as a whole);

(E)
the part of the Retail Properties and/or the Car Park, if any, that continues to
be financed by the Facilities, shall remain subject to the Security created by
the relevant Security Documents; and

(F)
all the other Properties (other than such part of the Retail Properties and/or
Car Park subject to the sale under this paragraph (c)(iv)) shall remain subject
to the Security created by the relevant Security Documents;

(v)
any sale, lease, transfer or other disposal of any moveable asset or
Intellectual Property Rights made:

(A)
in the ordinary course of business;

(B)
either in exchange for or to be replaced by other assets comparable or superior
as to type, value and quality; or

(C)
due to obsolescence or wear and tear or where that asset is no longer material
to the business of the Borrower Group taken as a whole;

(vi)
any disposal of cash, cash equivalents or Cash Equivalent Investments:

(A)
for the acquisition of assets or Investments permitted to be acquired under this
Agreement; or

(B)
for any other purpose not prohibited under this Agreement;

(vii)
any sale, transfer or disposal permitted under paragraphs (d), (e) or (f) of
Clause 22.4 (Negative pledge);

(viii)
any sale, lease, transfer or other disposal agreed by the Agent (acting on the
instructions of the Majority Lenders);

(ix)
with respect to any property (whether a tangible or intangible asset, or real or
personal property), any of the following: (A) any loss, destruction or damage of
such property or asset; (B) any actual condemnation, seizure or taking by
exercise of the power of eminent domain or otherwise of such property or asset,
or confiscation of such property or asset or the requisition of the use of such
property or asset; (C) any settlement in lieu of item (B) above, or (D) any
transfer of any personal property or personal asset to the insurer in connection
with an insured claim, provided that nothing in this sub-paragraph (ix) shall



WTL/1019005126/Third Amended and Restated FA
138

--------------------------------------------------------------------------------





limit or prevent the occurrence of any Event of Default or limit or restrict the
rights of the Finance Parties under Clause 23 (Events of Default);
(x)
any sale, lease, transfer or other disposal of Intellectual Property Rights to
any Affiliate in connection with the overall management of Intellectual Property
Rights of the Sponsor and its Subsidiaries, so long as the Borrower’s ability to
use any necessary Intellectual Property Rights and otherwise carry on its
business as then conducted and contemplated to be conducted is not hindered
thereby;

(xi)
any sale, lease, transfer or other disposal between or among any members of the
Borrower Group (provided that the Borrower may not dispose of any Charged Assets
except as otherwise permitted by this Agreement) and if the disposing member had
given Security over the relevant asset, the acquiring member must give
equivalent Security over that asset;

(xii)
any sale, lease, transfer or other disposal on market terms of any construction
equipment no longer required for the Borrower Group’s business;

(xiii)
any transfer, on terms reasonably satisfactory to the Agent, of immaterial
portions of the Properties to the Government of Singapore upon the written
request of the Government of Singapore and its stated intent to use such
portions in connection with infrastructure, roadway, utility easement, or other
“public works” purposes (so long as such transfer does not impair in any
material way the ability of the Borrower to open, manage and/or operate the
Integrated Resorts);

(xiv)
the dissolution, liquidation or winding-up of any Excluded Subsidiary, provided
that prior to such event, any assets held by the entity to be so dissolved,
liquidated or wound-up are distributed to a member of the Borrower Group;

(xv)
any Permitted Reorganisation of a Restricted Subsidiary or a Permitted Corporate
Restructuring;

(xvi)
any sale, lease, transfer or other disposal of any FF&E permitted by the terms
of the relevant Permitted FF&E Indebtedness, provided that all proceeds from a
sale are applied in accordance with the terms of such Permitted FF&E
Indebtedness;

(xvii)
any sale, lease, transfer or other disposal of any Aircraft/Watercraft subject
to any Permitted Aircraft/Watercraft Indebtedness, provided that all proceeds
from a sale are applied in accordance with the terms of such Permitted
Aircraft/Watercraft Indebtedness;

(xviii)
any sale, lease, transfer or other disposal of the Retail Properties (or the
relevant portion thereof) and/or Car Park (or the relevant portion thereof)
subject to any RP/CP Hivedown Refinancing Indebtedness to any Excluded
Subsidiary, provided that all proceeds from a sale are applied in accordance
with the terms of such RP/CP Hivedown Refinancing Indebtedness;



WTL/1019005126/Third Amended and Restated FA
139

--------------------------------------------------------------------------------





(xix)
any sale, transfer or other disposal (an “Other Asset Disposal”) of assets
(other than the Retail Properties and/or Car Park):

(A)
at arm’s length and on normal commercial terms;

(B)
(in the case where that Other Asset Disposal does not constitute an Exempt
Disposal by reason of the non-compliance with the applicable ratio set out in
paragraph (ii) of the definition of “Exempt Disposal”) that Other Asset Disposal
shall be for a consideration:

(I)
all or a part of which shall be in cash in an amount being not less than that
which if paid into the Prepayment Account in accordance Clause 8.5 (Mandatory
prepayment from Net Sale Proceeds) and applied towards the prepayment of the
Senior Liabilities and the other liabilities as contemplated by paragraph
(c)(iii) of Clause 8.5 (Mandatory prepayment from Net Sale Proceeds), would
result in compliance with that ratio (the “Minimum Other Asset Disposal Cash
Proceeds”); and

(II)
where the Minimum Other Asset Disposal Cash Proceeds shall be receivable no
later than the completion date of that Other Asset Disposal and upon such
receipt shall be paid directly into the Prepayment Account (and be applied) in
accordance with the Intercreditor Agreement;

(C)
where the fair market value of such assets (when aggregated with the fair market
value of all other assets sold, transferred or otherwise disposed as permitted
under this paragraph (xix)) does not exceed S$100,000,000 (or its equivalent in
another currency or currencies); and

(D)
where no Event of Default has occurred and is continuing;

(xx)
any sale, lease, transfer or other disposal of the business, operations and
undertakings in respect of the ArtScience Museum (other than any part of the
Properties comprising the ArtScience Museum) to any Excluded Subsidiary in
connection with one or more charitable purposes;

(xxi)
the making of an investment permitted by paragraph (b) of Clause 22.15
(Acquisitions and investments); or

(xxii)
any sale, lease, transfer or other disposal of any moveable asset, where the
fair market value (when aggregated with the fair market value for any other
sale, lease, transfer or other disposal of moveable assets, other than any
permitted under sub-paragraphs (i) to (xxi) above) does not exceed S$15,000,000
(or its equivalent in another currency or currencies) in any calendar year.



WTL/1019005126/Third Amended and Restated FA
140

--------------------------------------------------------------------------------





(d)
The Security Trustee shall (and is hereby instructed by the Lenders to) release
any Security created by the Security Documents over any assets subject to a
permitted disposal under paragraph (c) above, at the cost and expense of the
Borrower and subject to the satisfaction of any terms and conditions applicable
to such disposal.

22.6
Financial Indebtedness

(a)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) incur or have outstanding any Financial Indebtedness or any
Designated RPS.

(b)
Paragraph (a) above does not apply to:

(i)
up to the first Utilisation Date, Financial Indebtedness in respect of the
Existing Facilities;

(ii)
any Financial Indebtedness under the Finance Documents;

(iii)
any Internal Subordinated Debt (including any Guarantee in respect thereof
issued by any member of the Borrower Group which constitutes Internal
Subordinated Debt) and any External Subordinated Debt (including any Guarantee
in respect thereof issued by any member of the Borrower Group which constitutes
External Subordinated Debt);

(iv)
any Designated RPS issued by any member of the Borrower Group (provided the
aggregate principal amount of all such Designated RPS, without double counting,
shall not at any one time exceed S$1,000,000,000 (or its equivalent in another
currency or currencies));

(v)
any Incremental Indebtedness and any Guarantee issued by any member of the
Borrower Group in respect of that Incremental Indebtedness (provided the
aggregate outstanding principal amount of (A) all such Incremental Indebtedness
and Guarantees, without double counting and (B) the amount of Facility C Loans
then outstanding, shall not at any one time exceed S$1,000,000,000 (or its
equivalent in another currency or currencies));

(vi)
any Mezzanine Indebtedness and any Guarantee issued by any member of the
Borrower Group in respect of that Mezzanine Indebtedness (provided the aggregate
outstanding principal amount of all such Mezzanine Indebtedness and Guarantees,
without double counting, shall not at any one time exceed S$1,000,000,000 (or
its equivalent in another currency or currencies));

(vii)
any Permitted Aircraft/Watercraft Indebtedness and any Guarantee issued by any
member of the Borrower Group in respect of that Permitted Aircraft/Watercraft
Indebtedness (provided the aggregate outstanding principal amount of all such
Permitted Aircraft/Watercraft Indebtedness and Guarantees, without double
counting, shall not at any one time exceed S$300,000,000 (or its equivalent in
another currency or currencies));



WTL/1019005126/Third Amended and Restated FA
141

--------------------------------------------------------------------------------





(viii)
any Permitted FF&E Indebtedness and any Guarantee issued by any member of the
Borrower Group in respect of that Permitted FF&E Indebtedness (provided the
aggregate outstanding principal amount of all such Permitted FF&E Indebtedness
and Guarantees, without double counting, shall not at any one time exceed
S$500,000,000 (or its equivalent in another currency or currencies));

(ix)
any Purchase Money Indebtedness and any Guarantee issued by any member of the
Borrower Group in respect of that Purchase Money Indebtedness (provided the
aggregate outstanding principal amount of all such Purchase Money Indebtedness
and Guarantees, without double counting, shall not at any one time exceed
S$30,000,000 (or its equivalent in another currency or currencies));

(x)
any Permitted Refinancing Indebtedness or RP/CP Hivedown Refinancing
Indebtedness;

(xi)
any Financial Indebtedness owed by any member of the Borrower Group to another
member of the Borrower Group;

(xii)
to the extent that such incurrence does not result in the incurrence by any
member of the Borrower Group of any obligation for the payment of Financial
Indebtedness of others (other than other members of the Borrower Group), any
Financial Indebtedness of a member of the Borrower Group incurred solely in
respect of:

(A)
performance bonds, completion guarantees, standby letters of credit or bankers’
acceptances, letters of credit in order to provide security for workers’
compensation claims, payment obligations in connection with self insurance or
similar requirements, surety and similar bonds and statutory claims of lessors,
licensees, contractors, franchisees or customers in each case to the extent the
Financial Indebtedness in respect of such facilities are on terms more
favourable than those under the Ancillary Facilities; and

(B)
bonds securing the performance of judgments or a stay of process in proceedings
to enforce a contested liability or in connection with any order or decree in
any legal proceeding,

provided that such Financial Indebtedness described in this sub-paragraph (xii)
was incurred in the ordinary course of business of the member of the Borrower
Group and the aggregate principal amount outstanding of all such Financial
Indebtedness pursuant to this sub-paragraph (xii) does not at any one time
exceed S$120,000,000 (or its equivalent in another currency or currencies);
(xiii)
any Financial Indebtedness arising from any agreement entered into by any member
of the Borrower Group providing for indemnification, purchase price adjustment
or similar obligations, in each case, incurred or assumed in connection with a
sale, lease, license, transfer or other disposition of any asset permitted
pursuant to paragraph (c) of Clause 22.5 (Disposals);



WTL/1019005126/Third Amended and Restated FA
142

--------------------------------------------------------------------------------





(xiv)
any Financial Indebtedness in respect of derivative transactions entered into
pursuant to Clause 22.8 (Hedging);

(xv)
any Financial Indebtedness permitted by paragraph (b) of Clause 22.7 (Loans and
guarantees);

(xvi)
investments permitted pursuant to paragraph (b) of Clause 22.15 (Acquisitions
and investments) to the extent they constitute Financial Indebtedness;

(xvii)
any Financial Indebtedness of any member of the Borrower Group, to the extent
constituting or covered by a guarantee, bond, letter of credit or other
instrument issued under any Ancillary Facility; and

(xviii)
any Financial Indebtedness existing on the original date of this Agreement and
listed in Schedule 12 (Existing Indebtedness), and any replacement, renewal,
refinancing, refunding or extension of that Financial Indebtedness in whole or
in part by the member of the Borrower Group that originally incurred such
Financial Indebtedness except to the extent the principal amount of that
Financial Indebtedness exceeds the amount stated in that Schedule.

(c)
For the avoidance of doubt, nothing in paragraph (a) above shall prohibit the
establishment by any member of the Borrower Group (whether as issuer or
guarantor) of a medium term note programme (an “MTN Programme”) provided that
the incurrence by a member of the Borrower Group of any Financial Indebtedness
under any MTN Programme shall be subject to the provisions of this Clause 22.6.

22.7
Loans and guarantees

(a)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

(i)
make any loan, or provide any form of credit or financial accommodation, to any
other person; or

(ii)
give or issue any guarantee, indemnity, bond or letter of credit to or for the
benefit of, or in respect of liabilities or obligations of, any other person or
voluntarily assume any liability (whether actual or contingent) of any other
person.

(b)
Paragraph (a) above does not apply to:

(i)
up to the first Utilisation Date, any Guarantees or indemnities in respect of
the Existing Facilities;

(ii)
any loans, Guarantees or indemnities under the Finance Documents;



WTL/1019005126/Third Amended and Restated FA
143

--------------------------------------------------------------------------------





(iii)
any customary indemnities in respect of any Permitted FF&E Indebtedness, any
Permitted Refinancing Indebtedness, any Permitted Aircraft/Watercraft
Indebtedness, any External Subordinated Debt, any Incremental Indebtedness, any
Mezzanine Indebtedness or any Purchase Money Indebtedness;

(iv)
any Guarantee issued by any member of the Borrower Group in respect of any
Incremental Indebtedness to the extent it complies with paragraph (b)(v) of
Clause 22.6 (Financial Indebtedness);

(v)
any Guarantee issued by any member of the Borrower Group in respect of any
Mezzanine Indebtedness to the extent it complies with paragraph (b)(vi) of
Clause 22.6 (Financial Indebtedness);

(vi)
any Guarantee issued by any member of the Borrower Group in respect of any
Permitted Aircraft/Watercraft Indebtedness to the extent it complies with
paragraph (b)(vii) of Clause 22.6 (Financial Indebtedness);

(vii)
any Guarantee issued by any member of the Borrower Group in respect of any
Permitted FF&E Indebtedness to the extent it complies with paragraph (b)(viii)
of Clause 22.6 (Financial Indebtedness);

(viii)
any Guarantee issued by any member of the Borrower Group in respect of any
Purchase Money Indebtedness to the extent it complies with paragraph (b)(ix) of
Clause 22.6 (Financial Indebtedness);

(ix)
any Guarantee issued by any member of the Borrower Group in respect of any
Permitted Refinancing Indebtedness to the extent it complies with paragraph
(b)(x) of Clause 22.6 (Financial Indebtedness);

(x)
any Guarantee issued by any member of the Borrower Group in respect of any
Subordinated Debt to the extent it complies with paragraph (b)(iii) of Clause
22.6 (Financial Indebtedness);

(xi)
any investments permitted under Clause 22.15 (Acquisitions and investments) to
the extent they constitute loans, guarantees, indemnities or other contingent
liabilities;

(xii)
any trade credit, guarantees, indemnities, bonds and letters of credit granted,
given or issued by an Obligor on arm’s length terms and in the ordinary course
of its trading, not in respect of Financial Indebtedness;

(xiii)
any loans, guarantees, indemnities, bonds and letters of credit permitted by
paragraph (b) of Clause 22.6 (Financial Indebtedness);

(xiv)
any Borrower Group Subordinated Guarantees;

(xv)
any loans by the Borrower to:



WTL/1019005126/Third Amended and Restated FA
144

--------------------------------------------------------------------------------





(A)
the HoldCo which directly holds, legally and beneficially, more than half of the
issued share capital of the Borrower; or

(B)
all HoldCos (whether pro rata in accordance with the proportion of each HoldCo’s
shareholding in the Borrower or otherwise) on a joint and several basis;

(xvi)
loans, guarantees or indemnities with respect to Financial Indebtedness and
other obligations of another member of the Borrower Group (which Financial
Indebtedness or obligation is otherwise permitted under this Agreement, provided
that the ranking and priority of such guarantees and/or indemnities shall be no
more favourable than the ranking and priority of the Financial Indebtedness or
obligation to which it relates); or

(xvii)
any loans or advances made by any member of the Borrower Group to employees or
directors or former employees or directors of any member of the Borrower Group
in an amount not to exceed S$5,000,000 in the aggregate outstanding at any time.

22.8
Hedging

(a)
No Obligor shall (and the Borrower shall ensure that no member of the Borrower
Group will) enter into any derivative transaction, other than:

(i)
in respect of the Facilities and any other Financial Indebtedness permitted to
be incurred pursuant to this Agreement;

(ii)
spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

(iii)
any derivative transaction entered into for the hedging of actual or projected
real exposures arising in the ordinary course of trading activities of a member
of the Borrower Group and not for speculative purposes.

(b)
The Borrower may, but shall not be obliged to, request that a Lender (or an
Affiliate of a Lender) which provides the Borrower with any hedging in
connection with interest payable in respect of the Senior Liabilities, the
Secured Incremental Liabilities and/or the Secured Permitted Refinancing
Liabilities accedes to the Intercreditor Agreement as a Hedging Bank.

22.9
Commercial Documents

(a)
The Borrower shall:

(i)
perform and comply with:

(A)
its obligations under or in connection with the Development Agreement (Expansion
Property) and the Head Leases, other than obligations of a minor or technical
nature, the non-fulfilment of which would not be materially adverse to the
interests of the Lenders;



WTL/1019005126/Third Amended and Restated FA
145

--------------------------------------------------------------------------------





(B)
the Consents; and

(C)
in all material respects with its material obligations under or in connection
with the other Commercial Documents;

(ii)
notify the Agent (promptly upon becoming aware of the same) of:

(A)
any breach by any party of its obligations or any default under the Development
Agreement (Expansion Property), the Head Leases or the Consents; and

(B)
any material breach by any party of its obligations or any default under the
Commercial Documents;

(iii)
take all reasonable steps to enforce (except to the extent permitted by
paragraph (b) below):

(A)
any claim or right it has under or in connection with the Development Agreement
(Expansion Property), the Head Leases or the Consents; and

(B)
any material claim or right it has under or in connection with any other
Commercial Document;

(iv)
notify the Agent promptly of any material claim made under a Commercial
Document; and

(v)
provide the Agent with reasonable details of any claim under sub-paragraph (iv)
above and its progress and notify the Agent as soon as practicable upon that
claim being resolved.

(b)
The Borrower shall not amend, terminate, give any waiver or consent under, or
agree or decide not to enforce, in whole or in part, any term or condition of:

(i)
the Development Agreement (Expansion Property), the Head Leases or the Consents,
save for amendments, waivers, consents or non-enforcements which:

(A)
are not materially adverse to the interests of the Lenders;

(B)
are minor or technical; or

(C)
have been approved in writing by the Agent (acting on the instructions of the
Majority Lenders (which approval shall not be unreasonably withheld)); or

(ii)
any other Commercial Document, save for non-material amendments, waivers,
consents or non-enforcements or amendments, waivers, consents or
non-enforcements which are not materially adverse to the interests of the
Lenders, are minor or technical or have been approved in writing by the Agent
(acting on the instructions of the Majority Lenders (such consent not to be
unreasonably withheld)).



WTL/1019005126/Third Amended and Restated FA
146

--------------------------------------------------------------------------------





22.10
Accounts

(a)
The Borrower shall in good time before the date that it estimates that any
prepayment amount will become payable, open and at all times thereafter during
the continuance of this Agreement, maintain the Prepayment Account with the
Security Trustee.

(b)
Subject to paragraph (c) below, each Obligor shall promptly ensure that each of
its bank, deposit, savings, current or other account (each, an “Account”) opened
and maintained with a bank or financial institution is:

(i)
(in the case where that Account is opened and maintained with a bank or
financial institution located in Singapore) charged in favour of the Security
Trustee in accordance with the Debenture or (as the case may be) the Restricted
Subsidiary Debenture to which it is a party; and

(ii)
(in the case where that Account is opened and maintained with a bank or
financial institution located in a jurisdiction other than Singapore (an
“Offshore Collection Account”)) charged in favour of the Security Trustee on
substantially the same terms as those contained in the Debenture or (as the case
may be) the Restricted Subsidiary Debenture to which it is a party pursuant to
an Offshore Collection Account Security Document governed by the law of such
jurisdiction, in form and substance satisfactory to the Security Trustee.

(c)
Paragraph (b) above does not apply to any Account:

(i)
(in the case where that Account is an Offshore Collection Account) to the extent
that the amount standing to the credit of that Offshore Collection Account, when
aggregated with the amount standing to the credit of all other Offshore
Collection Accounts which are not charged in favour of the Security Trustee,
does not exceed S$35,000,000 (or its equivalent in another currency or
currencies) at any time, it being understood that:

(A)
no Offshore Collection Account shall be required to be charged in favour of the
Security Trustee where the aggregate amount standing to the credit of all
Offshore Collection Accounts, does not exceed S$35,000,000 (or its equivalent in
another currency or currencies) at any time; and

(B)
where the aggregate amount standing to the credit of all Offshore Collection
Accounts at any time exceeds S$35,000,000 (or its equivalent in another currency
or currencies) (such excess amount, the “Excess Amount”) the requirement in
paragraph (b)(ii) above shall only apply in respect of such Offshore Collection
Accounts representing the Excess Amount;



WTL/1019005126/Third Amended and Restated FA
147

--------------------------------------------------------------------------------





(ii)
which solely contains cash owned by customers of an Obligor or cash held by an
Obligor in a fiduciary capacity for its customers or employees or is otherwise a
fiduciary account where none of the Obligors is a beneficiary; or

(iii)
which are used solely to receive proceeds of any Permitted FF&E Indebtedness.

22.11
Change of business

The Borrower shall ensure that no material change is made to the general nature
of the business of the Borrower or the Borrower Group taken as a whole from that
carried on at the original date of this Agreement except:
(a)
as results from the ownership and operation of the Integrated Resorts; or

(b)
where the change involves any activity or business incidental, related or
similar thereto, or any business or activity that is a reasonable extension,
development or expansion thereof or ancillary thereto, including, but not
limited to, any internet gaming, hotel, entertainment, recreation, convention,
trade show, meeting, retail sales, leasing, transportation or other activity or
business designated to promote, market, support, develop, construct or enhance
the casino gaming, hotel, retail and entertainment, mall and/or resort business
operated by the Borrower Group.

22.12
Merger

No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) enter into any amalgamation, demerger, merger or corporate
reconstruction or reorganisation other than:
(a)
in relation to a Restricted Subsidiary:

(i)
any Permitted Reorganisation; or

(ii)
any internal corporate reconstruction or reorganisation that:

(A)
does not result in any amalgamation, demerger or merger; and

(B)
will not result in a Default or a Material Adverse Effect; and

(b)
in relation to the Borrower, any internal corporate reconstruction or
reorganisation (including a transfer of assets to a wholly-owned Restricted
Subsidiary) that:

(i)
is made principally for purposes of corporate efficiency and with the consent of
the Majority Lenders (provided that where such corporate reconstruction or
reorganisation involves or relates to any matter (including, without limitation,
the release of any Security created pursuant to any Security Document or of any
Charged Assets) requiring the consent of any group of Finance Parties (including
all Lenders), the consent of such group of Finance Parties shall also be
required);



WTL/1019005126/Third Amended and Restated FA
148

--------------------------------------------------------------------------------





(ii)
will not result in a Default or a Material Adverse Effect; and

(iii)
either:

(A)
does not result in any amalgamation, demerger or merger; or

(B)
where it results in a merger with a Restricted Subsidiary, the Borrower is, and
will be, the surviving legal entity and the Agent receives a legal opinion (in
form and substance reasonably satisfactory to the Agent) from the legal advisers
to the Borrower in Singapore, confirming this.

22.13
Restricted payments

(a)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

(i)
pay, repay or prepay any principal, interest (provided that interest (A) may
accrue or be capitalised and (B) may be evidenced by any instrument which
constitutes Subordinated Debt or equity) or other amount on or in respect of, or
redeem, purchase or defease, any Subordinated Debt (each, a “Subordinated
Payment”); or

(ii)
reduce, return, purchase, repay, cancel or redeem any of its shares (each, a
“Redemption”).

(b)
Paragraph (a) above does not apply to, if no Event of Default is continuing, the
payment of interest, fees, commissions, costs and expenses and other payments
not in the nature of principal, due and payable in respect of External
Subordinated Debt.

(c)
The Borrower shall not declare, pay or make any dividend or other equivalent
payment or equivalent distribution of any kind (each, a “Dividend”) to its
shareholders on or in respect of any of its shares.

(d)
Paragraphs (a) and (c) above do not apply to:

(i)
any Subordinated Payment, Dividend or Redemption which is a Permitted
Transaction (Designated Sale) provided that the amount of any Subordinated
Payment or Redemption under this paragraph (i) may not exceed such amount,
prescribed by any applicable law, had it been a Dividend;

(ii)
any payments (including any Dividend) to any HoldCo or any member of the
consolidated group of which that HoldCo is the common parent, for the purpose of
reimbursing that HoldCo or such member for any Taxes incurred by that HoldCo or
such member that are directly attributable to its ownership of the Borrower (as
certified by an authorised officer or authorised signatory of the Borrower to
the Agent), where no Default is continuing or would reasonably be expected to
result from such payment;



WTL/1019005126/Third Amended and Restated FA
149

--------------------------------------------------------------------------------





(iii)
any payment to any HoldCo or its Affiliates:

(A)
for the sole purpose of reimbursing that HoldCo or its Affiliates for any
project costs or operating costs (including any royalty payments) incurred by
that HoldCo or its Affiliates on behalf of the Borrower (as certified by an
authorised officer or authorised signatory of the Borrower to the Agent); and

(B)
where no Default is continuing or would reasonably be expected to result from
such payment;

(iv)
any Dividend declared, paid or made to any HoldCo to enable that HoldCo to pay
interest, fees, commissions, costs and expenses and other payments not in the
nature of principal on HoldCo Subordinated Debt, where no Default is continuing
or would reasonably be expected to result from such Dividend;

(v)
where no Default is continuing or would reasonably be expected to result from
such Dividend, Dividends to any Holdco (A) in an aggregate amount not to exceed
S$2,000,000 in any financial year of the Borrower, to the extent necessary to
permit that Holdco to pay general administrative costs and expenses and (B) to
the extent necessary to permit that Holdco to pay franchise taxes, and
accounting, legal and other professional fees in relation to (I) the Borrower
and/or the Integrated Resorts, (II) that Holdco in its capacity as the owner of
the equity interests of the Borrower, and (III) all activities of that Holdco in
such capacity referred to in the foregoing item (II);

(vi)
any Subordinated Payment, Dividend or Redemption which is a Permitted
Transaction (Leverage Ratio) provided that the amount of any Subordinated
Payment or Redemption under this paragraph (vi) may not exceed such amount,
prescribed by any applicable law, had it been a Dividend; or

(vii)
any Subordinated Payment, Dividend or Redemption which is a Permitted
Transaction (Miscellaneous) provided that the amount of any Subordinated Payment
or Redemption under this paragraph (vii) may not exceed such amount, prescribed
by any applicable law, had it been a Dividend.

(e)
Paragraphs (a) and (c) above do not apply to any payment, dividend, distribution
or release made in accordance with paragraph (b) of Clause 21.2 (Rectification).

22.14
Arm’s length terms

No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) enter into any contract or arrangement with or for the
benefit of any Affiliate (including any disposal to that person) other than:
(a)
on arm’s length terms;

(b)
any transaction, agreement, contract or arrangement permitted by Clause 22.5
(Disposals), Clause 22.6 (Financial Indebtedness)), Clause 22.7 (Loans and



WTL/1019005126/Third Amended and Restated FA
150

--------------------------------------------------------------------------------





guarantees), Clause 22.13 (Restricted payments) or Clause 22.15 (Acquisitions
and investments);
(c)
any inter-company services and/or procurement contract or arrangement to be
entered into by the Borrower on terms consistent with the past practice of other
Subsidiaries of the Sponsor for performing similar functions;

(d)
transfers of Intellectual Property Rights permitted by paragraph (c)(x) of
Clause 22.5 (Disposals);

(e)
any equity contributions or Internal Subordinated Debt which are made to the
Borrower solely to finance the prepayment or repayment of Loans or for any other
purpose permitted by this Agreement;

(f)
any employment, compensation, indemnification, non-competition or
confidentiality agreement or arrangement entered into by a member of the
Borrower Group with its employees or directors in the ordinary course of
business or as approved by a majority of the members of the board of directors
(or functional equivalent thereof) of such member of the Borrower Group in its
reasonable determination;

(g)
loans or advances to employees of the members of the Borrower Group permitted
under paragraphs (b)(v) and (b)(xii) of Clause 22.15 (Acquisitions and
investments);

(h)
transactions contemplated by each Commercial Document;

(i)
reciprocal easement and other similar agreements required or permitted to be
entered into pursuant to the Finance Documents;

(j)
(A) license agreements with an Excluded Subsidiary (including licenses
permitting an Excluded Subsidiary to use Intellectual Property Rights of the
members of the Borrower Group) and (B) any other agreements with an Excluded
Subsidiary, provided the terms of such other agreement under this item (B) or
any amendment to such agreement are no less favourable to the members of the
Borrower Group than those that would have been obtained in a comparable
transaction by such member with an unrelated person;

(k)
any agreement not specifically prohibited hereunder by an Excluded Subsidiary to
pay management fees to a member of the Borrower Group directly or indirectly;

(l)
any arrangement permitted or contemplated by this Agreement;

(m)
any contract or arrangement agreed by the Majority Lenders;

(n)
the Trademark License Agreement effective as of 27 April 2010 and made between
the Borrower and LVS Dutch Intermediate Holding B.V., a private Dutch company
with limited liability, and the transfer, from time to time, of Intellectual
Property Rights to the Sponsor and/or its Affiliates so long as the transferor
retains or will obtain a licence to use such Intellectual Property Rights;



WTL/1019005126/Third Amended and Restated FA
151

--------------------------------------------------------------------------------





(o)
any transaction, in connection with any charitable purpose, between an Obligor
and the Excluded Subsidiary described in paragraph (xx) in Clause 22.5
(Disposals);

(p)
any transaction arising between members of the Borrower Group not specifically
prohibited by this Agreement; or

(q)
payments to the Borrower and repayments by the Borrower of Sponsor Group
Contributions permitted by paragraph (b) of Clause 21.2 (Rectification).

22.15
Acquisitions and investments

(a)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will):

(i)
invest in or acquire any share in or any security issued by any person, or any
interest therein or in the capital of any person, or make any capital
contribution to any person; or

(ii)
invest in or acquire any business or going concern, or the whole or
substantially the whole of the assets or business of any person, or any assets
that constitute a division or operating unit of the business of any person.

(b)
Paragraph (a) above does not apply to:

(i)
the operation of the Integrated Resorts (including the acquisition of any FF&E);

(ii)
Investments (including the formation or creation of a Subsidiary in compliance
with the terms of this Agreement) by any member of the Borrower Group in any
other member of the Borrower Group;

(iii)
any Investment made as a result of the receipt of non‑cash consideration from
the sale of any asset that was made pursuant to and in compliance with this
Agreement;

(iv)
trade receivables owing to any member of the Borrower Group if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms, provided that such trade terms may
include such concessionary trade terms as such member of the Borrower Group
deems reasonable under the circumstances;

(v)
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(vi)
Investments by the members of the Borrower Group in any Excluded Subsidiary,
where those Investments are made with proceeds that the Borrower is permitted to
invest (or not restricted from investing) pursuant to the paragraph (iii) of the
definition of “Excluded Subsidiary”;



WTL/1019005126/Third Amended and Restated FA
152

--------------------------------------------------------------------------------





(vii)
any Investment of property (other than cash) by the Borrower where such property
was originally contributed to the Borrower by a member of the Sponsor Group in
exchange for common equity of the Borrower or for Financial Indebtedness owing
by the Borrower to that member of the Sponsor Group constituted as Internal
Subordinated Debt;

(viii)
Investments of cash or property in any joint venture, partnership, consortium or
Excluded Subsidiary the amount of which when aggregated with all other
Investments permitted under this sub-paragraph (viii), does not exceed
S$25,000,000 in any financial year of the Borrower;

(ix)
Investments by the members of the Borrower Group consisting of securities or
other obligations received in settlement of debt created in the ordinary course
of business where the debt is not incurred in contemplation of the acquisition
of those Investments;

(x)
to the extent constituting Investments, transfers of Intellectual Property
Rights permitted pursuant to paragraph (c)(x) of Clause 22.5 (Disposals);

(xi)
any Investment in or purchase of any Cash Equivalent Investments;

(xii)
any indebtedness incurred by the members of the Borrower Group permitted under
Clause 22.6 (Financial Indebtedness) and any Guarantee, indemnity or contingent
liability permitted under Clause 22.7 (Loans and guarantees), to the extent such
indebtedness or contingent liability constitutes an Investment;

(xiii)
any Investments in the form of cash:

(A)
which (when aggregated with the amount of all other Investments permitted under
this sub-paragraph (xiii)) does not, at any time, exceed the Cash Investment
Limit as at the date of such Investments;

(B)
where no Default is continuing or would reasonably be expected to result from
such Investment; and

(C)
where the ratio of Debt as of the last Relevant Date falling on or before the
date of such Investments to Consolidated Adjusted EBITDA for the Relevant Period
ending on that Relevant Date is less than 3.50 to 1, as evidenced by a
Compliance Certificate delivered to the Agent on or before the date of such
Investments, setting out (in reasonable detail) computations as to compliance
with the above ratio;

(xiv)
any Investment:



WTL/1019005126/Third Amended and Restated FA
153

--------------------------------------------------------------------------------





(A)
which falls within the description of paragraph (d) of the definition of
“Controlled Transaction”; and

(B)
which is a Permitted Transaction (Designated Sale), a Permitted Transaction
(Leverage Ratio) or a Permitted Transaction (Miscellaneous);

(xv)
any Permitted Investment;

(xvi)
any other Investment approved by the Majority Lenders; or

(xvii)
any Investment where the amount of such Investments (when aggregated with the
amount of all other Investments other than any permitted under sub-paragraphs
(i) to (xvi) above) does not exceed S$50,000,000 at any time.

22.16
Assets

The Borrower shall maintain all its assets necessary for the conduct of its
business as conducted from time to time in good working order and condition,
ordinary wear and tear excepted.
22.17
Insurance

(a)
Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will) maintain insurances on and in relation to its business and
assets with reputable underwriters or insurance companies:

(i)
against those risks, and to the extent, usually insured against by prudent
companies located in the same or a similar location and carrying on a similar
business; and

(ii)
against those risks, and to the extent, required by applicable law or by
contract,

including, in relation to the Borrower, those risks set out, and at commercially
prudent levels, and including, in relation to the Expansion Property,
contractor’s all risks insurance.
(b)
Without limiting paragraph (a) above, each Borrower shall maintain insurance on
all of its assets of an insurable nature (including, without limitation, the
Properties):

(i)
against loss or damage by fire and other risks normally insured against by
persons carrying on a similar business in a sum or sums at least equal to the
higher of:

(A)
US$3,000,000,000 (or its equivalent in another currency or currencies); and

(B)
the estimated maximum loss in respect of the Properties as set out in the most
recent Insurance Report delivered to the Agent pursuant to this Agreement; and

(ii)
against loss or damage by terrorism in a sum or sums at least equal to
US$1,500,000,000 (or its equivalent in another currency or currencies) provided
that:



WTL/1019005126/Third Amended and Restated FA
154

--------------------------------------------------------------------------------





(A)
the Borrower may maintain such insurance for a lower amount (including, for the
avoidance of doubt, zero) if that amount represents the maximum insurance
coverage against loss or damage by terrorism which the Borrower can reasonably
obtain for the time being; and

(B)
the Borrower may elect not to maintain such insurance in any financial year if
the aggregate premium payable in respect of such insurance in that financial
year is equal to or more than 125 per cent. of the aggregate premium paid or
payable in respect of any equivalent original insurances existing in the
immediately preceding financial year (or if none, the most recent financial year
before that year) which such insurance is intended to replace.

(c)
Each Obligor acknowledges that it is the sole party liable to pay premiums and
shall (and the Borrower shall ensure that each other member of the Borrower
Group will) promptly pay such premiums and do all things necessary to maintain
insurances required of it by paragraphs (a) and (b) above.

(d)
The Borrower shall:

(i)
supply to the Agent prior to the first Utilisation Date and promptly upon
subsequent written request (such request to be made not more than once a year),
certified true copies of each insurance policy or certificate of insurance
issued by insurance brokers or underwriters relating to it and required by this
Clause 22.17;

(ii)
promptly notify the Agent of any fact, act or omission which has caused or may
cause it to be in breach of any provision of this Clause 22.17 in relation to
the Borrower and of any purported or threatened avoidance of any insurance
policy in relation to the Borrower required by this Clause 22.17; and

(iii)
promptly notify the Agent of any claim or notification under any of its
insurance policies which is for, or would reasonably be expected to result in a
claim under that policy for, at least S$35,000,000 (or its equivalent in another
currency or currencies).

(e)
No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) do or omit to do anything which:

(i)
would reasonably be expected to render any insurance required by this Clause
22.17 void, voidable or unenforceable; or

(ii)
would entitle any insurer of that Obligor to reduce or avoid its liability under
any such insurance which would reasonably be expected to be materially adverse
to the interests of the Finance Parties.



WTL/1019005126/Third Amended and Restated FA
155

--------------------------------------------------------------------------------





22.18
Environmental undertakings

Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group will):
(a)
comply in all material respects with all Environmental Laws to which it may be
subject; and

(b)
obtain all material Environmental Licences required or desirable in connection
with its business and comply in all material respects with the terms of all
those Environmental Licences,

except for, in each case where a failure to do so would not reasonably be
expected to have a Material Adverse Effect.
22.19
Taxes

(a)
Each Obligor shall (and the Borrower shall ensure that each other member of the
Borrower Group) shall pay all Taxes required to be paid by it when due (or, if
earlier, before any penalty is or could be imposed, and before any Security is
or could be imposed ranking in priority to the claims of any Finance Party or to
any Security created pursuant to the Security Documents).

(b)
Paragraph (a) above does not apply to any Taxes:

(i)
being contested by the relevant Obligor or member of the Borrower Group in good
faith and in accordance with the relevant procedures;

(ii)
which have been adequately disclosed in its financial statements, and for which
adequate reserves are being maintained in accordance with GAAP; and

(iii)
where payment can be lawfully withheld and will not result in the imposition of
any penalty or Security as described in paragraph (a) above.

22.20
Financial assistance

Each Obligor shall ensure that all payments made by it, and any Security created
pursuant to any Finance Document by it, are made or created in compliance with
any applicable law or regulation in any relevant jurisdiction concerning
financial assistance by a company for the acquisition of or subscription for
shares.
22.21
External Subordinated Debt

No Obligor shall (and the Borrower shall ensure that no other member of the
Borrower Group will) in relation to any External Subordinated Debt and in the
case where the subordination in respect thereof contemplated by paragraph (i) of
the definition of “External Subordinated Debt” is achieved (or is intended to be
achieved) pursuant to paragraph (i)(B) of that definition) amend, vary or waive
any term within the documentation relating to that External Subordinated Debt


WTL/1019005126/Third Amended and Restated FA
156

--------------------------------------------------------------------------------





where such amendment, variation or waiver would result in that External
Subordinated Debt falling outside the description of “External Subordinated
Debt”.
22.22
Incremental Indebtedness

(a)
Notwithstanding anything in Clause 6.2 (Payment of Secured Incremental
Liabilities) of the Intercreditor Agreement, where any Obligor makes any
voluntary payment, repayment or prepayment in the nature of principal on all or
any part of any Incremental Indebtedness (an “Incremental Indebtedness Voluntary
Prepayment”), the Borrower shall (and shall ensure that each other member of the
Borrower Group will), on or about the same date, prepay the Facility A Loans in
accordance with Clause 8.9 (Voluntary prepayment of Facility A Loans) by an
amount representing a fraction of all Facility A Loans where:

(i)
the numerator of such fraction is the amount of the Incremental Indebtedness
Voluntary Prepayment; and

(ii)
the denominator of such fraction is the aggregate principal amount of all
Incremental Indebtedness immediately prior to the Incremental Indebtedness
Voluntary Prepayment.

(b)
Paragraph (a) above does not apply where:

(i)
no Event of Default has occurred and is continuing; and

(ii)
on the date of the Incremental Indebtedness Voluntary Prepayment:

(A)
the Debt (but without taking into account the effect of that Incremental
Indebtedness Voluntary Prepayment) as of the last Relevant Date falling on or
before the date of the Incremental Indebtedness Voluntary Prepayment;

to:
(B)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.
22.23
Permitted Refinancing Indebtedness

(a)
Notwithstanding anything in Clause 7.2 (Payment of Secured Permitted Refinancing
Liabilities) of the Intercreditor Agreement, where any Obligor makes any
voluntary payment, repayment or prepayment in the nature of principal on all or
any part of any Permitted Refinancing Indebtedness (a “Permitted Refinancing
Indebtedness Voluntary Prepayment”), the Borrower shall (and shall ensure that
each other member of the Borrower Group will), on or about the same date, prepay
the Facility A Loans in accordance with Clause 8.9 (Voluntary prepayment of
Facility A Loans) by an amount representing a fraction of all Facility A Loans
where:



WTL/1019005126/Third Amended and Restated FA
157

--------------------------------------------------------------------------------





(i)
the numerator of such fraction is the amount of the Permitted Refinancing
Indebtedness Voluntary Prepayment; and

(ii)
the denominator of such fraction is the aggregate principal amount of all
Permitted Refinancing Indebtedness immediately prior to the Permitted
Refinancing Indebtedness Voluntary Prepayment.

(b)
Paragraph (a) above does not apply where:

(i)
no Event of Default has occurred and is continuing; and

(ii)
on the date of the Permitted Refinancing Indebtedness Voluntary Prepayment:

(A)
the Debt (but without taking into account the effect of that Permitted
Refinancing Indebtedness Voluntary Prepayment) as of the last Relevant Date
falling on or before the date of the Permitted Refinancing Indebtedness
Voluntary Prepayment;

to:
(B)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.
22.24
Mezzanine Indebtedness

(a)
Notwithstanding anything in Clause 8.2 (Payment of Secured Mezzanine
Liabilities) of the Intercreditor Agreement, where any Obligor makes any
voluntary payment, repayment or prepayment in the nature of principal on all or
any part of any Mezzanine Indebtedness (a “Mezzanine Indebtedness Voluntary
Prepayment”), the Borrower shall (and shall ensure that each other member of the
Borrower Group will), on or about the same date, prepay the Facility A Loans in
accordance with Clause 8.9 (Voluntary prepayment of Facility A Loans) by an
amount representing a fraction of all Facility A Loans where:

(i)
the numerator of such fraction is the amount of the Mezzanine Indebtedness
Voluntary Prepayment; and

(ii)
the denominator of such fraction is the aggregate principal amount of all
Mezzanine Indebtedness immediately prior to the Mezzanine Indebtedness Voluntary
Prepayment.

(b)
Paragraph (a) above does not apply where:



WTL/1019005126/Third Amended and Restated FA
158

--------------------------------------------------------------------------------





(i)
no Event of Default has occurred and is continuing; and

(ii)
on the date of the Mezzanine Indebtedness Voluntary Prepayment:

(A)
the Debt (but without taking into account the effect that Mezzanine Indebtedness
Voluntary Prepayment) as of the last Relevant Date falling on or before the date
of the Mezzanine Indebtedness Voluntary Prepayment;

to:
(B)
the Consolidated Adjusted EBITDA for the Relevant Period ending on the Relevant
Date described in paragraph (A) above,

is less than or equal to 3.50 to 1, as evidenced by a Compliance Certificate
delivered to the Agent on or before the date of such incurrence, setting out (in
reasonable detail) computations as to compliance with the above ratio.
22.25
Guarantees and Security

The Borrower shall:
(a)
promptly notify the Agent:

(i)
if any new Subsidiary of the Borrower is incorporated or formed; and

(ii)
whether or not that Subsidiary is (or will be) a Restricted Subsidiary; and

(b)
if such Subsidiary is a Restricted Subsidiary, within 30 days of a request by
the Agent, ensure that it will:

(i)
become a Guarantor and provide a Restricted Subsidiary Debenture in favour of
the Secured Parties to secure all of the obligations of the Obligors under the
Secured Documents; and

(ii)
accede to the Intercreditor Agreement as an Obligor.

22.26
Integrated Resort 2 Completion

(a)
The Borrower shall ensure and procure that the Expansion Project is implemented
so that the Integrated Resort 2 Completion occurs on or before 7 April 2027 (or
such later date as agreed between the Borrower and the Head Lessor under the
Development Agreement (Expansion Property)).

(b)
For the purposes of this Clause 22.26, “Integrated Resort 2 Completion” has the
meaning given to the term “Completion” in the Development Agreement (Expansion
Property).

22.27
Sanctions, Anti-Corruption, Anti-Money Laundering



WTL/1019005126/Third Amended and Restated FA
159

--------------------------------------------------------------------------------





(a)
The Borrower shall not (and shall ensure that its Subsidiaries will not) violate
any Sanctions and will not conduct or engage in, directly or indirectly, any
transaction, conduct, trade, business or other activity that could result in its
violation of any Sanctions.

(b)
The Borrower shall not (and shall ensure that its Subsidiaries will not)
directly or indirectly use, or permit or authorise any other person to directly
or indirectly use, all or any part of the proceeds of any utilisation of the
Facilities:

(i)
for the purpose of (directly or indirectly) financing, or making funds available
for or to, any transaction, conduct, trade, business or other activity which
violates any Sanctions or which would breach any Anti-Corruption Laws,
Anti-Money Laundering Laws or terrorism financing laws;

(ii)
for the purpose of (directly or indirectly) financing, or contributing or making
funds available for or to, any jurisdiction or any person subject of any
Sanctions or any person incorporated, domiciled, resident or situated in a
jurisdiction subject of any Sanctions; or

(iii)
in any other manner which could result in any person (including any Finance
Party or any other person participating in or facilitating the offering of any
utilisation of the Facilities) being in breach of any Sanctions or becoming
subject of any Sanctions.

(c)
The Borrower shall (and shall ensure that its Subsidiaries will) conduct its
businesses in compliance with Anti-Corruption Laws and Anti-Money Laundering
Laws and maintain policies and procedures designed to promote and achieve
compliance with the applicable Anti-Corruption Laws and Anti-Money Laundering
Laws.


23.
Events of Default

Each of the events or circumstances set out in the following sub-clauses of this
Clause 23 (other than Clause 23.17 (Acceleration)) is an Event of Default.
23.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
(a)
in the case of principal or interest or guarantee fee or commitment fee, payment
is made within three Business Days of its due date;

(b)
in the case of fees and other amounts not constituting principal, interest,
guarantee fee or costs and expenses, payment is made within seven Business Days
of its due date; and

(c)
in the case of costs, expenses and any other sums, payment is made within 15
Business Days of its due date, following the giving of the notice or demand (if
any) required by the terms of the Finance Document.



WTL/1019005126/Third Amended and Restated FA
160

--------------------------------------------------------------------------------





23.2
Financial covenants

Any requirement of Clause 21.1 (Financial covenants) is not satisfied.
23.3
Other obligations

(a)
An Obligor does not comply with any provision of the Finance Documents to which
it is a party (other than those referred to in Clause 23.1 (Non-payment) and
Clause 23.2 (Financial covenants)).

(b)
No Event of Default under paragraph (a) above in relation to any provision of
the Finance Documents will occur if the failure to comply is capable of remedy
and is remedied within 30 days of the earlier of (i) the relevant Obligor
becoming aware of such default and (ii) the Agent or any Lender giving notice to
the relevant Obligor of the failure to comply.

23.4
Misrepresentation

(a)
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents to which it is a party or any other document delivered by or
on behalf of any Obligor under or in connection with any Finance Document is or
proves to have been incorrect or misleading in any material respect when made or
deemed to be made.

(b)
No Event of Default under paragraph (a) above will occur if the
misrepresentation or misstatement, or the circumstances giving rise to it, is
capable of remedy and is remedied within 30 days of the earlier of (i) the
relevant Obligor becoming aware of the misrepresentation or misstatement and
(ii) the Agent or any Lender giving notice to the relevant Obligor of the
misrepresentation or misstatement.

23.5
Cross default

(a)
Any Financial Indebtedness of any Obligor is not paid when due nor within any
applicable grace period.

(b)
Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

(c)
No Event of Default will occur under this Clause 23.5 if:

(i)
in relation to paragraphs (a) and (b) above, the holder of the relevant
Financial Indebtedness waives the applicable failure to pay or other event of
default (howsoever described) or such event of default is cured; or

(ii)
if the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (a) and (b) above at any time, is less
than S$200,000,000 (or its equivalent in any other currency or currencies).



WTL/1019005126/Third Amended and Restated FA
161

--------------------------------------------------------------------------------





23.6
Insolvency

(a)
An Obligor is (or is presumed or deemed by applicable law or a court to be)
unable or admits inability to pay its debts as they fall due, suspends, or
threatens to suspend, making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.

(b)
A moratorium is declared by an Obligor or a court of competent jurisdiction in
respect of any indebtedness of any Obligor or by any person on behalf of any
Obligor in respect of any of its indebtedness.

23.7
Insolvency proceedings

(a)
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

(i)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, judicial management or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of any Obligor other
than any Permitted Reorganisation, reconstruction or reorganisation permitted by
Clause 22.12 (Merger);

(ii)
a composition, assignment or arrangement with any creditor of any Obligor;

(iii)
the appointment of a liquidator (other than in respect of a solvent liquidation
of a Restricted Subsidiary permitted by this Agreement), receiver, judicial
manager, administrator, administrative receiver, compulsory manager or other
similar officer in respect of any Obligor or any of its respective assets; or

(iv)
the enforcement of any Security over any assets of any Obligor,

or any analogous procedure or step is taken in any jurisdiction.
(b)
No Event of Default will occur under paragraph (a) above in connection with any
legal proceedings or other procedure or step taken:

(i)
under paragraph (a)(i) above in relation to a winding-up, dissolution,
reorganisation, judicial management or an administration; or

(ii)
under paragraph (a)(iii) above,

which is being contested by the relevant Obligor in good faith by appropriate
means prior to an order being made against it and is discharged or stayed within
90 days of its commencement.
(c)
No Event of Default will occur under paragraph (a) above in connection with any
legal proceedings or other procedure or step taken under paragraph (a)(iv)
above,



WTL/1019005126/Third Amended and Restated FA
162

--------------------------------------------------------------------------------





(i)
which is discharged or stayed within 30 days of its commencement; or

(ii)
which is in respect of non-recourse indebtedness (being indebtedness where the
provider or beneficiary of such indebtedness has no right of recovery for such
indebtedness beyond the limited right of recourse against the relevant asset
and, having realised the same, such provider or beneficiary is not entitled to
take any further steps against the relevant Obligor or any of its other assets
to recover any sums due under such indebtedness and in particular, that such
provider or beneficiary is not entitled to petition to take any steps for the
winding-up of the Obligor) aggregating not more than S$50,000,000 (or its
equivalent in any other currency or currencies) at any one time and would not
reasonably be expected to have a Material Adverse Effect.

23.8
Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects:
(a)
any part of the Properties, any rights of the Borrower under the Development
Agreement (Expansion Property) or the Head Leases or any other material asset or
assets of the Borrower and is not discharged within 60 days; or

(b)
any material asset or assets of any other Obligor and is not discharged within
60 days.

23.9
Unlawfulness

It is or becomes unlawful for any Obligor to perform any of its payment or other
material obligations (as reasonably determined by the Majority Lenders) under
the Finance Documents to which it is a party.
23.10
Repudiation

(a)
Any Obligor repudiates a Finance Document or a Commercial Document to which it
is a party.

(b)
The Head Lessor or any other relevant Governmental Agency repudiates a
Commercial Document.

23.11
Security and guarantees

(a)
Any Security Document or any guarantee in or any subordination under any Finance
Document is not in full force and effect or any Security Document does not
create in favour of the Security Trustee for the benefit of the Secured Parties
the Security which it is expressed to create fully perfected and with the
ranking and priority it is expressed to have.

(b)
Any Security Document is declared null and void by a Governmental Agency of
competent jurisdiction, or any such Governmental Agency or any Obligor shall
contest the validity, perfection or priority of the Security granted pursuant to
any Security Document in favour of the Security Trustee.



WTL/1019005126/Third Amended and Restated FA
163

--------------------------------------------------------------------------------





(c)
The Head Lessor:

(i)
cancels, terminates or (to the detriment of the Secured Parties as secured
parties (as reasonably determined by the Majority Lenders)) amends the Consents
(other than an amendment permitted by paragraph (b)(i) of Clause 22.9
(Commercial Documents)); or

(ii)
amends (to the detriment of the Secured Parties as secured parties (as
reasonably determined by the Majority Lenders)) (other than any amendment
permitted by Clause 22.9 (Commercial Documents), cancels or terminates the
leasing arrangements contemplated by the Head Leases,

in each case without the consent of the Majority Lenders.
23.12
Carry on business

Any Obligor suspends or ceases (or threatens to suspend or cease) to carry on
all or a material part of its business, except as permitted by this Agreement.
23.13
Nationalisation

There shall have occurred:
(a)
any imposition of expropriatory or confiscatory taxes, or any nationalization,
re-entry, requisition, expropriation, seizure, compulsory acquisition,
modification, suspension, or confiscation (except routine actions for
rights-of-way and similar actions that do not and are not reasonably expected to
materially interfere with the operation of the Integrated Resorts) of the
ownership or control of:

(i)
all or any part (reasonably determined by the Majority Lenders to be material
and notified to the Agent and the Borrower) of any of the Properties or any
Integrated Resort; or

(ii)
more than 49 per cent. of the equity interests in:

(A)
the Borrower;

(B)
any Obligor which holds the Casino Licence; or

(C)
any of the Restricted Subsidiaries, the total assets or revenues of which
(consolidated where that Restricted Subsidiary itself has Subsidiaries), as at
the date as at which the latest semi-annual or annual consolidated financial
statements of the Borrower Group were prepared or, as the case may be, for the
financial period to which those financial statements relate, account for 10 per
cent. or more of the consolidated total assets or (as the case may be) revenues
of the Borrower Group (all as calculated by reference to the latest semi-annual
or annual consolidated financial statements of the Borrower Group); or



WTL/1019005126/Third Amended and Restated FA
164

--------------------------------------------------------------------------------





(b)
an extinguishment of any material rights benefiting, or imposition of any
restrictions affecting or impacting, any governmental act or series of acts
affecting or impacting, any delivery of any official governmental notice
affecting or impacting or any change in any law of Singapore (other than the
enactment of the Casino Legislation) governing, affecting or impacting, the
Development Agreement (Expansion Property) or the Head Leases, that would, in
each case, deprive the Lenders of any of their material rights or remedies in
respect of this Agreement or the other Finance Documents (including rights under
the Security Documents).

23.14
Integrated Resort

(a)
Either Integrated Resort is wholly or in any material part (as reasonably
determined by the Majority Lenders) damaged or destroyed, whether insured or
not, unless in respect of any such material part, the Borrower makes all
commercially reasonable efforts to reinstate, rebuild or replace such material
part within a reasonable period of time.

(b)
Either Integrated Resort is not being operated substantially in accordance with
the Commercial Documents.

(c)
The Development Agreement (Expansion Property), the Head Lease (Original
Property) or (once issued) the Head Lease (Expansion Property) is terminated.

(d)
The Casino License is cancelled, suspended, revoked or (to an extent which would
be reasonably likely to have a Material Adverse Effect) varied (each a “Licence
Event”), except where within 14 days of the occurrence of such Licence Event,
that Licence Event is itself cancelled or withdrawn and the Casino Licence is
reinstated to at least the form it took prior to the occurrence of such Licence
Event.

(e)
The Casino Legislation is adopted, and the terms of such legislation are such
that either the Borrower or the Head Lessor is unable to fulfil its material
obligations (as reasonably determined by the Majority Lenders) under any
Commercial Document.

23.15
Development Agreement (Expansion Property) Event of Default/Head Lease Event of
Default

Any Development Agreement (Expansion Property) Event of Default or Head Lease
Event of Default occurs and such Development Agreement (Expansion Property)
Event of Default or Head Lease Event of Default is not remedied to the
satisfaction of the Head Lessor within the time specified by the Head Lessor.


WTL/1019005126/Third Amended and Restated FA
165

--------------------------------------------------------------------------------





23.16
Declared Company

Any member of the Borrower Group is declared by the Minister to be a declared
company under the provisions of Part IX of the Companies Act, Chapter 50 of
Singapore.
23.17
Acceleration

(a)
On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:

(i)
cancel the Total Commitments whereupon they shall immediately be cancelled;

(ii)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

(iii)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders.

(b)
Promptly after being notified by the Agent of the Acceleration Date or any date
on which the Facilities are cancelled under Clause 8.2 (Change of control) each
Ancillary Lender shall by notice to the Borrower:

(i)
cancel its Ancillary Commitment whereupon it shall immediately be cancelled;

(ii)
declare that all or the corresponding part of the utilisations under any
Ancillary Facility provided by that Ancillary Lender, together with accrued
interest, full cash cover in respect of all or the corresponding part of the
contingent liabilities of that Lender under that Ancillary Facility, and all or
the corresponding part of all other amounts accrued or outstanding in respect of
that Ancillary Facility be immediately due and payable, whereupon they shall
become immediately due and payable; and/or

(iii)
declare that all or the corresponding part of the utilisations under any
Ancillary Facility provided by that Ancillary Lender, together with accrued
interest, full cash cover in respect of all or the corresponding part of the
contingent liabilities of that Lender under that Ancillary Facility, and all or
the corresponding part of all other amounts accrued or outstanding in respect of
that Ancillary Facility be payable upon demand, whereupon they shall immediately
become payable on demand by that Ancillary Lender (on the instructions of the
Agent, if so directed by the Majority Lenders).

(c)
No Ancillary Lender may at any time cancel the whole or any part of its
Ancillary Commitment, declare that all or part of the utilisations under an
Ancillary Facility provided by that Ancillary Lender be immediately due and
payable or require the payment of cash cover in respect of all or any part of
any contingent liabilities of that Lender under an Ancillary Facility unless the
Agent has delivered a notice to the Borrower pursuant to sub-paragraph (ii) of
paragraph (a) of this Clause 23.17 or the Facilities have been cancelled under
Clause 8.2 (Change of control).



WTL/1019005126/Third Amended and Restated FA
166

--------------------------------------------------------------------------------






24.
Changes to the Lenders

24.1
Transfers by the Lenders

Subject to this Clause 24 and to Clause 25 (Debt Purchase Transactions), a
Lender (the “Existing Lender”) may transfer by novation any of its rights and
obligations under the Finance Documents to any Eligible Lender (the “New
Lender”).
24.2
Conditions of transfer

(a)
The consent of the Borrower (but not the other Obligors) is required for a
transfer by a Lender unless the transfer is to another Lender or an Affiliate of
a Lender or an Event of Default is continuing, in which case, no consent from
the Borrower is required (unless the transfer would result in the Borrower
having to make any payment described in paragraph (d)(ii) below).

(b)
The consent of the Borrower to a transfer must not be unreasonably withheld or
delayed. For the avoidance of doubt, it will be reasonable for the Borrower to
refuse its consent, where the transfer would result in the Borrower having to
make any payment described in paragraph (d)(ii) below.

(c)
Other than in the case of a transfer permitted by paragraph (b) of Clause 25.1
(Permitted Debt Purchase Transactions), a transfer will be effective only if the
procedure set out in Clause 24.5 (Procedure for transfer) is complied with.

(d)
If:

(i)
a Lender transfers any of its rights or obligations under the Finance Documents
or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the transfer or change occurs,
the Borrower would be obliged to make a payment to the New Lender or Lender
acting through its new Facility Office under:

(A)
Clause 13 (Tax gross-up and indemnities); or

(B)
Clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the transfer or change had not occurred.


WTL/1019005126/Third Amended and Restated FA
167

--------------------------------------------------------------------------------





24.3
Transfer fee

The New Lender shall, on the date upon which a transfer takes effect, pay to the
Agent (for its own account) a fee of S$6,000.
24.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents or any other documents;

(ii)
the financial condition of any Obligor or other person;

(iii)
the performance and observance by any Obligor or other person of its obligations
under the Transaction Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Transaction Document;

(ii)
will continue to make its own independent appraisal of the creditworthiness of
any Obligor and their respective related entities and any other person whilst
any amount is or may be outstanding under the Finance Documents or any
Commitment is in force; and

(iii)
confirms to the Borrower that it is an Eligible Lender on the Transfer Date.

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re-transfer from a New Lender of any of the rights and obligations
transferred under this Clause 24; or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor or other person of its obligations under
the Finance Documents or otherwise.



WTL/1019005126/Third Amended and Restated FA
168

--------------------------------------------------------------------------------





24.5
Procedure for transfer

(a)
Subject to the conditions set out in this Clause 24, a transfer is effected in
accordance with paragraph (c) below when the Agent and the Borrower execute an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Agent and the Borrower shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate, provided that the transfer must
comply with Clause 24.2 (Conditions of transfer).

(b)
The Agent shall not be obliged to execute a Transfer Certificate delivered to it
by the Existing Lender and the New Lender unless it is satisfied that it has
completed all “know your customer” and other similar procedures that it is
required (or deems desirable) to conduct in relation to the transfer to such New
Lender.

(c)
On the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii)
the Agent, the Arranger, the Security Trustee, the New Lender and other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Agent, the Arranger, the Security Trustee
and the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

(iv)
the New Lender shall become a Party as a “Lender”.

(d)
Notwithstanding anything to the contrary in this Clause 24, the rights of the
Lenders to make assignments or transfers of, and grant participations in, any or
all of its Commitments, Ancillary Commitments, any Utilisation or utilisation
under any Ancillary Facility, or any interest therein, herein or in any other
Senior Liabilities owed to any such Lender, shall be subject to the same
conditions as those governing transfers set out in Clause 24.1 (Transfers by the
Lenders) and paragraphs (a) and (b) of Clause 24.2 (Conditions of transfer), and
to the approval of any applicable gaming authorities, to the extent required by
law and to the extent failure to obtain



WTL/1019005126/Third Amended and Restated FA
169

--------------------------------------------------------------------------------





such approval could jeopardise the Casino License or any other gaming licenses
of the Borrower or any of its parents or Affiliates. For the avoidance of doubt,
any participations under this paragraph (d) shall mean customary funded and risk
participations only.
24.6
Existing consents and waivers

A New Lender shall be bound by any consent, waiver, election or decision given
or made by the relevant Existing Lender under or pursuant to any Finance
Document prior to the coming into effect of the relevant transfer to such New
Lender.
24.7
Exclusion of Agent’s liability

In relation to any transfer pursuant to this Clause 24, each Party acknowledges
and agrees that the Agent shall not be obliged to enquire as to the accuracy of
any representation or warranty made by a New Lender in respect of its
eligibility as a Lender.

25.
Debt Purchase Transactions

25.1
Permitted Debt Purchase Transactions

(a)
The Borrower shall not enter into any Debt Purchase Transaction other than in
accordance with the other provisions of this Clause 25.

(b)
The Borrower may purchase by way of transfer, pursuant to Clause 24 (Changes to
the Lenders), a participation in any Term Loan and any related Commitment where:

(i)
such purchase is made for a consideration of less than par;

(ii)
such purchase is made using one of the processes set out at paragraphs (c) and
(d) below; and

(iii)
such purchase is made at a time when no Default is continuing;

(c)



(i)
A Debt Purchase Transaction referred to in paragraph (b) above may be entered
into pursuant to a solicitation process (a “Solicitation Process”) which is
carried out as follows.

(ii)
Prior to 11:00 am on a given Business Day (the “Solicitation Day”) the Borrower
or a financial institution acting on its behalf (the “Purchase Agent”) will
approach each Lender which participates in the relevant Term Facility to enable
it to offer to sell to the Borrower an amount of its participation in one or
more Term Facilities. Any Lender wishing to make such an offer shall, by 11:00
am on the second Business Day following such Solicitation Day, communicate to
the Borrower or the Purchase Agent, as applicable, details of the amount of its
participations, and in which Term Facilities, it is offering to sell and the
price at which it is offering to sell such participations. Any such offer shall
be irrevocable until 11:00 am on the fourth Business Day following such
Solicitation Day and shall be capable



WTL/1019005126/Third Amended and Restated FA
170

--------------------------------------------------------------------------------





of acceptance by the Borrower on or before such time by communicating its
acceptance in writing to the Purchase Agent or, if it is the Purchase Agent, the
relevant Lenders. The Purchase Agent or the Borrower, as applicable, will
communicate to the relevant Lenders which offers have been accepted by 12 noon
on the fourth Business Day following such Solicitation Day. In any event by
11:00 am on the fifth Business Day following such Solicitation Date, the
Borrower shall notify the Agent of the amounts of the participations purchased
through the relevant Solicitation Process, the identity of the Term Facility
Lenders to which they relate and the average price paid for the purchase of
participations in each relevant Term Facility. The Agent shall disclose such
information to any Lender that requests such disclosure.
(iii)
Any purchase of participations in the Term Facilities pursuant to a Solicitation
Process shall be completed and settled on or before the sixth Business Day after
the relevant Solicitation Day.

(iv)
In accepting any offers made pursuant to a Solicitation Process the Borrower
shall be free to select which offers and in which amounts it accepts but on the
basis that in relation to a participation in a particular Term Facility it
accepts offers in inverse order of the price offered (with the offer or offers
at the lowest price being accepted first) and that if in respect of
participations in a particular Term Facility it receives two or more offers at
the same price it shall only accept such offers on a pro rata basis.

(d)



(i)
A Debt Purchase Transaction referred to in paragraph (b) above may also be
entered into pursuant to an open order process (an “Open Order Process”) which
is carried out as follows.

(ii)
The Borrower may by itself or through another Purchase Agent or Purchase Agents
place an open order (an “Open Order”) to purchase participations in one or more
of the Term Facilities up to a set aggregate amount at a set price by notifying
at the same time all the Lenders participating in the relevant Term Facilities
of the same. Any Lender wishing to sell pursuant to an Open Order will, by 11:00
am on any Business Day following the date on which the Open Order is placed but
no earlier than the first Business Day, and no later than the fifth Business
Day, following the date on which the Open Order is placed, communicate to the
Purchase Agent details of the amount of its participations and in which Term
Facilities, it is offering to sell. Any such offer to sell shall be irrevocable
until 11:00 am on the Business Day following the date of such offer from the
Lender and shall be capable of acceptance by the Borrower on or before such time
by it communicating such acceptance in writing to the relevant Lender.

(iii)
Any purchase of participations in the Term Facilities pursuant to an Open Order
Process shall be completed and settled by the Borrower on or before the fifth
Business Day after the date of the relevant offer by a Lender to sell under the
relevant Open Order.



WTL/1019005126/Third Amended and Restated FA
171

--------------------------------------------------------------------------------





(iv)
If in respect of participations in a Term Facility the Purchase Agent receives
on the same Business Day two or more offers at the set price such that the
maximum amount of such Term Facility to which an Open Order relates would be
exceeded, the Borrower shall only accept such offers on a pro rata basis.

(v)
The Borrower shall, by 11:00 am on the sixth Business Day following the date on
which an Open Order is placed, notify the Agent of the amounts of the
participations purchased through such Open Order Process and the identity of the
Term Facility Lenders to which they relate. The Agent shall disclose such
information to any Lender that requests the same.

(e)
For the avoidance of doubt, there is no limit on the number of occasions a
Solicitation Process or an Open Order Process may be implemented.

(f)
In relation to any Debt Purchase Transaction entered into pursuant to this
Clause 25.1, notwithstanding any other term of this Agreement or the other
Finance Documents:

(i)
on completion of the relevant transfer pursuant to Clause 24 (Changes to the
Lenders), the portions of the Term Loans to which it relates shall be
extinguished and:

(A)
(in relation to Facility A Loans) the obligations under Clause 7.1 (Repayment of
Facility A Loans) shall be satisfied rateably; and

(B)
(in relation to Facility C Loans) the obligations under Clause 7.3 (Repayment of
Facility C Loans) shall be satisfied in such manner as the Facility C Lenders
may agree;

(ii)
the Borrower (which is the transferee) shall be deemed to be an entity which
fulfils the requirements of Clause 24.1 (Transfers by the Lenders) to be a New
Lender (as defined in such Clause);

(iii)
Clause 29 (Sharing among the Finance Parties) shall not be applicable to the
consideration paid under such Debt Purchase Transaction; and

(iv)
for the avoidance of doubt, any extinguishment of any part of the Term Loans
shall not affect any amendment or waiver which prior to such extinguishment had
been approved by or on behalf of the requisite Lender or Lenders in accordance
with this Agreement.

25.2
Notification

(a)
Each Lender shall, unless such Debt Purchase Transaction is a transfer, promptly
notify the Agent in writing if it knowingly enters into a Debt Purchase
Transaction with a Permitted Sands Lender (a “Notifiable Debt Purchase
Transaction”).



WTL/1019005126/Third Amended and Restated FA
172

--------------------------------------------------------------------------------





(b)
A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

(i)
is terminated; or

(ii)
ceases to be with a Permitted Sands Lender.


26.
Changes to the Obligors

26.1
Assignments and transfers by Obligors

No Obligor may assign or transfer any of its rights or obligations under any
Finance Document, except:
(a)
in relation to a Guarantor, as part of any merger, consolidation, amalgamation
or other combination with another Guarantor as permitted by this Agreement;

(b)
with the prior written consent of all the Lenders; or

(c)
pursuant to a Permitted Corporate Restructuring or Permitted Reorganisation.

26.2
Guarantors

(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
20.14 (“Know your customer” checks), each Restricted Subsidiary of the Borrower
shall become a Guarantor in accordance with Clause 22.25 (Guarantees and
Security) and accordingly the Borrower shall:

(i)
deliver to the Agent a duly completed and executed Guarantor Accession Letter;
and

(ii)
ensure that the Agent receives all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions) in relation to that Guarantor, each in form
and substance satisfactory to the Agent.

(b)
The Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance reasonably satisfactory to
it) all the documents and other evidence listed in Part II of Schedule 2
(Conditions).

26.3
Repetition of Representations

Delivery of an Guarantor Accession Letter constitutes confirmation by the
relevant Restricted Subsidiary that the Repeating Representations and each of
the representations set out in Clause 19.5 (Validity and admissibility in
evidence) and Clause 19.7 (No filing or stamp taxes) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.


WTL/1019005126/Third Amended and Restated FA
173

--------------------------------------------------------------------------------






27.
Disclosure of information

(a)
Each Finance Party shall hold all non-public information obtained pursuant to
the requirements of this Agreement and any other Finance Document in accordance
with that Finance Party’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound banking or
investment practices and to ensure that such non-public information is protected
with security measures and at least with a degree of care that would apply to
such Finance Party’s own confidential information, it being understood and
agreed by the Obligors that in any event each Finance Party:

(i)
may make disclosure to its affiliates, head office, representative offices,
subsidiaries, related corporation and branch offices (whether in Singapore or
overseas) in accordance with its internal compliance and disclosure policies so
long as such affiliates, head office, representative offices, related
corporation, subsidiaries or branch offices keep such disclosed non-public
information confidential;

(ii)
may, on a confidential basis, make disclosures to any actual, prospective or
potential bona fide assignee, transferee or participant in connection with the
contemplated assignment, transfer or the granting of any participation by that
Finance Party of any Loans or any participations therein (provided that such
actual, prospective or potential assignee, transferee or participant agrees to
be bound by this Clause 27);

(iii)
(where that Finance Party is the Agent or the Security Trustee) may make
disclosures to any bona fide person who is succeeding that Finance Party in that
capacity (provided that such person agrees to be bound by this Clause 27);

(iv)
may make disclosures to any other Secured Party;

(v)
may make disclosures to any Obligor or the Sponsor;

(vi)
may, on a confidential basis, make disclosures to its professional advisers
(provided that such adviser agrees to be bound by provisions no less restrictive
than this Clause 27);

(vii)
may make disclosures required or requested by any Governmental Agency or
representative thereof or pursuant to legal process; provided that, unless
specifically prohibited by applicable law or court order, that Finance Party
shall notify the Borrower of any request by any Governmental Agency or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Finance Party by such
Governmental Agency) for disclosure of any such non-public information; or

(viii)
may make disclosures to any person who is a person, or who belongs to a class of
persons, specified in the second column of the Third Schedule to the Banking
Act, Chapter 19 of Singapore (the “Banking Act”), in accordance with Section
47(2) of the Banking Act.



WTL/1019005126/Third Amended and Restated FA
174

--------------------------------------------------------------------------------





(b)
For the purposes of paragraph (a) above, “non-public information” shall not
include information that is not acquired from (i) any of the Obligors, the
Sponsor or any of their respective Subsidiaries or Affiliates (or persons acting
on behalf of or retained by any of the Obligors, the Sponsor or any of their
respective Subsidiaries or Affiliates), (ii) persons retained by or acting on
behalf of any Finance Party in connection with this Agreement and the
transactions contemplated hereby or (iii) persons known by such Finance Party to
be under a duty or an obligation of confidentiality to the Borrower (it being
understood that the Finance Parties and their respective Affiliates shall be
under an obligation of confidentiality).

(c)
Concurrently with the delivery of any document or notice required to be
delivered pursuant to this Clause 27, the Borrower shall indicate in writing
whether such document or notice contains non-public information (and if the
Borrower does not so indicate (acting reasonably), it shall be deemed to contain
non-public information). The Borrower and each Finance Party acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Borrower, its
Subsidiaries or their securities) and, if documents or notices required to be
delivered pursuant to this Clause 27 or otherwise are being distributed through
Debt Domain, IntraLinks, IntraAgency, SyndTrak or another relevant website or
other information platform (the “Platform”), any document or notice that the
Borrower has indicated contains non-public information shall not be posted on
that portion of the Platform designated for such public-side Lenders. The
Platform and any Approved Electronic Communications are provided “as is” and “as
available”. None of the Finance Parties or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Relevant
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Relevant Affiliates in connection with the Platform or
the Approved Electronic Communications.

(d)
For the purpose of paragraph (c) above, “Approved Electronic Communications”
means any notice, demand, communication, information, document or other material
that any Obligor provides to the Agent pursuant to any Transaction Document or
the transactions contemplated therein which is distributed to the Finance
Parties by means of electronic communications.


27A.    Personal Data Protection Act
(a)
If any Obligor provides the Finance Parties with personal data of any individual
as required by, pursuant to, or in connection with the Finance Documents, that
Obligor represents and warrants to the Finance Parties that it has, to the
extent required by law, (i) notified the relevant individual of the purposes for
which data will be collected, processed, used or disclosed; and (ii) obtained
such individual’s consent for, and hereby consents on behalf of such individual
to, the collection, processing, use and disclosure of his/her personal data by
the Finance Parties, in each case, in accordance with or for the purposes of the
Finance Documents, and confirms that it is authorised by such individual to
provide such consent on his/her behalf.



WTL/1019005126/Third Amended and Restated FA
175

--------------------------------------------------------------------------------





(b)
Each Obligor agrees and undertakes to notify the Agent promptly upon its
becoming aware of the withdrawal by the relevant individual of his/her consent
to the collection, processing, use and/or disclosure by any Finance Party of any
personal data provided by that Obligor to any Finance Party.

(c)
Any consent given pursuant to this agreement in relation to personal data shall,
subject to all applicable laws and regulations, survive death, incapacity,
bankruptcy or insolvency of any such individual and the termination or
expiration of this Agreement.


28.
Role of the Administrative Parties

28.1
Appointment of the Agent

(a)
Each of the other Finance Parties appoints the Agent to act as its agent under
and in connection with the Finance Documents.

(b)
Each of the other Finance Parties authorises the Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

28.2
Duties of the Agent

(a)
The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

(b)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(c)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

(d)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than to any Administrative
Party) under this Agreement it shall promptly notify the other Finance Parties.

(e)
The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature. The Agent shall have no other duties save as expressly
provided for in the Finance Documents.



WTL/1019005126/Third Amended and Restated FA
176

--------------------------------------------------------------------------------





28.3
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
28.4
Role of the Security Trustee

The Security Trustee shall be appointed to act as security trustee for the
Secured Parties pursuant to, and shall act as security trustee for the Secured
Parties in accordance with, the terms of the Intercreditor Agreement and the
other Security Documents.
28.5
No fiduciary duties

(a)
Nothing in this Agreement constitutes the Agent or the Arranger as a trustee or
fiduciary of any other person.

(b)
Neither the Agent nor the Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

28.6
Business with the Obligors

Any Administrative Party may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any Obligor or any other
person.
28.7
Rights and discretions of the Agent

(a)
The Agent may rely on:

(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

(ii)
any statement purportedly made by a director, manager, authorised signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

(b)
The Agent may assume, unless it has received notice to the contrary in its
capacity as agent for the Lenders or, as the case may be, as security trustee
for the Secured Parties that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 23.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised;

(iii)
any notice or request made by the Borrower is made on behalf of and with the
consent and knowledge of all the Obligors; and



WTL/1019005126/Third Amended and Restated FA
177

--------------------------------------------------------------------------------





(iv)
no Notifiable Debt Purchase Transaction (A) has been entered into, (B) has been
terminated or (C) has ceased to be with a Permitted Sands Lender.

(c)
The Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.

(d)
The Agent may act in relation to the Finance Documents through its personnel and
agents.

(e)
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

(f)
Notwithstanding any other provision of any Finance Document to the contrary, no
Administrative Party is obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any law or regulation or
a breach of a fiduciary duty or duty of confidentiality.

28.8
Majority Lenders’/Lenders’ instructions

(a)
Unless a contrary indication appears in a Finance Document and subject to
paragraphs (f) and (g) below, the Agent or (as the case may be) the Security
Trustee shall (i) exercise any right, power, authority or discretion vested in
it as Agent or Security Trustee (as the case may be) in accordance with any
instructions given to it by the Majority Lenders (or, if so instructed by the
Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.

(b)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

(c)
The Agent or the Security Trustee may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) or under
paragraph (d) below until it has received such security as it may require for
any cost, loss or liability (together with any associated goods and services
Tax) which it may incur in complying with the instructions.

(d)
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Agent or the Security Trustee may engage in any act (or refrain
from taking such action) as it considers to be in the best interest of the
Lenders.

(e)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

(f)
If the Borrower or any other Obligor requests that the Agent or the Lenders
grant a consent or approval as provided in any Finance Document, that the Agent
or the Lenders waive compliance with any provision of the same, or that the
Agent or the Lenders make any determination in any Finance Document, and in the
request therefor to the Lenders, the Agent specifies that such consent,
approval, waiver or determination is to be deemed to be approved or made by each
Lender who fails to respond negatively in writing within ten Business Days (or
such longer period as the Agent may specify, acting reasonably) (and the Agent
hereby agrees that it will so specify



WTL/1019005126/Third Amended and Restated FA
178

--------------------------------------------------------------------------------





in any such request), then for all purposes hereof, each Lender who does not
respond in the negative within such period thus specified shall be deemed to
have approved such request.
(g)
Any right, power, authority or discretion vested in the Agent or the Security
Trustee under:

(i)    the definition of “Agreed Form” in Clause 1.1 (Definitions);
(ii)    the definition of “Approved Valuers” in Clause 1.1 (Definitions);
(iii)    the definition of “External Subordination Agreement” in Clause 1.1
(Definitions);
(iv)    the definition of “Internal Subordination Agreement” in Clause 1.1
(Definitions);
(v)    the definition of “Reference Banks” in Clause 1.1 (Definitions);
(vi)    the definition of “Restricted Subsidiary Debenture” in Clause 1.1
(Definitions);
(vii)    the definition of “Screen Rate” in Clause 1.1 (Definitions);
(viii)    the definition of “Transfer Certificate” in Clause 1.1 (Definitions);
(ix)    paragraph (a)(iii)(C) of Clause 1.2 (Construction);
(x)    paragraph (a)(vii) of Clause 2.3 (Accordion Feature – Increase in
Facility C);
(xi)    paragraph (c)(ii) of Clause 4.2 (Further conditions precedent);
(xii)    paragraph (b)(viii) of Clause 6.3 (Request for Ancillary Facilities);
(xiii)    paragraph (a) of Clause 6.5 (Adjustments to Facility B Commitment);
(xiv)    paragraph (a) of Clause 10.2 (Changes to Interest Periods);
(xv)    paragraph (c)(xiii) of Clause 22.5 (Disposals);
(xvi)    paragraph (b)(iii)(B) of Clause 22.12 (Merger);
(xvii)    paragraph (b)(ii) of Clause 22.10 (Accounts);
(xviii)    paragraphs (a)(ii) and (b) of Clause 26.2 (Guarantors); and
(xix)    Clause 28.16 (Reference Banks),
may be exercised by the Agent or (as the case may be) the Security Trustee in
its sole discretion.


WTL/1019005126/Third Amended and Restated FA
179

--------------------------------------------------------------------------------





28.9
Responsibility for documentation

No Administrative Party:
(a)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by any Administrative Party, an Obligor or
any other person given in or in connection with any Transaction Document or the
Information Memorandum;

(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Transaction Document or any other agreement, arrangement
or document entered into, made or executed in anticipation of or in connection
with any Transaction Document; or

(c)
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

28.10
Exclusion of liability

(a)
Without limiting paragraph (b) below, the Agent shall not be liable for any
cost, loss or liability incurred by any Party as a consequence of:

(i)
the Agent having taken or having omitted to take any action under or in
connection with any Finance Document, unless directly caused by the Agent’s
gross negligence or wilful misconduct; or

(ii)
any delay in the crediting to any account of an amount required under the
Finance Documents to be paid by the Agent, if the Agent shall have taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for the purpose of such payment.

(b)
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this Clause. Any third party referred to in this
paragraph (b) may enjoy the benefit of or enforce the terms of this paragraph in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

(c)
Nothing in this Agreement shall oblige any Administrative Party to conduct any
“know your customer” or other procedures in relation to any person on behalf of
any Lender and each Lender confirms to each Administrative Party that it is
solely responsible for any such procedures it is required to conduct and that it
shall not rely on any statement in relation to such procedures made by any
Administrative Party.



WTL/1019005126/Third Amended and Restated FA
180

--------------------------------------------------------------------------------





(d)
Notwithstanding any term or provision of any Finance Document to the contrary,
the Agent shall not be responsible or have any liability to any Party or anyone
else under any circumstances for special, punitive, indirect or consequential
losses or damages of any kind whatsoever, whether or not foreseeable, or for any
loss of business, goodwill, opportunity or profit, whether arising directly or
indirectly and whether or not foreseeable, unless directly caused by its gross
negligence, wilful default or fraud. The provisions of this paragraph (d) shall
survive the termination or expiry of this Agreement and the resignation of the
Agent.

28.11
Lenders’ indemnity to the Agent

(a)
Subject to paragraph (b) below, each Lender shall (in proportion to its
Available Commitments and participations in the Loans then outstanding to the
Available Facilities and all the Loans then outstanding) indemnify the Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) in acting as Agent under the Finance Documents (unless the
Agent has been reimbursed by an Obligor pursuant to a Finance Document).

(b)
If the Available Facilities are then zero, each Lender’s indemnity in paragraph
(a) above shall be in proportion to its Available Commitments to the Available
Facilities immediately prior to their reduction to zero, unless there are then
any Loans outstanding in which case it shall be in proportion to its
participations in the Loans then outstanding to all the Loans then outstanding.

28.12
Resignation of the Agent

(a)
The Agent may resign and appoint one of its Affiliates acting through an office
in Singapore as successor by giving notice to the other Finance Parties and the
Borrower.

(b)
Alternatively the Agent may resign by giving notice to the other Finance Parties
and the Borrower, in which case the Majority Lenders (with the consent of the
Borrower) may appoint a successor Agent.

(c)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 30 days after notice of resignation was given, the
retiring Agent (after consultation with the Borrower) may appoint a successor
Agent (acting through an office in Singapore).

(d)
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(e)
The Agent’s resignation notice shall take effect only upon the appointment of a
successor.

(f)
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 28. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.



WTL/1019005126/Third Amended and Restated FA
181

--------------------------------------------------------------------------------





(g)
After consultation with the Borrower, the Majority Lenders may, at their own
cost, by notice to the Agent, require it to resign in accordance with paragraph
(b) above. In this event, the Agent shall resign in accordance with paragraph
(b) above.

(h)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three Months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

(i)
the Agent fails to respond to a request under Clause 13.8 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

(ii)
the information supplied by the Agent pursuant to Clause 13.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the Borrower and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date,

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.
28.13
Confidentiality

(a)
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its respective agency or security trustee division which in each
case shall be treated as a separate legal person from any other of its branches,
divisions or departments.

(b)
If information is received by another branch, division or department of the
legal person which is the Agent, it may be treated as confidential to that
branch, division or department and the Agent shall not be deemed to have notice
of it.

(c)
The Agent shall not be obliged to disclose to any Finance Party any information
supplied to it by the Borrower or any Affiliates of the Borrower on a
confidential basis and for the purpose of evaluating whether any waiver or
amendment is or may be required or desirable in relation to any Finance
Document.

28.14
Relationship with the Lenders

Subject to Clause 30.2 (Distributions by the Agent), the Agent may treat each
Lender as a Lender, entitled to payments under this Agreement and acting through
its Facility Office unless it has received not less than five Business Days’
prior notice from that Lender to the contrary in accordance with the terms of
this Agreement.


WTL/1019005126/Third Amended and Restated FA
182

--------------------------------------------------------------------------------





28.15
Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Transaction Document, each Lender
confirms to each Administrative Party that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Transaction Document including
but not limited to:
(a)
the financial condition, status and nature of any Obligor or any other person;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document and any other agreement, Security arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Transaction Document;

(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Transaction Document, the transactions contemplated by the Transaction
Documents or any other agreement, Security, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document; and

(d)
the adequacy, accuracy and/or completeness of the Information Memorandum and any
other information provided by the Agent, any Party or by any other person under
or in connection with any Transaction Document, the transactions contemplated by
the Transaction Documents or any other agreement, Security, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document.

28.16
Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender or any bank approved by the Majority Lenders to replace that Reference
Bank.
28.17
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.


WTL/1019005126/Third Amended and Restated FA
183

--------------------------------------------------------------------------------





28.18
Security Documents

The provisions of the Security Documents shall bind each Party.
28.19
Transfer Certificate

Each Party (except for the Borrower and the Lender and any bank, financial
institution, trust, fund or other entity which is seeking the relevant transfer
in accordance with Clause 24 (Changes to the Lenders)) irrevocably authorises
the Agent to sign each Transfer Certificate on its behalf.

29.
Sharing among the Finance Parties

29.1
Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers (whether
by set-off or otherwise) any amount from an Obligor other than in accordance
with Clause 30 (Payment mechanics) (a “Recovered Amount”) and applies that
amount to a payment due under the Finance Documents then:
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 30 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 30.5 (Partial payments).

29.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 30.5
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.
29.3
Recovering Finance Party’s rights

(a)
On a distribution by the Agent under Clause 29.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.



WTL/1019005126/Third Amended and Restated FA
184

--------------------------------------------------------------------------------





(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

29.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

(b)
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

29.5
Exceptions

(a)
This Clause 29 shall not apply to:

(i)
the extent that the Recovering Finance Party would not, after making any payment
pursuant to this Clause, have a valid and enforceable claim against the relevant
Obligor;

(ii)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement; or

(iii)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.



WTL/1019005126/Third Amended and Restated FA
185

--------------------------------------------------------------------------------






30.
Payment mechanics

30.1
Payments to the Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor (subject to Clause 30.9 (Payments to the
Security Trustee) or that Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Agent specifies.

30.2
Distributions by the Agent

(a)
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 30.3 (Distributions to an Obligor), Clause 30.4
(Clawback) and Clause 30.9 (Payments to the Security Trustee) be made available
by the Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the Agent by not less than five Business Days’ notice with a bank in the
principal financial centre of the country of that currency.

(b)
The Agent shall distribute payments received by it in relation to all or any
part of a Loan to the Lender indicated in the records of the Agent as being so
entitled on that date Provided that the Agent is authorised to distribute
payments to be made on the date on which any transfer becomes effective pursuant
to Clause 24 (Changes to the Lenders) to the Lender so entitled immediately
before such transfer took place regardless of the period to which such sums
relate.

30.3
Distributions to an Obligor

The Agent and the Security Trustee may (with the consent of the Obligor or in
accordance with Clause 31 (Set-off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.
30.4
Clawback

(a)
Where a sum is to be paid to the Agent or the Security Trustee under the Finance
Documents for another Party, the Agent or, as the case may be, the Security
Trustee is not obliged to pay that sum to that other Party (or to enter into or
perform any related exchange contract) until it has been able to establish to
its satisfaction that it has actually received that sum.



WTL/1019005126/Third Amended and Restated FA
186

--------------------------------------------------------------------------------





(b)
If the Agent or the Security Trustee pays an amount to another Party and it
proves to be the case that the Agent or, as the case may be, the Security
Trustee, had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid shall on
demand refund the same to the Agent or, as the case may be, the Security Trustee
together with interest on that amount from the date of payment to the date of
receipt by the Agent or, as the case may be, the Security Trustee, calculated by
it to reflect its cost of funds.

30.5
Partial payments

(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
any Administrative Party under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee (other
than as provided in (i) above) or commission due but unpaid under this Agreement
or any Ancillary Facility Document;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement or any Ancillary Facility Document; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents or any Ancillary Facility Document,

provided that the Agent shall not make any such payments to any Ancillary Lender
prior to the Agent delivering a notice to the Borrower pursuant to Clause 23.17
(Acceleration).
(b)
The Agent shall, if so directed by the Majority Facility A Lenders, the Majority
Facility B Lenders, the Majority Facility C Lenders, and the Majority Facility D
Lenders, vary the order set out in paragraphs (a)(i) to (a)(iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

30.6
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
30.7
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).



WTL/1019005126/Third Amended and Restated FA
187

--------------------------------------------------------------------------------





(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement, interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

30.8
Currency of account

(a)
Subject to paragraphs (c) and (d) below, Singapore Dollars is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

(b)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

(c)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(d)
Any amount expressed to be payable in a currency other than Singapore Dollars
shall be paid in that other currency.

30.9
Payments to the Security Trustee

Notwithstanding any other provision of any Finance Document, at any time after
any Security created by or pursuant to any Security Document becomes
enforceable, the Security Trustee may require:
(a)
any Obligor to pay all sums due under any Finance Document; or

(b)
the Agent to pay all sums received or recovered from an Obligor under any
Finance Document,

in each case as the Security Trustee may direct for application in accordance
with the terms of the Intercreditor Agreement and the Security Documents.

31.
Set-off

While an Event of Default is continuing, a Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off. The
relevant Finance Party shall notify the Borrower of any set-off pursuant to this
Clause 31 as soon as practicable after the Finance Party completes it.


WTL/1019005126/Third Amended and Restated FA
188

--------------------------------------------------------------------------------






32.
Notices

32.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or (where applicable) under Clause 32.5 (Electronic communication) by
email.
32.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Borrower, that identified with its name below;

(b)
in the case of each Lender or any Guarantor, that notified in writing to the
Agent on or prior to the date on which it becomes a Party; and

(c)
in the case of the Agent and the Security Trustee, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.
32.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will be effective:

(i)
if by way of fax, only when received in legible form;

(ii)
if by way of letter, only when it has been left at the relevant address or three
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

(iii)
(where applicable) if by way of email, if it complies with the conditions under
Clause 32.5 (Electronic communication); or

(iv)
if by way of posting by any Party on a Deal Site, on a Business Day of such
posting,

and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Agent or the
Security Trustee will be effective only when actually received by it and then
only if it is expressly marked for the attention of the department or officer
identified with its signature below (or any substitute department or officer as
it shall specify for this purpose).



WTL/1019005126/Third Amended and Restated FA
189

--------------------------------------------------------------------------------





(c)
All notices from or to an Obligor shall be sent through the Agent.

(d)
Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

32.4
Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 32.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
32.5
Electronic communication

(a)
For the purposes of delivering a scanned copy of a duly completed Utilisation
Request by email under paragraph (b)(i) of Clause 5.1 (Delivery of a Utilisation
Request), the Agent and the Borrower shall:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(ii)
notify each other of any change to their electronic mail address or any other
such information supplied by them.

(b)
Any electronic communication made for the purpose of paragraph (b)(i) of Clause
5.1 (Delivery of a Utilisation Request) by the Borrower to the Agent will be
effective only when actually received by the Agent and then only if it is
addressed in such a manner as the Agent shall specify to the Borrower for this
purpose.

(c)
The Agent and the Borrower shall notify each other promptly upon becoming aware
that its electronic mail system or other electronic means of communication
cannot be used due to technical failure (and that failure is or is likely to be
continuing for more than 24 hours). Until the Agent or the Borrower has notified
each other that the failure has been remedied, all notices between those parties
shall be sent by fax or letter in accordance with this Clause 32.

32.6
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document or
a Security Document.



WTL/1019005126/Third Amended and Restated FA
190

--------------------------------------------------------------------------------





32.7
Use of a Deal Site by the Agent

(a)
The Agent may satisfy its obligations under this Agreement to deliver any
information to such Finance Parties as the Agent may elect, by posting such
information on an electronic website designated by the Agent for such purpose
(the “Deal Site”) if the Agent has notified each such Finance Party that that it
intends to use such Deal Site for such purpose.

(b)
Any costs and expenses incurred by the Agent in relation to the Deal Site shall
be for the account of the Agent. The Borrower consents to the use of its logo
(if applicable) on the Deal Site.

(c)
The Agent shall, upon request, disclose the address of and any relevant password
specifications for the Deal Site (“Access Information”) to one or more officers,
directors, employees or other representatives (“Representatives”) of each
Finance Party that the Agent has elected to deliver information to through the
Deal Site.

(d)
Each Finance Party using a Deal Site agrees to:

(i)
keep all Access Information confidential and not to disclose it to anyone, other
than such of its Representatives as it has requested the Agent to provide Access
Information to; and

(ii)
ensure that all persons to whom they give access can properly receive the
information available on the Deal Site, including under Clause 27 (Disclosure of
information).

(e)
If the Deal Site is not available for any reason, promptly following this being
brought to its attention, the Agent shall provide communications to the Finance
Parties by another means as contemplated by this Clause 32. A Finance Party will
notify the Agent promptly if it is unable to access or use the Deal Site.

(f)
Each of the Finance Parties agrees that:

(i)
the Agent shall not be liable for any cost, loss or liability incurred by any
Finance Party as a result of its access or use of the Deal Site or its inability
to access or use the Deal Site; and

(ii)
the Agent is under no obligation to monitor access to or the availability of the
Deal Site.

(g)
The Agent may terminate a Deal Site at any time. If such termination occurs
whilst amounts remain outstanding under the Facility, the Agent shall give not
less than five days’ prior notice to each Finance Party (that the Agent has
elected to deliver information to through the Deal Site) of such termination.



WTL/1019005126/Third Amended and Restated FA
191

--------------------------------------------------------------------------------






33.
Calculations and certificates

33.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
33.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
33.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Singapore interbank market differs, in accordance with that market practice.

34.
Partial invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

35.
Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

36.
Amendments and waivers

36.1
Required consents

(a)
Subject to Clause 36.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties, provided that
the Agent may, with the consent of the Borrower only, amend, modify or
supplement this Agreement or any other Finance Document to cure any ambiguity,
mutual mistake among all Parties hereto or thereto, typographical error, defect
or inconsistency.



WTL/1019005126/Third Amended and Restated FA
192

--------------------------------------------------------------------------------





(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 36.

36.2
Exceptions

(a)
An amendment or waiver that has the effect of changing or which relates to:

(i)
the definition of “Majority Lenders” in Clause 1.1 (Definitions), shall not be
made without the prior consent of all the Lenders;

(ii)
the definition of “Majority Facility A Lenders”, “Majority Facility B Lenders”,
“Majority Facility C Lenders” or “Majority Facility D Lenders” in Clause 1.1
(Definitions), shall not be made without the prior consent of all the Lenders
under the relevant Facility;

(iii)
an extension to the date of payment of any amount under the Finance Documents
(save as contemplated by Clause 7.6 (Extension Option)), shall not be made
without the prior consent of each Lender directly affected by such extension;

(iv)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable, shall not be made without the
prior consent of all the Lenders directly affected by such reduction;

(v)
an increase in or an extension of any Commitment (save as contemplated by Clause
2.3 (Accordion Feature – Increase in Facility C) and/or Clause 7.6 (Extension
Option)), shall not be made without the prior consent of each Lender directly
affected by such increase or extension;

(vi)
any provision which expressly requires the consent of all the Lenders, shall not
be made without the prior consent of all the Lenders;

(vii)
Clause 2.2 (Finance Parties’ rights and obligations), Clause 24 (Changes to the
Lenders), Clause 29 (Sharing among the Finance Parties) or this Clause 36.2
shall not be made without the prior consent of all the Lenders; or

(viii)
(notwithstanding paragraph (b) of Clause 20.2 (Amendments and Waivers: Security
Documents) of the Intercreditor Agreement) the release of any Security created
pursuant to any Security Document or of any Charged Assets or the release of any
guarantee or subordination in any Finance Document (except, in each case, as
permitted in any Finance Document), shall not be made without the prior consent
of all the Lenders (other than, in relation to a release of any such Security
not constituting part of the Properties comprising the hotel, conference,
meeting, convention, exhibition and/or Casino facilities, where the fair market
value of the Charged Assets subject to such release (when aggregated with the
fair market value of all Charged Assets released pursuant to this sub-paragraph
(viii)) does not exceed 25 per cent. of the total fair market value of all
Charged Assets immediately prior to the date of the first such release, in which
case the release shall not be made without the prior consent of the Majority
Lenders) (it being understood that the provision of additional Security
permitted by this Agreement on any



WTL/1019005126/Third Amended and Restated FA
193

--------------------------------------------------------------------------------





Charged Assets shall not be deemed to be a release of Security created pursuant
to any Security Document or of any Charged Asset),
other than, in each case, subject to paragraph (g) below, any Permitted Sands
Lender. For the avoidance of doubt, a Non-Funding Lender shall not be required
to consent to any matter described in this Clause 36.2 (nor shall its
participation in any outstanding Loans be taken into consideration for reaching
any consent), except to the extent required by Clause 2.4 (Non-Funding Lender).
(b)
An amendment or waiver which relates to the rights or obligations of any
Administrative Party may not be effected without the consent of such
Administrative Party.

(c)
Except where the consent of all Lenders is required by any Finance Document, an
amendment or waiver which relates solely to the rights and obligations of the
Facility A Lenders shall not be effective without the consent of the Majority
Facility A Lenders and shall not require the consent of any Facility B Lender,
any Facility C Lender, any Facility D Lender or Ancillary Lender.

(d)
Except where the consent of all Lenders is required by any Finance Document, an
amendment or waiver which relates solely to the rights or obligations of the
Facility B Lenders shall not be effective without the consent of the Majority
Facility B Lenders and shall not require the consent of any Facility A Lender,
any Facility C Lender, any Facility D Lender or Ancillary Lender.

(e)
Except where the consent of all Lenders is required by any Finance Document, an
amendment or waiver which relates solely to the rights and obligations of the
Facility C Lenders shall not be effective without the consent of the Majority
Facility C Lenders and shall not require the consent of any Facility A Lender,
Facility B Lender, any Facility D Lender or Ancillary Lender.

(f)
Except where the consent of all Lenders is required by any Finance Document, an
amendment or waiver which relates solely to the rights and obligations of the
Facility D Lenders shall not be effective without the consent of the Majority
Facility D Lenders and shall not require the consent of any Facility A Lender,
Facility B Lender, any Facility C Lender or Ancillary Lender.

(g)
Except where the consent of all Lenders is required by any Finance Document, an
amendment or waiver which relates solely to the rights and obligations of an
Ancillary Lender shall not be effective without the consent of that Ancillary
Lender and shall not require the consent of any Facility A Lender, Facility B
Lender, Facility C Lender or Facility D Lender.

(h)
Any amendment or waiver which puts any Permitted Sands Lender in its capacity as
a Lender in a worse position, whether economically or otherwise, with respect to
its participation in the Facilities (other than in a way which affects or would
affect Lenders of that Permitted Sands Lender’s class generally), may not be
effected without its consent.



WTL/1019005126/Third Amended and Restated FA
194

--------------------------------------------------------------------------------





(i)
Any provision of this Agreement or any other Finance Document which requires the
consent, approval or determination of all the Lenders shall not require the
consent, approval or determination of any Permitted Sands Lender (unless it
relates to paragraph (a)(i), (a)(ii) or (g) above) and any such consent,
approval or determination shall be made by all the other Lenders.

(j)
Notwithstanding the foregoing, if any Lender (a “Non-Consenting Lender”) does
not agree to any amendment or waiver hereunder which has been consented to by
the Majority Lenders, then the Borrower may cancel the Commitments of such
Non-Consenting Lender and prepay such Non-Consenting Lender’s participation in
the Loans and the utilisations of any Ancillary Facility in accordance with
paragraph (a) of Clause 8.13 (Right of prepayment and cancellation in relation
to a single Lender), at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Agent, require such Non-Consenting Lender to
transfer in accordance with Clause 8.12 (Right of replacement of a single
Lender), without recourse, all such Lender’s interests, rights and obligations
under this Agreement to a transferee that shall assume such interests, rights
and obligations (which such transferee must be a bank or financial institution
or a Permitted Sands Lender or may be another Lender, if a Lender accepts such
transfer) provided that:

(i)
such Non-Consenting Lender shall have received irrevocable payment in full in
cash of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, and accrued fees and all other Senior Liabilities and other
amounts payable to it hereunder, or (if agreed between the Borrower and the
Non-Consenting Lender) at less than par, from the transferee or the Borrower;
and

(ii)
such cancellation and prepayment or transfer (together with any other
cancellations and prepayments or transfers pursuant to this paragraph (i) or
otherwise) will result in such amendment being approved.


37.
Counterparts

(a)
Each Finance Document and any Transfer Certificate may be executed in any number
of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document or, as the case may
be, Transfer Certificate.

(b)
Each counterpart of this Agreement shall constitute an original of this
Agreement and may be signed and executed by the Parties and transmitted by
facsimile transmission or other electronic transmission (including Portable
Document Format) and shall be as valid and effectual as if executed as an
original, but all counterparts shall constitute one and the same instrument.
Each Party shall deliver its original counterpart to the Agent as soon as
practicable, provided that in relation to the Borrower, it shall deliver its
original counterpart to the Agent no later than 11:00 a.m. on the first
Utilisation Date.


38.
Governing law

This Agreement is governed by Singapore law.


WTL/1019005126/Third Amended and Restated FA
195

--------------------------------------------------------------------------------






39.
Enforcement

39.1
Jurisdiction of Singapore courts

(a)
Except as provided in paragraph (c) below, the courts of Singapore have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement (including any dispute regarding the existence, validity or
termination of this Agreement) (a “Dispute”).

(b)
The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
This Clause 39.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

39.2
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in Singapore):
(a)
irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the Singapore courts in connection with any
Finance Document (and the Borrower hereby accepts such appointment); and

(b)
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

Each Obligor expressly agrees and consents to the provisions of this Clause
39.2.

40.
Certain Matters Affecting Lenders

If (a) the Nevada Gaming Authority shall determine that any Lender does not meet
suitability standards prescribed under the Nevada Gaming Regulations or (b) any
Casino Regulatory Authority or any other gaming authority with jurisdiction over
the gaming business of the Borrower shall determine that any Lender does not
meet its suitability standards (in any such case, a “Former Lender”), the Agent
or the Borrower shall have the right (but not the duty) to designate bank(s) or
other financial institution(s) or a Permitted Sands Lender (in each case, a
“Substitute Lender”) which may be any Lender or Lenders or any other Eligible
Lender or a Permitted Sands Lender that agrees to become a Substitute Lender and
to assume the rights and obligations of the Former Lender in accordance with
Clause 24 (Changes to the Lenders), subject to receipt by the Agent of evidence
that such Substitute Lender is an Eligible Lender or a Permitted Sands Lender.
The Substitute Lender shall assume the rights and obligations of the Former
Lender under this Agreement.


WTL/1019005126/Third Amended and Restated FA
196

--------------------------------------------------------------------------------






41.
Gaming Authorities

Each Finance Party agrees to cooperate with the Casino Regulatory Authority and
any other applicable gaming authorities, in connection with the administration
of their regulatory jurisdiction over the Borrower, including to the extent not
inconsistent with the internal policies of such Finance Party and any applicable
legal or regulatory restrictions the provision of such documents or other
information as may be requested by the Casino Regulatory Authority or any other
gaming authority relating to the Finance Parties, or to the Finance Documents.
Notwithstanding any other provision of the Agreement, the Borrower expressly
authorises each Finance Party to cooperate with the Casino Regulatory Authority
and such other gaming authorities as described above.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


WTL/1019005126/Third Amended and Restated FA
197

--------------------------------------------------------------------------------






Schedule 1
The Original Parties
Part I
The Mandated Lead Arrangers


1.            
DBS Bank Ltd.
2.              
United Overseas Bank Limited
3.              
Malayan Banking Berhad, Singapore Branch
4.              
Oversea-Chinese Banking Corporation Limited
5.              
Bank of China Limited, Singapore Branch
6.              
Mizuho Bank, Ltd.
7.              
Sumitomo Mitsui Banking Corporation, Singapore Branch
8.              
Bank of America, N.A.
9.              
BNP Paribas
10.           
Deutsche Bank AG, Singapore Branch
11.           
Standard Chartered Bank (Singapore) Limited
12.           
MUFG Bank, Ltd.
13.           
Industrial and Commercial Bank of China Limited, Singapore Branch
14.           
BNS Asia Limited





WTL/1019005126/Third Amended and Restated FA
198

--------------------------------------------------------------------------------





Part II
The Original Facility A Lenders


Name of Original Facility A Lender
Facility A Commitment
1.       DBS Bank Ltd.
S$660,171,576.95
2.       United Overseas Bank Limited
S$822,510,301.75
3.       Malayan Banking Berhad, Singapore Branch
S$496,934,595.38
4.       Oversea-Chinese Banking Corporation Limited
S$709,166,551.75
5.       Standard Chartered Bank (Singapore) Limited
S$294,851,120.07
6.       Sumitomo Mitsui Banking Corporation, Singapore Branch
S$197,776,413.69
7.       CIMB Bank Berhad, Singapore Branch
S$168,041,009.15
8.       Hong Leong Finance Limited
S$171,406,224.88
9.       Bank of China Limited, Singapore Branch
S$122,463,706.38
10.     Mizuho Bank, Ltd.
S$122,411,250.00
11.     The Bank of East Asia, Limited, Singapore Branch
S$87,048,000.00
12.     Bank of America, N.A.
S$87,048,000.00
13.     RHB Bank Berhad
S$78,887,250.00
14.     Chang Hwa Commercial Bank, Ltd., Singapore Branch
S$21,762,000.00
15.     Land Bank of Taiwan, Singapore Branch
S$21,762,000.00
16.     BNP Paribas, acting through its Singapore branch
S$18,135,000.00
17.     KEB Hana Bank Singapore Branch
S$18,135,000.00
18.     Bank of Taiwan, Singapore Branch
S$18,135,000.00
19.     First Commercial Bank, Ltd., Singapore Branch
S$18,135,000.00
20.     Hua Nan Commercial Bank, Ltd., Singapore Branch
S$18,135,000.00
21.     Mega International Commercial Bank Co., Ltd., Singapore Branch
S$18,135,000.00



WTL/1019005126/Third Amended and Restated FA
199

--------------------------------------------------------------------------------





Part III
The Original Facility B Lenders


Name of Original Facility B Lender
Facility B Commitment
1.       DBS Bank Ltd.
S$152,652,893.00
2.       United Overseas Bank Limited
S$152,652,893.00
3.       Malayan Banking Berhad, Singapore Branch
S$137,710,744.00
4.       Oversea-Chinese Banking Corporation Limited
S$152,652,893.00
5.       Standard Chartered Bank (Singapore) Limited
S$44,826,446.00
6.       Sumitomo Mitsui Banking Corporation, Singapore Branch
S$29,884,297.00
7.       CIMB Bank Berhad, Singapore Branch
S$18,677,685.00
8.       Bank of China Limited, Singapore Branch
S$14,942,149.00
9.       Chang Hwa Commercial Bank, Ltd., Singapore Branch
S$12,000,000.00
10.     Barclays Bank PLC, Singapore Branch
S$34,000,000.00





WTL/1019005126/Third Amended and Restated FA
200

--------------------------------------------------------------------------------





Part IV
The Original Facility D Lenders


Name of Original Facility D Lender
Facility D Commitment
1.       DBS Bank Ltd.
S$537,000,000.00
2.       United Overseas Bank Limited
S$520,000,000.00
3.       Malayan Banking Berhad, Singapore Branch
S$500,000,000.00
4.       Oversea-Chinese Banking Corporation Limited
S$500,000,000.00
5.       Bank of China Limited, Singapore Branch
S$200,000,000.00
6.       Mizuho Bank, Ltd.
S$180,000,000.00
7.       Sumitomo Mitsui Banking Corporation, Singapore Branch
S$180,000,000.00
8.       Bank of America, N.A.
S$125,000,000.00
9.       BNP Paribas, acting through its Singapore branch
S$125,000,000.00
10.     Deutsche Bank AG, Singapore Branch
S$125,000,000.00
11.     Standard Chartered Bank (Singapore) Limited
S$125,000,000.00
12.     MUFG Bank, Ltd.
S$120,000,000.00
13.     Industrial and Commercial Bank of China Limited, Singapore Branch
S$115,000,000.00
14.     BNS Asia Limited
S$100,000,000.00
15.     Hong Leong Finance Limited
S$60,000,000.00
16.     CIMB Bank Berhad, Singapore Branch
S$50,000,000.00
17.     RHB Bank Berhad
S$35,000,000.00
18.     The Bank of East Asia, Limited, Singapore Branch
S$35,000,000.00
19.     CTBC Bank Co., Ltd.
S$15,000,000.00
20.     Shanghai Pudong Development Bank Co., Ltd. Singapore Branch
S$15,000,000.00
21.     Bangkok Bank Public Company Limited, Singapore Branch
S$12,000,000.00



WTL/1019005126/Third Amended and Restated FA
201

--------------------------------------------------------------------------------





22.     Crédit Industriel et Commercial, Singapore Branch
S$12,000,000.00
23.     Bank of Communications Co., Ltd Singapore Branch
S$11,000,000.00
24.     Chang Hwa Commercial Bank, Ltd., Singapore Branch
S$8,000,000.00
25.     E. Sun Commercial Bank, Ltd., Singapore Branch
S$8,000,000.00
26.     The Korea Development Bank, Singapore Branch
S$7,000,000.00
27.     Bank of Taiwan, Singapore Branch
S$5,000,000.00
28.     Hua Nan Commercial Bank, Ltd., Singapore Branch
S$5,000,000.00
29.     KEB Hana Bank Singapore Branch
S$5,000,000.00
30.     Land Bank of Taiwan, Singapore Branch
S$5,000,000.00
31.     Mega International Commercial Bank Co., Ltd., Singapore Branch
S$5,000,000.00
32.     The Shanghai Commercial & Savings Bank, Ltd. Singapore Branch
S$5,000,000.00







WTL/1019005126/Third Amended and Restated FA
202

--------------------------------------------------------------------------------






Schedule 2
Conditions
Part I
Conditions Subsequent to Utilisation of Facility D
1.
The Quantity Surveyor’s Construction Costs Estimate.

2.
The Construction Schedule.



WTL/1019005126/Third Amended and Restated FA
203

--------------------------------------------------------------------------------





Part II
Conditions Precedent Required to be Delivered by a Guarantor
1.
A Guarantor Accession Letter, duly executed by the Guarantor and the Borrower.

2.
A copy of the constitutional documents of the Guarantor.

3.
A copy of a resolution of the board of directors of the Guarantor:

(a)
approving the terms of, and the transactions contemplated by, the Guarantor
Accession Letter and the Finance Documents and resolving that it execute the
Guarantor Accession Letter and each Finance Document;

(b)
authorising a specified person or persons to execute the Guarantor Accession
Letter and each Finance Document on its behalf;

(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents; and

(d)
if so required by the Agent, resolving that it is in the best interests of that
Guarantor to enter into the transactions contemplated by the Guarantor Accession
Letter and the Finance Documents to which that Guarantor is a party, giving
reasons.

4.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

5.
In the case of a Guarantor incorporated in Singapore, or if so required by the
Agent, a copy of a resolution signed by all the holders of the issued shares of
the Guarantor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Guarantor is a party.

6.
A certificate of the Guarantor (signed by a director) confirming that
guaranteeing the Total Commitments would not cause any borrowing, guaranteeing
or similar limit binding on it to be exceeded.

7.
A certificate of an authorised signatory of the Guarantor certifying that each
copy document listed in this Part II of Schedule 2 is correct, complete and in
full force and effect as at a date no earlier than the date of the Guarantor
Accession Letter.

8.
If required pursuant to this Agreement, a copy of a Restricted Subsidiary
Debenture, duly executed by the Guarantor and the Security Trustee.

9.
If available, the latest audited financial statements of the Guarantor.

10.
A legal opinion of Allen & Gledhill LLP, legal advisers to the Arranger and the
Agent in Singapore.



WTL/1019005126/Third Amended and Restated FA
204

--------------------------------------------------------------------------------





11.
If the Guarantor is incorporated in a jurisdiction other than Singapore, a legal
opinion of the legal advisers to the Arranger and the Agent in the jurisdiction
in which the Guarantor is incorporated.

12.
If the Guarantor is incorporated in a jurisdiction other than Singapore, a legal
opinion of the legal advisers to the Guarantor in the jurisdiction in which the
Guarantor is incorporated.



WTL/1019005126/Third Amended and Restated FA
205

--------------------------------------------------------------------------------






Schedule 3
Requests
Part I
Utilisation Request
From:
Marina Bay Sands Pte. Ltd.

To:    DBS Bank Ltd. as Agent
Dated:    
Dear Sirs
Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated pursuant to the Amendment and Restatement Agreement dated 29 August
2014, further amended and restated pursuant to the Second Amendment and
Restatement Agreement dated 14 March 2018, amended by an Amendment Letter dated
25 March 2019 and further amended and restated pursuant to the Third Amendment
and Restatement Agreement dated [                   ]) (the “Agreement”)
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

Proposed Utilisation Date:
[                   ](or, if that is not a Business Day, the next Business Day)
Facility to be utilised:
[Facility A]/[Facility B]/[Facility C]/[Facility D]
Purpose:
[Insert appropriate description from Clause 3.1 (Purpose)]
Amount:
[                   ] or, if less, the Available Facility
Interest Period:
[                   ]



3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) applicable to this Loan is satisfied on the date of this Utilisation
Request.

4.
The proceeds of this Loan should be credited to [insert bank accounts into which
cash proceeds are to be paid].

5.
This Utilisation Request is irrevocable.



WTL/1019005126/Third Amended and Restated FA
206

--------------------------------------------------------------------------------





Yours faithfully
…………………………………
authorised signatory for
Marina Bay Sands Pte. Ltd.


WTL/1019005126/Third Amended and Restated FA
207

--------------------------------------------------------------------------------





Part II
Selection Notice
Applicable to a Facility A Loan, a Facility C Loan or a Facility D Loan
From:
Marina Bay Sands Pte. Ltd.

To:    DBS Bank Ltd. as Agent
Dated:
Dear Sirs
Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated pursuant to the Amendment and Restatement Agreement dated 29 August
2014, further amended and restated pursuant to the Second Amendment and
Restatement Agreement dated 14 March 2018, amended by an Amendment Letter dated
25 March 2019 and further amended and restated pursuant to the Third Amendment
and Restatement Agreement dated [                   ]) (the “Agreement”)
1.
We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

2.
We refer to the following Facility [A]/[C]/[D] Loan[s] in [identify currency]
with an Interest Period ending on [                   ].

3.
[We request that the above Facility [A]/[C]/[D] Loan[s] be divided into
[                   ] Facility [A]/[C]/[D] Loans with the following amounts and
Interest Periods:]

or
[We request that the next Interest Period for the above Facility [A]/[C]/[D]
Loan[s] is [                   ]].
4.
This Selection Notice is irrevocable.



Yours faithfully


…………………………………
authorised signatory for
Marina Bay Sands Pte. Ltd.


WTL/1019005126/Third Amended and Restated FA
208

--------------------------------------------------------------------------------





Part III
Ancillary Facility Request

From:        Marina Bay Sands Pte. Ltd.
To:        DBS Bank Ltd. as Agent
Dated:
Dear Sirs
Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated pursuant to the Amendment and Restatement Agreement dated 29 August
2014, further amended and restated pursuant to the Second Amendment and
Restatement Agreement dated 14 March 2018, amended by an Amendment Letter dated
25 March 2019 and further amended and restated pursuant to the Third Amendment
and Restatement Agreement dated [                   ]) (the “Agreement”)
1.
We refer to the Agreement. This is an Ancillary Facility Request. Terms defined
in the Agreement have the same meaning in this Ancillary Facility Request unless
given a different meaning in this Ancillary Facility Request.

2.
We wish to establish an Ancillary Facility on the following terms:

Proposed Ancillary Lender: [                   ]
Type or types of facility: [                   ]
Commencement Date: [                   ]
Expiry date: [                   ]
Ancillary Commitment amount: [                   ]
Currency/ies available:
[Other details required by the Agent:] [                   ]
3.
We confirm that each condition specified in paragraphs (a) and (b) of Clause 6.4
(Grant of Ancillary Facility) is satisfied on the date of this Ancillary
Facility Request.



Yours faithfully


WTL/1019005126/Third Amended and Restated FA
209

--------------------------------------------------------------------------------









…………………………………
authorised signatory for
Marina Bay Sands Pte. Ltd.




WTL/1019005126/Third Amended and Restated FA
210

--------------------------------------------------------------------------------






Schedule 4
Form of Transfer Certificate
To:    DBS Bank Ltd. as Agent
From:    [the Existing Lender] (the “Existing Lender”) and
[the New Lender] (the “New Lender”)
Dated:
Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated pursuant to the Amendment and Restatement Agreement dated 29 August
2014, further amended and restated pursuant to the Second Amendment and
Restatement Agreement dated 14 March 2018, amended by an Amendment Letter dated
25 March 2019 and further amended and restated pursuant to the Third Amendment
and Restatement Agreement dated [                   ]) (the “Agreement”)
1.
We refer to Clause 24.5 (Procedure for transfer) of the Facility Agreement. This
is a Transfer Certificate. Terms used in the Agreement shall have the same
meaning in this Transfer Certificate.

2.
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation in accordance with Clause 24.5 (Procedure for
transfer) all or part of the Existing Lender’s Commitment specified in the
Schedule and/or all or part of the Existing Lender’s participation(s) in any
Loan(s) specified in the Schedule, in each case together with related rights and
obligations.

3.
The proposed Transfer Date is [                   ].

4.
The Facility Office and address, fax number and attention particulars for
notices of the New Lender for the purposes of Clause 32.2 (Addresses) are set
out in the Schedule.

5.
The New Lender agrees to be bound by the terms of the Agreement and the
Intercreditor Agreement as a Lender.

6.
The New Lender expressly acknowledges:

(a)
the limitations on the Existing Lender’s obligations set out in paragraphs (a)
and (c) of Clause 24.4 (Limitation of responsibility of Existing Lenders); and

(b)
that it is the responsibility of the New Lender to ascertain whether any
document is required or any formality or other condition requires to be
satisfied to effect or perfect the transfer contemplated by this Transfer
Certificate or otherwise to enable the New Lender to enjoy the full benefit of
each Finance Document.



WTL/1019005126/Third Amended and Restated FA
211

--------------------------------------------------------------------------------





7.
The New Lender confirms that it is a “New Lender” within the meaning of Clause
24.1 (Transfers by the Lenders).

8.
The New Lender confirms that it is an Eligible Lender as at the date of this
Transfer Certificate pursuant to paragraph [____] of the definition thereof.

9.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

10.
This Transfer Certificate is governed by Singapore law.

11.
This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.



WTL/1019005126/Third Amended and Restated FA
212

--------------------------------------------------------------------------------







THE SCHEDULE


Commitment/rights and obligations to be transferred, and other particulars
Commitment/participation(s) transferred
Drawn Loan(s) participation(s) amount(s):    [                   ]
Available Commitment amount:            [                   ]


Administration particulars:
New Lender’s receiving account:        [                   ]
Address:                    [                   ]
Telephone:                    [                   ]
Facsimile:                    [                   ]
Attn/Ref:                    [                   ]


[the Existing Lender]


[the New Lender]
By:
By:



This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [                   ].
DBS Bank Ltd. (as Agent)
By:
Marina Bay Sands Pte. Ltd.
By:
Note:    It is the New Lender’s responsibility to ascertain whether any other
document is required, or any formality or other condition is required to be
satisfied, to effect or perfect the


WTL/1019005126/Third Amended and Restated FA
213

--------------------------------------------------------------------------------





transfer contemplated in this Transfer Certificate or to give the New Lender
full enjoyment of all the Finance Documents.


WTL/1019005126/Third Amended and Restated FA
214

--------------------------------------------------------------------------------






Schedule 5
Form of Compliance Certificate
To:     DBS Bank Ltd. as Agent
From:    Marina Bay Sands Pte. Ltd.
Dated:
Dear Sirs
Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated pursuant to the Amendment and Restatement Agreement dated 29 August
2014, further amended and restated pursuant to the Second Amendment and
Restatement Agreement dated 14 March 2018, amended by an Amendment Letter dated
25 March 2019 and further amended and restated pursuant to the Third Amendment
and Restatement Agreement dated [                   ]) (the “Agreement”)
1.
We refer to the Facility Agreement. This is a Compliance Certificate. Terms used
in the Facility Agreement shall have the same meaning in this Compliance
Certificate.

2.
We confirm that: [Insert details of covenants to be certified including
calculations]

[We confirm that no Default is continuing.] or
[We confirm that no Event of Default is continuing.]  


Signed:
….......................................
….......................................
 
Authorised Signatory
Authorised Signatory
 
for
for
 
Marina Bay Sands Pte. Ltd.
Marina Bay Sands Pte. Ltd.



WTL/1019005126/Third Amended and Restated FA
215

--------------------------------------------------------------------------------






Schedule 6
Form of Guarantor Accession Letter
To:    DBS Bank Ltd. as Agent
From:    [Subsidiary] and Marina Bay Sands Pte. Ltd.
Dated:    
Dear Sirs
Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012
(as amended and restated pursuant to the Amendment and Restatement Agreement
dated 29 August 2014, further amended and restated pursuant to the Second
Amendment and Restatement Agreement dated 14 March 2018 and further amended and
restated pursuant to the Third Amendment and Restatement Agreement dated
[                   ]) (the “Agreement”)
1.
We refer to the Agreement. This is a Guarantor Accession Letter. Terms defined
in the Agreement have the same meaning in this Guarantor Accession Letter unless
given a different meaning in this Guarantor Accession Letter.

2.
[Subsidiary] agrees to:

(a)
become a Guarantor and to be bound by the terms of the Facility Agreement as a
Guarantor and an Obligor pursuant to Clause 26.2 (Guarantors) of the Agreement;
and

(b)
be bound by the terms of the Intercreditor Agreement as a Guarantor and an
Obligor.

3.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction].

4.
[Subsidiary’s] administrative details are as follows:

Address:    
Fax No:    
Attention:    
5.
This Guarantor Accession Letter is governed by Singapore law.



WTL/1019005126/Third Amended and Restated FA
216

--------------------------------------------------------------------------------





The Guarantor
The COMMON SEAL of            )
[____________________]        )
was hereunto affixed in the        )
presence of:                )


 
 
Director
 
 
 
Director/Secretary



I,         , an Advocate and Solicitor of the Supreme Court of the Republic of
Singapore practising in Singapore hereby certify that on , 20__ the Common Seal
of [____________] was duly affixed to the above Guarantor Accession Letter at
Singapore in my presence in accordance with the Constitution of [____________]
(which Constitution has been produced and shown to me).
Witness my hand this [____] day of [_____________].


This Guarantor Accession Letter is accepted by the Security Trustee.
Security Trustee
SIGNED, SEALED and DELIVERED    )
by                    )
as attorney for and on behalf of         )
DBS BANK LTD.             )
in the presence of:            )




The Borrower
The COMMON SEAL of            )
MARINA BAY SANDS PTE. LTD.    )
was hereunto affixed in the        )
presence of:                )


WTL/1019005126/Third Amended and Restated FA
217

--------------------------------------------------------------------------------






Schedule 7
Form of Lender Increase Confirmation
To:
DBS Bank Ltd. as Agent and Marina Bay Sands Pte. Ltd. as Borrower, for and on
behalf of each Obligor

From:
[                   ] as Increase Lender (the “Increase Lender”)

Dated:    
Dear Sirs
Marina Bay Sands Pte. Ltd.
S$8,671,050,000 Facility Agreement originally dated 25 June 2012
(as amended by an Amendment Agreement dated 20 November 2013, amended and
restated pursuant to the Amendment and Restatement Agreement dated 29 August
2014, further amended and restated pursuant to the Second Amendment and
Restatement Agreement dated 14 March 2018, amended by an Amendment Letter dated
25 March 2019 and further amended and restated pursuant to the Third Amendment
and Restatement Agreement dated [                   ]) (the “Agreement”)
1.
We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

2.
We refer to Clause 2.3 (Accordion Feature – Increase in Facility C) of the
Agreement.

3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Facility C Commitment specified in the Schedule (the
“Relevant Facility C Commitment”) in accordance with the provisions of the
Facility Agreement.

4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Facility C Commitment is to take effect is [                   ].

5.
On the later of the proposed increase date and the satisfaction of all
conditions set out in Clause 2.3 (Accordion Feature – Increase in Facility C) of
the Agreement, the Increase Lender becomes party to the Agreement as a Facility
C Lender.

6.
The repayment schedule in relation to the Facility C Loans borrowed or to be
borrowed under the Relevant Facility C Commitment (which the Increase Lender
represents and warrants complies with the requirements in Clause 7.3 (Repayment
of Facility C Loans)) are set out in the Schedule.

7.
The Margin applicable to the Facility C Loans borrowed or to be borrowed under
the Relevant Facility C Commitment is set out in the Schedule.

8.
The fees applicable to the Facility C Loans borrowed or to be borrowed under the
Relevant Facility C Commitment are set out in the Schedule.



WTL/1019005126/Third Amended and Restated FA
218

--------------------------------------------------------------------------------





9.
The terms relating to mandatory prepayment applicable to the Facility C Loans
borrowed or to be borrowed under the Relevant Facility C Commitment is set out
in the Schedule.

10.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 32.2 (Addresses) are set out in
the Schedule.

11.
The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in paragraph (f) of Clause 2.3 (Accordion Feature –
Increase in Facility C).

12.
We refer to Clause 16.10 (New Senior Lender) of the Intercreditor Agreement. In
consideration of the Increase Lender being accepted as a Senior Lender for the
purposes of the Intercreditor Agreement (and as defined in the Intercreditor
Agreement), the Increase Lender confirms that it intends to be party to the
Intercreditor Agreement as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Senior
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement.

13.
The Increase Lender confirms that it is an Eligible Lender as at the date of
this Increase Confirmation.

14.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

15.
This Increase Confirmation is governed by Singapore law.



[__________] as Increase Lender
By:


Note: The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Security Documents in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Security Documents in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.


WTL/1019005126/Third Amended and Restated FA
219

--------------------------------------------------------------------------------





THE SCHEDULE
Relevant Facility C Commitment/rights and obligations (including terms of
scheduled repayment, mandatory prepayment, fees and Margin) to be
assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for
notices and account details for payments]


[Increase Lender]


By:


This Increase Confirmation is accepted by the Agent.


Agent                        
By:                        


Marina Bay Sands Pte. Ltd.
By:


WTL/1019005126/Third Amended and Restated FA
220

--------------------------------------------------------------------------------






Schedule 8
Properties
Part I
Original Property
The whole of Lots 342V, 348X, 349L, 529M, 382X, 70008M, 70010C, 70011M, 70013V,
70014P, 70015T, 70016A, 70017K, 70032T, 70033A, 80022X, 80023L, 80024C, 80025M,
80026W, 80052N, 80053X, 528C, 80027V, 80051K, 70031P, 70030V, all of Town
Subdivision 30, comprised in Certificate of Title (Sub) Vol 737 Folio 27 and
Certificate of Title (Sub) Vol 737 Folio 28, together with all the buildings and
structures erected or to be erected thereon.


Part II
Expansion Property


All those pieces or parcels of land at Marina Bay, along Bayfront Avenue:
(i)
Parcel 1 excluding the Subterranean Government CST Stratum and the Subterranean
RTS Stratum;

(ii)
Parcel 2 Demised Land;

(iii)
Parcel 3 Demised Land;

(iv)
Parcel 4 Demised Land;

(v)
Parcel 5 Demised Land; and

(vi)
Parcel 6 Demised Land,

all as defined in Clause 1.1 (Definitions) of the Development Agreement
(Expansion Property).


WTL/1019005126/Third Amended and Restated FA
221

--------------------------------------------------------------------------------






Schedule 9
Repayment Schedule


Part I
Repayment Schedule for Facility A Loans
(Amortized based on the outstanding aggregate Facility A Loans as at 30 June
2019 (after taking into account the repayment instalment made by the Borrower in
respect of that date))
Facility A Repayment Date
Facility A Repayment Instalment
31 December 2019
0.50 per cent.
31 March 2020
0.50 per cent.
30 June 2020
0.50 per cent.
30 September 2020
0.50 per cent.
31 December 2020
0.50 per cent.
31 March 2021
0.50 per cent.
30 June 2021
0.50 per cent.
30 September 2021
0.50 per cent.
31 December 2021
0.50 per cent.
31 March 2022
0.50 per cent.
30 June 2022
0.50 per cent.
30 September 2022
0.50 per cent.
31 December 2022
0.50 per cent.
31 March 2023
0.50 per cent.
30 June 2023
0.50 per cent.
30 September 2023
0.50 per cent.
31 December 2023
0.50 per cent.
31 March 2024
0.50 per cent.
30 June 2024
0.50 per cent.
30 September 2024
0.50 per cent.
31 December 2024
3.00 per cent.
31 March 2025
5.00 per cent.
30 June 2025
5.00 per cent.



WTL/1019005126/Third Amended and Restated FA
222

--------------------------------------------------------------------------------





30 September 2025
5.00 per cent.
31 December 2025
18.00 per cent.
31 March 2026
18.00 per cent.
30 June 2026
18.00 per cent.
Facility A Termination Date
18.00 per cent.





WTL/1019005126/Third Amended and Restated FA
223

--------------------------------------------------------------------------------





Part II
Repayment Schedule for Facility D Loans
Facility D Repayment Date
Facility D Repayment Instalment
31 March 2025
5.00 per cent.
30 June 2025
5.00 per cent.
30 September 2025
5.00 per cent.
31 December 2025
18.00 per cent.
31 March 2026
18.00 per cent.
30 June 2026
18.00 per cent.
Facility D Termination Date
31.00 per cent.







WTL/1019005126/Third Amended and Restated FA
224

--------------------------------------------------------------------------------






Schedule 10
Timetables
“D –” refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.
1. Delivery by email of a scanned copy of a duly completed Utilisation Request
(paragraph (b)(i) of Clause 5.1 (Delivery of a Utilisation Request)), delivery
of an original duly completed Utilisation Request (paragraph (a) of Clause 5.1
(Delivery of a Utilisation Request) or delivery of a duly completed Selection
Notice (Clause 10.1 (Selection of Interest Periods))
First Facility A Loan, first Facility B Loan and first Facility D Loan


Subsequent Facility A Loans, subsequent Facility B Loans, all Facility C Loans
and subsequent Facility D Loans
D - 3
11:00 a.m.
(Singapore time)


 
D - 4
11:00 a.m.
(Singapore time)
2. Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lenders’ participations)
First Facility A Loan, first Facility B Loan and first Facility D Loan


Subsequent Facility A Loans, subsequent Facility B Loans, all Facility C Loans
and subsequent Facility D Loans
D - 3
4:00 p.m.
(Singapore time)


 
D - 3
11:00 a.m.
(Singapore time)
3. SWAP Rate is fixed
 
(a) Quotation Day
as of 11:00 a.m.
(London time)
(b) Quotation Day as of 9:00 p.m. (Singapore time)
(c) Quotation Day as of 4:30 p.m. (Singapore time)



WTL/1019005126/Third Amended and Restated FA
225

--------------------------------------------------------------------------------





4. (In the case where a scanned copy of a duly completed Utilisation Request is
delivered by email under paragraph (b)(i) of Clause 5.1 (Delivery of a
Utilisation Request)) delivery of the original duly completed Utilisation
Request (or a fax copy of the duly completed Utilisation Request) (paragraph
(b)(ii) of Clause 5.1 (Delivery of a Utilisation Request))
 
D - 1
11:00 a.m.
(Singapore time)





WTL/1019005126/Third Amended and Restated FA
226

--------------------------------------------------------------------------------






Schedule 11
Form of Subordination Agreement


Part I
Form of Internal Subordination Agreement




WTL/1019005126/Third Amended and Restated FA
227

--------------------------------------------------------------------------------








schedule11image.jpg [schedule11image.jpg]




 



Dated
 







[NAME OF INTERNAL SUBORDINATED CREDITOR]
as Junior Creditor










MARINA BAY SANDS PTE. LTD.


as Borrower






and










DBS BANK LTD.


acting as Security Trustee










SUBORDINATION AGREEMENT












ALLEN & GLEDHILL LLP
ONE MARINA BOULEVARD
#28-00 SINGAPORE 018989

--------------------------------------------------------------------------------





TABLE OF CONTENTS




CLAUSE
PAGE
1.          INTERPRETATION
208
2.          RANKING
212
3.          UNDERTAKINGS OF THE BORROWER
212
4.          UNDERTAKINGS OF THE JUNIOR CREDITOR
212
5.          PERMITTED JUNIOR PAYMENTS
214
6.          TURNOVER
214
7.          SUBORDINATION ON INSOLVENCY
215
8.          CONSENTS
217
9.          PROTECTION OF SUBORDINATION
217
10.        NO RIGHTS IN FAVOUR OF THE JUNIOR CREDITOR
219
11.        POWER OF ATTORNEY
220
12.        JUNIOR CREDITOR REPRESENTATIONS
220
13.        PAYMENTS
222
14.        CALCULATIONS AND CERTIFICATES
222
15.        EXPENSES AND STAMP DUTY
222
16.        DURATION
223
17.        CHANGES TO THE PARTIES
223
18.        SENIOR CREDITORS’ RIGHTS AND LIABILITIES
225
19.        NOTICES
225
20.        MISCELLANEOUS
227
21.        GOVERNING LAW
228
22.        ENFORCEMENT
228





ii

--------------------------------------------------------------------------------






THIS AGREEMENT is dated                          and made between:
(1)
[NAME OF INTERNAL SUBORDINATED CREDITOR], registration number [        ] (the
"Junior Creditor");

(2)
MARINA BAY SANDS PTE. LTD., registration number 200507292R (the "Borrower"); and

(3)
DBS BANK LTD., as security trustee for the Secured Parties (the "Security
Trustee").

BACKGROUND
(A)
The Borrower has entered into the Junior Finance Documents (as defined below)
with the Junior Creditor, pursuant to which the Borrower is indebted to the
Junior Creditor in the principal amount of [S$][    ].

(B)
The Borrower has entered into the Senior Finance Documents with, amongst others,
the Security Trustee and the Secured Parties pursuant to which the Secured
Parties have agreed, subject to the terms and conditions of the Senior Finance
Documents, to make available to the Borrower specified facilities.

(C)
The Borrower has entered into the Intercreditor Agreement with, amongst others,
the Security Trustee and the Secured Parties, pursuant to which the Secured
Parties have appointed the Security Trustee as their security trustee to act on
their behalf under the terms of the Senior Finance Documents.

(D)
The Security Trustee holds the benefits of this Agreement on trust for the
Secured Parties on the terms of the Senior Finance Documents.

IT IS AGREED as follows:
1.
INTERPRETATION

1.1.
Definitions and Construction

In this Agreement, unless a contrary indication appears, terms defined in the
Senior Facility Agreement have the same meaning in this Agreement, except to the
extent that the context requires otherwise and, in addition:
"Debt" means any Senior Debt or Junior Debt.
"Discharge" means, in relation to the Senior Debt, all the Senior Debt (other
than contingent indemnification obligations, except those counter-indemnity
obligations that relate to any guarantee, bonding or documentary letter of
credit (including standby and commercial letters of credit) issued under the
Ancillary Facilities) has been fully paid, repaid or prepaid or discharged and
all commitments of the Secured Parties in respect of the Senior Debt have
expired or been cancelled.


11869923-6
- 208 -

--------------------------------------------------------------------------------





"Dispute" means any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement).
"Enforcement Event" has the meaning given to it in Clause 1.1 (Definitions) of
the Intercreditor Agreement.
"Instructing Group" has the meaning given to it in the Intercreditor Agreement.
"Intercreditor Agreement" means the intercreditor agreement between, among
others, the Obligors, the Senior Lenders and (when they accede), the Increase
Lenders, the Hedging Banks, the Secured Incremental Indebtedness Creditors, the
Secured Permitted Refinancing Creditors and the Secured Mezzanine Indebtedness
Creditors (each as defined therein), in each case, as applicable.
"Junior Debt" means all present and future moneys, debts and liabilities due,
owing or incurred by the Borrower to the Junior Creditor under or in connection
with the Junior Finance Document (in each case, where in contract or otherwise,
whether actually or contingently).
"Junior Debt Recoveries" means the aggregate of all moneys and other assets
received or recovered (whether by way of payment, repayment, prepayment,
distribution, redemption, purchase or defeasance, in cash or in kind or the
exercise of any set-off or otherwise) from time to time by the Junior Creditor
under or in connection with any Junior Debt, except for any Permitted Junior
Payments.
"Junior Finance Document" means [        ].
"Losses" means costs, liabilities, expenses, damages or losses.
"Party" means a party to this Agreement.
"Permitted Junior Payments" means the payments, receipts, set-offs and other
actions permitted by Clause 5 (Permitted Junior Payments).
"Receiver" means an administrative receiver, receiver and manager or other
receiver appointed by the Security Trustee (whether appointed pursuant to the
Security Documents, pursuant to any statute, by a court or otherwise).
"Senior Debt" means the Secured Liabilities as defined in the Intercreditor
Agreement.
"Senior Facility Agreement" means the S$5,100,000,000 Senior Facility Agreement
between the Borrower, as borrower, the financial institutions named therein, as
mandated lead arrangers, DBS Bank Ltd., Oversea-Chinese Banking Corporation
Limited, United Overseas Bank Limited and Malayan Banking Berhad, Singapore
Branch, as global coordinators, DBS Bank Ltd., as agent and the Security
Trustee, as security trustee.
"Senior Facilities Discharge Date" means the Senior Discharge Date as defined in
the Intercreditor Agreement.


11869923-6
- 209 -

--------------------------------------------------------------------------------





"Senior Finance Documents" means the Secured Documents as defined in the
Intercreditor Agreement.
“Winding-up” means one of the events or circumstances described in paragraph
(a)(i), (a)(ii) or (a)(iii) of Clause 23.7 (Insolvency proceedings) of the
Senior Facility Agreement or any analogous procedure or step in any
jurisdiction.
1.2.
Interpretation

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(i)
the "Agent", the "Borrower", the "Junior Creditor", any "Lender", any "Party",
any "Secured Party" or the "Security Trustee", shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

(ii)
an agreement includes a deed and instrument;

(iii)
an agreement, document or instrument is a reference to it as amended, novated,
supplemented, extended, restated (however fundamentally and whether or not more
onerous) or replaced and includes any change in the purpose of, any extension of
or any increase in any facility or the addition of any new facility under any
agreement, document or instrument;

(iv)
an "amendment" includes a supplement, novation, replacement, assignment or re-
enactment (and "amended" shall be construed accordingly);

(v)
"assets" includes present and future properties, revenues and rights of every
description;

(vi)
a "judgment" includes any order, injunction, determination, award or other
judicial or arbitral measure in any jurisdiction;

(vii)
a "law" includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure, in each case of any jurisdiction whatsoever (and "lawful" and
"unlawful" shall be construed accordingly);

(viii)
any "obligation" of any person under this Agreement or any other agreement or
document shall be construed as a reference to an obligation expressed to be
assumed by or imposed on it under this Agreement or, as the case may be, that
other agreement or document (and "due", "owing", "payable" and "receivable"
shall be similarly construed);

(ix)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality) or two or more
of the foregoing;



11869923-6
- 210 -

--------------------------------------------------------------------------------





(x)
"regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(xi)
the Borrower "repaying" or "prepaying" a guarantee, documentary facility or a
hedging facility means (and "repaid" or "prepaid" shall be construed
accordingly):

(I)
the Borrower providing cash cover for that facility;

(II)
the maximum amount payable under that facility being reduced in accordance with
its terms; or

(III)
the provider of that facility being reasonably satisfied that such facility has
been released, cancelled, terminated or otherwise secured to its satisfaction
and the provider of such facility has no further liability under that facility,

and the amount by which that facility is repaid or prepaid under sub-paragraphs
(xi)(I) and (xi)(II) above is the amount of the relevant cash cover or
reduction;
(xii)
"rights" includes rights, authorities, discretions, remedies, liberties, powers,
easements, quasi-easements and appurtenances (in each case, of any nature
whatsoever);

(xiii)
a provision of law is a reference to that provision as amended, or re-enacted
and includes all laws and official requirements made under or deriving validity
from it;

(xiv)
a time of day is a reference to Singapore time unless otherwise stated; and

(xv)
in computing any period of time under this Agreement the day of the act, event
or default from which such period begins to run shall be included.

(b)
Clause headings are for ease of reference only.

(c)
A Default (including an Event of Default) is "continuing" if it has not been
remedied or waived.

(d)
The words "include" and "including" are to be construed without limitation.

(e)
Any payment date which is due to occur, or period which is due to end, or a day
that is not a Business Day shall occur or end (as applicable) on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

1.3.
Limits on Liability

The Parties intend that their respective rights, obligations and liabilities as
provided for in this Agreement shall be exhaustive of the rights, obligations
and liabilities between them arising out of or in connection with this
Agreement. Accordingly, the remedies expressly stated in this Agreement shall be
the sole and exclusive remedies of the Parties for liabilities to one another


11869923-6
- 211 -

--------------------------------------------------------------------------------





arising out of or in connection with this Agreement, including any
representation, warranty or undertaking given in connection with it,
notwithstanding any remedy otherwise available at law or in equity.
2.
RANKING

(a)
Unless expressly provided to the contrary in this Agreement, the Debt shall rank
in right and priority of payment in the following order:

(i)
first, the Senior Debt, which shall rank as between itself in accordance with
the terms of the Intercreditor Agreement; and

(ii)
second, the Junior Debt.

(b)
This Agreement does not purport to rank any of the Junior Debt as between
itself.

3.
UNDERTAKINGS OF THE BORROWER

Until the Senior Debt is Discharged, the Borrower shall not, except with the
prior consent of the Security Trustee (acting on the instructions of the
Instructing Group (such instructions not to be unreasonably withheld)):
(a)
pay, repay or prepay any principal, interest (provided that interest (i) may
accrue or be capitalised and (ii) may be evidenced by any instrument which
constitutes Junior Debt or equity and such instrument may be issued to the
Junior Creditor) or other amount on or in respect of, or make any distribution
in respect of (or on account of), or redeem, purchase or defease, any Junior
Debt in cash or in kind, except for Permitted Junior Payments;

(b)
exercise any set-off against any Junior Debt, except to the extent that payment
of such Junior Debt would constitute a Permitted Junior Payment;

(c)
create or permit to subsist any Security over any of its assets, or give any
Guarantee or (save as permitted by the Senior Facility Agreement) other
assurance against financial loss for, or in respect of, any Junior Debt; or

(d)
take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired.

4.
UNDERTAKINGS OF THE JUNIOR CREDITOR

(a)
Until the Senior Debt is Discharged, the Junior Creditor shall not, except with
the prior consent of the Security Trustee (acting on the instructions of the
Instructing Group (such instructions not to be unreasonably withheld)):

(i)
demand or receive payment, repayment or prepayment of any principal, interest
(provided that interest (A) may accrue or be capitalised and (B) may be
evidenced by any instrument which constitutes Junior Debt or equity and such
instrument may be



11869923-6
- 212 -

--------------------------------------------------------------------------------





issued to the Junior Creditor) or other amount on or in respect of (or on
account of) any Junior Debt in cash or in kind from any person or apply any
money or assets in discharge of any Junior Debt, except for Permitted Junior
Payments;
(ii)
exercise any set-off against any Junior Debt, except to the extent that payment
of such Junior Debt would constitute a Permitted Junior Payment;

(iii)
create or permit to subsist or receive any Security or receive any Guarantee or
(save as permitted by the Senior Facility Agreement) other assurance against
financial loss for, or in respect of, any Junior Debt;

(iv)
accelerate any Junior Debt, otherwise declare any Junior Debt to be prematurely
due and payable or enforce any Junior Debt by execution (although interest at
the default rate may accrue on the Junior Debt) or otherwise except to the
extent such acceleration would constitute a Permitted Junior Payment under
paragraph (b) of Clause 5 (Permitted Junior Payments);

(v)
take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired;

(vi)
initiate or pursue any insolvency proceedings against the Borrower, unless the
Junior Creditor join in the Security Trustee in such insolvency proceedings and
the Junior Creditor shall hold all amounts in cash or in kind, received (and any
rights to receive such distributions) by it from such insolvency proceedings in
respect of the Junior Debt in trust for the Secured Parties in accordance with
Clause 6.1 (General Turnover Provisions); or

(vii)
take any action against the Borrower to recover the Junior Debt other than as
permitted pursuant to the terms of this Agreement.

(b)
The Junior Creditor shall ensure that the terms of the Junior Finance Documents:

(i)
provide that any scheduled repayment or redemption of the Junior Debt only
occurs after the Facility A Termination Date;

(ii)
except where permitted by the provisions of the Senior Finance Documents,
expressly prohibit the Borrower from making any payment in the nature of
interest (but interest (A) may accrue or be capitalised and (B) may be evidenced
by any instrument which constitutes Junior Debt or equity and such instrument
may be issued to the Junior Creditor);

(iii)
do not comprise any cross default (however described) provisions; and

(iv)
do not comprise any onerous covenants, undertakings or other provisions other
than customary affirmative covenants.



11869923-6
- 213 -

--------------------------------------------------------------------------------





5.
PERMITTED JUNIOR PAYMENTS

Notwithstanding anything to the contrary contained in this Agreement (including
without limitation, Clause 3 (Undertakings of the Borrower) and Clause 4
(Undertakings of the Junior Creditor), the Borrower may make payment and the
Junior Creditor may receive payment and take other actions, in respect of the
Junior Debt to the extent that such payment or other action is made in
accordance with:
(a)
paragraph (d) of Clause 22.13 (Restricted payments) or paragraphs (c), (m) or
(q) of Clause 22.14 (Arm's length terms), in each case, of the Senior Facility
Agreement;

(b)
Clause 7.2 (Filing of Claims) after the occurrence of an event described in
Clause

7.1 (Subordination Events); or
(c)
Clause 10.1 (Preservation of Junior Debt).

6.
TURNOVER

6.1
General Turnover Provisions

The Junior Creditor shall be entitled to receive any Permitted Junior Payment,
provided that until the Senior Debt is Discharged, if the Junior Creditor
receives a payment (including by way of set-off) or distribution in cash or in
kind of, or on account of, any of the Junior Debt contrary to the provisions of
Clauses 2 (Ranking) to 5 (Permitted Junior Payments) hereof, then the Junior
Creditor shall:
(a)
within five Business Days notify details of the receipt or recovery to the
Security Trustee;

(b)
hold any such assets and moneys received or recovered by it on trust for the
Security Trustee for application in accordance with Clause 13.1 (Order of
application) of the Intercreditor Agreement; and

(c)
pay an amount equal to such receipt or recovery to the Security Trustee for
application in accordance with Clause 13.1 (Order of application) of the
Intercreditor Agreement,

provided that nothing in this Clause 6.1 shall create or be deemed to create a
security interest for the purposes of this Agreement.
6.2
Further Security

If, notwithstanding the provisions of paragraph (c) of Clause 3 (Undertakings of
the Borrower) or paragraph (a)(iii) of Clause 4 (Undertakings of the Junior
Creditor), any further Security over, or other arrangement relating to, the
assets of, or any interest in, the Borrower is constituted for the benefit of
the Junior Creditor, where the Junior Creditor receives, otherwise than in
accordance with the terms of this Agreement, the benefit of such Security or
other arrangement, the Junior Creditor shall notify the Security Trustee (who
shall, as soon as reasonably practicable following receipt of such notification,
notify each Secured Party and the Borrower) and the


11869923-6
- 214 -

--------------------------------------------------------------------------------





relevant Security shall forthwith be held on trust for the benefit of all
Secured Parties upon and subject to the terms and conditions of the
Intercreditor Agreement.
6.3
Transfer of Distributions

Following receipt by the Junior Creditor of any sum from the Borrower (whether
directly or indirectly) otherwise than in accordance with the terms of this
Agreement, the Junior Creditor will at its own expense do all such things
required to transfer to the Security Trustee all payments and distributions
which must be turned over or held in trust in accordance with this Agreement and
will pay all costs and stamp duties in connection with those transfers.
6.4
Failure of Trust

If for any reason, a trust in favour of, or a holding of property or other
assets for, the Secured Parties under the Intercreditor Agreement is, becomes or
is deemed to be, invalid or unenforceable, the Junior Creditor, which is
otherwise obliged to hold any amounts on such trust, will pay and deliver to the
Security Trustee an amount equal to the payment, receipt or recovery in cash or,
if in kind, the value conferred which it would otherwise have been bound to hold
on trust for or as property of the Secured Parties.
7.
SUBORDINATION ON INSOLVENCY

7.1
Subordination Events

Until the Senior Debt is Discharged, if:
(a)
any resolution is passed or order made for the winding-up, liquidation,
dissolution or administration of the Borrower;

(b)
the Borrower assigns its assets for the benefit of its creditors or enters into
any arrangement or composition for the benefit of (or a particular type of) its
creditors, or a moratorium is agreed or declared in respect of any of its
indebtedness;

(c)
the Borrower becomes subject to any insolvency, bankruptcy, reorganisation
(other than any Permitted Reorganisation, reconstruction or reorganisation
permitted by Clause 22.12 (Merger) of the Senior Facility Agreement),
receivership or administration (whether relating to all or only some of its
assets and whether or not resulting from the enforcement of any of the Security
Documents), liquidation, dissolution or other similar proceeding whether
voluntary or involuntary (and whether or not involving insolvency);



11869923-6
- 215 -

--------------------------------------------------------------------------------





(d)
the Borrower becomes subject to any mandatory distribution of its assets or has
a Receiver appointed with respect to any of its assets (whether or not resulting
from the enforcement of the Security Documents); or

(e)
an analogous event to any of the foregoing occurs in any country or territory in
which either the Borrower is incorporated or carries on any business,

then the following provisions of this Clause 7 shall apply.
7.2
Filing of Claims

While any of the circumstances set out in Clause 7.1 (Subordination Events) is
subsisting:
(a)
the Junior Debt (without prejudice to any other provisions of this Agreement
having the effect of subordinating the Junior Debt) shall be subordinate in
right of payment to the Senior Debt;

(b)
the Security Trustee may (acting on the instructions of the Instructing Group),
and is irrevocably authorised on behalf of the Junior Creditor to:

(i)
claim, enforce and prove for the Junior Debt;

(ii)
file claims and proofs, give receipts and take all such proceedings in respect
of filing such claim or proof and do all such things as the Security Trustee
reasonably considers necessary to recover the Junior Debt; and

(iii)
receive all distributions of the Junior Debt for application in accordance with
Clause 13.1 (Order of application) of the Intercreditor Agreement; and

(c)
if and to the extent that the Security Trustee is not entitled to take any
action set out in paragraph (b) above or otherwise does not take the action set
out in paragraph (b) above, the Junior Creditor may do so (and shall do so in
good time, if so requested by the Security Trustee), provided that for the
avoidance of doubt, Clause 7.3 (Distributions) shall apply to all distributions
and recoveries of the Junior Debt received by the Junior Creditor.

7.3
Distributions

While any of the circumstances mentioned in Clause 7.1 (Subordination Events) is
subsisting:
(a)
the Junior Creditor shall hold all amounts in cash or in kind, received (and any
rights to receive such distributions) by it from the Borrower during the
subsistence of such circumstances in respect of the Junior Debt in trust for the
Secured Parties in accordance with Clause 6.1 (General Turnover Provisions);

(b)
the Junior Creditor shall pay such amounts referred to in paragraph (a) above
(or, if in kind, an amount equal to the value conferred, or, in the case of a
set-off, pay the



11869923-6
- 216 -

--------------------------------------------------------------------------------





equivalent amount) on demand to the Security Trustee for application in
accordance with Clause 13.1 (Order of application) of the Intercreditor
Agreement;
(c)
the Junior Creditor shall direct the trustee in bankruptcy, liquidator, assignee
or other person distributing the assets of the Borrower or the proceeds of the
assets of the Borrower to pay distributions or amounts payable in respect of the
Junior Debt directly to the Security Trustee; and

(d)
the Junior Creditor will notify the Security Trustee of the receipt of any
distribution or right referred to in paragraph (a) above and will in addition
give all such notices and do all such things as the Security Trustee may
reasonably request to give effect to this Clause 7.3.

8.
CONSENTS

The Junior Creditor shall not have any remedy against any Secured Party solely
by reason of:
(a)
the entry by any of them into any Senior Finance Document, or any other
agreement entered into in connection with any Senior Finance Document between
any Secured Party and the Borrower;

(b)
any waiver or consent made or given in connection with any Senior Finance
Document or any other agreement entered into in connection with any Senior
Finance Document; or

(c)
any requirement or condition imposed by or on behalf of any Secured Party on the
Borrower under any Senior Finance Document, or such other agreement entered into
in connection with any Senior Finance Document,

which breaches or causes an event of default or potential event of default
(however described) under any Junior Finance Document, provided that nothing in
this Clause 8 shall affect the rights of the Junior Creditor against the
Borrower after the Senior Debt is Discharged. The Junior Creditor may not object
to any such matter by reason of any provision of any Junior Finance Document.
9.
PROTECTION OF SUBORDINATION

9.1
Continuing obligations

At any time before the Senior Debt is Discharged, the obligations and
liabilities of the Junior Creditor in this Agreement shall, subject to Clause 16
(Duration), constitute a continuing security and benefit to the ultimate balance
of the Senior Debt regardless of any intermediate payment or discharge of the
Senior Debt in whole or in part.
9.2
Waiver of defences

The obligations and liabilities of the Borrower, and the Junior Creditor under
this Agreement shall not be affected by any act, omission, matter or thing
which, but for this provision, would


11869923-6
- 217 -

--------------------------------------------------------------------------------





reduce, release or prejudice such obligations and liabilities or the
subordination of any of those obligations in whole or in part, including without
limitation:
(a)
any time, indulgence, concession, waiver or consent granted to, or composition
with the Borrower, any other Obligor or other person;

(b)
the taking, existence, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower, any other Obligor, or other person or any
non-presentation or non-observance of any formality or other requirements in
respect of any instrument or any failure to realise the full value of any
security;

(c)
the making or absence of any demand on the Borrower, any other Obligor or any
other person for payment or (as the case may be) performance;

(d)
any incapacity or lack of powers, authority or legal personality of or
dissolution or change in the members or status of the Borrower, the Junior
Creditor, any other Obligor or any other person;

(e)
the failure of any of the Borrower, or any other Obligor to perform any of its
obligations under any of the Transaction Documents or the Senior Finance
Documents;

(f)
the enforcement or absence of enforcement of any of the Transaction Documents or
the Senior Finance Documents;

(g)
the Winding-up of the Borrower, the Junior Creditor, any other Obligor or any
other person, or any step being taken for any such Winding-up;

(h)
any amendment, supplement or variation to:

(i)
this Agreement (except to the extent of such amendment, supplement or
variation); or

(ii)
any other Transaction Document, Senior Finance Document or any other charge,
guarantee or security provided in connection with the Transaction Documents or
the Senior Finance Documents; or

(i)
any unenforceability, illegality or invalidity of or any defect in any provision
of any Transaction Document, any Senior Finance Document or any other document
or security, such that the obligations of each of the Borrower and the Junior
Creditor under this Agreement shall remain in full force and its obligations be
construed accordingly, as if there were no unenforceability, illegality or
invalidity.

9.3
Immediate recourse

The Junior Creditor waives any right it may have of first requiring the Security
Trustee (or any Receiver, trustee or agent on its behalf) or any other Secured
Party to proceed against or enforce any other right or Security or claim payment
from any person before claiming the benefit of this


11869923-6
- 218 -

--------------------------------------------------------------------------------





Agreement. This waiver applies irrespective of any law or any provision of a
Junior Finance Document to the contrary.
9.4
Deferral of Junior Creditor’s rights

Until the Senior Debt is Discharged and unless the Security Trustee otherwise
directs, the Junior Creditor will not exercise any rights which it may have by
reason of performance by it of its obligations under this Agreement:
(a)
to be indemnified by any other Obligor;

(b)
to claim any contribution from any guarantor of any Obligor's obligations under
the Senior Finance Documents; and/or

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Secured Parties under the Senior Finance
Documents or of any other guarantee or Security taken pursuant to, or in
connection with, the Senior Finance Documents by any Secured Party.

9.5
Additional Security

This Agreement is in addition to and is not in any way prejudiced by any
Guarantee or Security now or subsequently held by any Secured Party.
10.
NO RIGHTS IN FAVOUR OF THE JUNIOR CREDITOR

10.1
Preservation of Junior Debt

(a)
Notwithstanding any term of this Agreement postponing, subordinating or
preventing the payment of all or any part of the Junior Debt, the relevant
Junior Debt shall, as between the Borrower and the Junior Creditor, be deemed to
remain owing or due and payable (and interest, default interest or indemnity
payments shall continue to accrue) in accordance with the Junior Finance
Documents.

(b)
If the Junior Creditor is obliged to pay any Junior Debt Recoveries to the
Security Trustee in accordance with Clause 6 (Turnover) or Clause 7
(Subordination on Insolvency), as between the Borrower and Junior Creditor, and
subject to Clause 9.4 (Deferral of Junior Creditor’s rights):

(i)
the Borrower shall indemnify the Junior Creditor (to the extent of its liability
for the relevant amount so paid) for any costs, liabilities and expenses
incurred by it as a result of it having to make that payment; and

(ii)
the Junior Debt will be deemed not to have been reduced or discharged in any way
or to any extent by the relevant payment, distribution, proceeds or other
discharge.

10.2
No liability

No Secured Party will be liable to the Borrower or the Junior Creditor for:


11869923-6
- 219 -

--------------------------------------------------------------------------------





(a)
the manner of exercise or any non-exercise of its rights, remedies, powers,
authorities or discretions under this Agreement; or

(b)
any failure to collect or preserve any Junior Debt or delay in doing so.

11.
POWER OF ATTORNEY

11.1
Appointment

The Junior Creditor by way of security irrevocably appoints the Security Trustee
as its attorney (with full power of substitution), on its behalf and in its name
or otherwise, at such time until the Senior Debt is Discharged and in such
manner as the attorney thinks fit, after the occurrence of an Enforcement Event,
to do anything which it:
(a)
has authorised the Security Trustee to do under this Agreement; or

(b)
is obliged to do but has not done under this Agreement.

11.2
Ratification

The Junior Creditor ratifies and confirms and agrees to ratify and confirm
whatever any such attorney shall lawfully do in the exercise or purported
exercise of the power of attorney granted by it in this Clause 11.
11.3
Delegation

The Security Trustee may delegate the power of attorney in Clause 11.1
(Appointment).
11.4
Third Parties

Any third party referred to in this Clause 11 may enjoy the benefit or enforce
the terms of this Clause 11 in accordance with the provisions of the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore.
12.
JUNIOR CREDITOR REPRESENTATIONS

The Junior Creditor makes the representations and warranties set out in this
Clause 12 to the Security Trustee (and each other Secured Parties) on the date
of this Agreement only in relation to itself and provided that where any
representation or warranty is expressed to be given from a specific date, the
representation and warranty under this Clause 12 shall be made on that date.
12.1
Status

(a)
It is a limited liability company, corporation or other entity duly incorporated
or organised and validly existing under the laws of its jurisdiction of
incorporation or organisation.

(b)
It has the power to own its assets and carry on the business which it conducts.

12.2
Binding Obligations



11869923-6
- 220 -

--------------------------------------------------------------------------------





The obligations expressed to be assumed by it under this Agreement are legal,
valid, binding and enforceable obligations subject to any general principles of
law limiting its obligations in respect of equitable remedies, insolvency,
liquidation or creditors' rights generally.
12.3
Non Conflict with Other Obligations

Its entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:
(a)
any material law or regulation applicable to it in any material respect;

(b)
its constitutional documents; or

(c)
in any material respect, any material agreement or instrument binding upon it or
any of its assets.

12.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of this Agreement
and the transactions contemplated by this Agreement.
12.5
Validity and admissibility in evidence

All Authorisations required or desirable:
(a)
to enable it lawfully to enter into, exercise its rights and perform and comply
with its obligations under this Agreement;

(b)
to ensure that those obligations are valid, legally binding and enforceable; and

(c)
[to make this Agreement admissible evidence in its jurisdiction of incorporation
or organisation],

have been, or by the time necessary to perform its obligations under this
Agreement will be, obtained or effected and are, or will be at such time, in
full force and effect.
12.6
Security

No Security exists on or over the Junior Debt.
12.7
Repetition

Each of the representations set out in Clauses 12.1 (Status) to 12.4 (Power and
authority) and Clause 12.6 (Security) are deemed to be made by the Junior
Creditor by reference to the facts and circumstances then existing:
(a)
on the date of each Utilisation Request and the proposed Utilisation Date for a
Utilisation (other than a Facility B Rollover Loan); and

(b)
(if no representation or warranty is deemed to be made pursuant to paragraph (a)
above in any of the Borrower’s financial years) on the last day of that
financial year,



11869923-6
- 221 -

--------------------------------------------------------------------------------





provided that this paragraph (b) shall not apply after the Senior Facilities
Discharge Date,
provided that where any representation or warranty is expressed to be given as
of a specific date, such representation and warranty under this Clause 12 shall
be made on and as of that date.
13.
PAYMENTS

13.1
Payment Mechanics

Any sum to be paid under this Agreement shall be made in immediately available
cleared funds on the date on which payment is due pursuant to this Agreement by
direct bank transfer to:
(a)
in the case of sums to be paid to the Junior Creditor and unless otherwise
specified in this Agreement, the Singapore Dollar denominated account (number
[        ]) or the US Dollar denominated account ([        ]) with the principal
Singapore offices of [        ] or to such other account which the Junior
Creditor may from time to time have notified to the relevant Party;

(b)
in the case of sums to be paid to the Borrower and unless otherwise specified in
this Agreement, the Singapore Dollar denominated account (number [    ]) or the
US Dollar denominated account (        ]) with the principal Singapore offices
of [     ]; or

(c)
in the case of any other sums to be paid, such account which the Security
Trustee has or may from time to time have notified to the relevant Party.

13.2
No Set-off

All sums payable by the Junior Creditor under this Agreement to any other Party
shall be calculated and be made without (and free and clear of any deduction
for) set-off.
14.
CALCULATIONS AND CERTIFICATES

14.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with this Agreement, the entries made in the accounts maintained by a Senior
Creditor are prima facie evidence of the matters to which they relate.
14.2
Certificate and Determinations

Any certification or determination by the Security Trustee of an amount under
this Agreement is, in the absence of manifest error, conclusive evidence of the
matters to which it relates.
15.
EXPENSES AND STAMP DUTY



11869923-6
- 222 -

--------------------------------------------------------------------------------





To the extent not paid by the Borrower, the Junior Creditor agrees to pay:
(a)
within 15 Business Days of demand, the amount of all documented costs and
expenses (including documented legal fees of one counsel) incurred by the
Security Trustee in connection with the enforcement of, or the preservation of
any rights against the Junior Creditor under this Agreement; and

(b)
promptly, and in any event before any interest or penalty becomes payable, any
stamp, documentary, registration or similar tax payable in connection with the
entry into, registration, performance, enforcement or admissibility in evidence
of this Agreement against it.

16.
DURATION

This Agreement shall commence on the date hereof and shall continue in full
force and effect until the Senior Debt is Discharged, without prejudice to any
accrued rights and obligations existing at the date of termination. The Security
Trustee shall notify the Junior Creditor as soon as reasonably practicable after
this Agreement (or the relevant part of this Agreement) ceases to have effect.
17.
CHANGES TO THE PARTIES

17.1
Benefit of Agreement

This Agreement shall benefit and be binding on the Parties, their respective
successors and any permitted assignee or transferee of all or some of a Party’s
rights and obligations under this Agreement.
17.2
No Assignment

None of the Borrower and the Junior Creditor may assign any of its rights or
transfer any of its rights or obligations under this Agreement except:
(a)
with the consent of all the members of the Instructing Group;

(b)
as permitted under Clause 26.1 (Assignments and transfer by Obligors) of the
Senior Facility Agreement or (after the Senior Facilities Discharge Date) any
other Senior Finance Document; or

(c)
in relation to the Junior Creditor, to such member of the Sponsor Group to which
it assigns or transfers its rights and obligations under the Junior Finance
Document.

17.3
Replacement of the Security Trustee

Upon the resignation or removal of the Security Trustee pursuant to (and in
accordance with) the Senior Finance Documents:
(a)
the resigning or, as the case may be, removed Security Trustee shall be
automatically discharged from any further obligations under this Agreement;



11869923-6
- 223 -

--------------------------------------------------------------------------------





(b)
its successors and the other parties shall have the same rights and obligations
among themselves as they would have had if the successor had been an original
party to this Agreement; and

(c)
this Agreement shall be construed as if all references to the former Security
Trustee were replaced by references to the successor Security Trustee.

17.4
Disclosure of information

(a)
Each Secured Party shall hold all non-public information obtained pursuant to
the requirements of this Agreement and any other Senior Finance Document in
accordance with that Secured Party's customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking or investment practices, it being understood and agreed by the Junior
Creditor that in any event each Secured Party:

(i)
may make disclosure to its affiliates, head office, representative offices,
subsidiaries, related corporation and branch offices (whether in Singapore or
overseas) in accordance with its internal compliance and disclosure policies so
long as such affiliates, head office, representative offices, related
corporation, subsidiaries or branch offices keep such disclosed non-public
information confidential;

(ii)
may make disclosures to any actual, prospective or potential bona fide assignee,
transferee or participant in connection with the contemplated assignment,
transfer or the granting of any participation by that Secured Party of any Loans
or any participations therein (provided that such actual, prospective or
potential assignee, transferee or participant agrees to be bound by this Clause
17.4);

(iii)
(where that Secured Party is the Agent or the Security Trustee) may make
disclosures to any bona fide person who is succeeding that Secured Party in that
capacity (provided that such person agrees to be bound by this Clause 17.4);

(iv)
may make disclosures to any other Secured Party;

(v)
may make disclosures to any Obligor or the Sponsor;

(vi)
may make disclosures to its professional advisers (provided that such adviser
agrees to be bound by this Clause 17.4);

(vii)
may make disclosures required or requested by any Governmental Agency or
representative thereof or pursuant to legal process; provided that, unless
specifically prohibited by applicable law or court order, that Secured Party
shall notify the Borrower of any request by any Governmental Agency or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Secured Party by such
Governmental Agency) for disclosure of any such non-public information; or



11869923-6
- 224 -

--------------------------------------------------------------------------------





(viii)
may make disclosures to any person who is a person, or who belongs to a class of
persons, specified in the second column of the Third Schedule to the Banking
Act, Chapter 19 of Singapore (the “Banking Act”), in accordance with Section
47(2) of the Banking Act.

(b)
For the purposes of paragraph (a) above, "non-public information" shall not
include information that is not acquired from (i) any of the Obligors, the
Sponsor or any of their respective Subsidiaries or Affiliates (or persons acting
on behalf of or retained by any of the Obligors, the Sponsor or any of their
respective Subsidiaries or Affiliates), (ii) persons retained by or acting on
behalf of any Secured Party in connection with this Agreement and the
transactions contemplated hereby or (iii) persons known by such Secured Party to
be under a duty or an obligation of confidentiality to the Borrower (it being
understood that the Secured Parties and their respective Affiliates shall be
under an obligation of confidentiality).

18.
SENIOR CREDITORS’ RIGHTS AND LIABILITIES

18.1
Benefit of Rights, etc.

In this Agreement, the benefit of all representations and warranties,
undertakings and all obligations of, respectively, the Borrower and the Junior
Creditor made or given in favour of the Security Trustee shall also be made or
given in favour of the Secured Parties who shall be entitled to enforce such
rights pursuant to the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore as contemplated by Clause 20.6 (Third Party Beneficiaries).
18.2
Secured Party Liability

No Secured Party shall be liable to the Junior Creditor for any Losses resulting
from any act or omission of any Secured Party or its respective officers,
employees or agents in relation to this Agreement except to the extent caused by
its or his own gross negligence, wilful default or wilful misconduct.
18.3
Security Trustee Instructions

In this Agreement, any discretion conferred upon the Security Trustee shall be
exercised in accordance with the terms of the Senior Facility Agreement and
Intercreditor Agreement.
19.
NOTICES

19.1
Communications in writing

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter.
19.2
Addresses



11869923-6
- 225 -

--------------------------------------------------------------------------------





The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is as follows:
(a)
Junior Creditor

[Name of Junior Creditor]
Address:
[________________]
 
[________________]
 
 
Fax No:
[________________]
 
 
Attention:
[________________]

(b)
Borrower

Marina Bay Sands Pte. Ltd.
Address:
[________________]
 
[________________]
 
 
Fax No:
[________________]
 
 
Attention:
[________________]

(c)
Security Trustee

[________________]
 
 
Address:
[________________]
 
[________________]
 
 
Fax No:
[________________]
 
 
Attention:
[________________]

or any substitute address, fax number or department or officer as the Party may
notify to the other Parties, by not less than five Business Days’ notice.
19.3
Delivery

(a)
Any communication or document made or delivered by the Junior Creditor or the
Borrower under or in connection with this Agreement will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or three
Business Days after being deposited in the post (postage prepaid) in an envelope
addressed to it at that address,



11869923-6
- 226 -

--------------------------------------------------------------------------------





and, if a particular department or officer is specified as part of its address
details provided under Clause 19.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Security Trustee
will be effective only when actually received by the Security Trustee and then
only if it is expressly marked for the attention of the department or officer
identified in Clause 19.2 (Addresses) (or any substitute department or officer
as it shall specify for this purpose).

(c)
All notices from or to the Borrower or the Junior Creditor shall be sent through
the Security Trustee.

20.
MISCELLANEOUS

20.1
Amendments and Waivers

This Agreement may not be amended, waived, supplemented or otherwise varied
unless in writing and signed by or on behalf of each Party.
20.2
Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of the Security
Trustee of any right, power or remedy under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
20.3
Partial Invalidity

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will, in any way, be affected or impaired.
20.4
No Partnership

Neither this Agreement nor any other agreement or arrangement of which it forms
part, nor the performance by the Parties of their respective obligations under
any such agreement or arrangement, shall constitute a partnership between the
Parties.
20.5
Counterparts

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Agreement.
20.6
Third Party Beneficiaries

(a)
Save as provided in paragraph (b) below, this Agreement is intended for the sole
and exclusive benefit of the Parties.

(b)
The Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore is
expressly excluded



11869923-6
- 227 -

--------------------------------------------------------------------------------





save for the rights of the Secured Parties, acting in accordance with the terms
of the Senior Finance Documents, to enforce any rights of the Security Trustee
as if they were a party to this Agreement.
20.7
Hierarchy of Agreements

In the event of any conflict between the terms of (a) the Junior Finance
Document, and (b) the terms of this Agreement, then the terms of this Agreement
shall prevail.
20.8
Entire Agreement

This Agreement constitutes the entire agreement between the Junior Creditor and
the Security Trustee with respect to the subject matter of this Agreement.
21.
GOVERNING LAW

This Agreement is governed by Singapore law.
22.
ENFORCEMENT

22.1
Jurisdiction of Singapore Courts

(a)
Except as provided in paragraph (c) below, the courts of Singapore have
exclusive jurisdiction to settle all Disputes.

(b)
The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly none of the Junior Creditor
or the Borrower shall argue to the contrary.

(c)
This Clause 22.1 is for the benefit of the Security Trustee and the Secured
Parties only. As a result, neither the Security Trustee nor any Secured Party
shall be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Security Trustee and
the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

22.2
[Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Junior Creditor:
(a)
irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the Singapore courts in connection with this
Agreement (and the Borrower hereby accepts such appointment); and

(b)
agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned.]





11869923-6
- 228 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF this Agreement has been executed and delivered on the date
first stated above.




Junior Creditor
The Common Seal of
[    ]
was hereunto affixed
in the presence of:


 

Director’s signature
Name:
Address:




 

Director’s/Secretary's signature
Name:
Address:




I,        , an Advocate and Solicitor of the Supreme Court of Singapore
practising in Singapore hereby certify that on        , the Common Seal of
[    ] was duly affixed to the above Agreement at Singapore in my presence in
accordance with the Articles of Association of [    ] (which Articles of
Association have been produced and shown to me).


Witness my hand this    day of    .


Subordination Agreement

--------------------------------------------------------------------------------





The Borrower
The Common Seal of
MARINA BAY SANDS PTE. LTD.
was hereunto affixed
in the presence of:


 

Director’s signature
Name:
Address:






 

Director’s/Secretary's signature
Address:    [    ]
[    ]
Fax No:    [    ]
Attention:    [    ]




I,    , an Advocate and Solicitor of the Supreme Court of the Republic of
Singapore practising in Singapore hereby certify that on    , the Common Seal of
Marina Bay Sands Pte. Ltd. was duly affixed to the above Agreement at Singapore
in my presence in accordance with the Articles of Association of Marina Bay
Sands Pte. Ltd. (which Articles of Association have been produced and shown to
me).




Witness my hand this    day of    .


Subordination Agreement

--------------------------------------------------------------------------------





The Security Trustee
SIGNED SEALED and DELIVERED by




as attorney for and on behalf of
DBS BANK LTD.
in the presence of:


 

Witness’ signature
Name:
Address:


Subordination Agreement

--------------------------------------------------------------------------------






Part II
Form of External Subordination Agreement


WTL/1019005126/Third Amended and Restated FA
228

--------------------------------------------------------------------------------








schedule11image.jpg [schedule11image.jpg]




 



Dated
 







[NAME OF EXTERNAL SUBORDINATED CREDITOR]
as Junior Creditor










MARINA BAY SANDS PTE. LTD.


as Borrower






and










DBS BANK LTD.


acting as Security Trustee










SUBORDINATION AGREEMENT












ALLEN & GLEDHILL LLP
ONE MARINA BOULEVARD
#28-00 SINGAPORE 018989

--------------------------------------------------------------------------------






TABLE OF CONTENTS




CLAUSE
PAGE
1.          INTERPRETATION
235
2.          RANKING
238
3.          UNDERTAKINGS OF THE BORROWER
239
4.          UNDERTAKINGS OF THE JUNIOR CREDITOR
239
5.          PERMITTED JUNIOR PAYMENTS
240
6.          PROTECTION OF SUBORDINATION
240
7.          PRESERVATION OF JUNIOR DEBT
242
8.          DURATION
242
9.          CHANGES TO THE PARTIES
242
10.        SENIOR CREDITORS’ RIGHTS AND LIABILITIES
243
11.        MISCELLANEOUS
243
12.        GOVERNING LAW
244
13.        ENFORCEMENT
244





ii

--------------------------------------------------------------------------------






THIS AGREEMENT is dated                          and made between:
(1)
[NAME OF EXTERNAL SUBORDINATED CREDITOR], registration number [        ] (the
"Junior Creditor");

(2)
MARINA BAY SANDS PTE. LTD., registration number 200507292R (the "Borrower"); and

(3)
DBS BANK LTD., as security trustee for the Secured Parties (the "Security
Trustee").

BACKGROUND
(A)
The Borrower has entered into the Junior Finance Documents (as defined below)
with the Junior Creditor, pursuant to which the Borrower is indebted to the
Junior Creditor in the principal amount of [S$][    ].

(B)
The Borrower has entered into the Senior Finance Documents with, amongst others,
the Security Trustee and the Secured Parties pursuant to which the Secured
Parties have agreed, subject to the terms and conditions of the Senior Finance
Documents, to make available to the Borrower specified facilities.

(C)
The Borrower has entered into the Intercreditor Agreement with, amongst others,
the Security Trustee and the Secured Parties, pursuant to which the Secured
Parties have appointed the Security Trustee as their security trustee to act on
their behalf under the terms of the Senior Finance Documents.

(D)
The Security Trustee holds the benefits of this Agreement on trust for the
Secured Parties on the terms of the Senior Finance Documents.

IT IS AGREED as follows:
1.
INTERPRETATION

1.1
Definitions and Construction

In this Agreement, unless a contrary indication appears, terms defined in the
Senior Facility Agreement have the same meaning in this Agreement, except to the
extent that the context requires otherwise and, in addition:
"Debt" means any Senior Debt or Junior Debt.
"Discharge" means, in relation to the Senior Debt, all the Senior Debt (other
than contingent indemnification obligations, except those counter-indemnity
obligations that relate to any guarantee, bonding or documentary letter of
credit (including standby and commercial letters of credit) issued under the
Ancillary Facilities) has been fully paid, repaid or prepaid or discharged and
all commitments of the Secured Parties in respect of the Senior Debt have
expired or been cancelled.


11869923-6
- 235 -

--------------------------------------------------------------------------------





"Dispute" means any dispute arising out of or in connection with this Agreement
(including a dispute regarding the existence, validity or termination of this
Agreement).
"Instructing Group" has the meaning given to it in the Intercreditor Agreement.
"Intercreditor Agreement" means the intercreditor agreement between, among
others, the Obligors, the Senior Lenders and (when they accede), the Increase
Lenders, the Hedging Banks, the Secured Incremental Indebtedness Creditors, the
Secured Permitted Refinancing Creditors and the Secured Mezzanine Indebtedness
Creditors (each as defined therein), in each case, as applicable.
"Junior Debt" means all present and future moneys, debts and liabilities due,
owing or incurred by the Borrower to the Junior Creditor under or in connection
with the Junior Finance Document (in each case, where in contract or otherwise,
whether actually or contingently).
"Junior Finance Document" means [        ].
"Losses" means costs, liabilities, expenses, damages or losses.
"Party" means a party to this Agreement.
"Permitted Junior Payments" means the payments, receipts, set-offs and other
actions permitted by Clause 5 (Permitted Junior Payments).
"Receiver" means an administrative receiver, receiver and manager or other
receiver appointed by the Security Trustee (whether appointed pursuant to the
Security Documents, pursuant to any statute, by a court or otherwise).
"Senior Debt" means the Secured Liabilities as defined in the Intercreditor
Agreement.
"Senior Facility Agreement" means the S$5,100,000,000 Senior Facility Agreement
between the Borrower, as borrower, the financial institutions named therein, as
mandated lead arrangers, DBS Bank Ltd., Oversea-Chinese Banking Corporation
Limited, United Overseas Bank Limited and Malayan Banking Berhad, Singapore
Branch, as global coordinators, DBS Bank Ltd., as agent and the Security
Trustee, as security trustee.
"Senior Facilities Discharge Date" means the Senior Discharge Date as defined in
the Intercreditor Agreement.
"Senior Finance Documents" means the Secured Documents as defined in the
Intercreditor Agreement.
“Winding-up” means one of the events or circumstances described in paragraph
(a)(i), (a)(ii) or (a)(iii) of Clause 23.7 (Insolvency proceedings) of the
Senior Facility Agreement or any analogous procedure or step in any
jurisdiction.
1.2
Interpretation

(a)
Unless a contrary indication appears, any reference in this Agreement to:



11869923-6
- 236 -

--------------------------------------------------------------------------------





(i)
the "Borrower", the "Junior Creditor", any "Party", any "Secured Party" or the
"Security Trustee", shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

(ii)
an agreement includes a deed and instrument;

(iii)
an agreement, document or instrument is a reference to it as amended, novated,
supplemented, extended, restated (however fundamentally and whether or not more
onerous) or replaced and includes any change in the purpose of, any extension of
or any increase in any facility or the addition of any new facility under any
agreement, document or instrument;

(iv)
an "amendment" includes a supplement, novation, replacement, assignment or re-
enactment (and "amended" shall be construed accordingly);

(v)
"assets" includes present and future properties, revenues and rights of every
description;

(vi)
a "judgment" includes any order, injunction, determination, award or other
judicial or arbitral measure in any jurisdiction;

(vii)
a "law" includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure, in each case of any jurisdiction whatsoever (and "lawful" and
"unlawful" shall be construed accordingly);

(viii)
any "obligation" of any person under this Agreement or any other agreement or
document shall be construed as a reference to an obligation expressed to be
assumed by or imposed on it under this Agreement or, as the case may be, that
other agreement or document (and "due", "owing", "payable" and "receivable"
shall be similarly construed);

(ix)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality) or two or more
of the foregoing;

(x)
"regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(xi)
the Borrower "repaying" or "prepaying" a guarantee, documentary credit facility
or hedging facility means (and "repaid" or "prepaid" shall be construed
accordingly):

(I)
the Borrower providing cash cover for that facility;



11869923-6
- 237 -

--------------------------------------------------------------------------------





(II)
the maximum amount payable under that facility being reduced in accordance with
its terms; or

(III)
the provider of that facility being reasonably satisfied that such facility has
been released, cancelled, terminated or otherwise secured to its satisfaction
and the provider of that facility has no further liability under that facility,

and the amount by which that facility is repaid or prepaid under sub-paragraphs
(xi)(I) and (xi)(II) above is the amount of the relevant cash cover or
reduction;
(xii)
"rights" includes rights, authorities, discretions, remedies, liberties, powers,
easements, quasi-easements and appurtenances (in each case, of any nature
whatsoever);

(xiii)
a provision of law is a reference to that provision as amended, or re-enacted
and includes all laws and official requirements made under or deriving validity
from it;

(xiv)
a time of day is a reference to Singapore time unless otherwise stated; and

(xv)
in computing any period of time under this Agreement the day of the act, event
or default from which such period begins to run shall be included.

(b)
Clause headings are for ease of reference only.

(c)
The words "include" and "including" are to be construed without limitation.

(d)
Any payment date which is due to occur, or period which is due to end, or a day
that is not a Business Day shall occur or end (as applicable) on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

1.3
Limits on Liability

The Parties intend that their respective rights, obligations and liabilities as
provided for in this Agreement shall be exhaustive of the rights, obligations
and liabilities between them arising out of or in connection with this
Agreement. Accordingly, the remedies expressly stated in this Agreement shall be
the sole and exclusive remedies of the Parties for liabilities to one another
arising out of or in connection with this Agreement, including any
representation, warranty or undertaking given in connection with it,
notwithstanding any remedy otherwise available at law or in equity.
2.
RANKING

(a)
Unless expressly provided to the contrary in this Agreement, the Debt shall rank
in right and priority of payment in the following order:

(i)
first, the Senior Debt, which shall rank as between itself in accordance with
the terms of the Intercreditor Agreement; and

(ii)
second, the Junior Debt.



11869923-6
- 238 -

--------------------------------------------------------------------------------





(b)
This Agreement does not purport to rank any of the Junior Debt as between
itself.

3.
UNDERTAKINGS OF THE BORROWER

Until the Senior Debt is Discharged, the Borrower shall not, except with the
prior consent of the Security Trustee (acting on the instructions of the
Instructing Group (such instructions not to be unreasonably withheld)):
(a)
pay, repay or prepay any principal, interest (provided that interest (i) may
accrue or be capitalised and (ii) may be evidenced by any instrument which
constitutes Junior Debt or equity and such instrument may be issued to the
Junior Creditor) or other amount on or in respect of, or make any distribution
in respect of (or on account of), or redeem, purchase or defease, any Junior
Debt in cash or in kind, except for Permitted Junior Payments;

(b)
exercise any set-off against any Junior Debt, except to the extent that payment
of such Junior Debt would constitute a Permitted Junior Payment; or

(c)
take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired.

4.
UNDERTAKINGS OF THE JUNIOR CREDITOR

(a)
Until the Senior Debt is Discharged, the Junior Creditor shall not, except with
the prior consent of the Security Trustee (acting on the instructions of the
Instructing Group (such instructions not to be unreasonably withheld)):

(i)
demand or receive payment, repayment or prepayment of any principal, interest
(provided that interest (A) may accrue or be capitalised and (B) may be
evidenced by any instrument which constitutes Junior Debt or equity and such
instrument may be issued to the Junior Creditor) or other amount on or in
respect of (or on account of) any Junior Debt in cash or in kind from any person
or apply any money or assets in discharge of any Junior Debt, except for
Permitted Junior Payments;

(ii)
exercise any set-off against any Junior Debt, except to the extent that payment
of such Junior Debt would constitute a Permitted Junior Payment;

(iii)
accelerate any Junior Debt, otherwise declare any Junior Debt to be prematurely
due and payable or enforce any Junior Debt by execution (although interest at
the default rate may accrue on the Junior Debt) or otherwise;

(iv)
take or omit to take any action whereby the ranking and/or subordination
contemplated by this Agreement may be impaired;

(v)
initiate or pursue any insolvency proceedings against the Borrower, unless the
Junior Creditor join in the Security Trustee in such insolvency proceedings; or



11869923-6
- 239 -

--------------------------------------------------------------------------------





(vi)
take any action against the Borrower to recover the Junior Debt other than as
permitted pursuant to the terms of this Agreement.

(b)
The Junior Creditor shall ensure that the terms of the Junior Finance Documents:

(i)
provide that any scheduled repayment or redemption of the Junior Debt only
occurs after the Facility A Termination Date (without taking into account any
extension of the Facility A Termination Date); and

(ii)
provide for a rate of interest (or lower rate of interest) consistent with the
market rate of interest for a transaction of a similar nature of the time of its
incurrence.

5.
PERMITTED JUNIOR PAYMENTS

Notwithstanding anything to the contrary contained in this Agreement (including
without limitation, Clause 3 (Undertakings of the Borrower) and Clause 4
(Undertakings of the Junior Creditor), the Borrower may make payment and the
Junior Creditor may receive payment and take other actions, in respect of the
Junior Debt to the extent that such payment or other action is made in
accordance with paragraph (b) or (d) of Clause 22.13 (Restricted payments) or
paragraphs (c) or (m) of Clause 22.14 (Arm's length terms), in each case, of the
Senior Facility Agreement.
6.
PROTECTION OF SUBORDINATION

6.1
Continuing obligations

At any time before the Senior Debt is Discharged, the obligations and
liabilities of the Junior Creditor in this Agreement shall, subject to Clause 8
(Duration), constitute a continuing security and benefit to the ultimate balance
of the Senior Debt regardless of any intermediate payment or discharge of the
Senior Debt in whole or in part.
6.2
Waiver of defences

The obligations and liabilities of the Borrower, and the Junior Creditor under
this Agreement shall not be affected by any act, omission, matter or thing
which, but for this provision, would reduce, release or prejudice such
obligations and liabilities or the subordination of any of those obligations in
whole or in part, including without limitation:
(a)
any time, indulgence, concession, waiver or consent granted to, or composition
with the Borrower, any other Obligor or other person;

(b)
the taking, existence, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower, any other Obligor, or other person or any
non-presentation or non-observance of any formality or other requirements in
respect of any instrument or any failure to realise the full value of any
security;



11869923-6
- 240 -

--------------------------------------------------------------------------------





(c)
the making or absence of any demand on the Borrower, any other Obligor or any
other person for payment or (as the case may be) performance;

(d)
any incapacity or lack of powers, authority or legal personality of or
dissolution or change in the members or status of the Borrower, the Junior
Creditor, any other Obligor or any other person;

(e)
the failure of any of the Borrower or any other Obligor to perform any of its
obligations under any of the Transaction Documents or the Senior Finance
Documents;

(f)
the enforcement or absence of enforcement of any of the Transaction Documents or
the Senior Finance Documents;

(g)
the Winding-up of the Borrower, the Junior Creditor, any other Obligor or any
other person, or any step being taken for any such Winding-up;

(h)
any amendment, supplement or variation to:

(i)
this Agreement (except to the extent of such amendment, supplement or
variation); or

(ii)
any other Transaction Document, Senior Finance Document or any other charge,
guarantee or security provided in connection with the Transaction Documents or
the Senior Finance Documents; or

(i)
any unenforceability, illegality or invalidity of or any defect in any provision
of any Transaction Document, any Senior Finance Document or any other document
or security, such that the obligations of each of the Borrower and the Junior
Creditor under this Agreement shall remain in full force and its obligations be
construed accordingly, as if there were no unenforceability, illegality or
invalidity.

6.3
Immediate recourse

The Junior Creditor waives any right it may have of first requiring the Security
Trustee (or any Receiver, trustee or agent on its behalf) or any other Secured
Party to proceed against or enforce any other right or Security or claim payment
from any person before claiming the benefit of this Agreement. This waiver
applies irrespective of any law or any provision of a Junior Finance Document to
the contrary.
6.4
Deferral of Junior Creditor’s rights

Until the Senior Debt is Discharged and unless the Security Trustee otherwise
directs, the Junior Creditor will not exercise any rights which it may have by
reason of performance by it of its obligations under this Agreement:
(a)
to be indemnified by any other Obligor;

(b)
to claim any contribution from any guarantor of any Obligor's obligations under
the



11869923-6
- 241 -

--------------------------------------------------------------------------------





Senior Finance Documents; and/or
(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Secured Parties under the Senior Finance
Documents or of any other guarantee or Security taken pursuant to, or in
connection with, the Senior Finance Documents by any Secured Party.

6.5
Additional Security

This Agreement is in addition to and is not in any way prejudiced by any
Guarantee or Security now or subsequently held by any Secured Party.
7.
PRESERVATION OF JUNIOR DEBT

Notwithstanding any term of this Agreement postponing, subordinating or
preventing the payment of all or any part of the Junior Debt, the relevant
Junior Debt shall, as between the Borrower and the Junior Creditor, be deemed to
remain owing or due and payable (and interest, default interest or indemnity
payments shall continue to accrue) in accordance with the Junior Finance
Documents.
8.
DURATION

This Agreement shall commence on the date hereof and shall continue in full
force and effect until the Senior Debt is Discharged, without prejudice to any
accrued rights and obligations existing at the date of termination. The Security
Trustee shall notify the Junior Creditor as soon as reasonably practicable after
this Agreement (or the relevant part of this Agreement) ceases to have effect.
9.
CHANGES TO THE PARTIES

9.1
Benefit of Agreement

This Agreement shall benefit and be binding on the Parties, their respective
successors and any permitted assignee or transferee of all or some of a Party’s
rights and obligations under this Agreement.
9.2
No Assignment

None of the Borrower and the Junior Creditor may assign any of its rights or
transfer any of its rights or obligations under this Agreement except:
(a)
with the consent of all the members of the Instructing Group;

(b)
as permitted under Clause 26.1 (Assignments and transfer by Obligors) of the
Senior Facility Agreement or (after the Senior Facilities Discharge Date) any
other Senior Finance Document; or

(c)
in the case of the Junior Creditor, to such person to which it assigns or
transfers its rights and obligations under the Junior Finance Document.



11869923-6
- 242 -

--------------------------------------------------------------------------------





9.3
Replacement of the Security Trustee

Upon the resignation or removal of the Security Trustee pursuant to (and in
accordance with) the Senior Finance Documents:
(a)
the resigning or, as the case may be, removed Security Trustee shall be
automatically discharged from any further obligations under this Agreement;

(b)
its successors and the other parties shall have the same rights and obligations
among themselves as they would have had if the successor had been an original
party to this Agreement; and

(c)
this Agreement shall be construed as if all references to the former Security
Trustee were replaced by references to the successor Security Trustee.

10.
SENIOR CREDITORS’ RIGHTS AND LIABILITIES

10.1
Benefit of Rights, etc.

In this Agreement, the benefit of all representations and warranties,
undertakings and all obligations of, respectively, the Borrower and the Junior
Creditor made or given in favour of the Security Trustee shall also be made or
given in favour of the Secured Parties who shall be entitled to enforce such
rights pursuant to the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore as contemplated by Clause 11.5 (Third Party Beneficiaries).
10.2
Secured Party Liability

No Secured Party shall be liable to the Junior Creditor for any Losses resulting
from any act or omission of any Secured Party or its respective officers,
employees or agents in relation to this Agreement except to the extent caused by
its or his own gross negligence, wilful default or wilful misconduct.
10.3
Security Trustee Instructions

In this Agreement, any discretion conferred upon the Security Trustee shall be
exercised in accordance with the terms of the Senior Facility Agreement and
Intercreditor Agreement.
11.
MISCELLANEOUS

11.1
Amendments and Waivers

This Agreement may not be amended, waived, supplemented or otherwise varied
unless in writing and signed by or on behalf of each Party.
11.2
Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of the Security
Trustee of any right, power or remedy under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of


11869923-6
- 243 -

--------------------------------------------------------------------------------





any other right or remedy. The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights or remedies provided by law.
11.3
Partial Invalidity

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will, in any way, be affected or impaired.
11.4
Counterparts

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Agreement.
11.5
Third Party Beneficiaries

(a)
Save as provided in paragraph (b) below, this Agreement is intended for the sole
and exclusive benefit of the Parties.

(b)
The Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore is
expressly excluded save for the rights of the Secured Parties, acting in
accordance with the terms of the Senior Finance Documents, to enforce any rights
of the Security Trustee as if they were a party to this Agreement.

11.6
Hierarchy of Agreements

In the event of any conflict between the terms of (a) the Junior Finance
Document, and (b) the terms of this Agreement, then the terms of this Agreement
shall prevail.
11.7
Entire Agreement

This Agreement constitutes the entire agreement between the Junior Creditor and
the Security Trustee with respect to the subject matter of this Agreement.
12.
GOVERNING LAW

This Agreement is governed by Singapore law.
13.
ENFORCEMENT

13.1
Jurisdiction of Singapore Courts

(a)
Except as provided in paragraph (c) below, the courts of Singapore have
exclusive jurisdiction to settle all Disputes.

(b)
The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly none of the Junior Creditor
or the Borrower shall argue to the contrary.



11869923-6
- 244 -

--------------------------------------------------------------------------------





(c)
This Clause 13.1 is for the benefit of the Security Trustee and the Secured
Parties only. As a result, neither the Security Trustee nor any Secured Party
shall be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Security Trustee and
the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

13.2
[Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Junior Creditor:
(a)
irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the Singapore courts in connection with this
Agreement (and the Borrower hereby accepts such appointment); and

(b)
agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned.]





11869923-6
- 245 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF this Agreement has been executed and delivered on the date
first stated above.




Junior Creditor
The Common Seal of
[    ]
was hereunto affixed
in the presence of:


 

Director’s signature
Name:
Address:




 

Director’s/Secretary's signature
Name:
Address:




I,        , an Advocate and Solicitor of the Supreme Court of Singapore
practising in Singapore hereby certify that on        , the Common Seal of
[    ] was duly affixed to the above Agreement at Singapore in my presence in
accordance with the Articles of Association of [    ] (which Articles of
Association have been produced and shown to me).


Witness my hand this    day of    .


Subordination Agreement

--------------------------------------------------------------------------------





The Borrower
The Common Seal of
MARINA BAY SANDS PTE. LTD.
was hereunto affixed
in the presence of:


 

Director’s signature
Name:
Address:






 

Director’s/Secretary's signature
Address:    [    ]
[    ]
Fax No:    [    ]
Attention:    [    ]




I,    , an Advocate and Solicitor of the Supreme Court of the Republic of
Singapore practising in Singapore hereby certify that on    , the Common Seal of
Marina Bay Sands Pte. Ltd. was duly affixed to the above Agreement at Singapore
in my presence in accordance with the Articles of Association of Marina Bay
Sands Pte. Ltd. (which Articles of Association have been produced and shown to
me).




Witness my hand this    day of    .


Subordination Agreement

--------------------------------------------------------------------------------





The Security Trustee
SIGNED SEALED and DELIVERED by




as attorney for and on behalf of
DBS BANK LTD.
in the presence of:


 

Witness’ signature
Name:
Address:




Subordination Agreement

--------------------------------------------------------------------------------






Schedule 12
Existing Indebtedness


Description
Amount
Permitted FF&E Indebtedness (hire purchase)
Nil





WTL/1019005126/Third Amended and Restated FA

--------------------------------------------------------------------------------






IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.


The Borrower
MARINA BAY SANDS PTE. LTD.
Address:
10 Bayfront Avenue
 
Singapore 018956
 
 
Fax No:
+65 6688 0714
 
 
Attention:
Suzie Tan / Amy Chan





Note:
(1)    The Original Facility Agreement is dated 25 June 2012 and was amended by
an Amendment Agreement dated 20 November 2013, amended and restated by the
Amendment and Restatement Agreement dated 29 August 2014, further amended and
restated by the Second Amendment and Restatement Agreement dated 14 March 2018
and amended by an Amendment Letter dated 25 March 2019.

(2)
This Third Amended and Restated Facility Agreement is executed by way of the
Third Amendment and Restatement Agreement dated 30 August 2019.



WTL/1019005126/Third Amended and Restated FA

--------------------------------------------------------------------------------





The Agent
DBS BANK LTD.
Address:
2 Changi Business Park Crescent,
 
DBS Asia Hub Lobby B, #04-06
 
Singapore 486029.
 
 
Fax No:
+65 6324 4427
 
 
Attention:
T&O – IBG Ops – Loan Agency





The Security Trustee
DBS BANK LTD.
Address:
2 Changi Business Park Crescent,
 
DBS Asia Hub Lobby B, #04-06
 
Singapore 486029.
 
 
Fax No
+65 6324 4427
 
 
Attention:
T&O – IBG Ops – Loan Agency



WTL/1019005126/Third Amended and Restated FA

--------------------------------------------------------------------------------






IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.
The Borrower


MARINA BAY SANDS PTE. LTD.


Address:
10 Bayfront Avenue
 
Singapore 018956
 
 
Fax No:
+65 6688 0714
 
 
Attention:
Suzie Tan / Amy Chan



By    :
/s/ George Tanasijevich
 
 
Name    :
George Tanasijevich
 
 
Title    :
President and Chief Executive Officer



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





The Mandated Lead Arrangers
DBS BANK LTD.


By    :
/s/ Gladys Lee
 
 
Name    :
Gladys Lee
 
 
Title    :
Managing Director



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





UNITED OVERSEAS BANK LIMITED


By    :
/s/ Kenneth Ang
 
 
Name    :
Kenneth Ang
 
 
Title    :
Executive Director
 
Debt Capital Markets
 
Group Investment Banking

By    :
/s/ Edmund Leong Kok Mun
 
 
Name    :
Edmund Leong Kok Mun
 
 
Title    :
Managing Director
 
Head
 
Group Investment Banking





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MALAYAN BANKING BERHAD, SINGAPORE BRANCH


By    :
/s/ Ling Hee Ming Edwin
 
 
Name    :
Ling Hee Ming Edwin
 
 
Title    :
Executive Vice President





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





OVERSEA-CHINESE BANKING CORPORATION LIMITED


By    :
/s/ Mark Yeo Cheng Tiong
 
 
Name    :
Mark Yeo Cheng Tiong
 
 
Title    :
Capital Markets
 
OCBC Bank



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BANK OF CHINA LIMITED, SINGAPORE BRANCH


By    :
/s/ Wang Yan
 
 
Name    :
Wang Yan
 
 
Title    :
Deputy General Manager



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.


By    :
/s/ Tham Kong Chiu
 
 
Name    :
Tham Kong Chiu
 
 
Title    :
Executive Director



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, SINGAPORE BRANCH


By    :
/s/ Luca Tonello
 
 
Name    :
Luca Tonello
 
 
Title    :
Joint General Manager
 
Head of Project & Export Finance
 
Investment Banking Dept., Asia



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.


By    :
/s/ Gautam Puntambekar
 
 
Name    :
Gautam Puntambekar
 
 
Title    :
Managing Director, Corporate Banking



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BNP PARIBAS


By    :
/s/ Han Li Ching
 
 
Name    :
Han Li Ching
 
 
Title    :
Managing Director

By    :
/s/ Abed Islam
 
 
Name    :
Abed Islam
 
 
Title    :
Managing Director





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





DEUTSCHE BANK AG, SINGAPORE BRANCH


By    :
/s/ Birendra Baid
 
 
Name    :
Birendra Baid
 
 
Title    :
Managing Director

By    :
/s/ Ankit Murarka
 
 
Name    :
Ankit Murarka
 
 
Title    :
DIrector





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





STANDARD CHARTERED BANK (SINGAPORE) LIMITED


By    :
/s/ Chow Wan Thonh
 
 
Name    :
Chow Wan Thonh
 
 
Title    :
Managing Director
 
Head of Global Banking, Singapore
 
Corporate & Institutional Banking



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MUFG BANK, LTD.


By    :
/s/ Jinya Suzuki
 
 
Name    :
Jinya Suzuki
 
 
Title    :
Managing Director



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, SINGAPORE BRANCH


By    :
/s/ Cao Yunchuan
 
 
Name    :
Cao Yunchuan
 
 
Title    :
Deputy General Manager



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BNS ASIA LIMITED


By    :
/s/ Mark Levia
 
 
Name    :
Mark Levia
 
 
Title    :
Director, Head of Execution and Head of BNSAL





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





The Global Coordinators
DBS BANK LTD.


By    :
/s/ Kelvin Lim
 
 
Name    :
Kelvin Lim
 
 
Title    :
Executive Director



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





OVERSEA-CHINESE BANKING CORPORATION LIMITED


By    :
/s/ Mark Yeo Cheng Tiong
 
 
Name    :
Mark Yeo Cheng Tiong
 
 
Title    :
Capital Markets
 
OCBC Bank



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





UNITED OVERSEAS BANK LIMITED


By    :
/s/ Kenneth Ang
 
 
Name    :
Kenneth Ang
 
 
Title    :
Executive Director
 
Debt Capital Markets
 
Group Investment Banking

By    :
/s/ Edmund Leong Kok Mun
 
 
Name    :
Edmund Leong Kok Mun
 
 
Title    :
Managing Director
 
Head
 
Group Investment Banking





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MALAYAN BANKING BERHAD, SINGAPORE BRANCH


By    :
/s/ Ling Hee Ming Edwin
 
 
Name    :
Ling Hee Ming Edwin
 
 
Title    :
Executive Vice President







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





The Original Lenders


DBS BANK LTD.


By    :
/s/ Gladys Lee
 
 
Name    :
Gladys Lee
 
 
Title    :
Managing Director







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





UNITED OVERSEAS BANK LIMITED


By    :
/s/ Kong Seh Sin
 
 
Name    :
Kong Seh Sin
 
 
Title    :
Managing Director
 
Corporate Banking Singapore





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MALAYAN BANKING BERHAD, SINGAPORE BRANCH


By    :
/s/ Ling Hee Ming Edwin
 
 
Name    :
Ling Hee Ming Edwin
 
 
Title    :
Executive Vice President





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





OVERSEA-CHINESE BANKING CORPORATION LIMITED


By    :
/s/ Cheok Kee Hock Richard
 
 
Name    :
Cheok Kee Hock Richard
 
 
Title    :
Head, Real Estate
 
OCBC Bank





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





STANDARD CHARTERED BANK (SINGAPORE) LIMITED


By    :
/s/ Chow Wan Thonh
 
 
Name    :
Chow Wan Thonh
 
 
Title    :
Managing Director
 
Head of Global Banking, Singapore
 
Corporate & Institutional Banking





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, SINGAPORE BRANCH


By    :
/s/ Luca Tonello
 
 
Name    :
Luca Tonello
 
 
Title    :
Joint General Manager
 
Head of Project & Export Finance
 
Investment Banking Dept., Asia





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





CIMB BANK BERHAD, SINGAPORE BRANCH


By    :
/s/ Joey Heng
 
 
Name    :
Joey Heng
 
 
Title    :
Loan Doc Dept





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





HONG LEONG FINANCE LIMITED


By    :
/s/ Peh Guat Hong
 
 
Name    :
Peh Guat Hong
 
 
Title    :
Senior Vice President
 
Corporate & Consumer Business
 
Hong Leong Finance Limited





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BANK OF CHINA LIMITED, SINGAPORE BRANCH


By    :
/s/ Wang Yan
 
 
Name    :
Wang Yan
 
 
Title    :
Deputy General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.


By    :
/s/ Ang Boon Kiat
 
 
Name    :
Ang Boon Kiat
 
 
Title    :
Managing Director





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





THE BANK OF EAST ASIA, LIMITED, SINGAPORE BRANCH


By    :
/s/ Zhu Huijun, Mabel
 
 
Name    :
Zhu Huijun, Mabel
 
 
Title    :
Credit Administration Unit

By    :
/s/ Wong Lilian
 
 
Name    :
Wong Lilian
 
 
Title    :
Credit Administration Unit





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.


By    :
/s/ Gautam Puntambekar
 
 
Name    :
Gautam Puntambekar
 
 
Title    :
Managing Director, Corporate Banking





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





RHB BANK BERHAD


By    :
/s/ Choong Pey Wan
 
 
Name    :
Choong Pey Wan
 
 
Title    :
Senior Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





CHANG HWA COMMERCIAL BANK, LTD., SINGAPORE BRANCH


By    :
/s/ Pan Chin-Lung
 
 
Name    :
Pan Chin-Lung
 
 
Title    :
VP & GM





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





LAND BANK OF TAIWAN, SINGAPORE BRANCH


By    :
/s/ Li Chien-Ching
 
 
Name    :
Li Chien-Ching
 
 
Title    :
General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BNP PARIBAS


By    :
/s/ Han Li Ching
 
 
Name    :
Han Li Ching
 
 
Title    :
Managing Director

By    :
/s/ Abed Islam
 
 
Name    :
Abed Islam
 
 
Title    :
Managing Director







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





KEB HANA BANK SINGAPORE BRANCH


By    :
/s/ Lee Jong Hyuk
 
 
Name    :
Lee Jong Hyuk
 
 
Title    :
General Manager
 
KEB Hana Bank, Singapore Branch





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BANK OF TAIWAN, SINGAPORE BRANCH


By    :
/s/ Ho Chin-Chang
 
 
Name    :
Ho Chin-Chang
 
 
Title    :
General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





FIRST COMMERCIAL BANK, LTD., SINGAPORE BRANCH


By    :
/s/ Bob Yeh
 
 
Name    :
Bob Yeh
 
 
Title    :
General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





HUA NAN COMMERCIAL BANK, LTD., SINGAPORE BRANCH


By    :
/s/ Wang Jhe Ming Eric
 
 
Name    :
Wang Jhe Ming Eric
 
 
Title    :
Vice President and General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., SINGAPORE BRANCH


By    :
/s/ Chiang Wen Sheng
 
 
Name    :
Chiang Wen Sheng
 
 
Title    :
General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, SINGAPORE BRANCH


By    :
/s/ Ramal Chatterjee
 
 
Name    :
Ramal Chatterjee
 
 
Title    :
Director





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





DEUTSCHE BANK AG, SINGAPORE BRANCH


By    :
/s/ Birendra Baid
 
 
Name    :
Birendra Baid
 
 
Title    :
Managing Director

By    :
/s/ Ankit Murarka
 
 
Name    :
Ankit Murarka
 
 
Title    :
DIrector







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





MUFG BANK, LTD.


By    :
/s/ Jinya Suzuki
 
 
Name    :
Jinya Suzuki
 
 
Title    :
Managing Director







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, SINGAPORE BRANCH


By    :
/s/ Cao Yunchuan
 
 
Name    :
Cao Yunchuan
 
 
Title    :
Deputy General Manager







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BNS ASIA LIMITED


By    :
/s/ Mark Levia
 
 
Name    :
Mark Levia
 
 
Title    :
Director, Head of Execution and Head of BNSAL







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





CTBC BANK CO., LTD


By    :
/s/ Benson Chua
 
 
Name    :
Benson Chua
 
 
Title    :
Head of Corporate and Institutional Banking





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





SHANGHAI PUDONG DEVELOPMENT BANK CO., LTD. SINGAPORE BRANCH


By    :
/s/ Pang Kwan
 
 
Name    :
Pang Kwan
 
 
Title    :
Deputy General Manager

By    :
/s/ Andrew Ow
 
 
Name    :
Andrew Ow
 
 
Title    :
Deputy Head of Corporate Banking







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BANGKOK BANK PUBLIC COMPANY LIMITED, SINGAPORE BRANCH


By    :
/s/ Art Medhapipatkul
 
 
Name    :
Art Medhapipatkul
 
 
Title    :
General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





CRÉDIT INDUSTRIEL ET COMMERCIAL, SINGAPORE BRANCH


By    :
/s/ Reymon Chin
 
 
Name    :
Reymon Chin
 
 
Title    :
Vice President
 
Legal

By    :
/s/ Zulfarhan Zainal Abidin
 
 
Name    :
Zulfarhan Zainal Abidin
 
 
Title    :
Director
 
Structured & Corporate Finance







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





BANK OF COMMUNICATIONS CO., LTD SINGAPORE BRANCH


By    :
/s/ Qu Zhong Qing
 
 
Name    :
Qu Zhong Qing
 
 
Title    :
General Manager

By    :
/s/ Soh Kee Sng
 
 
Name    :
Soh Kee Sng
 
 
Title    :
Head of Corporate Banking Department







WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





E. SUN COMMERCIAL BANK, LTD., SINGAPORE BRANCH


By    :
/s/ Hung Yi Hsiang
 
 
Name    :
Hung Yi Hsiang
 
 
Title    :
General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





THE KOREA DEVELOPMENT BANK, SINGAPORE BRANCH


By    :
/s/ SIM, Jae Poong
 
 
Name    :
SIM, Jae Poong
 
 
Title    :
General Manager





WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD. SINGAPORE BRANCH


By    :
/s/ Chien-Hung Chen
 
 
Name    :
Chien-Hung Chen
 
 
Title    :
Business Manager

By    :
/s/ Martin Hsieh
 
 
Name    :
Martin Hsieh
 
 
Title    :
Chief Executive









WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





The Agent


DBS BANK LTD.


Address:
2 Changi Business Park Crescent,
 
DBS Asia Hub Lobby B, #04-06
 
Singapore 486029
 
 
Fax No:
+65 6324 4427
 
 
Attention:
T&O – IBG Ops – Loan Agency



By    :
/s/ Gladys Lee
 
 
Name    :
Gladys Lee
 
 
Title    :
Managing Director



WTL/1019005126/Third ARA (FA)

--------------------------------------------------------------------------------





The Security Trustee
DBS BANK LTD.
Address:
2 Changi Business Park Crescent,
 
DBS Asia Hub Lobby B, #04-06
 
Singapore 486029
 
 
Fax No:
+65 6324 4427
 
 
Attention:
T&O – IBG Ops – Loan Agency



By    :
/s/ Gladys Lee
 
 
Name    :
Gladys Lee
 
 
Title    :
Managing Director



WTL/1019005126/Third ARA (FA)